Exhibit 10.1

CREDIT AND GUARANTY AGREEMENT

dated as of March 8, 2019,

among

TIVITY HEALTH, INC.,

as Borrower,

CERTAIN SUBSIDIARIES OF TIVITY HEALTH, INC.,

as Guarantors,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as General Administrative Agent, Term Facility Agent and Collateral Agent,

SUNTRUST BANK,

as Revolving Facility Agent and Swing Line Lender

 

 

CREDIT SUISSE LOAN FUNDING LLC,

SUNTRUST ROBINSON HUMPHREY, INC.,

CITIBANK, N.A.,

CITIZENS BANK, N.A.,

FIFTH THIRD BANK,

GOLDMAN SACHS BANK USA, and

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,

as Joint Lead Arrangers and Joint Bookrunners

SUNTRUST BANK,

as Syndication Agent

CITIBANK, N.A.,

CITIZENS BANK, N.A.,

FIFTH THIRD BANK,

GOLDMAN SACHS BANK USA, and

REGIONS BANK,

as Co-Documentation Agents

 

 

$1,305,000,000 Senior Secured Credit Facilities

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINITIONS AND INTERPRETATION

     1  

Section 1.1.

  Definitions      1  

Section 1.2.

  Accounting Terms; Pro Forma Calculations      60  

Section 1.3.

  Interpretation, Etc.      61  

Section 1.4.

  Classification of Loans and Borrowings      62  

Section 1.5.

  Conditionality Testing Date      62  

Section 1.6.

  Divisions      63  

SECTION 2. LOANS AND LETTERS OF CREDIT

     63  

Section 2.1.

  Term Loans      63  

Section 2.2.

  Revolving Loans      64  

Section 2.3.

  Swing Line Loans      65  

Section 2.4.

  Letters of Credit      67  

Section 2.5.

  Pro Rata Shares; Obligations Several; Availability of Funds      73  

Section 2.6.

  Use of Proceeds      74  

Section 2.7.

  Evidence of Debt; Register; Notes      74  

Section 2.8.

  Interest on Loans and Letter of Credit Disbursements      75  

Section 2.9.

  Conversion/Continuation      77  

Section 2.10.

  Default Interest      77  

Section 2.11.

  Fees      78  

Section 2.12.

  Scheduled Installments; Repayment on Maturity Date      79  

Section 2.13.

  Voluntary Prepayments/Commitment Reductions; Call Protection      80  

Section 2.14.

  Mandatory Prepayments/Commitment Reductions      81  

Section 2.15.

  Application of Prepayments; Waivable Mandatory Prepayments      85  

Section 2.16.

  General Provisions Regarding Payments      85  

Section 2.17.

  Ratable Sharing      87  

Section 2.18.

  Making or Maintaining Eurodollar Rate Loans      87  

Section 2.19.

  Increased Costs; Capital Adequacy      89  

Section 2.20.

  Taxes; Withholding, Etc.      91  

Section 2.21.

  Obligation to Mitigate      94  

Section 2.22.

  Defaulting Lenders      94  

Section 2.23.

  Replacement of Lenders      97  

Section 2.24.

  Incremental Facilities      98  

Section 2.25.

  Extension/Modification Offers      102  

Section 2.26.

  Refinancing Facilities      104  

SECTION 3. CONDITIONS PRECEDENT

     106  

Section 3.1.

  Closing Date      106  

Section 3.2.

  Each Credit Extension      108  

SECTION 4. REPRESENTATIONS AND WARRANTIES

     109  

Section 4.1.

  Organization; Requisite Power and Authority; Qualification      109  

Section 4.2.

  Equity Interests and Ownership      109  

Section 4.3.

  Due Authorization      109  

Section 4.4.

  No Conflict      109  

Section 4.5.

  Governmental Approvals      110  

Section 4.6.

  Binding Obligation      110  

 

i



--------------------------------------------------------------------------------

Section 4.7.

  Financial Statements; Projections; No Material Undisclosed Liabilities     
110  

Section 4.8.

  No Material Adverse Effect      110  

Section 4.9.

  Adverse Proceedings      110  

Section 4.10.

  Payment of Taxes      111  

Section 4.11.

  Properties      111  

Section 4.12.

  Environmental Matters      111  

Section 4.13.

  No Defaults      111  

Section 4.14.

  Investment Company Act      112  

Section 4.15.

  Federal Reserve Regulations      112  

Section 4.16.

  Employee Benefit Plans      112  

Section 4.17.

  Solvency      112  

Section 4.18.

  Compliance with Laws      112  

Section 4.19.

  Disclosure      112  

Section 4.20.

  Collateral Matters      113  

Section 4.21.

  Insurance      114  

Section 4.22.

  Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act      114  

Section 4.23.

  Health Care Matters      114  

SECTION 5. AFFIRMATIVE COVENANTS

     115  

Section 5.1.

  Financial Statements and Other Reports      115  

Section 5.2.

  Existence      118  

Section 5.3.

  Payment of Taxes      118  

Section 5.4.

  Maintenance of Properties      118  

Section 5.5.

  Insurance      119  

Section 5.6.

  Books and Records; Inspections      119  

Section 5.7.

  Lender Calls      119  

Section 5.8.

  Compliance with Laws      120  

Section 5.9.

  Environmental Matters      120  

Section 5.10.

  Subsidiaries      120  

Section 5.11.

  Additional Collateral      120  

Section 5.12.

  Further Assurances      120  

Section 5.13.

  Maintenance of Ratings      121  

Section 5.14.

  Use of Proceeds      121  

SECTION 6. NEGATIVE COVENANTS

     121  

Section 6.1.

  Indebtedness      121  

Section 6.2.

  Liens      125  

Section 6.3.

  No Further Negative Pledges      127  

Section 6.4.

  Restricted Payments      128  

Section 6.5.

  Restrictions on Subsidiary Distributions      130  

Section 6.6.

  Investments      131  

Section 6.7.

  Financial Covenant      134  

Section 6.8.

  Fundamental Changes; Disposition of Assets; Equity Interests of Subsidiaries
     134  

Section 6.9.

  Sales and Leasebacks      136  

Section 6.10.

  Transactions with Affiliates      136  

Section 6.11.

  Conduct of Business      136  

Section 6.12.

  Amendments or Waivers of Organizational Documents and Certain Agreements     
136  

Section 6.13.

  Fiscal Year      136  

SECTION 7. GUARANTEE

     136  

Section 7.1.

  Guarantee of the Obligations      136  

 

ii



--------------------------------------------------------------------------------

Section 7.2.

  Indemnity by the Borrower; Contribution by the Guarantors      137  

Section 7.3.

  Liability of Guarantors Absolute      138  

Section 7.4.

  Waivers by the Guarantors      139  

Section 7.5.

  Guarantors’ Rights of Subrogation, Contribution, Etc.      140  

Section 7.6.

  Continuing Guarantee      141  

Section 7.7.

  Authority of the Guarantors or the Borrower      141  

Section 7.8.

  Financial Condition of the Credit Parties      141  

Section 7.9.

  Bankruptcy, Etc.      141  

Section 7.10.

  Keepwell      142  

SECTION 8. DEFAULT

     142  

Section 8.1.

  Events of Default; Remedies      142  

SECTION 9. AGENTS

     144  

Section 9.1.

  Appointment of Agents      144  

Section 9.2.

  Powers and Duties      145  

Section 9.3.

  General Immunity      145  

Section 9.4.

  Acts in Individual Capacity      147  

Section 9.5.

  Lenders’ and Issuing Banks’ Representations, Warranties and Acknowledgments   
  147  

Section 9.6.

  Right to Indemnity      148  

Section 9.7.

  Successor Agents      149  

Section 9.8.

  Collateral Documents and Obligations Guarantee      150  

Section 9.9.

  Withholding Taxes      152  

Section 9.10.

  General Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim      152  

Section 9.11.

  Certain ERISA Matters      153  

SECTION 10. MISCELLANEOUS

     154  

Section 10.1.

  Notices      154  

Section 10.2.

  Expenses      156  

Section 10.3.

  Indemnity      157  

Section 10.4.

  Set-Off      158  

Section 10.5.

  Amendments and Waivers      158  

Section 10.6.

  Successors and Assigns; Participations      162  

Section 10.7.

  Independence of Covenants      168  

Section 10.8.

  Survival of Representations, Warranties and Agreements      168  

Section 10.9.

  No Waiver; Remedies Cumulative      169  

Section 10.10.

  Marshalling; Payments Set Aside      169  

Section 10.11.

  Severability      169  

Section 10.12.

  Independent Nature of Lenders’ Rights      169  

Section 10.13.

  Headings      169  

Section 10.14.

  APPLICABLE LAW      169  

Section 10.15.

  CONSENT TO JURISDICTION      170  

Section 10.16.

  WAIVER OF JURY TRIAL      170  

Section 10.17.

  Confidentiality      171  

Section 10.18.

  Usury Savings Clause      172  

Section 10.19.

  Counterparts      172  

Section 10.20.

  Effectiveness; Entire Agreement      173  

Section 10.21.

  PATRIOT Act      173  

Section 10.22.

  Electronic Execution of Assignments      173  

 

iii



--------------------------------------------------------------------------------

Section 10.23.

  No Fiduciary Duty      173  

Section 10.24.

  Permitted Intercreditor Agreements      174  

Section 10.25.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      175
 

Section 10.26.

  Effect of the Nutrisystem Acquisition      175  

 

iv



--------------------------------------------------------------------------------

SCHEDULES:   1.1    Existing Letters of Credit   2.1    Commitments   2.4   
Letter of Credit Issuing Commitments   4.2    Equity Interests and Ownership  
4.11(b)    Real Estate   4.21    Insurance   6.1    Indebtedness   6.2    Liens
  6.3    Negative Pledges   6.5    Restrictions on Subsidiary Distributions  
6.6    Investments   6.10    Affiliate Transactions   10.1    Notices EXHIBITS:
  A    Assignment Agreement   B    Closing Date Certificate   C    Compliance
Certificate   D    Conversion/Continuation Notice   E    Counterpart Agreement  
F    Funding Notice   G    Intercompany Indebtedness Subordination Agreement   H
   Intercompany Note   I    Issuance Notice   J    Pledge and Security Agreement
  K    Solvency Certificate   L    Supplemental Collateral Questionnaire   M-1
   Form of US Tax Certificate For Foreign Lenders That Are Not Partnerships For
US Federal Income Tax Purposes   M-2    Form of US Tax Certificate For Foreign
Participants That Are Not Partnerships For US Federal Income Tax Purposes   M-3
   Form of US Tax Certificate For Foreign Participants That Are Partnerships For
US Federal Income Tax Purposes   M-4    Form of US Tax Certificate For Foreign
Lenders That Are Partnerships For US Federal Income Tax Purposes

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT dated as of March 8, 2019, among TIVITY HEALTH,
INC., a Delaware corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF THE
BORROWER party hereto, as Guarantors, the LENDERS party hereto, CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH (“Credit Suisse”), as General Administrative Agent,
Term Facility Agent and Collateral Agent and SUNTRUST BANK (“SunTrust”), as
Revolving Facility Agent, Syndication Agent and Swing Line Lender.

The Borrower has formed Sweet Acquisition, Inc., a Delaware corporation and a
direct, wholly-owned Subsidiary of the Borrower (“Merger Sub”), and will acquire
(the “Nutrisystem Acquisition”), by way of merger, Nutrisystem, Inc., a Delaware
corporation (“Nutrisystem”), pursuant to the Agreement and Plan of Merger (the
“Nutrisystem Acquisition Agreement”), dated as of December 9, 2018, by and among
the Borrower, Merger Sub and Nutrisystem.

The Lenders have agreed to extend credit facilities to the Borrower in an
aggregate principal amount of $1,305,000,000, consisting of Tranche A Term Loans
in an aggregate principal amount of $350,000,000, Tranche B Term Loans in an
aggregate principal amount of $830,000,000 and Revolving Commitments in an
aggregate initial amount of $125,000,000.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

Section 1.1. Definitions. As used in this Agreement (including the recitals
hereto), the following terms have the meanings specified below:

“Acquisition” means the purchase or other acquisition (in one transaction or a
series of transactions, including pursuant to any merger or consolidation) of
all or substantially all the issued and outstanding Equity Interests in, or all
or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person.

“Acquisition Agreement Representations” means the representations made by
Nutrisystem in the Nutrisystem Acquisition Agreement that are material to the
interests of the Lenders, but only to the extent that the Borrower (or any of
its Affiliates) has the right (taking in account any cure provisions) to
terminate its (or their) obligations under the Nutrisystem Acquisition Agreement
or decline to consummate the Nutrisystem Acquisition as a result of a breach of
such representations.

“Acquisition Consideration” means, with respect to any Acquisition, the purchase
consideration for such Acquisition, whether paid in Cash or other property
(valued at the fair value thereof, as determined reasonably and in good faith by
the Borrower), but excluding any component thereof consisting of Equity
Interests in the Borrower (other than any Disqualified Equity Interests) and
whether payable at or prior to the consummation of such Acquisition or deferred
for payment at any future time, whether or not any such future payment is
subject to the occurrence of any contingency, and including (a) any earnouts and
other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flows or profits (or the like) of the Person or assets being
acquired, provided that any such future payment that is subject to a contingency
shall be considered Acquisition Consideration only to the extent of the reserve,
if any, required under GAAP to be established by the Borrower or any Restricted
Subsidiary in respect thereof at the time of the consummation of such
Acquisition, and (b) the aggregate amount of Indebtedness assumed by the
Borrower or any Restricted Subsidiary in connection with such Acquisition.



--------------------------------------------------------------------------------

“Adjusted Eurodollar Rate” means, (a) for any Interest Period for a Eurodollar
Rate Loan, the rate per annum obtained by dividing (i)(A) the rate per annum
determined by the Applicable Facility Agent to be the rate that appears on the
page of the Reuters Screen that displays the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) (such page currently being the LIBOR01
page) for deposits in Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or (B) in the event the
rate referred to in the preceding clause (a)(i)(A) does not appear on such page
or if the Reuters Screen shall cease to be available, the rate per annum
determined by the Applicable Facility Agent to be the offered rate on such other
page or other service that displays the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined, in each case of this clause (a), as of approximately 11:00
a.m. (London, England time) on the Interest Rate Determination Date for such
Interest Period, by (ii) an amount equal to one minus the Applicable Reserve
Requirement, and (b) when used in reference to the Base Rate, the rate per annum
obtained by dividing (i)(A) the rate per annum determined by the Applicable
Facility Agent to be the rate that appears on the page of the Reuters Screen
that displays the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) (such page currently being the LIBOR01 page) for deposits in Dollars (for
delivery on such date) for a term of one month or (B) in the event the rate
referred to in the preceding clause (b)(i)(A) does not appear on such page or if
the Reuters Screen shall cease to be available, the rate per annum determined by
the Applicable Facility Agent to be the offered rate on such other page or other
service that displays the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in Dollars (for delivery on such date) for a term of
one month, in each case of this clause (b), determined as of approximately 11:00
a.m. (London, England time) on such date by (ii) an amount equal to one minus
the Applicable Reserve Requirement; provided that, notwithstanding the
foregoing, if the Adjusted Eurodollar Rate, determined as provided above, would
otherwise be less than zero, then the Adjusted Eurodollar Rate shall be deemed
to be zero.

“Adverse Proceeding” means any action, suit, proceeding, hearing or
investigation, in each case whether administrative, judicial or otherwise, by or
before any Governmental Authority or any arbitrator, that is pending or, to the
knowledge of an Authorized Officer of the Borrower or any Restricted Subsidiary,
threatened in writing against or affecting the Borrower or any Restricted
Subsidiary or any property of the Borrower or any Restricted Subsidiary.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with the Person
specified.

“Agent” means each of (a) the General Administrative Agent, (b) the Term
Facility Agent, (c) the Revolving Facility Agent, (d) the Collateral Agent,
(e) the Syndication Agent, (f) the Co-Documentation Agents, (g) the Arrangers
and (h) any other Person appointed under the Credit Documents to serve in an
agent or similar capacity, including any Auction Manager.

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2(b).

“Agreement” means this Credit and Guaranty Agreement dated as of March 8, 2019.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” as defined in Section 4.22.

“Applicable ECF Percentage” means, with respect to any Fiscal Year, (a) 75% if
the Total Net Leverage Ratio as of the last day of such Fiscal Year is greater
than 3.75:1.00, (b) 50% if the Total Net Leverage Ratio as of the last day of
such Fiscal Year is equal to or less than 3.75:1.00 but greater than 3.25:1.00,
(c) 25% if the Total Net Leverage Ratio as of the last day of such Fiscal Year
is equal to or less than 3.25:1.00 but greater than 2.75:1.00 and (d) 0% if the
Total Net Leverage Ratio as of the last day of such Fiscal Year is equal to or
less than 2.75:1.00.

“Applicable Facility Agent” means (a) with respect to the Term Facility or the
Term Lenders, the Term Facility Agent and (b) with respect to the Revolving
Facility or the Revolving Lenders, the Revolving Facility Agent. If appropriate
in the context, “Applicable Facility Agent” shall mean both the Term Facility
Agent and the Revolving Facility Agent as their respective interests appear.

“Applicable Rate” means, on any day, (a) with respect to any Tranche A Term
Loan, (i) 4.25% per annum in the case of Eurodollar Rate Loans and (ii) 3.25%
per annum in the case of Base Rate Loans, (b) with respect to any Tranche B Term
Loan, (i) 5.25% per annum in the case of Eurodollar Rate Loans and (ii) 4.25%
per annum in the case of Base Rate Loans, (c) with respect to any Revolving
Loan, the applicable rate per annum set forth below based on the Total Net
Leverage Ratio as of the end of the most recent Fiscal Quarter for which
financial statements have been delivered pursuant to Section 5.1(a) or 5.1(b)
and the related Compliance Certificate has been delivered pursuant to
Section 5.1(c), in each case, from and after such delivery, provided that, for
purposes of this clause (c), until the date of delivery of the financial
statements pursuant to Section 5.1(b) for the Fiscal Quarter ending June 30,
2019, and of the related Compliance Certificate pursuant to Section 5.1(c), the
Applicable Rate shall be determined by reference to Pricing Level 1 in the table
below, and (d) with respect to Loans of any other Class, the rate per annum
specified in the applicable Incremental Facility Agreement, the
Extension/Modification Agreement or the Refinancing Facility Agreement, as the
case may be, establishing Loans of such Class.

 

Pricing Level

   Total Net
Leverage Ratio    Eurodollar Rate
Loans   Base Rate
Loans

1

   > 3.75:1.00    4.25%   3.25%

2

   £ 3.75:1.00 and >
3.25:1.00    4.00%   3.00%

3

   £ 3.25:1.00    3.75%   2.75%

Notwithstanding the foregoing, at any time when the Borrower has not delivered
to the Revolving Facility Agent any financial statement or Compliance
Certificate required to have been delivered pursuant to Section 5.1(a), 5.1(b)
or 5.1(c), the Applicable Rate shall be determined by reference to Pricing
Level 1 in the table above. If any financial statements or Compliance
Certificate delivered pursuant to Section 5.1(a), 5.1(b) or 5.1(c) shall prove
to have been inaccurate, and such inaccuracy shall have resulted in the payment
of interest hereunder at lower rates than those that would have been paid but
for such inaccuracy, then (i) the Borrower shall promptly deliver to the
Revolving Facility Agent corrected financial statements and a corrected
Compliance Certificate for such period and (ii) the Borrower shall promptly pay
to the Revolving Facility Agent, for the account of the applicable Lenders, the
accrued additional interest that should have been paid but was not paid as a
result of such inaccuracy. Nothing in this paragraph shall limit the rights of
any Agent or any Lender under Section 2.10 or Section 8.

 

3



--------------------------------------------------------------------------------

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic, marginal, special, supplemental, emergency or other reserves) are
required to be maintained by member banks of the United States Federal Reserve
System against “Eurocurrency liabilities” (as such term is defined in Regulation
D) under regulations issued from time to time by the Board of Governors or other
applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (a) any category of liabilities
that includes deposits by reference to which the applicable Adjusted Eurodollar
Rate or any other interest rate for a Loan is to be determined or (b) any
category of extensions of credit or other assets that includes Eurodollar Rate
Loans. A Eurodollar Rate Loan that is subject to such reserve requirements shall
not be entitled to the benefit of credits for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on Eurodollar Rate Loans shall be adjusted automatically on and as of
the effective date of any change in the Applicable Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to any
Agent that is distributed to any Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to Section 10.1(b).

“Arrangers” means Credit Suisse Loan Funding LLC, SunTrust Robinson Humphrey,
Inc., Citibank, N.A., Citizens Bank, N.A., Fifth Third Bank, Goldman Sachs Bank
USA and Regions Capital Markets, a division of Regions Bank, each in its
capacity as a joint lead arranger and joint bookrunner hereunder and under the
Credit Documents.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A, with such amendments or modifications
thereto as may be approved by the Applicable Facility Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“Auction” as defined in Section 10.6(i)(i).

“Auction Manager” means (a) the Term Facility Agent or (b) any other financial
institution (whether or not an Affiliate of the Term Facility Agent) selected by
the Borrower and approved by the Term Facility Agent (such approval not to be
unreasonably withheld, conditioned or delayed) to act as an auction manager in
connection with any Auction.

“Authorized Officer” means, with respect to any Person, any individual holding
the position of chairman of the board (if an officer), chief executive officer,
president or vice president (or the equivalent thereof) of such Person, or any
Financial Officer of such Person; provided that, when such term is used in
reference to any document executed by, or a certification of, an Authorized
Officer, the secretary or assistant secretary of such Person shall have
delivered an incumbency certificate to the General Administrative Agent as to
the authority of such individual.

“Available Basket Amount” means, as of any date:

(a) $50,000,000; plus

(b) the Available Excess Cash Flow Amount as of such date; plus

(c) 100% of the net cash proceeds received on or prior to such date by the
Borrower or any of its Restricted Subsidiaries from Indebtedness incurred after
the Closing Date that has been exchanged or converted into Equity Interests
(other than Disqualified Equity Interests) of the Borrower, plus

 

4



--------------------------------------------------------------------------------

(d) 100% of the net cash proceeds or the fair value (as determined reasonably
and in good faith by a Financial Officer of the Borrower) received after the
Closing Date and on or prior to such date from the issuance and sale of Equity
Interests (other than Disqualified Equity Interests) of the Borrower or from
cash or other assets or property contributed to the Borrower as common equity
contributions (or contributions in respect of other Equity Interests (other than
Disqualified Equity Interests)), (in each case, other than any issuance or sale
to, or financed by, or any contribution financed by, the Borrower or any
Subsidiary, and without duplication of any amount utilized to increase any other
basket hereunder), plus

(e) the aggregate amount of Returns and, without duplication, dividends,
distributions and other returns on capital received in Cash or Cash Equivalents
as of such date in respect of any Acquisition or other Investments made (or
deemed made pursuant to the definition of the term “Unrestricted Subsidiary”)
using the Available Basket Amount, provided that the aggregate amount by which
the Available Basket Amount is increased pursuant to this clause (e) in respect
of any Acquisition or other Investment shall not exceed the amount by which the
Available Basket Amount shall have been reduced on account of the Acquisition
Consideration with respect to such Acquisition or the original amount of any
such other Investment; plus

(f) without duplication of amounts otherwise increasing the Available Basket
Amount pursuant to clause (e) above, in the event any Unrestricted Subsidiary
has been designated as a Restricted Subsidiary, or has been merged or
consolidated with the Borrower or a Restricted Subsidiary (where the surviving
entity in such merger or consolidation is the Borrower or a Restricted
Subsidiary), or transfers or conveys all or substantially all of its assets to,
or is liquidated into, the Borrower or a Restricted Subsidiary, on or prior to
such date, the lesser of (i) the amount of all Investments made using the
Available Basket Amount in such Unrestricted Subsidiary (including any such
Investment deemed made pursuant to the definition of the term “Unrestricted
Subsidiary”), net of the aggregate amount, if any, by which the Available Basket
Amount shall have been increased prior to such time in respect of such
Investments pursuant to clause (e) above, and (ii) the fair value of such
Unrestricted Subsidiary (as determined reasonably and in good faith by the
Borrower) at the time it is designated as a Restricted Subsidiary or the time of
such merger, consolidation, transfer, conveyance or liquidation, as applicable;
minus

(g) the portion of the Available Basket Amount previously utilized pursuant to
Section 6.4(j) or 6.6(n), with the utilization of Section 6.6(n) for any
Acquisition being the Acquisition Consideration in respect thereof and the
utilization of Section 6.6(n) for any other Investment (or any deemed Investment
in respect of any designation of an Unrestricted Subsidiary) being the amount
thereof as of the date the applicable Investment is made, determined in
accordance with the definition of “Investment” (or the definition of
“Unrestricted Subsidiary”).

“Available Excess Cash Flow Amount” means, as of any date, an amount equal to
the sum, for the Fiscal Years of the Borrower in respect of which financial
statements and the related Compliance Certificate have been delivered in
accordance with Sections 5.1(a) and 5.1(c), and for which prepayments required
by Section 2.14(d) (if any) have been made, in each case on or prior to such
date (commencing with the Fiscal Year ending December 31, 2019), of the products
of (a) the amount of Consolidated Excess Cash Flow (to the extent such amount
exceeds zero) for each such Fiscal Year multiplied by (b) the Retained ECF
Percentage for such Fiscal Year (it being understood that the Retained ECF
Percentage of Consolidated Excess Cash Flow for any such Fiscal Year shall be
included in the Available Excess Cash Flow Amount regardless of whether a
prepayment is required for such Fiscal Year under Section 2.14(d)).

 

5



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 (entitled “Bankruptcy”) of the United States
Code.

“Base Rate” means, for any day, the rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1⁄2 of 1% per annum and (c) the Adjusted Eurodollar
Rate that would be applicable to a Eurodollar Rate Loan with an Interest Period
of one month on such day plus 1%; provided that, notwithstanding the foregoing,
if the Base Rate, determined as provided above, would otherwise be less than
1.00% per annum, then the Base Rate shall be deemed to be 1.00% per annum. Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate shall be effective on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or the Adjusted Eurodollar Rate, as the case may be.

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” means a Loan (other than a Swing Line Loan) bearing interest at
a rate determined by reference to the Base Rate.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System.

“Borrower” as defined in the preamble hereto.

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Rate Loans, as to
which a single Interest Period is in effect, or (b) a Swing Line Borrowing.

“Business Day” means any day other than a Saturday or Sunday, a day that is a
legal holiday under the laws of the State of New York or a day on which banking
institutions located in such State are authorized or required by law to remain
closed; provided that, with respect to all notices, determinations, fundings and
payments in connection with the Adjusted Eurodollar Rate or any Eurodollar Rate
Loan, such day is also a day for trading by and between banks in Dollar deposits
in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
finance leases on a balance sheet of such Person in conformity with GAAP,
subject to Section 1.2(a). The amount of such obligations shall be the
capitalized amount thereof determined in conformity with GAAP, subject to
Section 1.2(a), and the final maturity of such obligations shall be the date of
the last payment due under such lease (or other arrangement) before such lease
(or other arrangement) may be terminated by the lessee without payment of a
premium or penalty. For purposes of Section 6.2, a Capital Lease Obligation
shall be deemed to be secured by a Lien on the property being leased and such
property shall be deemed to be owned by the lessee.

 

6



--------------------------------------------------------------------------------

“Cash” means money, currency or a credit balance in any demand or deposit
account.

“Cash Collateralize” means, with respect to any Obligation, to provide and
pledge (as a first priority perfected security interest) cash collateral in
Dollars, at a location and pursuant to documentation in form and substance
satisfactory to the Revolving Facility Agent and the applicable Issuing Bank.
The term “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States of America or (ii) issued by
any agency of the United States of America and backed by the full faith and
credit of the United States of America, in each case maturing within one year
after such date; (b) marketable direct obligations issued by any State of the
United States of America or the District of Columbia or any political
subdivision of any such State or District or any public instrumentality thereof,
in each case maturing within one year after such date and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) commercial paper maturing no more than one year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates of deposit,
bankers’ acceptances and time deposits maturing within one year after such date
and issued or accepted by any Revolving Lender or by any commercial bank
organized under the laws of the United States of America, any State thereof or
the District of Columbia that has a combined capital and surplus and undivided
profits of not less than $500,000,000; (e) fully collateralized repurchase
agreements with a term of not more than 90 days for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (d) above; (f) shares of any mutual fund that has
substantially all its assets invested continuously in the types of investments
referred to in clauses (a) through (e) above; (g) investments in obligations the
return with respect to which is excludable from gross income under Section 103
of the Internal Revenue Code, having a maturity of not more than one year or
providing the holder the right to put such obligations for purchase at par upon
not more than 28 days’ notice, and that are rated at least SP-1 by S&P or Vmig 1
by Moody’s; (h) investments in taxable money market funds all of whose assets
consist of securities have a rating of at least A-1 by S&P and P-1 by Moody’s
and investments in tax-free money market funds all of whose assets consist of
securities of the types described in clause (g) above; (i) investments,
redeemable upon not more than seven days’ notice, in money market preferred
municipal bond funds that are rated at least A by S&P or A by Moody’s;
(j) obligations of domestic corporations with a term of not more than one year,
with a long term debt rating of no less than A by S&P and A by Moody’s;
(k) investments in money market funds that either (i) comply with the criteria
set forth in SEC Rule 2a-7 under the Investment Company Act of 1940 or (ii) both
(A) provide for daily liquidity and (B) have the highest rating by at least one
nationally recognized rating agency; and (l) in the case of any Foreign
Subsidiary, other short-term investments that are analogous to the foregoing,
are of comparable credit quality and are customarily used by companies in the
jurisdiction of such Foreign Subsidiary for cash management purposes.

“Cash Management Services” means cash management and related services provided
to the Borrower or any Restricted Subsidiary, including treasury, depository,
return items, overdraft, controlled disbursement, cash sweeps, zero balance
arrangements, merchant stored value cards, e-payables, electronic funds
transfer, interstate depository network and automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) services and credit cards,
credit card processing services, debit cards, stored value cards and commercial
cards (including so-called “‘purchase cards”, “procurement cards” or “p-cards”)
arrangements.

 

7



--------------------------------------------------------------------------------

“Cash Management Services Provider” means any Person that (a) is, or was on the
Closing Date, an Agent, an Arranger, an Issuing Bank or any Affiliate of any of
the foregoing, whether or not such Person shall have been an Agent, an Arranger
or any Affiliate of any of the foregoing at the time the applicable agreement in
respect of Cash Management Services was entered into, (b) is a counterparty to
an agreement in respect of Cash Management Services in effect on the Closing
Date and is a Lender or an Affiliate of a Lender as of the Closing Date or
(c) becomes a counterparty after the Closing Date to an agreement in respect of
Cash Management Services at a time when such Person is a Lender or an Affiliate
of a Lender.

“CDD Rule” means the Customer Due Diligence Requirements for Financial
Institutions issued by the U.S. Department of Treasury Financial Crimes
Enforcement Network under the Bank Secrecy Act (such rule published May 11, 2016
and effective May 11, 2018, as amended from time to time).

“CFC” means (a) any Person that is a “controlled foreign corporation” (within
the meaning of Section 957), but only if a “United States person” (within the
meaning of Section 7701(a)(30)) that is an Affiliate of a Credit Party is, with
respect to such Person, a “United States shareholder” (within the meaning of
Section 951(b)) described in Section 951(a)(1); and (b) each Subsidiary of any
Person described in clause (a). For purposes of this definition, all Section
references are to the Internal Revenue Code.

“CFC Holding Company” means each Subsidiary that is treated as a partnership or
a disregarded entity for United States federal income tax purposes and that has
no material assets other than assets that consist (directly or indirectly
through disregarded entities or partnerships) of Equity Interests or
indebtedness (as determined for United States tax purposes) in one or more CFCs
or CFC Holding Companies.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Change of Control” means:

(a) any “person” or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date, but excluding any employee
benefit plan of such person and its Subsidiaries and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) shall have, directly or indirectly, acquired beneficial ownership of
Equity Interests representing 35% or more of the aggregate voting power
represented by the issued and outstanding Equity Interests of the Borrower; or

(b) a “change of control” (or similar event) shall occur in any document
pertaining to any Material Indebtedness.

 

8



--------------------------------------------------------------------------------

“Claiming Guarantor” as defined in Section 7.2(b).

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swing
Line Loans, Tranche A Term Loans or Tranche B Term Loans, (b) any Commitment,
refers to whether such Commitment is a Revolving Commitment, a Tranche A Term
Loan Commitment or a Tranche B Term Loan Commitment and (c) any Lender, refers
to whether such Lender has a Loan or Commitment of a particular Class.
Additional Classes of Loans, Borrowings, Commitments and Lenders may be created
pursuant to Sections 2.24, 2.25 and 2.26 and, as provided in Sections 2.24, 2.25
and 2.26, any Incremental Term Loans, any Extended/Modified Term Loans or any
Refinancing Term Loans may be treated as a single Class with any other Class of
Term Loans having the same terms as such Incremental Term Loans,
Extended/Modified Term Loans or Refinancing Term Loans, as applicable.

“Closing Date” means the date on which the conditions specified in Section 3.1
have been satisfied (or waived in accordance with Section 10.5).

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit B.

“Closing Date Refinancing” means (a) the payment and discharge of the principal
of and interest accrued on all outstanding loans and all other amounts
outstanding or accrued under the Existing Credit Agreements (excluding
contingent obligations as to which no claim has been made), the termination of
the commitments thereunder and the cancellation or termination, or the cash
collateralizing or backstopping with Letters of Credit in a manner reasonably
satisfactory to the Revolving Facility Agent, of all letters of credit
outstanding thereunder and (b) the termination and release of all Guarantees and
Liens supporting or securing any of the Indebtedness or other obligations
referred to in the foregoing clause (a) or created under the documentation
governing any such Indebtedness to support or secure any obligations under Hedge
Agreements, cash management obligations or other ancillary obligations.

“Co-Documentation Agents” means Citibank, N.A., Citizens Bank, N.A., Fifth Third
Bank, Goldman Sachs Bank USA and Regions Bank, each in its capacity as
co-documentation agent hereunder and under the other Credit Documents, and any
successor thereto in such capacity as provided in Section 9.

“Collateral” means, collectively, all of the property (including Equity
Interests) on which Liens are purported to be granted pursuant to the Collateral
Documents as security for the Obligations.

“Collateral Agent” means Credit Suisse, in its capacity as collateral agent for
the Secured Parties under the Credit Documents, and its successors in such
capacity as provided in Section 9.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the General Administrative Agent shall have received from the Borrower and
each Designated Subsidiary either (i) a counterpart of this Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Closing Date, a
Counterpart Agreement duly executed and delivered on behalf of such Person;

(b) the Collateral Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of the Pledge and Security
Agreement, duly executed and delivered on behalf of such Person or (ii) in the
case of any Person that becomes a Designated Subsidiary after the Closing Date,
a supplement to the Pledge and Security Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person;

 

9



--------------------------------------------------------------------------------

(c) in the case of any Person that becomes a Designated Subsidiary after the
Closing Date, the General Administrative Agent shall have received, to the
extent reasonably requested by the General Administrative Agent or the
Collateral Agent, documents, opinions and certificates of the type referred to
in Sections 3.1(b), 3.1(d) and 3.1(g) with respect to such Designated
Subsidiary;

(d) all Equity Interests in any Material Subsidiary owned by or on behalf of any
Credit Party shall have been pledged pursuant to the Pledge and Security
Agreement (provided that the Credit Parties shall not be required to pledge
(i) more than 65% of the outstanding voting Equity Interests in any CFC or CFC
Holding Company or (ii) Equity Interests that constitute Excluded Property), and
the Collateral Agent shall, to the extent required by the Pledge and Security
Agreement, have received certificates or other instruments representing all such
Equity Interests, together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank;

(e) (i) the Borrower and each Restricted Subsidiary shall have duly executed and
delivered a counterpart of each of the Intercompany Note and the Intercompany
Indebtedness Subordination Agreement and (ii) all Indebtedness of any other
Person in a principal amount of $1,000,000 or more that is owing to any Credit
Party shall be evidenced by a promissory note; and the Intercompany Note, each
other promissory note (if any) evidencing Indebtedness of the Borrower or any
Restricted Subsidiary to any Credit Party and each promissory note referred to
in clause (ii) above shall, in each case, have been pledged pursuant to the
Pledge and Security Agreement, and the Collateral Agent shall have received the
Intercompany Note and all such other promissory notes, together with undated
instruments of transfer with respect thereto endorsed in blank;

(f) all instruments and documents, including UCC financing statements, required
by applicable law or reasonably requested by the Collateral Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Collateral Documents and to perfect such Liens to the extent required by, and
with the priority required by, the Collateral Documents shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;

(g) the Collateral Agent shall have received (i) a Mortgage with respect to each
Material Real Estate Asset, if any, duly executed and delivered by the record
owner of such Material Real Estate Asset, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each Mortgage as a valid and enforceable Lien on the Material Real
Estate Asset described therein, free of any other Liens other than Permitted
Liens, which policies shall be in form and substance reasonably satisfactory to
the Collateral Agent, together with such endorsements, coinsurance and
reinsurance as the Collateral Agent may reasonably request, (iii) a completed
Flood Certificate with respect to each Material Real Estate Asset, which Flood
Certificate shall be addressed to the Collateral Agent and shall otherwise
comply with the Flood Program and if the Flood Certificate with respect to any
Material Real Estate Asset states that such Material Real Estate Asset is
located in a Flood Zone, (A) a written acknowledgement from the applicable
Credit Party of receipt of written notification from the Collateral Agent as to
the existence of such Material Real Estate Asset and as to whether the community
in which such Material Real Estate Asset is located is participating in the
Flood Program and (B) if such Material Real Estate Asset is located in a
community that participates in the Flood Program, evidence that the applicable
Credit Party has obtained a policy of flood insurance that is in compliance with
all applicable requirements of the Flood Program and other applicable law
(including as to the amount of insurance coverage required thereunder), provided
that the foregoing requirements of this clause (iii) shall be completed (and
copies of such Flood Certificate and, if applicable, such acknowledgement and
evidence of flood insurance shall have been made available to the Lenders) at
least 20 Business Days (or such shorter

 

10



--------------------------------------------------------------------------------

period within which each of the Revolving Lenders shall have advised the
Collateral Agent that its flood insurance due diligence and flood insurance
compliance have been completed) prior to the execution and delivery of a
Mortgage with respect to such Material Real Estate Asset, (iv) with respect to
any Material Real Estate Asset encumbered by a Lien that is to be subordinated
to the Lien created in accordance with this Agreement and the other Credit
Documents, an amendment or agreement of subordination duly executed and
delivered with respect to any Lien or encumbrance that, but for such
subordination, would have priority over the Mortgage delivered to the Collateral
Agent and (v) such surveys, abstracts, appraisals, legal opinions and other
documents as the Collateral Agent may reasonably request with respect to any
such Mortgage or Material Real Estate Asset; and

(h) the Borrower, each Restricted Subsidiary and each applicable securities
intermediary (with respect to a securities account) or bank (with respect to a
deposit account) shall have duly executed and delivered a counterpart of a
Control Agreement with respect to each deposit account and securities account,
as applicable, of the Borrower and any Restricted Subsidiary (other than any
Excluded Account).

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal
opinions, consents, approvals or other deliverables with respect to, any
particular assets of the Credit Parties if and for so long as the Collateral
Agent, in consultation with the Borrower, determines that the cost of creating
or perfecting such pledges or security interests in such assets, or obtaining
such deliverables, shall be excessive in relation to the benefit that would be
afforded to the Lenders therefrom. The Collateral Agent may grant extensions of
time for the creation and perfection of security interests in or the obtaining
of title insurance, legal opinions or other deliverables with respect to
particular assets or the provision of any Obligations Guarantee by any
Restricted Subsidiary (including extensions beyond the Closing Date or in
connection with assets acquired, or Restricted Subsidiaries formed or acquired,
after the Closing Date) where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the
Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Credit Document to the contrary:

(aa) the Collateral and Guarantee Requirement shall not apply to any of the
following assets (collectively, the “Excluded Property”; each capitalized term
used in this clause (aa) but not defined in this Agreement having the meaning
given to it in the Pledge and Security Agreement): (i) any Real Estate Asset
that is not a Material Real Estate Asset, and any Leasehold Property; (ii) any
motor vehicles and other assets subject to certificates of title, except to the
extent perfection of a security interest therein may be accomplished by the
filing of UCC financing statements or an equivalent thereof in appropriate form
in the applicable jurisdiction; (iii) any Commercial Tort Claim as to which the
claim thereunder is less than $2,000,000; (iv) (A) any assets if, for so long as
and to the extent a security interest may not be granted in such assets as a
matter of applicable law, (B) any lease, license, contract or other agreement or
any rights or interests thereunder if, for so long as and to the extent the
grant of a security interest therein would (x) constitute or result in (1) the
unenforceability of any right, title or interest of the applicable Credit Party
in or (2) a breach or termination pursuant to the terms of, or a default under,
such lease, license, contract or other agreement or (y) require a consent,
approval, license or authorization not obtained from a Governmental Authority or
third party and (C) any property subject to a Lien securing a purchase money
obligation or Capital Lease Obligation (or any Refinancing Indebtedness in
respect thereof) if, for so long as and to the extent the grant of a security
interest therein would constitute or result in a breach or a default under the
related agreements, provided that this clause (C) shall apply only if such Lien
and such purchase money obligation or Capital Lease Obligation are permitted
hereunder; except, in each case under this clause (iv), to the extent

 

11



--------------------------------------------------------------------------------

that such law or the terms in such lease, license, contract or other agreement
providing for such prohibition, breach, right of termination or default or
requiring such consent, approval, license or authorization is ineffective under
the UCC or other applicable law or principles of equity, provided further that
this clause (iv) shall not exclude Proceeds thereof and Accounts and Payment
Intangibles arising therefrom the assignment of which is deemed effective under
the UCC; (v) any governmental licenses or state or local franchises, charters
and authorizations of a Governmental Authority if, for so long as and to the
extent the grant of a security interest therein is prohibited or restricted by
applicable law, except, in each case under this clause (v), to the extent that
such prohibition or restriction is ineffective under the UCC or other applicable
law or principles of equity; (vi) Equity Interests in any Person that is not a
wholly owned Restricted Subsidiary if, for so long as and to the extent the
Organizational Documents of such Person or any related joint venture,
shareholders’ or similar agreement prohibit or restrict such pledge without the
consent of any Person other than the Borrower or a Restricted Subsidiary (it
being understood that none of the Credit Parties shall be required to seek the
consent of third parties thereunder); (vii) any “intent to use” trademark
application for which a statement of use has not been filed with the United
States Patent and Trademark Office, but only to the extent that the grant of a
security interest therein would invalidate such trademark application, and
(viii) any Letter-of-Credit Rights (except to the extent constituting a
Supporting Obligation of other Collateral as to which perfection of a security
interest therein may be accomplished solely by the filing of a UCC financing
statement in the applicable jurisdiction (it being understood that no actions
other than the filing of a UCC financing statement shall be required to perfect
a security interest in any Letter-of-Credit Rights)), and in each case of this
clause (aa) other than any Proceeds, substitutions or replacements of the
foregoing (unless such Proceeds, substitutions or replacements themselves would
constitute assets described in any of clauses (i) through (viii) above);
provided, in each case, that such assets shall constitute Excluded Property only
if they are not subject to any Lien securing any Permitted Credit Agreement
Refinancing Indebtedness or any Permitted Incremental Equivalent Indebtedness;
and

(bb) (i) no delivery of certificates or other instruments representing Equity
Interests in any Subsidiaries that are not Material Subsidiaries shall be
required, (ii) there shall be no requirement to obtain any landlord waivers,
estoppels, collateral access letters or similar third party agreements and
(iii) no security or pledge agreements governed under the laws of any non-US
jurisdiction shall be required, and no actions in any non-US jurisdiction shall
be required in order to create or perfect any security interest in assets
located or titled outside the United States.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
if any, the Intellectual Property Security Agreements, the Control Agreements
and all other instruments, documents and agreements delivered by or on behalf of
any Credit Party pursuant to this Agreement or any of the other Credit Documents
in order to grant to, or perfect in favor of, the Collateral Agent, for the
benefit of the Secured Parties, a Lien on any property of such Credit Party as
security for the Obligations.

“Collateral Questionnaire” means the Collateral Questionnaire delivered by the
Borrower pursuant to Section 3.1(d).

“Commitment” means a Revolving Commitment or a Term Loan Commitment.

“Commitment Fee Rate” means, on any day, (a) in connection with the Revolving
Commitments, the applicable rate per annum set forth below based on the Total
Net Leverage Ratio as of the end of the most recent Fiscal Quarter for which
financial statements have been delivered pursuant to Section 5.1(a) or 5.1(b)
and the related Compliance Certificate has been delivered pursuant to
Section 5.1(c), in each case, from and after such delivery, provided that, for
purposes of this clause (a), until the date of delivery of the financial
statements pursuant to Section 5.1(b) for the Fiscal Quarter ending June

 

12



--------------------------------------------------------------------------------

30, 2019, and of the related Compliance Certificate pursuant to Section 5.1(c),
the Commitment Fee Rate shall be determined by reference to Pricing Level 1 in
the table below, and (b) in connection with any Extended/Modified Commitments or
Refinancing Revolving Commitments of any Class, the rate or rates per annum
specified in the applicable Extension/Modification Agreement or Refinancing
Facility Agreement.

 

Pricing Level

   Total Net
Leverage Ratio    Commitment Fee
Rate

1

   > 3.75:1.00    0.500%

2

   £ 3.75:1.00 and >
3.25:1.00    0.375%

3

   £ 3.25:1.00    0.250%

Notwithstanding the foregoing, at any time when the Borrower has not delivered
to the Revolving Facility Agent any financial statement or Compliance
Certificate required to have been delivered pursuant to Section 5.1(a), 5.1(b)
or 5.1(c), the Commitment Fee Rate shall be determined by reference to Pricing
Level 1 in the table above. If any financial statements or Compliance
Certificate delivered pursuant to Section 5.1(a), 5.1(b) or 5.1(c) shall prove
to have been inaccurate, and such inaccuracy shall have resulted in the payment
of fees hereunder at lower rates than those that would have been paid but for
such inaccuracy, then (i) the Borrower shall promptly deliver to the Revolving
Facility Agent corrected financial statements and a corrected Compliance
Certificate for such period and (ii) the Borrower shall promptly pay to the
Revolving Facility Agent, for the account of the Revolving Lenders, the
commitment fees that should have been paid but were not paid as a result of such
inaccuracy. Nothing in this paragraph shall limit the rights of any Agent or any
Lender under Section 2.10 or Section 8.

“Commitment Letter” means the Amended and Restated Commitment Letter dated
December 31, 2018, among Credit Suisse Loan Funding LLC, Credit Suisse AG,
Cayman Islands Branch, SunTrust Bank, SunTrust Robinson Humphrey, Inc.,
Citigroup Global Markets Inc., Citizens Bank, N.A., Fifth Third Bank, Regions
Bank, Regions Capital Markets, a division of Regions Bank, and the Borrower, and
the Joinder to Amended and Restated Commitment Letter dated January 4, 2019,
among Credit Suisse Loan Funding LLC, Credit Suisse AG, Cayman Islands Branch,
Goldman Sachs Bank USA and the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 USC. § 1 et seq.),
as amended from time to time, and any successor statute.

“Company Material Adverse Effect” as defined in the Nutrisystem Acquisition
Agreement.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C. For the avoidance of doubt, the Compliance Certificate shall
set forth the calculation of the Total Net Leverage Ratio as of the end of the
applicable Fiscal Quarter.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated February 20, 2019, relating to the Borrower and the
Transactions.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

13



--------------------------------------------------------------------------------

“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period, plus

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income (or, in the case of amounts referred to in clauses
(x) and (xiii) below, not already included in Consolidated Net Income), the sum
for the Borrower and the Restricted Subsidiaries of:

(i) Consolidated Interest Expense (including imputed interest expense in respect
of Capital Lease Obligations), and amortization and write-off of debt discount
and debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness, for such period,

(ii) provisions for Federal, foreign, state and local income taxes for such
period,

(iii) total depreciation expense for such period,

(iv) total amortization expense, including amortization in respect of intangible
assets (including goodwill, capitalized consulting fees and organization costs),
for such period,

(v) any extraordinary charges, expenses or losses for such period,

(vi) any noncash charges, expenses or losses for such period (including
(A) impairment charges and any other write-down or write-off of assets
(including write-offs of goodwill), (B) noncash fair value adjustments of
Investments and (C) noncash compensation and related expense, but excluding
(1) any such noncash charge or loss to the extent that it represents an
amortization of a prepaid cash expense that was paid and not expensed in a prior
period or write-down or write-off with respect to accounts receivable (including
any addition to bad debt reserves or bad debt expense) or inventory and (2) any
noncash charge, expense or loss to the extent it represents an accrual of or a
reserve for cash expenditures in any future period),

(vii) any charges, expenses or losses for such period attributable to disposed,
abandoned or discontinued operations,

(viii) any after-tax losses for such period attributable to any Disposition of
assets by the Borrower or any Restricted Subsidiary, other than Dispositions in
the ordinary course of business,

(ix) restructuring charges, accruals and reserves, severance costs (including
severance or stay bonuses paid to employees, including related employee benefits
attributable to such payments), relocation costs, retention and completion
bonuses, integration costs and business optimization expenses, including any
restructuring costs, business optimization expenses and integration costs
related to Acquisitions, project start-up costs, transition costs, information
technology transformation costs, costs related to the opening, closure and/or
consolidation of offices and facilities (including the termination or
discontinuance of activities constituting a business), contract termination
costs, recruiting, signing and completion bonuses and expenses, future lease
commitments, systems establishment costs, conversion costs, excess pension
charges and curtailments or modifications to pension and post-retirement
employee benefit plans (including any settlement of pension liabilities) and
consulting fees, for such period, provided that the

 

14



--------------------------------------------------------------------------------

aggregate amount added back in reliance on this clause (ix) for any period of
four consecutive Fiscal Quarters shall not, when taken together with any amounts
added to Consolidated Adjusted EBITDA in reliance on clause (x) below for such
period, exceed 20% of Consolidated Adjusted EBITDA for such period calculated
before giving effect to any such addbacks and adjustments,

(x) the amount of net cost savings, operating expense reductions, other
operating improvements and cost synergies projected by the Borrower in good
faith to be realized (calculated (on a Pro Forma Basis, as applicable) as though
such items had been realized on the first day of the applicable Test Period) as
a result of any Pro Forma Event, net of the amount of actual benefits realized
during such period that are otherwise included in the calculation of
Consolidated Adjusted EBITDA from such Pro Forma Event, provided that (A)(1)
such cost savings, operating expense reductions, other operating improvements
and cost synergies are reasonably identifiable, factually supportable and
reasonably anticipated to be realized within 18 months after the consummation of
such Pro Forma Event, as determined in good faith by the Borrower and (2) if the
Borrower is otherwise required under this Agreement to deliver to the Specified
Agents a certificate of an Authorized Officer in connection with such Pro Forma
Event, then such certificate (and, in any event, the Compliance Certificate for
any Test Period with respect to which any amount shall have been added pursuant
to this clause (x) with respect to such Pro Forma Event) shall include a
certification by a Financial Officer of the Borrower that the requirements of
clause (1) above with respect to such Pro Forma Event have been satisfied,
(B) no cost savings, operating expense reductions, operating improvements or
cost synergies shall be added pursuant to this clause (x) to the extent
duplicative of any items otherwise added in calculating Consolidated Adjusted
EBITDA, whether pursuant to the requirements of Section 1.2(b) or otherwise, for
such period, (C) projected (and not yet realized) amounts may no longer be added
in calculating Consolidated Adjusted EBITDA pursuant to this clause (x) after
18 months after the consummation of such Pro Forma Event and (D) the aggregate
amount of such cost savings, operating expense reductions, other operating
improvements and synergies added in reliance on this clause (x) for any period
of four consecutive Fiscal Quarters shall not, when taken together with any
amounts added back to Consolidated Adjusted EBITDA in reliance on clause
(ix) above for such period, exceed 20% of Consolidated Adjusted EBITDA for such
period calculated before giving effect to any such addbacks and adjustments,

(xi) transaction fees and expenses incurred, or amortization thereof, in
connection with the Transactions for such period,

(xii) transaction-related fees, charges and expenses incurred, or amortization
thereof, in connection with, to the extent permitted under the Credit Documents,
any Acquisition, other Investment or Disposition (other than Dispositions in the
ordinary course of business) (including, in each case, transaction-related
bonuses paid to employees), any incurrence of Indebtedness not in the ordinary
course of business, or any amendments or waivers of the Credit Documents or any
agreements or instruments relating to any other Indebtedness permitted
hereunder, in each case, whether or not consummated, for such period,

(xiii) charges, expenses, losses and lost profits for such period to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in connection with any Acquisition or Disposition
permitted by this Agreement and lost profits covered by business interruption
insurance, in each case, to extent that

 

15



--------------------------------------------------------------------------------

coverage has not been denied and only so long as such amounts are either
actually reimbursed to the Borrower or any Restricted Subsidiary during such
period or the Borrower has made a good faith determination that there exists
reasonable evidence that such amounts will be reimbursed to the Borrower or any
Restricted Subsidiary within 12 months after the related amount is first added
to Consolidated Adjusted EBITDA pursuant to this clause (xiii),

(xiv) any contingent or deferred payments (including earnout payments,
noncompete payments, consulting payments and other payments made under a
contractual arrangement entered into with a seller in connection with an
Acquisition as part of the consideration for such Acquisition) made to sellers
or Affiliates thereof during such period in connection with any Acquisition, and
any losses for such period arising from the remeasurement of the fair value of
any liability recorded with respect to any earnout or other contingent or
deferred consideration arising from any Acquisition,

(xv) [reserved],

(xvi) any charges, fees, expenses and losses for such period attributable to the
early extinguishment of Indebtedness or obligations under any Hedge Agreement,
including premiums paid to extinguish such Indebtedness,

(xvii) any charges, fees, expenses and losses for such period attributable to
the early termination of leases of real property,

(xviii) any unrealized losses for such period attributable to the application of
“mark to market” accounting in respect of Hedge Agreements, and

(xix) the cumulative effect of a change in accounting principles; minus

(b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum for the Borrower and the Restricted
Subsidiaries of:

(i) any extraordinary or nonrecurring gains and items of income for such period,

(ii) any noncash gains or items of income (other than the accrual of revenue in
the ordinary course) for such period (excluding any noncash items of income in
respect of which Cash was received in a prior period or will be received in a
future period),

(iii) any gains or income for such period attributable to disposed, abandoned or
discontinued operations,

(iv) any after-tax gains for such period attributable to any Disposition of
assets by the Borrower or any Restricted Subsidiary, other than Dispositions in
the ordinary course of business,

(v) any gains for such period arising from the remeasurement of the fair value
of any liability recorded with respect to any earnout or other contingent
consideration arising from any Acquisition,

(vi) any gains for such period attributable to the early extinguishment of
Indebtedness or obligations under any Hedge Agreement,

 

16



--------------------------------------------------------------------------------

(vii) any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Hedge Agreements, and

(viii) the cumulative effect of a change in accounting principles.

For purposes of calculating Consolidated Adjusted EBITDA for any period, if
during such period the Borrower or any Restricted Subsidiary shall have
consummated an Acquisition, an Investment or a Disposition, in each case, other
than in the ordinary course of business, Consolidated Adjusted EBITDA for such
period shall be calculated after giving Pro Forma Effect thereto in accordance
with Section 1.2(b). In addition, and notwithstanding the foregoing,
Consolidated Adjusted EBITDA (i) for the Fiscal Quarter ended March 31, 2018
shall be deemed to be $46,644,432, (ii) for the Fiscal Quarter ended June 30,
2018 shall be deemed to be $82,225,565, (iii) for the Fiscal Quarter ended
September 30, 2018 shall be deemed to be $69,964,741 and (iv) for the Fiscal
Quarter ended December 31, 2018 shall be deemed to be $71,165,263.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures made by the Borrower and the Restricted Subsidiaries during such
period that are or should be included in “purchase of property, plant and
equipment” or similar items on a consolidated statement of cash flows, or that
should otherwise be capitalized on a consolidated balance sheet, of the Borrower
and the Restricted Subsidiaries for such period prepared in conformity with
GAAP; provided that Consolidated Capital Expenditures shall not include any
expenditures (a) to the extent made with Net Proceeds reinvested pursuant to
Section 2.14(a) or 2.14(b) or (b) that constitute an Acquisition permitted under
Section 6.6.

“Consolidated Current Assets” means the total assets of the Borrower and the
Restricted Subsidiaries on a consolidated basis that may properly be classified
as current assets in conformity with GAAP, excluding (a) Cash and Cash
Equivalents, (b) assets relating to current or deferred Taxes based on income or
profits and (c) assets held for sale.

“Consolidated Current Liabilities” means the total liabilities of the Borrower
and the Restricted Subsidiaries on a consolidated basis that may properly be
classified as current liabilities in conformity with GAAP, excluding (a) the
current portion of Long-Term Indebtedness, (b) accruals for current or deferred
Taxes based on income or profits, (c) accruals of interest expense not overdue,
(d) accruals of expense for restructuring reserves and (e) revolving credit
Indebtedness, including the Revolving Loans.

“Consolidated Excess Cash Flow” means, with respect to any period, an amount, if
not less than zero, equal to:

(a) the sum, without duplication, of (i) Consolidated Net Income for such
period, plus (ii) the amount of all noncash charges (including depreciation
expense and amortization expense) deducted in arriving at Consolidated Net
Income, plus (iii) the aggregate net amount of noncash loss on the Disposition
of assets by the Borrower and the Restricted Subsidiaries (other than
Dispositions in the ordinary course of business), to the extent deducted in
arriving at Consolidated Net Income, plus (iv) the aggregate amount of any
noncash loss for such period attributable to the early extinguishment of
Indebtedness or Hedge Agreements, to the extent deducted in arriving at
Consolidated Net Income; minus

 

17



--------------------------------------------------------------------------------

(b) the sum, without duplication (in each case, for the Borrower and the
Restricted Subsidiaries on a consolidated basis), of:

(i) Consolidated Capital Expenditures that are (A) actually made during such
period, to the extent financed with Internally Generated Cash, or (B) at the
option of the Borrower, committed during such period pursuant to binding
contracts with third parties to be made during the Fiscal Year immediately
following the end of such period; provided that (1) if any Consolidated Capital
Expenditures are deducted from Consolidated Excess Cash Flow pursuant to clause
(B) above, such amount shall be added to the Consolidated Excess Cash Flow for
the immediately succeeding Fiscal Year to the extent the expenditure is not
actually made during such Fiscal Year or is financed other than with Internally
Generated Cash and (2) no deduction from Consolidated Excess Cash Flow shall be
taken in the immediately succeeding Fiscal Year when such amounts deducted
pursuant to clause (B) are actually spent,

(ii) the aggregate principal amount of Indebtedness of the Borrower and the
Restricted Subsidiaries repaid or prepaid by the Borrower and the Restricted
Subsidiaries during such period, to the extent financed with Internally
Generated Cash, including, to the extent so financed, (A) the principal
component of payments in respect of Capital Lease Obligations and (B) scheduled
Installments of Term Loans made pursuant to Section 2.12, but excluding (1) any
prepayment of Loans pursuant to Section 2.13 or 2.14 and any Loans repurchased
by the Borrower pursuant to Section 10.6(i), (2) any repayment or prepayment of
Revolving Loans or any revolving loans under any other revolving facility
(except, in the case of any such revolving loans other than Revolving Loans, to
the extent that any repayment or prepayment of such revolving loans is
accompanied by a permanent reduction in the commitments under such revolving
facility, other than in connection with a refinancing thereof), (3) repayments
or prepayments of Permitted Pari Passu Secured Indebtedness to the extent
reducing the required prepayment of Term Loans in respect of such period (or any
prior period) pursuant to Section 2.14(d) and (4) repayments or prepayments of
Junior Indebtedness except to the extent permitted by Section 6.4(g) (it being
understood and agreed that any amount excluded pursuant to clauses (1) through
(4) above may not be deducted from Consolidated Excess Cash Flow under any other
clause of this definition),

(iii) to the extent not deducted in arriving at Consolidated Net Income,
Restricted Payments of the type referred to in clause (a) or (b) of the
definition of such term made by the Borrower and the Restricted Subsidiaries in
Cash during such period under Section 6.4(d) or 6.4(e) to the extent financed
with Internally Generated Cash,

(iv) (A) to the extent not deducted in arriving at Consolidated Net Income, the
aggregate amount of any premium, make-whole or penalty payments actually paid in
Cash during such period that are required to be made in connection with any
prepayment or satisfaction and discharge of Indebtedness, to the extent financed
with Internally Generated Cash, and (B) to the extent included in arriving at
Consolidated Net Income, the aggregate amount of any income for such period
attributable to the early extinguishment of Indebtedness or Hedge Agreements,

(v) to the extent not deducted in arriving at Consolidated Net Income for such
period or any prior period, Cash fees and expenses paid in Cash during such
period in connection with the Transactions or, to the extent permitted
hereunder, any Acquisition or other Investment permitted under Section 6.6, any
issuance of Equity Interests in the Borrower or any incurrence of Indebtedness
(whether or not consummated), in each case to the extent financed with
Internally Generated Cash,

 

18



--------------------------------------------------------------------------------

(vi) the amount of Cash payments (A) actually made during such period to
consummate any Permitted Acquisition permitted under Section 6.6(l), to the
extent financed with Internally Generated Cash, or (B) at the option of the
Borrower, committed during such period pursuant to binding contracts with third
parties to make such Permitted Acquisition during the Fiscal Year immediately
following the end of such period; provided that (1) if any amount is deducted
from Consolidated Excess Cash Flow pursuant to clause (B) above, such amount
shall be added to Consolidated Excess Cash Flow for the immediately succeeding
Fiscal Year to the extent such Permitted Acquisition is not actually consummated
during such Fiscal Year or is financed other than with Internally Generated Cash
and (2) no deduction from Consolidated Excess Cash Flow shall be taken in the
immediately succeeding Fiscal Year when such amounts deducted pursuant to clause
(B) are actually spent,

(vii) to the extent not deducted in arriving at such Consolidated Net Income for
such period or any prior period, the amount of Cash payments made in respect of
pensions and other postemployment benefits during such period,

(viii) Cash expenditures in respect of Hedge Agreements during such period to
the extent they exceed the amount of such expenditures expensed in determining
Consolidated Net Income for such period,

(ix) to the extent not deducted in arriving at Consolidated Net Income for such
period or any prior period, the aggregate amount of all Cash taxes paid or tax
reserves set aside or payable (without duplication), including penalties and
interest, for such period, and

(x) to the extent included in arriving at such Consolidated Net Income, the
aggregate net amount of non-cash gain on the Disposition of assets by the
Borrower and the Restricted Subsidiaries (other than Dispositions in the
ordinary course of business); plus

(c) the Consolidated Working Capital Adjustment.

“Consolidated First Lien Net Debt” means, as of any date, the sum, without
duplication, of :

(a) the aggregate principal amount of Indebtedness of the Borrower and the
Restricted Subsidiaries outstanding as of such date that is secured by any Lien
on any asset of the Borrower or any Restricted Subsidiary (other than Liens that
are contractually subordinated to the Liens of the Collateral Agent created
pursuant to the Credit Documents), in the amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in conformity
with GAAP that, subject to Section 1.2(a), consists solely of Indebtedness for
borrowed money, obligations evidenced by bonds, debentures, notes or similar
instruments and purchase money indebtedness, plus

(b) the aggregate amount of Capital Lease Obligations of the Borrower and the
Restricted Subsidiaries outstanding as of such date, plus

(c) the aggregate amount outstanding as of such date of unreimbursed drawings or
other disbursements under all letters of credit and letters of guaranty in
respect of which the Borrower or any Restricted Subsidiary is an account party,
in each case that are secured by any Lien on any asset of the Borrower or any
Restricted Subsidiary (other than Liens that are contractually subordinated to
the Liens of the Collateral Agent created pursuant to the Credit Documents),
plus

 

19



--------------------------------------------------------------------------------

(d) all obligations, contingent or otherwise, of the Borrower or any Restricted
Subsidiary in respect of bankers’ acceptances outstanding as of such date that
are secured by any Lien on any asset of the Borrower or any Restricted
Subsidiary (other than Liens that are contractually subordinated to the Liens of
the Collateral Agent created pursuant to the Credit Documents), plus

(e) Guarantees outstanding as of such date by the Borrower or any Restricted
Subsidiary of Indebtedness of the type described in any of clauses (a) through
(d) above of any Person other than the Borrower or any Restricted Subsidiary
(whether or not such Indebtedness is secured) if such Guarantees (including
letters of credit providing for such Guarantees) are secured by any Lien on any
asset of the Borrower or any Restricted Subsidiary (other than Liens that are
contractually subordinated to the Liens of the Collateral Agent created pursuant
to the Credit Documents), minus

(f) the aggregate amount of Unrestricted Cash as of such date (but disregarding
the proceeds of Indebtedness that is incurred on such date).

“Consolidated Interest Expense” means, with respect to any period, the sum of
(a) total interest expense, including the interest component of any payments in
respect of Capital Lease Obligations capitalized or expensed during such period
(whether or not actually paid during such period) plus (b) the net amount paid
in cash (or minus the net amount received in cash) with respect to Hedge
Agreements relating to interest rates during such period.

“Consolidated Net Income” means, for any period, the sum of the net income (or
loss) of the Borrower and the Subsidiaries for such period, determined on a
consolidated basis in conformity with GAAP; provided that there shall be
excluded (a) the net income (or loss) of any Person (including any Unrestricted
Subsidiary or any Person accounted for by the equity method of accounting) that
is not the Borrower or a Restricted Subsidiary except, in the case of net
income, to the extent of the amount of Cash dividends or similar Cash
distributions actually paid by such Person to the Borrower or, subject to
clauses (b) and (c) below, to any Restricted Subsidiary during such period, and
except that the provisions of this clause (a) will not apply to inclusion of
such net income (or loss) of such Person for any calculation of Consolidated
Adjusted EBITDA on a Pro Forma Basis, (b) the net income (or loss) of, and any
amounts referred to in clause (a) above paid to, any Restricted Subsidiary of
the Borrower (other than any Credit Party) to the extent that, on the date of
determination, the declaration or payment of Cash dividends or similar Cash
distributions by such Restricted Subsidiary is not permitted without any prior
approval of any Governmental Authority that has not been obtained or is not
permitted by operation of the terms of the Organizational Documents of such
Subsidiary or any agreement, instrument, judgment, decree, order or any other
law applicable to such Subsidiary and (c) the net income (or loss) of, and any
amounts referred to in clause (a) or (b) above paid to, any Restricted
Subsidiary of the Borrower that is not wholly owned by the Borrower to the
extent such net income (or loss) or such amounts are attributable to the
noncontrolling interest in such Restricted Subsidiary.

“Consolidated Secured Net Debt” means, as of any date:

(a) the sum of the aggregate principal amount of Indebtedness of the Borrower
and the Restricted Subsidiaries outstanding as of such date that is secured by
any Lien on any asset of the Borrower or any Restricted Subsidiary, in the
amount that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in conformity with GAAP (but subject to Section 1.2(a)),
consisting solely of Indebtedness for borrowed money, obligations evidenced by
bonds, debentures, notes or similar instruments and purchase money indebtedness,
plus

 

20



--------------------------------------------------------------------------------

(b) the aggregate amount of Capital Lease Obligations of the Borrower and the
Restricted Subsidiaries outstanding as of such date, plus

(c) the aggregate amount outstanding as of such date of unreimbursed drawings or
other disbursements under all letters of credit and letters of guaranty in
respect of which the Borrower or any Restricted Subsidiary is an account party,
in each case that are secured by any Lien on any asset of the Borrower or any
Restricted Subsidiary, plus

(d) all obligations, contingent or otherwise, of the Borrower or any Restricted
Subsidiary in respect of bankers’ acceptances outstanding as of such date that
are secured by any Lien on any asset of the Borrower or any Restricted
Subsidiary, plus

(e) Guarantees outstanding as of such date by the Borrower or any Restricted
Subsidiary of Indebtedness of the type described in any of clauses (a) through
(d) above of any Person other than the Borrower or any Restricted Subsidiary
(whether or not such Indebtedness is secured) if such Guarantees (including
letters of credit providing for such Guarantees) are secured by any Lien on any
asset of the Borrower or any Restricted Subsidiary, minus

(f) the aggregate amount of Unrestricted Cash as of such date (but disregarding
the proceeds of Indebtedness that is incurred on such date).

“Consolidated Total Assets” means, as of any date, the consolidated total assets
of the Borrower and the Restricted Subsidiaries as of the last day of the most
recently ended Fiscal Quarter for which financial statements have been delivered
pursuant to Section 5.1(a) or 5.1(b) (or, prior to the first such delivery, for
which financial statements are included in the Historical Financial Statements),
determined on a consolidated basis in conformity with GAAP.

“Consolidated Total Net Debt” means, as of any date:

(a) the sum of the aggregate principal amount of Indebtedness of the Borrower
and the Restricted Subsidiaries outstanding as of such date, in the amount that
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in conformity with GAAP (but subject to Section 1.2(a)), consisting solely
of Indebtedness for borrowed money, obligations evidenced by bonds, debentures,
notes or similar instruments and purchase money indebtedness, plus

(b) the aggregate amount of Capital Lease Obligations of the Borrower and the
Restricted Subsidiaries outstanding as of such date, plus

(c) the aggregate amount outstanding as of such date of unreimbursed drawings or
other disbursements under all letters of credit and letters of guaranty in
respect of which the Borrower or any Restricted Subsidiary is an account party,
plus

(d) all obligations, contingent or otherwise, of the Borrower or any Restricted
Subsidiary in respect of bankers’ acceptances outstanding as of such date, plus

(e) Guarantees outstanding as of such date by the Borrower or any Restricted
Subsidiary of Indebtedness of the type described in any of clauses (a) through
(d) above of any Person other than the Borrower or any Restricted Subsidiary,
minus

 

21



--------------------------------------------------------------------------------

(f) the aggregate amount of Unrestricted Cash and Cash Collateral as of such
date (but disregarding the proceeds of Indebtedness that is incurred on such
date).

“Consolidated Working Capital” means, as of any date, the excess of
(a) Consolidated Current Assets as of such date over (b) Consolidated Current
Liabilities as of such date.

“Consolidated Working Capital Adjustment” means, for any period, the amount
(which may be a negative number) by which Consolidated Working Capital as of the
beginning of such period exceeds (or is less than) Consolidated Working Capital
as of the end of such period. In calculating the Consolidated Working Capital
Adjustment for any period, there shall be excluded the effect of
reclassification during such period of current assets to long term assets and
current liabilities to long term liabilities and the effect of any Acquisition
consummated during such period; provided that there shall be included with
respect to any Acquisition consummated during such period an amount (which may
be a negative number) by which the Consolidated Working Capital attributable to
the Persons or assets acquired in such Acquisition as of the date of the
consummation thereof exceeds (or is less than) the Consolidated Working Capital
attributable to such Persons or assets as of the end of such period.

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking or other agreement or instrument to which such Person is a
party or by which such Person or any of its properties is bound or to which such
Person or any of its properties is subject.

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies, or the dismissal or appointment of the management, of such Person,
whether through the ability to exercise voting power, the ownership of
Securities, by contract, or otherwise. The words “Controlling”, “Controlled by”
and “under common Control with” have correlative meanings.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Collateral Agent, executed and delivered by the Borrower or
a Restricted Subsidiary, the Collateral Agent and the applicable securities
intermediary (with respect to a securities account) or bank (with respect to a
deposit account).

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit D.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit E.

“Credit Date” means the date of any Credit Extension.

“Credit Document” means each of this Agreement, the Collateral Documents, the
Counterpart Agreements, the Extension/Modification Agreements, the Incremental
Facility Agreements, the Refinancing Facility Agreements, the Permitted
Intercreditor Agreements, any Notes (except for purposes of Section 10.5), any
documents or certificates executed by the Borrower in favor of any Issuing Bank
relating to Letters of Credit (including any fee letter relating to the fees
payable to such Issuing Bank pursuant to Section 2.11(b)), the Collateral
Questionnaire and all other documents, certificates, instruments or agreements
executed and delivered by or on behalf of any Credit Party for the benefit of
any Agent, any Issuing Bank or any Lender in connection herewith on or after the
date hereof.

 

22



--------------------------------------------------------------------------------

“Credit Extension” means the making of a Loan or the issuance, amendment (if
increasing the face amount thereof) or extension of a Letter of Credit.

“Credit Parties” means the Borrower and the Guarantors.

“Credit Suisse” as defined in the preamble hereto.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, arrangement (including under corporate statutes), rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States of America or other applicable jurisdictions from time to time in
effect.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed (i) to fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the General Administrative Agent, the Applicable Facility Agent and the
Borrower in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in such writing) has not been satisfied, or (ii) to pay to any Agent,
any Issuing Bank, the Swing Line Lender or any Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swing Line Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the General Administrative Agent, the Applicable
Facility Agent or any Issuing Bank or the Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the General Administrative Agent, the Applicable Facility Agent or
the Borrower, to confirm in writing to the General Administrative Agent, the
Applicable Facility Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by such Agents and the Borrower) or (d) the General
Administrative Agent or the Applicable Facility Agent has received notification
that such Lender, or a direct or indirect parent company of such Lender, (i) is
the subject of a Bail-In Action, (ii) is insolvent, or is generally unable to
pay its debts as they become due, or admits in writing its inability to pay its
debts as they become due, or makes a general assignment for the benefit of its
creditors or (iii) is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like (including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in a like
capacity with respect to such Lender) has been appointed for such Lender or its
direct or indirect parent company, or such Lender or its direct or indirect
parent company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

23



--------------------------------------------------------------------------------

“Designated Subsidiary” means each Restricted Subsidiary of the Borrower other
than (a) any Subsidiary that is not a Domestic Subsidiary, (b) any Subsidiary
that is not a wholly owned Subsidiary, (c) any Subsidiary that is a CFC Holding
Company, (d) any Subsidiary of a CFC or a CFC Holding Company, (e) any
Subsidiary that is not a Material Subsidiary, (f) any Subsidiary that is
prohibited by applicable law or, in the case of any Subsidiary acquired after
the Closing Date, any Contractual Obligation in effect at the time such
Subsidiary is acquired (and not entered into in contemplation of or in
connection with such acquisition) from providing an Obligations Guarantee
(including any such prohibition arising from any requirement to obtain a
consent, approval (including regulatory approval), license or authorization of
any Governmental Authority or third party that has not been obtained in order to
provide such Obligations Guarantee), (g) any special purpose entity, (h) any
captive insurance company, (i) any not-for-profit Subsidiary or (j) any
Subsidiary where the burden or cost of providing an Obligations Guarantee by
such Subsidiary is excessive in relation to the benefit that would be afforded
to the Lenders thereby, as determined by the General Administrative Agent in
consultation with the Borrower; provided that, notwithstanding the foregoing, a
Subsidiary shall be a Designated Subsidiary if such Subsidiary shall be an
obligor (including pursuant to a Guarantee) in respect of any Permitted Credit
Agreement Refinancing Indebtedness or any Permitted Incremental Equivalent
Indebtedness.

“Disposition” means any sale, transfer, lease or other disposition (including
any sale or issuance of Equity Interests in a Restricted Subsidiary) of any
property by any Person, including any sale, transfer or other disposition, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, that individually or in combination with a series
of related Dispositions results in Net Proceeds of $100,000 or more. “Dispose”
has the meaning correlative thereto.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the occurrence of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for Equity Interests in such Person that are not
Disqualified Equity Interests and Cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and Cash in lieu of fractional shares of such Equity Interests), in
whole or in part, or is required to be repurchased by the Borrower or any
Restricted Subsidiary, in whole or in part, at the option of the holder thereof
or (c) is or becomes convertible into or exchangeable for, either mandatorily or
at the option of the holder thereof, Indebtedness or any other Equity Interests
(other than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and Cash in lieu of fractional shares of such
Equity Interests), in each case, prior to the date that is 91 days after the
latest Maturity Date (determined as of the date of issuance thereof or, in the
case of any such Equity Interests outstanding on the date hereof, the date
hereof), except, in the case of clauses (a) and (b), as a result of a “change of
control” or “asset sale”, so long as any rights of the holders thereof upon the
occurrence of such a change of control or asset sale event are subject to the
prior payment in full of all Obligations described in clause (a) of the
definition of “Obligations”, the cancelation or expiration of all Letters of
Credit and the termination of the Commitments; provided that an Equity Interest
in any Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided further that any class of Equity
Interests of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Equity Interests that are not Disqualified
Equity Interests shall not be deemed to be Disqualified Equity Interests.

 

24



--------------------------------------------------------------------------------

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds of any Lender being treated as a
single Eligible Assignee for all purposes hereof), in each case determined at
the time of the applicable assignment, and (b) any commercial bank, insurance
company, investment or mutual fund or other Person that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and that extends
credit or buys loans in the ordinary course of business; provided that in no
event shall any natural person, any Defaulting Lender, the Borrower, any
Subsidiary or any other Affiliate of the Borrower be an Eligible Assignee.

“Employee Benefit Plan” means any of (a) an “employee benefit plan” (as defined
in Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Internal Revenue Code to which Section 4975 of
the Internal Revenue Code applies, and (c) any Person whose assets include (for
purposes of the Plan Asset Regulations or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

“Environmental Laws” means all applicable laws (including common law), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations
or any other legally binding requirements of Governmental Authorities relating
to pollution or to the protection of the environment, natural resources or to
exposure to hazardous or toxic materials.

“Environmental Liability” means all liabilities, damages, losses, claims,
actions, suits, judgments, orders, fines, penalties, fees, expenses and costs,
(including administrative oversight costs, natural resource damages, monitoring
and remediation costs and reasonable fees and expenses of attorneys and
consultants), whether contingent or otherwise, arising out of or relating
to: (a) non-compliance with any Environmental Law, including with respect to the
generation, use, handling, transportation, storage, treatment, recycling,
disposal (or arrangement for such activities) of any Hazardous Materials,
(b) exposure to any Hazardous Materials, (c) the presence or Release of any
Hazardous Materials or (d) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or acquire any of the foregoing (other than, prior to the
date of such conversion, Indebtedness that is convertible into any such Equity
Interests).

 

25



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means, with respect to any Person, (a) any corporation that is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which such Person is a member,
(b) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which such Person is a member and
(c) any member of an affiliated service group within the meaning of
Section 414(m) or 414(o) of the Internal Revenue Code of which such Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member. Any Person that was, but has since ceased to be,
an ERISA Affiliate (within the meaning of the previous sentence) of the Borrower
or any Restricted Subsidiary shall continue to be considered an ERISA Affiliate
of the Borrower or such Restricted Subsidiary within the meaning of this
definition with respect to the period such Person was an ERISA Affiliate of the
Borrower or such Restricted Subsidiary and with respect to liabilities arising
after such period for which the Borrower or such Restricted Subsidiary would be
liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation), (b) the failure of the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates to meet the minimum
funding standard of Section 412 of the Internal Revenue Code or Section 302 of
ERISA with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Internal Revenue Code) or the failure to make by its due
date a required installment under Section 430(j) of the Internal Revenue Code
with respect to any Pension Plan or the failure of the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates to make any required
contribution to a Multiemployer Plan, (c) the filing pursuant to Section 412(c)
of the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan, (d) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA, (e) the withdrawal
by the Borrower, any Restricted Subsidiary or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to the Borrower, any
Restricted Subsidiary or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA, (f) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any condition or event that
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan, (g) the incurrence by the
Borrower, any Restricted Subsidiary or any of their respective ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Pension Plan, (h) the imposition of liability on the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA with regard to a Pension Plan or by reason of
the application of Section 4212(c) of ERISA with regard to a Pension Plan,
(i) the withdrawal of the Borrower, any Restricted Subsidiary or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, (j) the receipt by the Borrower, any
Restricted Subsidiary or any of their respective ERISA Affiliates of notice from
any Multiemployer Plan (i) concerning the imposition of withdrawal liability,
(ii) that such Multiemployer Plan is in insolvency pursuant to Section 4245 of
ERISA, (iii) that such Multiemployer Plan is in “endangered” or “critical”
status (within the meaning of Section 432 of the Internal Revenue Code or
Section 305 of ERISA) or (iv) that such Multiemployer Plan intends to terminate
or has terminated under Section 4041A

 

26



--------------------------------------------------------------------------------

or 4042 of ERISA, (k) a determination that any Pension Plan is, or is reasonably
expected to be, in “at risk” status (as defined in Section 430(i)(4) of the
Internal Revenue Code or Section 303(i)(4) of ERISA) with respect to any plan
year, (l) the occurrence of an act or omission that could reasonably be expected
to give rise to the imposition on the Borrower, any Restricted Subsidiary or any
of their respective ERISA Affiliates of fines, penalties, taxes or related
charges under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), 502(i) or 502(l), or Section 4071 of ERISA in respect of any
Pension Plan, (m) the assertion of a claim (other than routine claims for
benefits) against any Pension Plan other than a Multiemployer Plan or the assets
thereof, or against the Borrower, any Restricted Subsidiary or any of their
respective ERISA Affiliates in connection with any Pension, (n) receipt from the
IRS of notice of the failure of any Pension Plan (or any other Employee Benefit
Plan intended to be qualified under Section 401(a) of the Internal Revenue Code)
to qualify under Section 401(a) of the Internal Revenue Code, or the failure of
any trust forming part of any Pension Plan to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code, (o) the imposition
of a Lien pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) of ERISA or a violation of Section 436 of the Internal Revenue
Code with regard to a Pension Plan or (p) the occurrence of a non-exempt
“prohibited transaction” (as defined in Section 4975 of the Internal Revenue
Code or Section 406 of ERISA) with respect to which the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates is a “disqualified
person” (within the meaning of Section 4975 of the Internal Revenue Code) or a
“party in interest” (within the meaning of Section 406 of ERISA) or with respect
to which the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates could otherwise be liable, in each instance with regard to a
Pension Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.

“Eurodollar Rate Loan” means a Loan (other than a Swing Line Loan) bearing
interest at a rate determined by reference to the Adjusted Eurodollar Rate.

“Event of Default” means any condition or event set forth in Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Account” means (a) any deposit account the funds in which are used
solely for the payment of salaries and wages, severance, workers’ compensation
and similar expenses (including payroll taxes) in the ordinary course of
business, (b) any deposit account that is a zero-balance disbursement account,
(c) any deposit account the funds in which consist solely of (i) funds held by
the Borrower or any Subsidiary in trust for any director, officer or employee of
the Borrower or any Subsidiary or any employee benefit plan maintained by the
Borrower or any Subsidiary or (ii) funds representing deferred compensation for
the directors and employees the Borrower and the Subsidiaries, (d) any deposit
account the funds in which consist solely of cash earnest money deposits or
funds deposited under escrow or similar arrangements in connection with any
letter of intent or purchase agreement for a Permitted Acquisition or any other
transaction permitted hereunder, (e) deposit accounts whose balances are swept
not less frequently than weekly to an account that is not an Excluded Account,
(f) deposit accounts the aggregate daily balance in which does not at any time
exceed $250,000 in any one such deposit account or $1,000,000 for all such
deposit accounts or (g) any securities account the securities entitlements in
which consist solely of (i) securities entitlements held by the Borrower or any
Subsidiary in trust for any director, officer or employee the Borrower or any
Subsidiary or any employee benefit plan maintained by the Borrower or any
Subsidiary or (ii) securities entitlements representing deferred compensation
for the directors and employees of the Borrower and the Subsidiaries.

 

27



--------------------------------------------------------------------------------

“Excluded Property” as defined in the definition of the term “Collateral and
Guarantee Requirement”.

“Excluded Swap Obligation” means, with respect to any Guarantor at any time, any
obligation (a “Swap Obligation”) to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is illegal
at such time under the Commodity Exchange Act or any rule, regulation or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time such guarantee or grant of a security
interest becomes effective with respect to such related Swap Obligation.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, US federal
withholding Taxes imposed at any time on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment,
which U.S. federal withholding Taxes are imposed pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment requested by the Borrower under
Section 2.23), (ii) such Lender changes its lending office, or (iii) if such
Lender is an intermediary, partnership or other flow-through entity for U.S.
federal tax purposes, the date on which the relevant beneficial owner, partner
or member of such Lender becomes a beneficial owner, partner or member thereof,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable (x) to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment,
(y) to such Lender immediately before it changed its lending office, or (z) to
such Lender immediately before such beneficial owner, partner or member of such
Lender became a beneficial owner, partner or member thereof, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20(g) and
(d) any US federal withholding Taxes imposed under FATCA.

“Existing Credit Agreements” means (a) the Revolving Credit and Term Loan
Agreement, dated as of April 21, 2017, by and among the Borrower, the lenders
from time to time party thereto and SunTrust Bank, as administrative agent, and
(b) the Amended and Restated Credit Agreement, dated as of November 6, 2015, by
and among Nutrisystem, certain subsidiaries of Nutrisystem party thereto, the
lenders from time to time party thereto and Manufacturers and Traders Trust
Company, as administrative agent.

“Existing Letters of Credit” means the Letters of Credit set forth on Schedule
1.1.

“Existing Revolving Borrowings” as defined in Section 2.24(d).

“Extended/Modified Commitments” as defined in the definition of
“Extension/Modification Permitted Amendment”.

“Extended/Modified Loans” as defined in the definition of
“Extension/Modification Permitted Amendment”.

 

28



--------------------------------------------------------------------------------

“Extended/Modified Term Loans” as defined in the definition of
“Extension/Modification Permitted Amendment”.

“Extended/Modified Term Loan Maturity Date” means, with respect to
Extended/Modified Term Loans of any Class, the scheduled date on which such
Extended/Modified Term Loans shall become due and payable in full hereunder, as
specified in the applicable Extension/Modification Agreement.

“Extending/Modifying Lenders” as defined in Section 2.25(a).

“Extension/Modification Agreement” means an Extension/Modification Agreement, in
form and substance reasonably satisfactory to the General Administrative Agent
and the Applicable Facility Agent, among the Borrower, the General
Administrative Agent, the Applicable Facility Agent and one or more
Extending/Modifying Lenders, effecting one or more Extension/Modification
Permitted Amendments and such other amendments hereto and to the other Credit
Documents as are contemplated by Section 2.25.

“Extension/Modification Offer” as defined in Section 2.25(a).

“Extension/Modification Permitted Amendment” means an amendment to this
Agreement and the other Credit Documents, effected in connection with an
Extension/Modification Offer pursuant to Section 2.25, providing for (a) an
extension of the Maturity Date and/or (b) an increase or decrease in the yield
(including any increase or decrease in, or an introduction of, interest margins,
benchmark rate floors, fixed interest rates or fees or premiums), in each case,
applicable to the Loans and/or Commitments of the Extending/Modifying Lenders of
the applicable Extension/Modification Request Class (such Loans or Commitments
being referred to as the “Extended/Modified Loans” or “Extended/Modified
Commitments”, as applicable) and, in connection therewith, providing for:

(i) in the case of any Extended/Modified Loans that are Term Loans of any Class
(such Extended/Modified Loans being referred to as the “Extended/Modified Term
Loans”), any modification of the scheduled amortization applicable thereto,
provided that the weighted average life to maturity of such Extended/Modified
Term Loans shall be no shorter than the remaining weighted average life to
maturity of the Term Loans of the applicable Extension/Modification Request
Class, determined at the time of such Extension/Modification Offer (and, for
purposes of determining the weighted average life to maturity of any such Term
Loans, the effects of any prepayments made prior to the date of the
determination shall be disregarded),

(ii) a modification of voluntary or mandatory prepayments applicable to such
Extended/Modified Loans (including prepayment premiums, “no call” terms and
other restrictions thereon), provided that in the case of any Extended/Modified
Term Loans, such requirements may provide that such Extended/Modified Term Loans
may participate in any mandatory prepayments on a pro rata basis (or on a basis
that is less than pro rata) with the Term Loans of the applicable
Extension/Modification Request Class, but may not provide for mandatory
prepayment requirements that are more favorable than those applicable to the
Term Loans of the applicable Extension/Modification Request Class, and/or

(iii) any addition of any affirmative or negative covenants applicable to the
Borrower and/or any Subsidiary, provided that to the extent such covenants are
not consistent with those applicable to the Loans or Commitments of the
applicable Extension/Modification Request Class, such differences shall be
reasonably acceptable to the General Administrative Agent and the Applicable
Facility Agent (except for covenants (A) beneficial to the Lenders where this
Agreement is amended to include such covenants for the benefit of all Lenders or
(B) applicable only to periods after the latest Maturity Date in effect at the
time of effectiveness of the applicable Extension/Modification Agreement).

 

29



--------------------------------------------------------------------------------

“Extension/Modification Request Class” as defined in Section 2.25(a).

“Fair Share” as defined in Section 7.2(b).

“Fair Share Contribution Amount” as defined in Section 7.2(b).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as in
effect on the date hereof (or any amended or successor version that is not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code (or any amended or successor
version that is not materially more onerous to comply with), and any fiscal or
regulatory legislation, rules or official practices adopted pursuant to any
published intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Effective Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds
Effective Rate for such day shall be the average rate charged to the Applicable
Facility Agent on such day on such transactions as shall be determined by the
Applicable Facility Agent. Notwithstanding the foregoing, if the Federal Funds
Effective Rate, determined as above, would otherwise be less than zero, then the
Federal Funds Effective Rate shall be deemed to be zero for all purposes of this
Agreement.

“Fee Letters” means (a) the Amended and Restated Fee Letter dated December 31,
2018, among Credit Suisse Loan Funding LLC, Credit Suisse AG, Cayman Islands
Branch, SunTrust Bank, SunTrust Robinson Humphrey, Inc., Citigroup Global
Markets, Inc., Citizens Bank, N.A., Fifth Third Bank, Regions Bank, Regions
Capital Markets, a division of Regions Bank and the Borrower, and the Joinder to
Amended and Restated Commitment Letter dated January 4, 2019, among Credit
Suisse Loan Funding LLC, Credit Suisse AG, Cayman Islands Branch, Goldman Sachs
Bank USA and the Borrower, (b) the Amended and Restated Administrative Agent Fee
Letter dated February 25, 2019, among Credit Suisse Loan Funding LLC, Credit
Suisse AG, Cayman Islands Branch and the Borrower and (c) the Administrative
Agent Fee Letter dated February 25, 2019, among SunTrust and the Borrower.

“Financial Officer” means, with respect to any Person, the chief financial
officer, treasurer or any other principal financial or accounting officer of
such Person.

“Financing Transactions” means the execution, delivery and performance by each
Credit Party of the Credit Documents to which it is to be a party, the creation
of the Liens provided for in the Collateral Documents and, in the case of the
Borrower, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“First Lien Net Leverage Ratio” means the ratio, as of any date, of
(a) Consolidated First Lien Net Debt as of such date to (b) Consolidated
Adjusted EBITDA for the Test Period most recently ended on or prior to such
date.

 

30



--------------------------------------------------------------------------------

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and the Subsidiaries ending
on December 31 of each calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage in
favor of the Collateral Agent, for the benefit of the Secured Parties, and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

“Flood Certificate” means a life of loan “Standard Flood Hazard Determination
Form” of the Federal Emergency Management Agency.

“Flood Program” means the National Flood Insurance Program created by the US
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of
1994, the Flood Insurance Reform Act of 2004 and the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto and any and all official rulings and interpretation thereunder
or thereof.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968.

“Foreign Lender” means a Lender that is not a US Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Revolving Lender that is a
Defaulting Lender, (a) with respect to any Issuing Bank, such Defaulting
Lender’s applicable Pro Rata Share of the Letter of Credit Usage attributable to
Letters of Credit issued by such Issuing Bank, other than any portion of such
Pro Rata Share that has been reallocated to other Revolving Lenders in
accordance with the terms of Section 2.22(a)(iii) or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s applicable Pro Rata Share of the aggregate principal
amount of the Swing Line Loans outstanding at such time, other than any portion
of such Pro Rata Share that has been reallocated to other Revolving Lenders in
accordance with the terms hereof.

“Funding Notice” means a notice substantially in the form of Exhibit F.

“GAAP” means, at any time, subject to Section 1.2(a), United States generally
accepted accounting principles as in effect at such time, applied in accordance
with the consistency requirements thereof.

“General Administrative Agent” means Credit Suisse, in its capacity as general
administrative agent hereunder and under the other Credit Documents, and its
successors in such capacity as provided in Section 9.

“Governmental Act” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government
(including any supra-national body exercising such powers or functions, such as
the European Union or the European Central Bank).

 

31



--------------------------------------------------------------------------------

“Governmental Authorization” means any permit, license, registration, approval,
exemption, authorization, plan, directive, binding agreement, consent order or
consent decree made to, or issued, promulgated or entered into by or with, any
Governmental Authority.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, Securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
(i) endorsements for collection or deposit in the ordinary course of business or
(ii) customary indemnity obligations entered into in connection with any
Acquisition or any Disposition permitted hereunder (other than any such
obligations with respect to Indebtedness). The amount, as of any date of
determination, of any Guarantee shall be the principal amount outstanding on
such date of Indebtedness or other obligation guaranteed thereby (or, in the
case of (A) any Guarantee the terms of which limit the monetary exposure of the
guarantor or (B) any Guarantee of an obligation that does not have a principal
amount, the maximum monetary exposure as of such date of the guarantor under
such Guarantee (as determined, in the case of clause (A), pursuant to such terms
or, in the case of clause (B), reasonably and in good faith by a Financial
Officer of the Borrower)).

“Guarantor Subsidiary” means each Designated Subsidiary that is a party hereto
as a “Guarantor” and a party to the Pledge and Security Agreement as a “Grantor”
thereunder.

“Guarantors” means each Guarantor Subsidiary; provided that, for purposes of
Section 7, the term “Guarantors” shall also include the Borrower.

“Hazardous Materials” means any petroleum or petroleum products, radioactive
materials or wastes, asbestos in any form, polychlorinated biphenyls, hazardous
or toxic substances and any other chemical, material, waste or substance that is
prohibited, limited or regulated, or that could result in liability, under any
Environmental Law.

“Health Care Laws” means all requirements of law relating to (a) fraud and abuse
(including the following statutes, as amended, modified or supplemented from
time to time and any successor statutes thereto and regulations promulgated from
time to time thereunder: the federal Anti-Kickback Statute (42 U.S.C.
§ 1320a-7b(b)), the civil False Claims Act (31 U.S.C. § 3729 et seq.), and
42 U.S.C. §§ 1320a-7 and 1320a-7a and 1320a-7b), (b) Medicare as established by
Title XVIII of the Social Security Act (42 U.S.C. § 1395 et seq.), Medicaid as
established by Title XIX of the Social Security Act (42 U.S.C. § 1396 et seq.),
and TRICARE as administered by the United States Departments of Defense, Health
and Human Services and Transportation or other Federal Health Care Programs (as
defined at 42 U.S.C. § 1320a-7b(f)), (c) licensure or regulation of healthcare
providers, suppliers, professionals, facilities or payors, (d) benefit
management or administration, quality assurance or utilization review,
(e) health care quality, safety certification and accreditation standards and
requirements, (f) HIPAA, (g) the

 

32



--------------------------------------------------------------------------------

practice of medicine and other health care professions or the organization of
medical or professional entities, (h) fee-splitting, (i) certificates of
operations and authority to provide health care services and (j) the provision
of health care services, as the same may be amended, modified or supplemented
from time to time, and any successor statute thereto.

“Health Care Permits” means any permit, approval, consent, authorization,
license, provisional license, registration, accreditation, certificate,
certification, certificate of need, qualification, operating authority,
concession, grant, franchise, variance or permission from, and any other
contractual obligation with, any Governmental Authority issued or required under
applicable Health Care Laws, in each case whether or not having the force of law
and applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, prices of
equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock, stock option, stock appreciation right or similar plan or
right providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.

“HIPAA” means the (a) Health Insurance Portability and Accountability Act of
1996, (b) the Health Information Technology for Economic and Clinical Health Act
(Title XIII of the American Recovery and Reinvestment Act of 2009) and (c) any
state and local laws regulating the privacy and/or security of individually
identifiable information, including state laws providing for notification of
breach of privacy or security of individually identifiable information, in each
case with respect to the laws described in clauses (a), (b) and (c) of this
definition, as the same may be amended, modified or supplemented from time to
time, any successor statutes thereto, any and all rules or regulations
promulgated from time to time thereunder.

“Historical Financial Statements” means the audited consolidated balance sheets
and related consolidated statements of operations, comprehensive income,
shareholder’s equity and cash flows of the Borrower and of Nutrisystem, in each
case as of and for the Fiscal Years ended December 31, 2016, December 31, 2017
and December 31, 2018.

“Incremental Amount” means, as of any date of determination, an amount equal to
the sum of (a) (i) the greater of $125,000,000 and 50% of Consolidated Adjusted
EBITDA for the Test Period most recently ended on or prior to such date minus
(ii) the sum of (A) the aggregate amount of Incremental Commitments established
prior to such date in reliance on this clause (a) and (B) the aggregate
principal amount of any Permitted Incremental Equivalent Indebtedness incurred
prior to such date in reliance on this clause (a) (the amounts available on such
date under this clause (a) above being referred to as the “Unrestricted
Incremental Amount”), plus (b) an additional amount so long as, in the case of
this clause (b), after giving Pro Forma Effect to the incurrence of Indebtedness
with respect to which the Incremental Amount is being determined and the use of
proceeds thereof (assuming, solely for purposes of this determination, that the
entire amount of the Incremental Commitments with respect to which the
Incremental Amount is being determined are fully funded as Loans), (i) in the
case of the establishment of

 

33



--------------------------------------------------------------------------------

any Incremental Commitments or the incurrence of any Permitted Incremental
Equivalent Indebtedness that is Permitted Pari Passu Secured Indebtedness, the
First Lien Net Leverage Ratio, determined as of the last day of the Test Period
most recently ended on or prior to such date, does not exceed 3.75:1.00 (the
“First Lien Incremental Leverage Limit”), (ii) in the case of the incurrence of
any Permitted Incremental Equivalent Indebtedness that is Permitted Junior Lien
Secured Indebtedness, the Secured Net Leverage Ratio, determined as of the last
day of the Test Period most recently ended on or prior to such date, does not
exceed 4.25:1.00 (the “Junior Lien Incremental Leverage Limit”) and (iii) in the
case of the incurrence of any Permitted Incremental Equivalent Indebtedness that
is Permitted Unsecured Indebtedness, either (A) the Total Net Leverage Ratio,
determined as of the last day of the Test Period most recently ended on or prior
to such date, does not exceed 4.50:1.00 or (B) the Interest Coverage Ratio,
determined as of the last day of the Test Period most recently ended on or prior
to such date, is at least 2.00:1.00 (the “Unsecured Incremental Limit”);
provided that (I) if, for purposes of determining capacity under clause (b)
above, Pro Forma Effect is given to the entire committed amount of any
Indebtedness with respect to which the Incremental Amount is being determined,
such committed amount may thereafter be borrowed and reborrowed, in whole or in
part, from time to time, without any further testing under this definition
(provided that such committed amount shall, solely for purposes of calculating
availability under clause (b) above, at all times thereafter be deemed to be
fully funded as Indebtedness for borrowed money), (II) in the case of any
Incremental Commitments or Permitted Incremental Equivalent Indebtedness
established or incurred concurrently in reliance on the Unrestricted Incremental
Amount and in reliance on clause (b) above, the First Lien Net Leverage Ratio,
the Secured Net Leverage Ratio or the Total Net Leverage Ratio, as the case may
be, shall be permitted to exceed (or the Interest Coverage Ratio shall be
permitted to be less than) the First Lien Incremental Leverage Limit, Junior
Lien Incremental Leverage Limit or the Unsecured Incremental Limit, as
applicable, to the extent of the amounts of such Incremental Commitments or
Permitted Incremental Equivalent Indebtedness established or incurred in
reliance on the Unrestricted Incremental Amount, (III) to the extent the
proceeds of any Incremental Term Loan Commitment or Permitted Incremental
Equivalent Indebtedness established or incurred in reliance on clause (b) above
are intended to be applied to finance a Limited Conditionality Transaction, at
the election of the Borrower, Pro Forma Compliance with the First Lien
Incremental Leverage Limit, the Junior Lien Incremental Leverage Limit or the
Unsecured Incremental Leverage Limit, as applicable, and Section 6.7 as required
under clause (b) above (but not, for the avoidance of doubt, actual compliance
with Section 6.7) may be tested in accordance with the provisions of
Section 1.5, and (IV) any Incremental Commitments and Permitted Incremental
Equivalent Indebtedness may be established or incurred in reliance on clause (a)
or clause (b) above regardless of whether there is capacity under the other
clause, or may be established or incurred in reliance in part on clause (a) or
clause (b) above and in part on the other clause, all as determined by the
Borrower in its sole discretion, provided that absent an election by the
Borrower, to the extent that the applicable requirements have been satisfied,
such incurrence shall be deemed to have been made pursuant to clause (b) above.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Loan Commitment.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the General Administrative Agent
and the Applicable Facility Agent, among the Borrower, the General
Administrative Agent, the Applicable Facility Agent and one or more Incremental
Lenders, establishing Incremental Commitments of any Class, specifying the
purposes for which the proceeds of the Loans made pursuant thereto will be used
and effecting such other amendments hereto and to the other Credit Documents as
are contemplated by Section 2.24.

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.

 

34



--------------------------------------------------------------------------------

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.24, to make Revolving Loans and to acquire
participations in Letters of Credit and Swing Line Loans hereunder, expressed as
an amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure under such Incremental Facility Agreement.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Loans of a single Class.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an Incremental Term Loan.

“Incremental Term Loan” means a term loan made by an Incremental Term Lender to
the Borrower pursuant to Section 2.24.

“Incremental Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.24, to make Incremental Term Loans of any
Class hereunder, expressed as an amount representing the maximum principal
amount of the Incremental Term Loans of such Class to be made by such Lender,
subject to any increase or reduction pursuant to the terms and conditions
hereof. The initial amount of each Lender’s Incremental Term Loan Commitment of
any Class, if any, is set forth in the Incremental Facility Agreement or
Assignment Agreement pursuant to which such Lender shall have established or
assumed its Incremental Term Loan Commitment of such Class.

“Incremental Term Loan Maturity Date” means, with respect to Incremental Term
Loans of any Class, the scheduled date on which such Incremental Term Loans
shall become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.”

“Incremental Tranche A Term Loans” means Incremental Term Loans that have
scheduled amortization of 5.00% or more per annum or a final maturity of five
years or less from the date of incurrence thereof.

“incur” means to create, incur, assume or, in the case of any Indebtedness,
otherwise become liable with respect to such Indebtedness.

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person (excluding trade
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of deferred purchase price of property or
services (excluding (i) accounts payable incurred in the ordinary course of
business, (ii) deferred compensation payable to directors, officers, employees
or consultants of such Person or any of its Subsidiaries and (iii) purchase
price adjustments, earnouts, deferred compensation or other similar arrangements
incurred in connection with any Acquisition, except to the extent that the
amount payable pursuant to such purchase price adjustment, earnout, deferred
compensation or similar arrangement is, or has become, reasonably determinable),
(e) all Capital Lease Obligations of such Person, (f) the maximum aggregate
amount (determined after giving effect to any prior drawings or reductions that
have been reimbursed) of all letters of credit and letters of guaranty in
respect of which such Person is an account

 

35



--------------------------------------------------------------------------------

party, (g) the principal component of all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances, (h) all Indebtedness of
others secured by any Lien on any property owned or acquired by such Person,
whether or not the Indebtedness secured thereby has been assumed by such Person,
valued, as of any date of determination, at the lesser of (i) the principal
amount of such Indebtedness and (ii) the fair value of such property (as
determined in good faith by such Person), (i) all Guarantees by such Person of
Indebtedness of others and (j) all Disqualified Equity Interests in such Person,
valued, as of the date of determination, at the greater of (i) the maximum
aggregate amount that would be payable upon maturity, redemption, repayment or
repurchase thereof (or of Disqualified Equity Interests or Indebtedness into
which such Disqualified Equity Interests are convertible or exchangeable) and
(ii) the maximum liquidation preference of such Disqualified Equity Interests.
The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Liabilities” means any and all losses, claims, damages, liabilities
(including Environmental Liabilities), expenses, obligations, penalties,
actions, judgments, suits, costs (including the costs of any investigation,
study, sampling, testing, abatement, cleanup, removal, remediation or other
response action necessary to remove, remediate, clean up or abate any Hazardous
Materials), and disbursements of any kind or nature whatsoever (including the
reasonable fees, expenses and other charges of counsel and consultants for the
Indemnitees in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person (including by any
Credit Party or any Affiliate thereof), whether or not any such Indemnitee shall
be designated as a party or a potential party thereto (but limited, in the case
of any one such proceeding or hearing, to fees, expenses and other charges of a
single counsel plus, to the extent necessary, one local counsel in each
applicable jurisdiction, and any specialty counsel, for all the Indemnitees
(and, if any Indemnitee shall have advised the Borrower that there is an actual
or perceived conflict of interest, one additional firm of primary counsel and,
if reasonably necessary, one additional firm of local counsel and specialty
counsel in each applicable jurisdiction for each group of affected Indemnitees
that are similarly situated (in each case, excluding allocated costs of in-house
counsel)), and any fees or expenses incurred by the Indemnitees in enforcing
this indemnity), whether direct, indirect, special, consequential or otherwise
and whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable causes of action
or on contract or otherwise, that may be imposed on, incurred by or asserted
against any such Indemnitee, in any manner relating to or arising out of
(a) this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby (including the Lenders’ agreement to make Credit
Extensions, the issuance, amendment, extension or renewal of any Letter of
Credit by any Issuing Bank (including the failure of any Issuing Bank to honor a
drawing under any Letter of Credit as a result of any Governmental Act), the
syndication of the credit facilities provided for herein or the use or intended
use of the proceeds thereof, any amendments, waivers or consents with respect to
any provision of this Agreement or any of the other Credit Documents, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Obligations Guarantee)), (b) any commitment letter, engagement letter, fee
letter or other letter or agreement delivered by any Agent, any Arranger, any
Issuing Bank or any Lender to the Borrower or any Affiliate of any of the
foregoing in connection with the arrangement of the credit facilities provided
for herein or in connection with the transactions contemplated by this Agreement
or (c) any actual or alleged presence or Release of Hazardous Materials on, at
or under or from any property currently or formerly owned, leased or operated by
the Borrower or any Subsidiary or any Environmental Liability related in any way
to the Borrower or any Subsidiary.

 

36



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” as defined in Section 10.3.

“Installment” means (a) when used in respect of the Tranche A Term Loans or
Tranche A Term Borrowings, each payment of the principal amount thereof due
under Section 2.12(a) (including the payment due on the Tranche A Term Loan
Maturity Date), (b) when used in respect of the Tranche B Term Loans or Tranche
B Term Borrowings, each payment of the principal amount thereof due under
Section 2.12(b) (including the payment due on the Tranche B Term Loan Maturity
Date) and (c) when used in respect of any Term Loans or Term Borrowings of any
other Class, each payment of the principal amount thereof due under
Section 2.12(c) (including the payment due on the Maturity Date applicable to
the Term Loans of such Class).

“Insurance/Condemnation Event” means any casualty or other damage to, or any
taking under the power of eminent domain or by condemnation or similar
proceeding of, or any Disposition under a threat of such taking of, all or any
part of any assets of the Borrower or any Restricted Subsidiary, that
individually or in combination with a series of related Insurance/Condemnation
Events or corresponding Dispositions results in Net Proceeds of $100,000 or
more.

“Intellectual Property” as defined in the Pledge and Security Agreement.

“Intellectual Property Security Agreements” as defined in the Pledge and
Security Agreement.

“Intercompany Indebtedness Subordination Agreement” means an Intercompany
Indebtedness Subordination Agreement substantially in the form of Exhibit G.

“Intercompany Note” means a promissory note substantially in the form of
Exhibit H.

“Interest Coverage Ratio” means the ratio, as of any date, of (a) Consolidated
Adjusted EBITDA for the Test Period most recently ended on or prior to such date
to (b) Consolidated Interest Expense for such Test Period.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of March, June, September and December of each year, commencing on
the first such date to occur after the Closing Date, (b) with respect to any
Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Loan and, in the case of any such Loan with an Interest Period of longer than
three months’ duration, each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period and (c) with respect to
any Swing Line Loan, the date that such Loan is required to be repaid.

“Interest Period” means, with respect to any Eurodollar Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one month, two months, three
months or six months thereafter (or, in the case of any Eurodollar Rate
Borrowing of any Class, 12 months if such interest period is approved by all
Lenders under the applicable Class), as selected by the Borrower in the
applicable Funding Notice or Conversion/Continuation Notice; provided that
(a) if an Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless no succeeding Business Day occurs in the same month, in which case such
Interest Period shall end on the

 

37



--------------------------------------------------------------------------------

immediately preceding Business Day, (b) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) below, end on the last Business Day of the
last calendar month of such Interest Period and (c) notwithstanding anything to
the contrary in this Agreement, no Interest Period for a Eurodollar Rate
Borrowing of any Class may extend beyond the Maturity Date for Borrowings of
such Class. For purposes hereof, the date of a Eurodollar Rate Borrowing shall
initially be the date on which such Borrowing is made and thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Internally Generated Cash” means, with respect to any Fiscal Year, net Cash of
the Borrower and the Restricted Subsidiaries provided by operating activities of
the Borrower and the Restricted Subsidiaries during such Fiscal Year, excluding,
to the extent otherwise included therein, (a) Net Proceeds of any Disposition
(other than Dispositions in the ordinary course of business) and any
Insurance/Condemnation Event, (b) proceeds of any incurrence or issuance of
Indebtedness and (c) proceeds of any issuance or sale of Equity Interests in the
Borrower or any Restricted Subsidiary or any capital contributions to the
Borrower or any Restricted Subsidiary.

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other Securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than trade advances made in the ordinary course of
business that would be recorded as accounts receivable on the balance sheet of
the specified Person prepared in conformity with GAAP) to, Guarantees of any
Indebtedness or other obligations of (including any such Guarantees arising as a
result of the specified Person being a co-maker of any note or other instrument
or a joint and several co-applicant with respect to any letter of credit or
letter of guaranty), or any other investments in (including any investment in
the form of transfer of property for consideration that is less than the fair
value thereof (as determined reasonably and in good faith by a Financial Officer
of the Borrower)), any other Person that are held or made by the specified
Person. For the avoidance of doubt, if the Borrower or any Restricted Subsidiary
sells or otherwise disposes of any Equity Interests of any direct or indirect
Designated Subsidiary such that, after giving effect to any such sale or
disposition, such Person is no longer a Designated Subsidiary, the Borrower will
be deemed to have made an Investment on the date of any such sale or disposition
in the form of a purchase for value of the Equity Interests in such Designated
Subsidiary that were not so sold or disposed of. The amount, as of any date of
determination, of (a) any Investment in the form of a loan or an advance shall
be the aggregate principal amount thereof made on or prior to such date of
determination, minus the amount, as of such date of determination, of any
Returns with respect thereto, but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee”, (c) any Investment in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other Securities of any Person shall be the fair value (as determined reasonably
and in good faith by a Financial Officer of the Borrower) of the consideration
therefor (including any Indebtedness assumed in connection therewith), plus the
fair value (as so determined), as of such date of determination, of all
additions thereto, and minus the amount, as of such date of determination, of
any Returns with respect thereto, but without any other adjustment for increases
or decreases in value of, or write-ups, write-downs or write-offs with respect
to, such Investment after the time of such Investment and (d) any Investment
(other than any Investment referred to in clause (a), (b) or (c) above) in the
form of a transfer of Equity Interests or other property by the investor to the

 

38



--------------------------------------------------------------------------------

investee, including any such transfer in the form of a capital contribution,
shall be the fair value (as determined reasonably and in good faith by a
Financial Officer of the Borrower) of such Equity Interests or other property as
of the time of such transfer (less, in the case of any investment in the form of
transfer of property for consideration that is less than the fair value thereof,
the fair value (as so determined) of such consideration as of the time of the
transfer), minus the amount, as of such date of determination, of any Returns
with respect thereto, but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the time of such transfer.

“IRS” means the United States Internal Revenue Service.

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit I.

“Issuing Bank” means each Revolving Lender (or an Affiliate thereof), other than
any such Person that shall have ceased to be an Issuing Bank as provided herein,
each in its capacity as an issuer of Letters of Credit hereunder.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Junior Indebtedness” means (a) any Permitted Credit Agreement Refinancing
Indebtedness and any Permitted Incremental Equivalent Indebtedness that, in each
case, is Permitted Junior Lien Secured Indebtedness or Permitted Unsecured
Indebtedness and (b) any Subordinated Indebtedness, other than any Subordinated
Indebtedness owing to the Borrower or any Restricted Subsidiary.

“Junior Lien Intercreditor Agreement” means, with respect to any Permitted
Junior Lien Secured Indebtedness, any intercreditor agreement, in form and
substance reasonably satisfactory to the General Administrative Agent and the
Borrower, that contains terms and conditions that are within the range of terms
and conditions customary for intercreditor agreements that are of the type that
govern intercreditor relationships between holders of senior secured credit
facilities and holders of the same type of Indebtedness as such Permitted Junior
Lien Secured Indebtedness.

“LCT Test Date” has the meaning specified in Section 1.5.

“Leasehold Property” means, as of any time of determination, any leasehold
interest then owned by any Credit Party in any leased real property.

“Lender” means each Person listed on the signature pages hereto as a Lender, and
any other Person that shall have become a party hereto in accordance with the
terms hereof pursuant to an Assignment Agreement, an Incremental Facility
Agreement or a Refinancing Facility Agreement, other than any such Person that
shall have ceased to be a party hereto pursuant to an Assignment Agreement.
Unless the context otherwise requires, the term “Lender” includes the Swing Line
Lender.

“Letter of Credit” means each Existing Letter of Credit and any standby letter
of credit issued or to be issued by any Issuing Bank pursuant to this Agreement,
in each case other than any Letter of Credit that ceases to be a “Letter of
Credit” outstanding hereunder pursuant to Section 10.8.

“Letter of Credit Issuing Commitment” means, with respect to any Issuing Bank,
the commitment, if any, of such Issuing Bank to issue Letters of Credit,
expressed as an amount representing the maximum aggregate Letter of Credit Usage
that is attributable to Letters of Credit issued by such Issuing Bank. The
initial amount of each Issuing Bank’s Letter of Credit Issuing Commitment on the
Closing Date, if any, is set forth on Schedule 2.4. The aggregate amount of the
Letter of Credit Issuing Commitments as of the Closing Date is $50,000,000.

 

39



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means $50,000,000; provided that the Letter of
Credit Sublimit may be increased at any time by the written agreement of the
Borrower, the Revolving Facility Agent and each Issuing Bank that will provide a
Letter of Credit Issuing Commitment to the Borrower in an aggregate amount for
the Issuing Banks party to such agreement that is not less than the amount of
such increase.

“Letter of Credit Usage” means, at any time, the sum of (a) the maximum
aggregate amount that is, or at any time thereafter pursuant to the terms
thereof may become, available for drawing under all Letters of Credit
outstanding at such time (regardless of whether any conditions for drawing could
then be met) and (b) the aggregate amount of all drawings under Letters of
Credit honored by the Issuing Banks and not theretofore reimbursed by or on
behalf of the Borrower. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP, or
other regulation, such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.

“Licensed Personnel” means any natural person (including any nurse) involved in
the delivery of health care or medical items, services or supplies, employed by
the Borrower or any Restricted Subsidiary.

“Lien” means any lien, mortgage, pledge, assignment, security interest,
hypothecation, charge or encumbrance of any kind (including any conditional sale
or other title retention agreement, and any lease or license in the nature
thereof) and any option, trust or other preferential arrangement having the
practical effect of any of the foregoing.

“Limited Conditionality Transaction” means an Acquisition or Investment
permitted by this Agreement that the Borrower or a Restricted Subsidiary is
contractually committed to consummate (it being understood that such commitment
may be subject to conditions precedent, which conditions precedent may be
amended, satisfied or waived in accordance with the terms of the applicable
agreement) and the consummation of which is not conditioned on the availability
of, or on obtaining, third party financing.

“Loan” means a Revolving Loan, a Swing Line Loan, a Tranche A Term Loan, a
Tranche B Term Loan, an Incremental Term Loan of any Class, an Extended/Modified
Term Loan of any Class or a Refinancing Term Loan of any Class.

“Long-Term Indebtedness” means any Indebtedness that, in conformity with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Revolving Exposures and unused Revolving Commitments of all the Revolving
Lenders at such time and (b) in the case of the Term Lenders of any Class,
Lenders having Term Loan Exposure of such Class representing more than 50% of
the Term Loan Exposure of all the Term Lenders of such Class at such time. For
purposes of this definition, the amount of Revolving Exposures, unused Revolving
Commitments and Term Loan Exposures of any Class shall be determined by
excluding the Revolving Exposure, unused Revolving Commitment and Term Loan
Exposure of such Class of any Defaulting Lender.

 

40



--------------------------------------------------------------------------------

“Margin Stock” as defined in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, assets or condition (financial or otherwise) of the
Borrower and the Restricted Subsidiaries, taken as a whole, (b) the ability of
the Credit Parties, taken as a whole, to fully and timely perform their
obligations under the Credit Documents or (c) the rights, remedies and benefits,
taken as a whole, available to, or conferred upon, any Agent, any Arranger, any
Issuing Bank, any Lender or any Secured Party under the Credit Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Guarantees
under the Credit Documents), or obligations in respect of one or more Hedge
Agreements, of any one or more of the Borrower and the Restricted Subsidiaries
in an aggregate principal amount of $10,000,000 or more. In the case of any
Material Indebtedness that is a Guarantee of any other Indebtedness, each
reference to “Material Indebtedness” shall be deemed to include a reference to
such Guaranteed Indebtedness. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Hedge Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Hedge Agreement were
terminated at such time.

“Material Real Estate Asset” means each Real Estate Asset owned in fee by a
Credit Party that, together with the improvements thereon and all contiguous and
all related parcels and the improvements thereon (whether owned or leased), has
a fair value, as of the Closing Date or as of the time of the acquisition
thereof, of greater than $2,500,000.

“Material Subsidiary” means each Restricted Subsidiary (a) the consolidated
total assets of which (determined on a consolidated basis for such Restricted
Subsidiary and its Restricted Subsidiaries) equal 2.5% or more of the
Consolidated Total Assets or (b) the consolidated revenues of which (determined
on a consolidated basis for such Restricted Subsidiary and its Restricted
Subsidiaries) equal 2.5% or more of the consolidated revenues of the Borrower
and the Restricted Subsidiaries, in each case as of the end of or for the most
recent Test Period; provided that if at the end of or for any such most recent
Test Period the combined consolidated total assets or combined consolidated
revenues of all Restricted Subsidiaries that under clauses (a) and (b) above
would not constitute Material Subsidiaries would, but for this proviso, exceed
5.0% of the Consolidated Total Assets or 5.0% of the consolidated revenues of
the Borrower and the Restricted Subsidiaries, then one or more of such excluded
Restricted Subsidiaries shall for all purposes of this Agreement be deemed to be
Material Subsidiaries in descending order (largest to smallest) based on the
amounts (determined on a consolidated basis for such Restricted Subsidiary and
its Restricted Subsidiaries) of their consolidated total assets or consolidated
revenues, as the case may be, until such excess(es) shall have been eliminated;
provided further that the Borrower may specify any wholly owned Domestic
Subsidiary to be a Material Subsidiary, irrespective of whether such Subsidiary
meets the requirements set forth under clause (a) or (b) above.

“Maturity Date” means the Revolving Maturity Date, the Tranche A Term Loan
Maturity Date, the Tranche B Term Loan Maturity Date, the Incremental Term Loan
Maturity Date with respect to the Incremental Term Loans of any Class, the
Extended/Modified Term Loan Maturity Date with respect to the Extended/Modified
Term Loans of any Class or the Refinancing Term Loan Maturity Date with respect
to the Refinancing Term Loans of any Class, as the context requires.

“Merger Sub” as defined in the recitals hereto.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto that
is a nationally recognized rating agency.

 

41



--------------------------------------------------------------------------------

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Material Real Estate Asset in
favor of the Collateral Agent, for the benefit of the Secured Parties, as
security for the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the Collateral Agent.

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“Net Proceeds” means, with respect to any event, (a) the Cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds received
in respect of such event, including any Cash received in respect of any noncash
proceeds, but only as and when received, net of (b) the sum, without
duplication, of (i) all reasonable fees and out-of-pocket expenses (including
any underwriting discounts and commissions) paid in connection with such event
by the Borrower or any Restricted Subsidiary to Persons that are not Affiliates
of the Borrower or any Restricted Subsidiary, (ii) in the case of any
Disposition of assets or Insurance/Condemnation Event, (A) the amount of all
payments (including in respect of principal, accrued interest and premiums)
required to be made by the Borrower and the Restricted Subsidiaries as a result
of such event to repay Indebtedness of the Borrower or the Restricted
Subsidiaries of the types referred to in clauses (a) through (e) of the
definition of “Indebtedness” (other than Loans, Permitted Credit Agreement
Refinancing Indebtedness, Permitted Incremental Equivalent Indebtedness and any
Indebtedness owed to the Borrower or any Subsidiary) secured by the assets
subject thereto and (B) the amount of all Taxes paid (or reasonably estimated to
be payable) by the Borrower or any Restricted Subsidiary, and the amount of any
reserves established by the Borrower or any Restricted Subsidiary in conformity
with GAAP to fund purchase price adjustment, indemnification and similar
contingent liabilities reasonably estimated to be payable, in each case during
the year that such event occurs or the immediately succeeding year and that are
directly attributable to the occurrence of such event and (iii) in the case of
any proceeds from any Disposition of assets or Insurance/Condemnation Event
affecting the assets of a Restricted Subsidiary that is not a wholly owned
Subsidiary, the portion of such proceeds received by such Restricted Subsidiary
attributable to the noncontrolling interests in such Restricted Subsidiary, in
each case as determined reasonably and in good faith by a Financial Officer of
the Borrower. For purposes of this definition, in the event any contingent
liability reserve established with respect to any event as described in clause
(b)(ii)(B) above shall be reduced, the amount of such reduction shall, except to
the extent such reduction is made as a result of a payment having been made in
respect of the contingent liabilities for which such reserve has been
established, be deemed to be receipt, on the date of such reduction, of Cash
proceeds in respect of such event.

“Non-Defaulting Lender” means, at any time, each Revolving Lender that is not a
Defaulting Lender at such time.

“Note” means a promissory note issued to any Lender pursuant to Section 2.7(c).

“Nutrisystem” as defined in the recitals hereto.

“Nutrisystem Acquisition” as defined in the recitals hereto.

“Nutrisystem Acquisition Agreement” as defined in the recitals hereto.

“Obligations” means (a) all obligations of every nature of each Credit Party
under this Agreement and the other Credit Documents, whether for principal,
interest (including default interest accruing pursuant to Section 2.10 and
interest (including such default interest) that would continue to accrue
pursuant to Credit Documents on any such obligation after the commencement of
any proceeding under Debtor Relief Laws with respect to any Credit Party,
whether or not such interest is allowed or allowable

 

42



--------------------------------------------------------------------------------

against such Credit Party in any such proceeding), reimbursement of amounts
drawn under Letters of Credit, fees (including prepayment fees), expenses,
indemnification or otherwise, (b) all Specified Hedge Obligations, excluding,
with respect to any Guarantor, Excluded Swap Obligations and (c) all Specified
Cash Management Services Obligations.

“Obligations Guarantee” means the Guarantee of the Obligations created under
Section 7.

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Open Market Purchases” as defined in Section 10.6(i)(ii).

“Organizational Documents” means (a) with respect to any corporation or company,
its charter or certificate or articles of incorporation, organization or
association, as amended, and its bylaws, as amended, (b) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (c) with respect to any
general partnership, its partnership agreement, as amended and (d) with respect
to any limited liability company, its certificate of formation or articles of
organization, as amended, and its operating or limited liability company
agreement, as amended. In the event any term or condition of this Agreement or
any other Credit Document requires any Organizational Document to be certified
by a secretary of state or similar governmental official, the reference to any
such “Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Original Indebtedness” as defined in the definition of the term “Refinancing
Indebtedness”.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Credit Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.23).

“Pari Passu Intercreditor Agreement” means, with respect to any Permitted Pari
Passu Secured Indebtedness, an intercreditor agreement, in form and substance
reasonably satisfactory to the General Administrative Agent and the Borrower,
that contains terms and conditions that are within the range of terms and
conditions customary for intercreditor agreements that are of the type that
govern intercreditor relationships between holders of senior secured credit
facilities and holders of the same type of Indebtedness as such Permitted Pari
Passu Secured Indebtedness.

“Participant Register” as defined in Section 10.6(g).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56).

 

43



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Acquisition” means any Acquisition by the Borrower or any of its
wholly owned Restricted Subsidiaries; provided that:

(a) (i) in the case of any Acquisition of Equity Interests in a Person, each of
such Person and its Subsidiaries will become a Restricted Subsidiary (or will be
merged or consolidated with or into the Borrower or a Restricted Subsidiary,
with the continuing or surviving Person being the Borrower (in the case of any
such transaction involving the Borrower) or a Restricted Subsidiary) and (ii) in
the case of any Acquisition of other assets, such assets will be owned by the
Borrower or a Restricted Subsidiary;

(b) all actions required to be taken with respect to such Person or such assets,
as the case may be, in order to satisfy the requirements set forth in clauses
(a), (b), (c) and (d) of the definition of the term “Collateral and Guarantee
Requirement” (subject to the discretion of the Collateral Agent set forth in
such definition) shall have been taken (or arrangements for the taking of such
actions satisfactory to the Collateral Agent shall have been made) (it being
understood that all other requirements set forth in such definition that are
applicable to such Acquisition shall be required to be satisfied in accordance
with (and within the time periods provided in) Sections 5.10 and 5.11);

(c) the aggregate amount of Acquisition Consideration paid in connection with
all Permitted Acquisitions shall not exceed $150,000,000;

(d) the business of any such acquired Person, or such acquired assets, as the
case may be, constitute a business permitted under Section 6.11; and

(e) immediately prior and after giving effect thereto, no Event of Default shall
have occurred and be continuing or would result therefrom; provided that, in the
case of any Limited Conditionality Transaction, at the election of the Borrower,
the condition set forth in this clause (e) may be tested in accordance with
Section 1.5.

“Permitted Credit Agreement Refinancing Indebtedness” means Indebtedness
permitted under Section 6.1(i).

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not delinquent by more than 30 days
or are being contested in compliance with Section 5.3, if adequate reserves with
respect thereto are maintained by the applicable Person in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Internal Revenue Code or ERISA or a violation of
Section 436 of the Internal Revenue Code), arising in the ordinary course of
business and securing obligations that are not delinquent by more than 30 days
or are being contested in good faith by appropriate proceedings promptly and
diligently conducted, if adequate reserves with respect thereto are maintained
by the applicable Person in conformity with GAAP;

 

44



--------------------------------------------------------------------------------

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws (other than any Lien imposed pursuant to Section 430(k) of the
Internal Revenue Code or Section 303(k) of ERISA or a violation of Section 436
of the Internal Revenue Code) and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Restricted Subsidiary in the ordinary course of business supporting obligations
of the type set forth in clause (i) above;

(d) pledges and deposits made (i) in the ordinary course of business to secure
the performance of bids, trade contracts (other than for payment of
Indebtedness), leases (other than capital leases), statutory obligations (other
than any Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) of ERISA or a violation of Section 436 of the Internal Revenue
Code), surety and appeal bonds, performance bonds and other obligations of a
like nature and (ii) in respect of letters of credit, bank guarantees or similar
instruments issued for the account of the Borrower or any Restricted Subsidiary
in the ordinary course of business supporting obligations of the type set forth
in clause (i) above;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.1(h);

(f) easements, zoning restrictions, rights-of-way and similar encumbrances
affecting, or minor defects or irregularities in, title to real property that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower and the Restricted Subsidiaries, taken as a whole;

(g) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of business of the Borrower and
the Restricted Subsidiaries, taken as a whole;

(h) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any Restricted Subsidiary are located;

(i) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Restricted Subsidiary in excess
of those required by applicable banking regulations;

(j) Liens arising by virtue of precautionary UCC financing statement filings (or
similar filings under applicable law) regarding operating leases entered into by
the Borrower and the Restricted Subsidiaries in the ordinary course of business;

(k) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than any capital lease), license or
sublicense or concession agreement permitted by this Agreement;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

45



--------------------------------------------------------------------------------

(m) deposits of Cash with the owner or lessor of premises leased and operated by
the Borrower or any Restricted Subsidiary to secure the performance of its
obligations under the lease for such premises, in each case in the ordinary
course of business;

(n) Liens that are contractual rights of set-off;

(o) Liens in favor of the United States of America or any department or agency
thereof, in favor of any state government or political subdivision thereof, or
in favor of a prime contractor under a government contract of the United States
of America, or of any political subdivision thereof, and in each case, resulting
from acceptance of partial progress advance or other payments in the ordinary
course of business under government contracts of the United States of America,
or of any state government or political subdivision thereof, or subcontracts
thereunder;

(p) Liens of (i) a collecting bank arising under Section 4-210 of the UCC on
items in the course of collection and (ii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of setoff)
that are customary in the banking industry; and

(q) leases, licenses, subleases or sublicenses not prohibited by this Agreement
that are granted to others in the ordinary course of business and that do not
interfere in any material respect with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c) and (d) above
securing letters of credit, bank guarantees and similar instruments.

“Permitted Incremental Equivalent Indebtedness” means Indebtedness permitted
under Section 6.1(h).

“Permitted Intercreditor Agreement” means any Junior Lien Intercreditor
Agreement or any Pari Passu Intercreditor Agreement.

“Permitted Junior Lien Secured Indebtedness” means any secured Indebtedness of
the Borrower and/or any other Credit Party in the form of one or more series of
junior lien secured notes, bonds or debentures or junior lien secured term
loans, and the Guarantees thereof by any Credit Party; provided that (a) such
Indebtedness is secured by Liens on all or a portion of the Collateral on a
basis that is junior and subordinate to the Liens on the Collateral securing the
Obligations and is not secured by any assets of the Borrower or any Subsidiary
other than the Collateral, (b) such Indebtedness is not Guaranteed by any Person
other than the Credit Parties and (c) the administrative agent, collateral
agent, trustee and/or any similar representative acting on behalf of the holders
of such Indebtedness shall have become party to a Junior Lien Intercreditor
Agreement, providing that the Liens on the Collateral securing such Indebtedness
shall rank junior in priority to the Liens on the Collateral securing the
Obligations; provided that if such Indebtedness is the initial Permitted Junior
Lien Secured Indebtedness incurred by the Borrower and the other Credit Parties,
then the Borrower and the other Credit Parties shall have executed and delivered
the Junior Lien Intercreditor Agreement (or an acknowledgement thereof in the
form specified therein) and the Collateral Agent agrees to execute and deliver,
on behalf of the Lenders and the other Secured Parties, the Junior Lien
Intercreditor Agreement. It is understood and agreed that, notwithstanding the
final paragraph of Section 6.1, Permitted Junior Lien Secured Indebtedness may
only be incurred and outstanding in reliance on Section 6.1(h) or 6.1(i).

“Permitted Lien” means any Lien permitted by Section 6.2.

 

46



--------------------------------------------------------------------------------

“Permitted Pari Passu Secured Indebtedness” means any secured Indebtedness of
the Borrower and/or any other Credit Party in the form of one or more series of
senior secured notes, bonds or debentures or senior secured term loans, and the
Guarantees thereof by any Credit Party; provided that (a) such Indebtedness is
secured by Liens on all or a portion of the Collateral on a pari passu basis
with the Liens on the Collateral securing the Obligations (it being understood
that the determination as to whether such Liens are on a pari passu basis shall
be made without regard to control of remedies) and is not secured by any assets
of the Borrower or any Subsidiary other than the Collateral, (b) such
Indebtedness is not Guaranteed by any Person other than the Credit Parties and
(c) the administrative agent, collateral agent, trustee and/or any similar
representative acting on behalf of the holders of such Indebtedness shall have
become party to a Pari Passu Intercreditor Agreement providing that the Liens on
the Collateral securing such Indebtedness shall rank equal in priority to the
Liens on the Collateral securing the Obligations (it being understood that the
determination as to whether such Liens rank equal in priority shall be made
without regard to control of remedies); provided that if such Indebtedness is
the initial Permitted Pari Passu Secured Indebtedness incurred by the Borrower
and the other Credit Parties, then the Borrower and the other Credit Parties
shall have executed and delivered the Pari Passu Intercreditor Agreement (or an
acknowledgement thereof in the form specified therein) and the Collateral Agent
agrees to execute and deliver, on behalf of the Lenders and the other Secured
Parties, the Pari Passu Intercreditor Agreement. It is understood and agreed
that, notwithstanding the final paragraph of Section 6.1, Permitted Pari Passu
Secured Indebtedness may only be incurred and outstanding in reliance on
Section 6.1(h) or 6.1(i).

“Permitted Unsecured Indebtedness” means any Indebtedness of the Borrower and/or
any other Restricted Subsidiary in the form of one or more series of unsecured
senior or subordinated notes, bonds or debentures or unsecured senior or
subordinated term loans; provided that such Indebtedness is not secured by any
Liens on any assets of the Borrower or any Subsidiary. It is understood and
agreed that, notwithstanding the final paragraph of Section 6.1, Permitted
Unsecured Indebtedness may only be incurred and outstanding in reliance on
Section 6.1(h) or 6.1(i).

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
stock company, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
and any Governmental Authority.

“Plan Asset Regulations” means 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA, as amended from time to time.

“Platform” means IntraLinks/IntraAgency, SyndTrak or another similar website or
other information platform.

“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of the date hereof, among the Borrower, the other Credit Parties and the
Collateral Agent, substantially in the form of Exhibit J.

“Previously Absent Financial Maintenance Covenant” means, at any time, any
financial maintenance covenant that is not included in this Agreement at such
time.

“Prime Rate” means the rate of interest announced, from time to time, by the
Applicable Facility Agent as its prime rate. The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer.

“Private Lenders” means Lenders that wish to receive Private-Side Information.

 

47



--------------------------------------------------------------------------------

“Private-Side Information” means any information with respect to the Borrower
and the Subsidiaries that is not Public-Side Information.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to any Pro Forma Event, that such Pro Forma Event and the following
transactions in connection therewith (to the extent applicable) shall be deemed
to have occurred as of the first day of the applicable period of measurement for
the applicable covenant or requirement: (a) historical income statement items
(whether positive or negative) attributable to the property or Person, if any,
subject to such Pro Forma Event, (i) in the case of a Disposition of a business
unit, division, product line or line of business of the Borrower or a Restricted
Subsidiary, a Disposition that otherwise results in a Restricted Subsidiary
ceasing to be a Subsidiary or a designation of a Subsidiary as an Unrestricted
Subsidiary, shall be excluded, and (ii) in the case of an Acquisition by the
Borrower or a Restricted Subsidiary, whether by merger, consolidation or
otherwise, or any other Investment that results in a Person becoming a
Restricted Subsidiary or a designation of a Subsidiary as a Restricted
Subsidiary, shall be included, (b) any repayment, retirement, redemption,
satisfaction and discharge or defeasance of Indebtedness in connection therewith
and (c) any incurrence or assumption by the Borrower or any of the Restricted
Subsidiaries of any Indebtedness in connection therewith, and if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination (taking
into account any hedging obligation applicable to such Indebtedness if such
hedging obligation has a remaining term in excess of 12 months). “Pro Forma
Basis,” “Pro Forma Compliance” and “Pro Forma Effect” in respect of any Pro
Forma Event shall be calculated in a reasonable and factually supportable manner
by the Borrower.

“Pro Forma Event” means (a) any Acquisition by the Borrower or a Restricted
Subsidiary, whether by merger, consolidation or otherwise, or any other
Investment, (b) any Disposition, (c) any incurrence or repayment, retirement,
redemption, satisfaction and discharge or defeasance of Indebtedness, (d) any
Restricted Payment, (e) the Transactions and (f) any other transaction, in each
case under the foregoing clauses, where the consummation thereof, or the
determination of whether such transaction is permitted to be consummated under
this Agreement, requires that a financial covenant or test be calculated on a
Pro Forma Basis after giving Pro Forma Effect to such transaction.

“Pro Forma Financial Statements” means the consolidated balance sheet and
related statement of operations of the Borrower as of and for the Fiscal Year
ended December 31, 2018, prepared after giving Pro Forma Effect to the
Transactions as if (a) with respect to the balance sheet, the Nutrisystem
Acquisition occurred on December 31, 2018, and (b) with respect to the statement
of operations, the Nutrisystem Acquisition occurred on January 1, 2017.

“Pro Rata Share” means, with respect to any Lender, at any time, (a) when used
in reference to payments, computations and other matters relating to the
Tranche A Term Loans or Tranche A Term Borrowings, the percentage obtained by
dividing (i) the Tranche A Term Loan Exposure of such Lender at such time by
(ii) the aggregate Tranche A Term Loan Exposure of all the Lenders at such
time, (b) when used in reference to payments, computations and other matters
relating to the Tranche B Term Loans or Tranche B Term Borrowings, the
percentage obtained by dividing (i) the Tranche B Term Loan Exposure of such
Lender at such time by (ii) the aggregate Tranche B Term Loan Exposure of all
the Lenders at such time, (c) when used in reference to payments, computations
and other matters relating to Term Lenders, Term Loan Commitments, Term Loans or
Term Borrowings of any other Class, the percentage obtained by dividing (i) the
Term Loan Exposure of such Lender with respect to such Class at such time by
(ii) the aggregate Term Loan Exposure of all the Lenders with respect to such
Class at such time, (d) when used in reference to payments, computations and
other matters relating to the Revolving Lenders, Revolving Commitments,
Revolving Loans, Revolving Borrowings, Swing Line Loans or participations
therein,

 

48



--------------------------------------------------------------------------------

Letters of Credit or participations therein or Letter of Credit Usage, the
percentage obtained by dividing (i) the Revolving Commitment of such Lender at
such time by (ii) the aggregate Revolving Commitments of all the Lenders at such
time, provided that if the Revolving Commitments have terminated or expired, the
Pro Rata Share under this clause (d) shall be determined based upon the
Revolving Exposure of such Lender, and (e) when used for any other purpose
(including under Section 9.6), the percentage obtained by dividing (i) an amount
equal to the sum of the Tranche A Term Loan Exposure, the Tranche B Term Loan
Exposure, the Term Loan Exposure of each other Class of Term Loans and the
Revolving Commitments of such Lender at such time by (ii) an amount equal to the
sum of the aggregate Tranche A Term Loan Exposure, the aggregate Tranche B Term
Loan Exposure, the aggregate Term Loan Exposure of each such other Class of Term
Loans and the aggregate Revolving Commitments of all the Lenders at such time;
provided that if the Revolving Commitments have terminated or expired, the Pro
Rata Share under this clause (d) shall be determined based upon the Revolving
Exposure of such Lender.

“Projections” means the projections of the Borrower and the Restricted
Subsidiaries for the Fiscal Year 2019 and for each Fiscal Year thereafter
through and including Fiscal Year 2023.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lenders” means Lenders that do not wish to receive Private-Side
Information.

“Public-Side Information” means information that is either (i) publicly
available or (ii) not material information for purposes of United States
federal, state or other applicable securities laws.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate Asset” means any interest (fee, leasehold or otherwise) owned by
any Credit Party in any real property.

“Recipient” means (a) any Agent, (b) any Lender and (c) any Issuing Bank, as
applicable.

“Refinancing Commitment” means a Refinancing Revolving Commitment or a
Refinancing Term Loan Commitment.

“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the General Administrative Agent and
the Applicable Facility Agent, among the Borrower, the General Administrative
Agent, the Applicable Facility Agent and one or more Refinancing Lenders,
establishing Refinancing Commitments and effecting such other amendments hereto
and to the other Credit Documents as are contemplated by Section 2.26.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount not greater than accrued and unpaid interest, fees and premiums (if any)
on such Original Indebtedness, any original issue discount applicable to such
Refinancing Indebtedness, any unused commitments in respect

 

49



--------------------------------------------------------------------------------

of such Original Indebtedness (only if and to the extent that, had such Original
Indebtedness been incurred under such commitments at the time such Refinancing
Indebtedness is incurred, it would have been permitted hereunder) and any
reasonable fees, premiums and expenses relating to such extension, renewal or
refinancing; (b) the stated final maturity of such Refinancing Indebtedness
shall not be earlier than that of such Original Indebtedness, and such stated
final maturity shall not be subject to any conditions that could result in such
stated final maturity occurring on a date that precedes the stated final
maturity of such Original Indebtedness (other than as a result of an
acceleration of any such stated maturity upon an event of default or a voluntary
termination by the Borrower or any Restricted Subsidiary of any commitments to
extend credit in respect thereof); (c) the weighted average life to maturity of
such Refinancing Indebtedness shall not be shorter than the remaining weighted
average life to maturity of such Original Indebtedness (and, for purposes of
determining the weighted average life to maturity of such Original Indebtedness,
the effects of any prepayments made prior to the date of the determination shall
be disregarded); (d) such Refinancing Indebtedness shall not constitute an
obligation (including pursuant to a Guarantee) of any Restricted Subsidiary that
shall not have been (or, in the case of after-acquired Restricted Subsidiaries,
shall not have been required to become) an obligor in respect of such Original
Indebtedness (and shall not constitute an obligation (including pursuant to a
Guarantee) of the Borrower if the Borrower was not an obligor in respect of such
Original Indebtedness); (e) if such Original Indebtedness shall have been
subordinated to the Obligations, such Refinancing Indebtedness shall also be
subordinated to the Obligations on terms not less favorable in any material
respect to the Lenders; (f) if such Original Indebtedness shall be Permitted
Credit Agreement Refinancing Indebtedness or Permitted Incremental Equivalent
Indebtedness, then (i) such Refinancing Indebtedness satisfies the Specified
Permitted Indebtedness Documentation Requirements, (ii) if such Original
Indebtedness was Permitted Pari Passu Secured Indebtedness, such Refinancing
Indebtedness, if secured, shall be Permitted Pari Passu Secured Indebtedness or
Permitted Junior Lien Secured Indebtedness and (iii) if such Original
Indebtedness was Permitted Junior Lien Secured Indebtedness, such Refinancing
Indebtedness, if secured, shall be Permitted Junior Lien Secured Indebtedness
and (g) such Refinancing Indebtedness shall not be secured by any Lien on any
asset other than the assets that secured such Original Indebtedness or, to the
extent such assets would have been required to secure such Original Indebtedness
pursuant to the terms thereof, that are proceeds and products of, or
after-acquired property that is affixed or incorporated into, the assets that
secured such Original Indebtedness.

“Refinancing Lenders” means the Refinancing Revolving Lenders and the
Refinancing Term Lenders.

“Refinancing Loans” means the Refinancing Revolving Loans and the Refinancing
Term Loans.

“Refinancing Revolving Commitments” as defined in Section 2.26(a).

“Refinancing Revolving Lender” as defined in Section 2.26(a).

“Refinancing Revolving Loans” as defined in Section 2.26(a).

“Refinancing Term Lender” as defined in Section 2.26(a).

“Refinancing Term Loans” as defined in Section 2.26(a).

“Refinancing Term Loan Commitments” as defined in Section 2.26(a).

 

50



--------------------------------------------------------------------------------

“Refinancing Term Loan Maturity Date” means, with respect to Refinancing Term
Loans of any Class, the scheduled date on which such Refinancing Term Loans
shall become due and payable in full hereunder, as specified in the applicable
Refinancing Facility Agreement.

“Register” as defined in Section 2.7(b).

“Regulation D” means Regulation D of the Board of Governors.

“Regulation T” means Regulation T of the Board of Governors.

“Regulation U” means Regulation U of the Board of Governors.

“Regulation X” means Regulation X of the Board of Governors.

“Reimbursement Date” as defined in Section 2.4(d).

“Related Fund” means, with respect to any Lender that is a bona fide diversified
debt investment fund, any other investment fund that invests in commercial loans
and that is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, officers, directors, employees, agents, advisors, controlling
persons, members, trustees, administrators, managers and representatives of such
Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or from, under, within or upon any building, structure,
facility or fixture.

“Repricing Event” means, with respect to any Tranche A Term Loan or Tranche B
Term Loan, (a) any prepayment or repayment of such Tranche A Term Loan or
Tranche B Term Loan, as applicable, with the proceeds of, or made in connection
with the incurrence of, any Indebtedness secured on a pari passu basis by any
Lien on any asset of any Credit Party that has a Weighted Average Yield that is
lower than the Weighted Average Yield of such Tranche A Term Loan or Tranche B
Term Loan, as applicable, at the time of such prepayment or repayment and
(b) any amendment or other modification of this Agreement that, directly or
indirectly, reduces the Weighted Average Yield of such Tranche Loan A Term Loan
or Tranche B Term Loan, as applicable.

“Requisite Lenders” means, at any time, Lenders having or holding Revolving
Exposure, unused Revolving Commitments, Tranche A Term Loan Exposure, Tranche B
Term Loan Exposure and Term Loan Exposure of any other Class collectively
representing more than 50% of the sum of the Revolving Exposure, unused
Revolving Commitments, Tranche A Term Loan Exposure, Tranche B Term Loan
Exposure and Term Loan Exposure of each such other Class of all the Lenders at
such time. For purposes of this definition, the amount of Revolving Exposure,
unused Revolving Commitment, Tranche A Term Loan Exposure, Tranche B Term Loan
Exposure and Term Loan Exposure of any other Class shall be determined by
excluding the Revolving Exposure, unused Revolving Commitment, Tranche A Term
Loan Exposure, Tranche B Term Loan Exposure and Term Loan Exposure of each such
other Class of any Defaulting Lender.

“Requisite Revolving Lenders” means, at any time, Lenders having or holding
Revolving Exposure and unused Revolving Commitments collectively representing
more than 50% of the sum of the Revolving Exposure and unused Revolving
Commitments of all the Lenders at such time. For purposes of this definition,
the amount of Revolving Exposure and unused Revolving Commitment shall be
determined by excluding the Revolving Exposure and unused Revolving Commitment
of any Defaulting Lender.

 

51



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect (whether in Cash, Securities or other property), with respect to any
Equity Interests in the Borrower or any Restricted Subsidiary, (b) any payment
or distribution, direct or indirect (whether in Cash, Securities or other
property), including any sinking fund or similar deposit, on account of any
redemption, retirement, purchase, acquisition, exchange, conversion, cancelation
or termination of, or any other return of capital with respect to, any Equity
Interests in the Borrower or any Restricted Subsidiary and (c) any payment or
other distribution, direct or indirect (whether in Cash, Securities or other
property) of or in respect of principal of or interest or premium on any Junior
Indebtedness, or any payment or other distribution (whether in Cash, Securities
or other property), including any sinking fund or similar deposit, on account of
the redemption, retirement, purchase, acquisition, defeasance (including
in-substance or legal defeasance), exchange, conversion, cancelation or
termination of any Junior Indebtedness.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Resulting Revolving Borrowings” as defined in Section 2.24(d).

“Retained ECF Percentage” means, with respect to any Fiscal Year, (a) 100% minus
(b) the Applicable ECF Percentage with respect to such Fiscal Year.

“Returns” means (a) with respect to any Investment in the form of a loan or
advance, the repayment to the investor of principal thereof in (or that has been
converted into) Cash or Cash Equivalents and (b) with respect to any other
Investment, any return of capital in respect of such Investment received by the
investor in (or that has been converted into) Cash or Cash Equivalents.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans or Swing
Line Loans.

“Revolving Commitment” means, with respect to any Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swing Line Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder. The initial amount of each Lender’s Revolving Commitment, if
any, is set forth on Schedule 2.1 or in the applicable Assignment Agreement or
an Incremental Facility Agreement, as applicable, subject to any increase or
reduction pursuant to the terms and conditions hereof. The aggregate amount of
the Revolving Commitments as of the Closing Date is $125,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earlier to occur of (a) the
Revolving Maturity Date and (b) the date on which all the Revolving Commitments
are terminated or permanently reduced to zero pursuant hereto.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the aggregate principal amount of the Revolving Loans of such Lender
outstanding at such time, (b) such Lender’s applicable Pro Rata Share of the
Letter of Credit Usage at such time and (c) such Lender’s applicable Pro Rata
Share of the aggregate principal amount of the Swing Line Loans outstanding at
such time.

 

52



--------------------------------------------------------------------------------

“Revolving Facility” means the revolving credit facility established under this
Agreement, including the Revolving Borrowings, the Revolving Commitments, the
Revolving Loans, the Letter of Credit Issuing Commitments, the Letters of Credit
and the Swing Line Loans.

“Revolving Facility Agent” means SunTrust, in its capacity as administrative
agent for the Lenders and Issuing Banks hereunder and under the other Credit
Documents with respect to the Revolving Facility, and its successors in such
capacity as provided in Section 9.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.2(a).

“Revolving Maturity Date” means the date that is five years after the Closing
Date (or, if such date is not a Business Day, the immediately preceding Business
Day).

“Rollover Indebtedness” means Indebtedness of any Credit Party issued to any
Lender in lieu of such Lender’s applicable Pro Rata Share of any prepayment of
any Borrowing made pursuant to Section 2.13(a)(i).

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto that is a nationally recognized rating agency.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Restricted Subsidiary whereby the Borrower or such
Restricted Subsidiary Disposes of such property to any Person and the Borrower
or any Restricted Subsidiary leases such property, or other property that it
intends to use for substantially the same purpose or purposes as the property
Disposed of, from such Person or its Affiliates.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the US Department of
State, the US Department of Treasury (including OFAC), the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom, the Department of Foreign Affairs,
Trade and Development (Canada) or any other applicable sanctions authority,
(b) any Person operating, organized or resident in a Sanctioned Territory or
(c) any Person controlled or 50% or more owned by any such Person or Persons
described in clause (a) or (b) above.

“Sanctioned Territory” means, at any time, a country, region or territory that
is itself the subject or target of any Sanctions (at the date of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctions” as defined in Section 4.22.

“Sanctions Laws” as defined in Section 4.22.

“SEC” means the United States Securities and Exchange Commission.

“Secured Net Leverage Ratio” means the ratio, as of any date, of
(a) Consolidated Secured Net Debt as of such date to (b) Consolidated Adjusted
EBITDA for the Test Period most recently ended on or prior to such date.

 

53



--------------------------------------------------------------------------------

“Secured Parties” as defined in the Pledge and Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933.

“Solvency Certificate” means a Solvency Certificate executed by the chief
financial officer of the Borrower, substantially in the form of Exhibit K.

“Solvent” means, with respect to the Borrower and the Restricted Subsidiaries,
on a consolidated basis, that as of the date of determination, (a) the sum of
the debt and other liabilities (including contingent liabilities) of the
Borrower and the Restricted Subsidiaries, on a consolidated basis, does not
exceed the present fair saleable value of the present assets of the Borrower and
the Restricted Subsidiaries, on a consolidated basis, (b) the capital of the
Borrower and the Restricted Subsidiaries, on a consolidated basis, is not
unreasonably small in relation to their business as conducted or proposed to be
conducted, on a consolidated basis, (c) the Borrower and the Restricted
Subsidiaries, on a consolidated basis, have not incurred and do not intend to
incur, or believe (nor should they reasonably believe) that they will incur,
debts and liabilities (including contingent liabilities), on a consolidated
basis, beyond the ability of the Borrower and the Restricted Subsidiaries, on a
consolidated basis, to pay such debts and liabilities as they become due
(whether at maturity or otherwise) and (d) the Borrower and the Restricted
Subsidiaries, on a consolidated basis, are “solvent” within the meaning given to
that term and similar terms under Debtor Relief Laws and applicable laws
relating to preferences, fraudulent transfers and conveyances or transfers
undervalue. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under GAAP).

“Specified Agents” means, collectively, the General Administrative Agent, the
Term Facility Agent and the Revolving Facility Agent.

“Specified Cash Management Services Agreement” means any agreement relating to
Cash Management Services that is entered into between the Borrower or any
Restricted Subsidiary and a Cash Management Services Provider.

“Specified Cash Management Services Obligations” means all obligations of every
nature of the Borrower and each Restricted Subsidiary (whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor)) arising in respect of Cash Management Services provided under any
Specified Cash Management Services Agreement, including obligations for interest
(including interest that would continue to accrue pursuant to such Specified
Cash Management Services Agreement on any such obligation after the commencement
of any proceeding under Debtor Relief Laws with respect to the Borrower or any
Restricted Subsidiary, whether or not such interest is allowed or allowable
against the Borrower or such Restricted Subsidiary in any such proceeding),
fees, expenses, indemnification or otherwise.

 

54



--------------------------------------------------------------------------------

“Specified Hedge Obligations” means, with respect to each Hedge Agreement in
respect of interest rates or foreign currency exchange rates that (a) is with a
counterparty that is, or was on the Closing Date, an Agent, an Arranger, an
Issuing Bank or any Affiliate of any of the foregoing, whether or not such
counterparty shall have been an Agent, an Arranger, an Issuing Bank or any
Affiliate of any of the foregoing at the time such Hedge Agreement was entered
into, (b) is in effect on the Closing Date with a counterparty that is a Lender
or an Affiliate of a Lender as of the Closing Date or (c) is entered into after
the Closing Date with a counterparty that is a Lender or an Affiliate of a
Lender at the time such Hedge Agreement is entered into, all obligations of
every nature of the Borrower or any Restricted Subsidiary under such Hedge
Agreement (whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)), including obligations for
interest (including interest that would continue to accrue pursuant to such
Hedge Agreement on any such obligation after the commencement of any proceeding
under Debtor Relief Laws with respect to the Borrower or any Restricted
Subsidiary, whether or not such interest is allowed or allowable against the
Borrower or such Restricted Subsidiary in any such proceeding), payments for
early termination of such Hedge Agreement, fees, expenses, indemnification or
otherwise.

“Specified Permitted Indebtedness Documentation Requirements” means, with
respect to any Indebtedness, the requirements that the terms of such
Indebtedness (excluding amortization, interest rates (whether fixed or
floating), interest margins, benchmark rate floors, fees, funding discounts,
original issue discounts and prepayment or redemption terms (including “no call”
terms and other restrictions thereunder) and premiums) are, when taken as a
whole, either (a) not materially more favorable to the lenders or holders
providing such Indebtedness than those applicable under this Agreement when
taken as a whole (other than terms benefitting such lenders or holders (i) where
this Agreement is amended to include such beneficial terms for the benefit of
all Lenders or (ii) applicable only to periods after the latest Maturity Date in
effect at the time of incurrence of such Indebtedness) or (b) otherwise on
current market terms for such type of Indebtedness; provided that a written
notice by the Borrower delivered to the General Administrative Agent at least
five Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirements of this definition, shall be conclusive evidence that such terms
and conditions satisfy such requirement unless the General Administrative Agent
notifies the Borrower in writing within such five Business-Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees); provided further that such Indebtedness shall
not include any Previously Absent Financial Maintenance Covenant unless such
Previously Absent Financial Maintenance Covenant applies only to periods after
the latest Maturity Date in effect at the time of incurrence of such
Indebtedness or this Agreement is amended to include such Previously Absent
Financial Maintenance Covenant for the benefit of all Lenders.

“Specified Representations” means the representations and warranties set forth
in Sections 4.1(a), 4.1(b), 4.3, 4.4 (in the case of Sections 4.1(b), 4.3 and
4.4, with respect to the entering into, borrowing under, guaranteeing under,
performance of, and granting of Liens in the Collateral pursuant to the Credit
Documents), 4.14, 4.15, 4.17, 4.20 (subject, as it relates to the creation,
validity and perfection of the security interests in the Collateral, to
Section 3.1(d)(ii) and the last sentence of Section 3.1) and 4.22 (limited, in
the case of Sanctions Laws and Anti-Corruption Laws, to the use of proceeds of
the Loans and Letters of Credit).

“Subordinated Indebtedness” of any Person means Indebtedness of such Person that
is contractually subordinated in right of payment to any other Indebtedness of
such Person.

 

55



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in conformity with GAAP as of such date and (b) any
other Person of which Equity Interests representing more than 50% of the equity
value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, all references herein to Subsidiaries shall be deemed to
refer to Subsidiaries of the Borrower.

“SunTrust” as defined in the preamble hereto.

“Supplemental Collateral Questionnaire” means a certificate in the form of
Exhibit L or any other form approved by the Collateral Agent.

“Swap Obligation” as defined in the definition of the term “Excluded Swap
Obligation”.

“Swing Line Borrowing” means a Borrowing comprised of Swing Line Loans.

“Swing Line Lender” means SunTrust Bank, in its capacity as the Swing Line
Lender hereunder, together with its permitted successors and assigns in such
capacity.

“Swing Line Loan” means a loan made by the Swing Line Lender to the Borrower
pursuant to Section 2.3.

“Swing Line Rate” means (a) the Base Rate plus the Applicable Rate for Base Rate
Loans, (b) the Adjusted Eurodollar Rate plus the Applicable Rate for Eurodollar
Rate Loans or (c) such other interest rate as may be agreed by the Swing Line
Lender and the Borrower, as set forth in a Funding Notice delivered pursuant to
Section 2.3(b)(ii).

“Swing Line Sublimit” means $35,000,000.

“Syndication Agent” means SunTrust Bank, in its capacity as syndication agent
hereunder and under the other Credit Documents, and its successors in such
capacity as provided in Section 9.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a Borrowing comprised of Term Loans.

“Term Facility” means the term loan facilities established under this Agreement,
including the Term Borrowings, the Term Commitments and the Term Loans.

“Term Facility Agent” means Credit Suisse, in its capacity as administrative
agent hereunder and under the other Credit Documents with respect to the Term
Facility, and its successors in such capacity as provided in Section 9.

“Term Lender” means a Lender with a Term Loan Commitment or a Term Loan.

“Term Loan” means a Tranche A Term Loan, a Tranche B Term Loan, an Incremental
Term Loan of any Class, an Extended/Modified Term Loan of any Class or a
Refinancing Term Loan of any Class.

 

56



--------------------------------------------------------------------------------

“Term Loan Commitment” means a Tranche A Term Loan Commitment, a Tranche B Term
Loan Commitment, an Incremental Term Loan Commitment of any Class or a
Refinancing Term Loan Commitment of any Class.

“Term Loan Exposure” means, with respect to any Lender, for any Class of Term
Loan Commitments or Term Loans at any time, (a) prior to the making of the Term
Loans of such Class, the Term Loan Commitment of such Class of such Lender at
such time and (b) after the making of the Term Loans of such Class, the
aggregate principal amount of the Term Loans of such Class of such Lender at
such time.

“Test Period” means, for any date of determination, the most recent period of
four consecutive Fiscal Quarters for which financial statements have been
delivered pursuant to Section 5.1(a) or 5.1(b) (or, prior to the first delivery
of any such financial statements, the period of four consecutive Fiscal Quarters
ending with the last Fiscal Quarter included in the Historical Financial
Statements).

“TLA Amount” means, as of any date of determination, an amount equal to
$450,000,000.

“TLA Term Loans” means (a) the Tranche A Term Loans, (b) any Incremental Tranche
A Term Loans and (c) any other Class of Term Loans that has scheduled
amortization of 5.00% or more per annum or a final maturity of five years or
less from the date of incurrence thereof.

“Total Net Leverage Ratio” means the ratio, as of any date, of (a) Consolidated
Total Net Debt as of such date to (b) Consolidated Adjusted EBITDA for the Test
Period most recently ended on or prior to such date.

“Total Revolving Commitments” means, at any time, the sum of the Revolving
Commitments of all the Revolving Lenders in effect at such time.

“Total Utilization of Revolving Commitments” means, at any time, the sum of
(a) the aggregate principal amount of all Revolving Loans and all Swing Line
Loans outstanding at such time and (b) the Letter of Credit Usage at such time.

“Tranche A Term Borrowing” means a Borrowing comprised of Tranche A Term Loans.

“Tranche A Term Loan” means a term loan made by a Lender to the Borrower
pursuant to Section 2.1(a)(i).

“Tranche A Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender to make a Tranche A Term Loan hereunder,
expressed as an amount representing the maximum principal amount of the Tranche
A Term Loan to be made by such Lender, subject to any increase or reduction
pursuant to the terms and conditions hereof. The initial amount of each Lender’s
Tranche A Term Loan Commitment, if any, is set forth on Schedule 2.1 or in the
Assignment Agreement pursuant to which such Lender shall have assumed its
Tranche A Term Loan Commitment. The aggregate amount of the Tranche A Term Loan
Commitments as of the Closing Date is $350,000,000.

“Tranche A Term Loan Exposure” means, with respect to any Lender at any time,
(a) prior to the making of Tranche A Term Loans hereunder, the Tranche A Term
Loan Commitment of such Lender at such time and (b) after the making of Tranche
A Term Loans hereunder, the aggregate principal amount of the Tranche A Term
Loans of such Lender outstanding at such time.

 

57



--------------------------------------------------------------------------------

“Tranche A Term Loan Maturity Date” means the date that is five years after the
Closing Date (or, if such date is not a Business Day, the immediately preceding
Business Day).

“Tranche B Term Borrowing” means a Borrowing comprised of Tranche B Term Loans.

“Tranche B Term Loan” means a term loan made by a Lender to the Borrower
pursuant to Section 2.1(a)(ii).

“Tranche B Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender to make a Tranche B Term Loan hereunder,
expressed as an amount representing the maximum principal amount of the Tranche
B Term Loan to be made by such Lender, subject to any increase or reduction
pursuant to the terms and conditions hereof. The initial amount of each Lender’s
Tranche B Term Loan Commitment, if any, is set forth on Schedule 2.1 or in the
Assignment Agreement pursuant to which such Lender shall have assumed its
Tranche B Term Loan Commitment. The aggregate amount of the Tranche B Term Loan
Commitments as of the Closing Date is $830,000,000.

“Tranche B Term Loan Exposure” means, with respect to any Lender at any time,
(a) prior to the making of Tranche B Term Loans hereunder, the Tranche B Term
Loan Commitment of such Lender at such time and (b) after the making of Tranche
B Term Loans hereunder, the aggregate principal amount of the Tranche B Term
Loans of such Lender outstanding at such time.

“Tranche B Term Loan Maturity Date” means the date that is seven years after the
Closing Date (or, if such date is not a Business Day, the immediately preceding
Business Day).

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Restricted Subsidiary (including, for the avoidance of
doubt, any premiums, payments, penalties and write-offs paid), or made in
connection with, the Financing Transactions, the Closing Date Refinancing and
the Nutrisystem Acquisition.

“Transactions” means (a) the Financing Transactions, (b) the Closing Date
Refinancing, (c) the Nutrisystem Acquisition and (d) the payment of the
Transaction Costs.

“Transformative Acquisition” means an Acquisition that is not a Permitted
Acquisition.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate, the Base Rate or the
Swing Line Rate.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“Unrestricted Cash” means, on any date, Cash and Cash Equivalents (excluding,
for the avoidance of doubt, Cash and Cash Equivalents representing “Funds held
for merchants” and “Expected merchant funds” as would be reflected on a
consolidated balance sheet of the Borrower prepared as of such date in
conformity with GAAP) owned on such date by the Borrower or any Restricted
Subsidiary, as reflected on a balance sheet prepared as of such date in
conformity with GAAP (but only to the extent the number reflected is a positive
number), provided that (a) such Cash and Cash Equivalents do not appear

 

58



--------------------------------------------------------------------------------

(and would not be required to appear) as “restricted” on a consolidated balance
sheet of such Person prepared in conformity with GAAP and (b) such Cash and Cash
Equivalents are free and clear of all Liens, other than (i) nonconsensual Liens
permitted by Section 6.2 (including clause (a) of the definition of the term
“Permitted Encumbrances”), (ii) Liens referred to in clause (i) of the
definition of the term “Permitted Encumbrances”, (iii) Liens created under the
Credit Documents and (iv) Liens securing any Permitted Credit Agreement
Refinancing Indebtedness or any Permitted Incremental Equivalent Indebtedness.

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that is
designated as an Unrestricted Subsidiary in the manner provided below and not
subsequently redesignated as a “Restricted Subsidiary” in the manner provided
below and (b) each Subsidiary of an Unrestricted Subsidiary.

The Borrower may designate any Subsidiary (other than the Borrower and any
Subsidiary that is direct or indirect parent company of the Borrower) to be an
“Unrestricted Subsidiary” by delivering to the General Administrative Agent a
certificate of an Authorized Officer of the Borrower specifying such designation
and certifying that such designated Subsidiary satisfies the requirements set
forth in this definition (and including reasonably detailed calculations
demonstrating satisfaction of the requirement in clause (b) below); provided
that no Subsidiary may be designated as an Unrestricted Subsidiary unless (a) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (b) immediately after giving Pro Forma Effect to such designation,
the Total Net Leverage Ratio, determined as of the last day of the then most
recently ended Test Period, shall not exceed the maximum Total Net Leverage
Ratio permitted under the financial covenant set forth in Section 6.7, (c) such
Subsidiary does not own any Equity Interests in any of the Restricted
Subsidiaries, (d) each Subsidiary of such Subsidiary has been designated as
(and, for so long as it is a Subsidiary of the Borrower, continues as) an
“Unrestricted Subsidiary” in accordance with this definition, (e) the
Investments in such Unrestricted Subsidiary by the Borrower and the Restricted
Subsidiaries (including, after giving effect to the next sentence, those
resulting from such designation) are permitted under Section 6.6, (f) such
Subsidiary shall have been or will promptly be designated an “unrestricted
subsidiary” (or otherwise not be subject to the covenants) under any Permitted
Credit Agreement Refinancing Indebtedness and any Permitted Incremental
Equivalent Indebtedness and (g) no Subsidiary may be designated as an
Unrestricted Subsidiary if it was previously an Unrestricted Subsidiary that has
been redesignated as a Restricted Subsidiary. Upon the designation of any
Subsidiary as an Unrestricted Subsidiary, the Borrower and the Restricted
Subsidiaries shall be deemed to have made an Investment in such Unrestricted
Subsidiary in an amount equal at the time of such designation to the fair value
of such Subsidiary (as determined reasonably and in good faith by a Financial
Officer of the Borrower). The Borrower shall cause each Unrestricted Subsidiary
to satisfy at all times the requirements set forth in clauses (c) and (f) above.

The Borrower may designate any Unrestricted Subsidiary as a “Restricted
Subsidiary” by delivering to the General Administrative Agent a certificate of
an Authorized Officer of the Borrower specifying such redesignation and
certifying that such redesignation satisfies the requirements set forth in this
paragraph; provided that (a) no Default or Event of Default has occurred and is
continuing or would result therefrom and (b) the redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence, at the time of such redesignation, of any Indebtedness, Liens and
Investments of such Subsidiary existing at such time.

“Unrestricted Subsidiary Reconciliation Statement” means, with respect to any
balance sheet or statement of comprehensive income, shareholders’ equity or cash
flows of the Borrower, such financial statement (in substantially the same form)
prepared on the basis of consolidating the accounts of the Borrower and the
Restricted Subsidiaries and treating Unrestricted Subsidiaries as if they were
not consolidated with the Borrower and otherwise eliminating all accounts of
Unrestricted Subsidiaries, together with an explanation of reconciliation
adjustments in reasonable detail.

 

59



--------------------------------------------------------------------------------

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code, and any disregarded entity
(for US federal income tax purposes) owned by such Person.

“US Tax Compliance Certificate” as defined in Section 2.20(g)(ii)(B)(3).

“Weighted Average Yield” means, at any time, with respect to any Loan or other
Indebtedness, the weighted average yield to stated maturity of such Loan or
other Indebtedness based on the interest rate or rates applicable thereto and
giving effect to all upfront or similar fees or original issue discount with
respect thereto payable to the Lenders or other applicable creditors advancing
such Loan or other Indebtedness (but not any arrangement fees, structuring fees,
commitment fees, underwriting fees or other fees not paid generally to all such
Lenders or other applicable creditors, and excluding any ticking or amendment
fees paid with respect to such Loans or other Indebtedness) (in each case, with
upfront or similar fees being deemed to constitute like amounts of original
issue discount, and such fees and original issue discount being equated to
interest margins in a manner consistent with accepted financial practice based
on an assumed life to maturity of the lesser of four years and the remaining
term of such Loan or other Indebtedness) and to any interest rate “floor”. For
purposes of determining the Weighted Average Yield of any floating rate
Indebtedness at any time, the rate of interest applicable to such Indebtedness
at such time shall be assumed to be the rate applicable at all times prior to
maturity; provided that appropriate adjustments shall be made for any scheduled
changes in rates of interest provided for in the documents governing such
Indebtedness. Determinations of the Weighted Average Yield of any Loans shall be
made by the Term Facility Agent at the request of the Borrower and in a manner
determined by the Term Facility Agent to be consistent with accepted financial
practice, and any such determination shall be presumed correct, absent manifest
error.

“wholly owned”, when used in reference to a Subsidiary of any Person, means that
all the Equity Interests in such Subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly owned Subsidiary of such Person or any
combination thereof.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2. Accounting Terms; Pro Forma Calculations. (a) Except as otherwise
expressly provided herein, all terms of an accounting or financial nature used
herein shall be construed in conformity with GAAP as in effect from time to
time; provided that (a) if the Borrower, by notice to the General Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if any Specified
Agent or the Requisite Lenders, by notice to the Borrower, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (b) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (i) without giving effect to any election under Financial Accounting
Standards Board Accounting Standards Codification 825 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) (and related interpretations) to value any Indebtedness or other
liabilities of the Borrower or any Restricted Subsidiary at “fair value”, as
defined therein, (ii) without giving effect to any

 

60



--------------------------------------------------------------------------------

treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof, and (iii) without giving effect to any change to GAAP
as a result of the adoption of Financial Accounting Standards Board Accounting
Standards Codification 842 – Leases (ASC 842), or any other proposals issued by
the Financial Accounting Standards Board in connection therewith, in each case
if such change would require treating any lease (or similar arrangement
conveying the right to use) as a capital lease where such lease (or similar
arrangement) was not required to be so treated under GAAP prior to the
effectiveness of ASC 842. It is understood and agreed that when any term of an
accounting or financial nature refers to a determination being made on a
“consolidated basis”, when such reference is made with respect to the Borrower
and the Restricted Subsidiaries (or any Restricted Subsidiary and its Restricted
Subsidiaries), such determination shall exclude from such consolidation the
accounts of the Unrestricted Subsidiaries.

(b) All computations required to be made hereunder giving effect to any
Acquisition, Disposition or other Pro Forma Event shall be calculated after
giving Pro Forma Effect thereto (and, in the case of any computations made
hereunder to determine whether such Acquisition, Disposition or other Pro Forma
Event is permitted to be consummated hereunder, to any other such Pro Forma
Event consummated since the first day of the period covered by any component of
such Pro Forma Computation and on or prior to the date of such computation) as
if such Pro Forma Event occurred on the first day of the relevant Test Period.

(c) For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including Section 6.7, any First Lien Net Leverage Ratio test, any Secured Net
Leverage Ratio test, any Total Net Leverage Ratio test and/or any Interest
Coverage Ratio test, the amount of Consolidated Adjusted EBITDA and/or
Consolidated Total Assets), such financial ratio or test shall be calculated at
the time such action is taken (subject to Section 1.5), such change is made,
such transaction is consummated or such event occurs, as the case may be, and no
Default or Event of Default shall be deemed to have occurred solely as a result
of a change in such financial ratio or test occurring after the time such action
is taken, such change is made, such transaction is consummated or such event
occurs, as the case may be.

Section 1.3. Interpretation, Etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article or a Section of, or a Schedule or an Exhibit to, this
Agreement, unless otherwise specifically provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal, tangible and intangible assets and properties, including Cash,
Securities, accounts and contract rights. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities. Except as otherwise expressly provided
herein and unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document (including this
Agreement and the other Credit Documents) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise

 

61



--------------------------------------------------------------------------------

modified (including by succession of comparable successor laws), and all
references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority or any
self-regulating entity, shall be construed to include any other Governmental
Authority or entity that shall have succeeded to any or all functions thereof,
and (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof. Terms defined in the UCC as in effect in the
State of New York on the Closing Date and not otherwise defined herein shall,
unless the context otherwise indicates, have the meanings provided by those
definitions.

Section 1.4. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Rate Loan” or “Eurodollar Rate Borrowing”) or by Class and Type
(e.g., a “Eurodollar Rate Revolving Loan” or “Eurodollar Rate Revolving
Borrowing”).

Section 1.5. Conditionality Testing Date. Solely for purposes of determining
compliance with any provision of this Agreement (including compliance with the
First Lien Net Leverage Ratio, the Secured Net Leverage Ratio, the Total Net
Leverage Ratio, the Interest Coverage Ratio or any other financial metric, the
absence of any Default or Event of Default and the accuracy of any
representation or warranty) that expressly permits such compliance to be
determined or tested in accordance with the provisions of this Section 1.5 in
connection with a Limited Conditionality Transaction (but, for the avoidance of
doubt, not for purposes of determining whether the Borrower has actually
complied with Section 6.7 itself), the date of determination of compliance with
such provision shall, at the option of the Borrower and upon delivery to the
Specified Agents by the Borrower on or prior to the applicable LCT Test Date of
a notice to that effect, be the date on which the definitive agreements for such
Limited Conditionality Transaction are entered into (the “LCT Test Date”), with
such determination to give effect on a Pro Forma Basis to such Limited
Conditionality Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness or Liens and the
use of proceeds thereof) as if they had occurred at the beginning of the most
recent Test Period ending prior to the LCT Test Date. For the avoidance of
doubt, if the Borrower has exercised such option and any of the ratios,
financial metrics or amounts for which compliance was determined or tested as of
the LCT Test Date are exceeded (or, in the case of the Interest Coverage Ratio,
are less than the required ratio) as a result of fluctuations in any such ratio,
financial metric or amount, including due to fluctuations in Consolidated
Adjusted EBITDA, at or prior to the consummation of the Limited Conditionality
Transaction, such ratio, financial metric or amount will be deemed not to have
been exceeded (or, in the case of the Interest Coverage Ratio, will not be
deemed to be less than the required ratio) as a result of such fluctuations
solely for purposes of determining whether such provision has been satisfied in
connection with such Limited Conditionality Transaction. If the Borrower has
exercised such option in connection with any Limited Conditionality Transaction,
then, in connection with any subsequent calculation of ratios, financial metrics
or amounts (but, for the avoidance of doubt, not for purposes of determining
whether the Borrower has actually complied with Section 6.7 itself) on or
following the relevant LCT Test Date and prior to the earlier of (a) the date on
which such Limited Conditionality Transaction is consummated and (b) the date
that the definitive agreements for such Limited Conditionality Transaction are
terminated or expire without consummation of such Limited Conditionality
Transaction (with the Borrower agreeing to provide the Specified Agents with
prompt notice thereof), any such ratio, financial metric or basket shall be
calculated on a Pro Forma Basis assuming such Limited Conditionality Transaction
and the other transactions in connection therewith (including any incurrence of
Indebtedness or Liens and the use of proceeds thereof) have been consummated.

 

62



--------------------------------------------------------------------------------

Section 1.6. Divisions. For all purposes of the Credit Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any person becomes the asset, right, obligation or
liability of a different person, then it shall be deemed to have been
transferred from the original person to the subsequent person, and (b) if any
new person comes into existence, such new person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

SECTION 2. LOANS AND LETTERS OF CREDIT

Section 2.1. Term Loans. (a) Term Loan Commitments. (i) Subject to the terms and
conditions hereof, each Lender agrees to make, on the Closing Date, a term loan
to the Borrower in Dollars in a principal amount not to exceed such Lender’s
Tranche A Term Loan Commitment. Amounts borrowed pursuant to this Section 2.1(a)
that are repaid or prepaid may not be reborrowed. Each Lender’s Tranche A Term
Loan Commitment shall terminate immediately and without any further action upon
the making of a Tranche A Term Loan, as applicable, by such Lender or, if
earlier, at 6:00 p.m. (New York City time) on the Closing Date.

(ii) Subject to the terms and conditions hereof, each Lender agrees to make, on
the Closing Date, a term loan to the Borrower in Dollars in a principal amount
not to exceed such Lender’s Tranche B Term Loan Commitment. Amounts borrowed
pursuant to this Section 2.1(a) that are repaid or prepaid may not be
reborrowed. Each Lender’s Tranche B Term Loan Commitment shall terminate
immediately and without any further action upon the making of a Tranche B Term
Loan, as applicable, by such Lender or, if earlier, at 6:00 p.m. (New York City
time) on the Closing Date.

(iii) Additional Classes of Term Loan Commitments may be established as provided
in Section 2.24 or 2.26, and the Term Loans thereunder shall be made in
accordance with, and subject to the terms and conditions set forth in, such
Section.

(b) Borrowing Mechanics for Term Loans.

(i) Each Term Loan shall be made as part of a Borrowing consisting of Term Loans
of the same Class and Type made by the Lenders of such Class proportionately to
their applicable Pro Rata Shares. At the commencement of each Interest Period
for any Eurodollar Rate Term Borrowing, such Borrowing shall be in an aggregate
amount of $1,000,000 or an integral multiple of $500,000 in excess of such
amount; provided that a Eurodollar Rate Term Borrowing that results from a
continuation of an outstanding Eurodollar Rate Term Borrowing may be in an
aggregate amount that is equal to the amount of such outstanding Borrowing. At
the time each Base Rate Term Borrowing is made, such Borrowing shall be in an
aggregate amount of $500,000 or an integral multiple of $100,000 in excess of
such amount; provided that such Borrowing may be in an aggregate amount that is
equal to the entire remaining balance of the Term Loan Commitment.

(ii) To request a Term Borrowing, the Borrower shall deliver to the Term
Facility Agent a fully completed and executed Funding Notice (A) in the case of
a Eurodollar Rate Term Borrowing, not later than 2:00 p.m. (New York City time)
at least three Business Days in advance of the proposed Credit Date (which shall
be a Business Day) and (B) in the case of a Base Rate Term Borrowing, not later
than 12:00 noon (New York City time) on the proposed Credit Date (which shall be
a Business Day) (or, in each case, with respect to any Borrowing of Incremental
Term Loans or Refinancing Term Loans, not later than such other time as shall be
specified therefor in the applicable Incremental Facility Agreement or
Refinancing Facility Agreement). Promptly upon receipt by the Term Facility
Agent of a Funding Notice in accordance with this paragraph, the Term

 

63



--------------------------------------------------------------------------------

Facility Agent shall notify each Term Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Term Loan to be made as part
of the requested Term Borrowing. Following delivery of a Funding Notice for a
Eurodollar Rate Term Borrowing, any failure to make such Borrowing shall be
subject to Section 2.18(c).

(iii) Each Lender shall make the principal amount of each Term Loan required to
be made by it hereunder on any Credit Date available to the Term Facility Agent
not later than 2:00 p.m. (New York City time) on such Credit Date (or, with
respect to any Borrowing of Incremental Term Loans or Refinancing Term Loans,
not later than such other time as shall be specified therefor in the applicable
Incremental Facility Agreement or Refinancing Facility Agreement) by wire
transfer of same day funds in Dollars to the account of the Term Facility Agent
most recently designated by it for such purpose by notice to the Lenders. The
Term Facility Agent will make each such Term Loan available to the Borrower by
promptly remitting the amounts so received, in like funds, to the account
specified by the Borrower in the applicable Funding Notice.

Section 2.2. Revolving Loans. (a) Revolving Commitments. During the Revolving
Commitment Period, subject to the terms and conditions hereof, each Lender
agrees to make loans to the Borrower in Dollars in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Exposure exceeding its
Revolving Commitment or (ii) the Total Utilization of Revolving Commitments
exceeding the Total Revolving Commitments. Amounts borrowed pursuant to this
Section 2.2(a) that are repaid or prepaid may, subject to the terms and
conditions hereof, be reborrowed during the Revolving Commitment Period. Each
Lender’s Revolving Commitment shall terminate on the Revolving Commitment
Termination Date.

(b) Borrowing Mechanics for Revolving Loans.

(i) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans of the same Type made by the Revolving Lenders proportionately
to their applicable Pro Rata Shares. At the commencement of each Interest Period
for any Eurodollar Rate Revolving Borrowing, such Borrowing shall be in an
aggregate amount of $1,000,000 or an integral multiple of $500,000 in excess of
such amount or, if less, the maximum amount remaining available under the
Revolving Commitments; provided that a Eurodollar Rate Revolving Borrowing that
results from a continuation of an outstanding Eurodollar Rate Revolving
Borrowing may be in an aggregate amount that is equal to the amount of such
outstanding Borrowing. At the time each Base Rate Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount of $500,000 or an integral
multiple of $100,000 in excess of such amount; provided that such Borrowing may
be in an aggregate amount that is equal to the entire unused balance of the
Total Revolving Commitments or that is required to finance the reimbursement of
a drawing under a Letter of Credit as contemplated by Section 2.4(d).

(ii) To request a Revolving Borrowing, the Borrower shall deliver to the
Revolving Facility Agent a fully completed and executed Funding Notice (A) in
the case of a Eurodollar Rate Revolving Borrowing, not later than 12:00 noon
(New York City time) at least three Business Days in advance of the proposed
Credit Date (which shall be a Business Day) and (B) in the case of a Base Rate
Revolving Borrowing, not later than 12:00 noon (New York City time) on the
proposed Credit Date (which shall be a Business Day). In lieu of delivering a
Funding Notice, the Borrower may give the Revolving Facility Agent, not later
than the applicable time set forth above, telephonic notice of any proposed
Revolving Borrowing; provided that such telephonic notice shall be promptly
confirmed in writing by delivery to the Revolving Facility Agent of a fully
completed and executed Funding Notice. Promptly upon receipt by the Revolving
Facility Agent of a Funding Notice in accordance with this paragraph, the
Revolving Facility Agent shall notify each Revolving Lender of the details
thereof and of the amount of such Lender’s Revolving Loan to be made as part of
the requested Revolving Borrowing. Following delivery of a Funding Notice for a
Eurodollar Rate Revolving Borrowing, any failure to make such Borrowing shall be
subject to Section 2.18(c).

 

64



--------------------------------------------------------------------------------

(iii) Each Lender shall make the principal amount of the Revolving Loan required
to be made by it hereunder on any Credit Date available to the Revolving
Facility Agent not later than 2:00 p.m. (New York City time) on such Credit Date
by wire transfer of same day funds in Dollars to the account of the Revolving
Facility Agent most recently designated by it for such purpose by notice to the
Lenders. The Revolving Facility Agent will make each such Revolving Loan
available to the Borrower by promptly remitting the amounts so received, in like
funds, to the account specified by the Borrower in the applicable Funding Notice
(or, in the case of a Base Rate Revolving Borrowing specified by the Borrower in
the applicable Funding Notice to finance reimbursement of a drawing under a
Letter of Credit as contemplated by Section 2.4(d), to the applicable Issuing
Bank).

Section 2.3. Swing Line Loans. (a) During the Revolving Commitment Period,
subject to the terms and conditions hereof, the Swing Line Lender agrees to make
Swing Line Loans to the Borrower in an aggregate principal amount at any time
outstanding not to exceed the Swing Line Sublimit; provided that no Swing Line
Loan shall be made if after giving effect thereto the Total Utilization of
Revolving Commitments would exceed the Total Revolving Commitments then in
effect. Amounts borrowed pursuant to this Section 2.3(a) that are repaid or
prepaid may, subject to the terms and conditions hereof, be reborrowed during
the Revolving Commitment Period.

(b) Borrowing Mechanics for Swing Line Loans.

(i) Each Swing Line Loan shall be in an amount of $500,000 or an integral
multiple of $100,000 in excess of such amount or, if less, the maximum amount
remaining available under the Swing Line Sublimit.

(ii) To request a Swing Line Loan, the Borrower shall deliver to the Swing Line
Lender and the Revolving Facility Agent a fully completed and executed Funding
Notice not later than 2:00 p.m. (New York City time) on the proposed Credit Date
(which shall be a Business Day). In lieu of delivering a Funding Notice, the
Borrower may give the Swing Line Lender and the Revolving Facility Agent, not
later than the applicable time set forth above, telephonic notice of any
proposed Swing Line Loan; provided that such telephonic notice shall be promptly
confirmed in writing by delivery to the Swing Line Lender and the Revolving
Facility Agent of a fully completed and executed Funding Notice.

(iii) The Swing Line Lender shall make the principal amount of the Swing Line
Loan available to the Revolving Facility Agent not later than 4:00 p.m. (New
York City time) on the applicable Credit Date by wire transfer of same day funds
in Dollars to the account of the Revolving Facility Agent most recently
designated by it for such purpose by notice to the Lenders. The Revolving
Facility Agent will make available such Swing Line Loan to the Borrower by
promptly remitting the amounts so received, in like funds, to the account
specified by the Borrower in the applicable Funding Notice (or in the case of a
Swing Line Loan specified by the Borrower in the applicable Funding Notice as
made to finance the reimbursement of a drawing under a Letter of Credit as
contemplated by Section 2.4(d), to the applicable Issuing Bank).

 

65



--------------------------------------------------------------------------------

(c) Revolving Lenders’ Participations in Swing Line Loans. The Swing Line Lender
may by written notice given to the Revolving Facility Agent not later than
10:00 a.m. (New York City time), on any Business Day require the Revolving
Lenders to purchase, in accordance with their applicable Pro Rata Shares,
participations on such Business Day in all or a portion of the Swing Line Loans
outstanding, together with accrued interest thereon. Such notice shall specify
the aggregate amount of the Swing Line Loan or Loans in which Revolving Lenders
will be required to participate. Promptly upon receipt of such notice, the
Revolving Facility Agent shall notify each Revolving Lender of the details of
such notice and of such Lender’s applicable Pro Rata Share of such Swing Line
Loan or Loans and the accrued interest thereon. Each Revolving Lender shall make
available an amount equal to such Lender’s applicable Pro Rata Share of such
Swing Line Loan or Loans, and the accrued interest thereon, not later than 12:00
noon (New York City time) on the first Business Day following the date of
receipt of such notice, by wire transfer of same day funds in Dollars to the
account of the Revolving Facility Agent most recently designated by it for such
purpose by notice to the Lenders, and the Revolving Facility Agent shall
promptly remit the amounts so received, in like funds, to the Swing Line Lender.
In the event that any Revolving Lender fails to make available for the account
of the Swing Line Lender any payment referred to in the preceding sentence, the
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender, together with interest thereon for three Business Days at the rate
customarily used by the Swing Line Lender for the correction of errors among
banks and thereafter at the Base Rate. In order to evidence the purchase of
participations under this Section 2.3(c), each Revolving Lender agrees to enter
at the request of the Swing Line Lender into a participation agreement in form
and substance reasonably satisfactory to the Swing Line Lender and the Revolving
Facility Agent. Each Revolving Lender acknowledges and agrees that, in making
any Swing Line Loan, the Swing Line Lender shall be entitled to rely, and shall
not incur any liability for relying, upon the representation and warranty of the
Borrower deemed made pursuant to Section 3.2, unless, at least one Business Day
prior to the time such Swing Line Loan is made, the Borrower, the Requisite
Revolving Lenders or the Requisite Lenders shall have notified the Swing Line
Lender (with a copy to the Revolving Facility Agent) in writing that, as a
result of one or more events or circumstances described in such notice, one or
more of the conditions precedent set forth in Section 3.2 would not be satisfied
if such Swing Line Loan were then made (it being agreed that, in the event the
Swing Line Lender shall have received any such notice, or shall otherwise
believe in good faith that such conditions would not be satisfied, it shall have
no obligation to (and, in the event it shall have received any such notice,
shall not) make any Swing Line Loan until and unless it shall be satisfied that
the events and circumstances giving rise thereto shall have been cured or
otherwise shall have ceased to exist). In the event the Revolving Lenders shall
have purchased participations in any Swing Line Loan pursuant to this
Section 2.3(c), the Swing Line Lender shall promptly distribute to each
Revolving Lender that has paid all amounts payable by it under this
Section 2.3(c) with respect to such Swing Line Loan such Lender’s applicable Pro
Rata Share of all payments subsequently received by the Swing Line Lender by or
on behalf of the Borrower in respect of such Swing Line Loan; provided that any
such payment so distributed shall be repaid to the Swing Line Lender if and to
the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swing Line Loan pursuant to this
Section 2.3(c) shall not constitute a Loan and shall not relieve the Borrower of
its obligation to repay such Swing Line Loan.

(d) Obligations Absolute. The obligations of the Revolving Lenders under
Section 2.3(c) shall be unconditional and irrevocable and shall be paid and
performed strictly in accordance with the terms hereof under all circumstances,
notwithstanding (i) the existence of any claim, set-off, defense or other right
that the Borrower or any Lender may have at any time against the Swing Line
Lender or any other Person or, in the case of any Lender, against the Borrower,
whether in connection herewith, with the transactions contemplated herein or
with any unrelated transaction, (ii) any adverse change in the business,
operations, properties, condition (financial or otherwise) or prospects of the
Borrower or any Subsidiary, (iii) any breach hereof or of any other Credit
Document by any party thereto, (iv) any Default or Event of Default and (v) any
other event or condition whatsoever, whether or not similar to any of the
foregoing.

 

66



--------------------------------------------------------------------------------

(e) Swing Line Lender Notice to the Revolving Facility Agent. The Swing Line
Lender shall give the Revolving Facility Agent prompt notice of any prepayment
or repayment received by the Swing Line Lender from or on behalf of the Borrower
in respect of any Swing Line Loan and of any failure by the Borrower to prepay
or repay the Swing Line Loan as required hereunder.

Section 2.4. Letters of Credit. (a) General. During the Revolving Commitment
Period, subject to the terms and conditions hereof, each Issuing Bank agrees to
issue Letters of Credit for the account of the Borrower; provided that no Letter
of Credit shall be, or shall be required to be, issued (or shall be amended or
extended) by any Issuing Bank unless (i) such Issuing Bank (if other than the
Person serving as the Revolving Facility Agent) shall have given written notice
thereof to the Revolving Facility Agent pursuant to Section 2.4(g), (ii) after
giving effect thereto (A) the Total Utilization of Revolving Commitments shall
not exceed the Total Revolving Commitments, (B) the Letter of Credit Usage shall
not exceed the Letter of Credit Sublimit and (C) the Letter of Credit Usage
attributable to Letters of Credit issued by such Issuing Bank shall not exceed
the Letter of Credit Issuing Commitment of such Issuing Bank, (iii) such Letter
of Credit shall be denominated in Dollars, (iv) such Letter of Credit shall have
an expiration date that is not later than the earlier of (A) five days prior to
the Revolving Maturity Date, unless such Letter of Credit has been fully Cash
Collateralized, and (B) the date that is one year after the date of issuance of
such Letter of Credit (or, in the case of an extension of any Letter of Credit,
one year after the date of such extension), provided that, in the case of any
Letter of Credit, such Issuing Bank may agree that such Letter of Credit will
automatically extend for one or more successive periods not to exceed one year
each (but in any event to a date not later than five days prior to the Revolving
Maturity Date, unless such Letter of Credit has been fully Cash Collateralized)
unless such Issuing Bank elects not to extend for any such additional period and
(v) such issuance (or amendment or extension) is in accordance with such Issuing
Bank’s standard operating procedures. Each Letter of Credit shall be in a form
acceptable to the applicable Issuing Bank in its discretion and shall be of the
type approved for issuance by such Issuing Bank.

(b) Request for Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment or extension (other than an
automatic extension permitted under Section 2.4(a)) of an outstanding Letter of
Credit), the Borrower shall deliver to the Revolving Facility Agent and the
applicable Issuing Bank a fully completed and executed Issuance Notice not later
than 11:00 a.m. (New York City time) at least three Business Days, or such
shorter period as may be agreed to by such Issuing Bank in any particular
instance, in advance of the proposed date of issuance, amendment or extension.
If requested by the applicable Issuing Bank, the Borrower also shall submit, not
later than the time set forth above, a completed and executed letter of credit
application on such Issuing Bank’s standard form in connection with any such
request; provided that in the event of any inconsistency or conflict between the
terms and conditions of such letter of credit application and the terms and
conditions of this Agreement, the terms and conditions of this Agreement shall
govern and control. Notwithstanding the foregoing, on the Closing Date the
Existing Letters of Credit shall be deemed outstanding under this Agreement
without any further action of the parties hereto.

(c) Responsibility of the Issuing Banks. In determining whether to honor any
drawing under any Letter of Credit, the Issuing Banks shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document, it being agreed that, with
respect to such documents that appear on their face to be in substantial
compliance, but are not in strict compliance,

 

67



--------------------------------------------------------------------------------

with the terms of such Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents. None of the Issuing Banks, the Agents, any of their respective
Related Parties or any correspondent, participant or assignee of any Issuing
Bank shall be liable to any Lender for (i) subject to the following clause (ii),
any action taken or omitted in connection herewith at the request or with the
approval of the Requisite Lenders or the Requisite Revolving Lenders, as
applicable, (ii) any action taken or omitted in the absence of gross negligence,
willful misconduct or material breach of its contractual obligations hereunder,
as determined by a final, non-appealable judgment of a court of competent
jurisdiction, (iii) the due execution, effectiveness, validity or enforceability
of any document or instrument related to any Letter of Credit or entered into in
connection with any Letter of Credit, if such document or instrument on its face
appears to be in order, (iv) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any Person in
connection with the application for and issuance of any Letter of Credit if such
document on its face appears to be in order, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged, (v) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason, (vi) failure of the beneficiary of
any Letter of Credit to comply with any conditions required in order to draw
upon such Letter of Credit, (vii) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, facsimile or otherwise,
(viii) errors in interpretation of technical terms, (ix) any loss or delay in
the transmission or otherwise of any document required in order to make a
drawing under any Letter of Credit, (x) the misapplication by the beneficiary of
any Letter of Credit of the proceeds of any drawing under such Letter of Credit
or (xi) any consequences arising from causes beyond the control of the
applicable Issuing Bank, including any Governmental Acts. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Issuing Banks, the Agents, any of their
respective Related Parties or any correspondent, participant or assignee of any
Issuing Bank shall be liable or responsible for any of the matters described in
Section 2.4(k); provided that anything in such Section to the contrary
notwithstanding, the Borrower may have a claim against an Issuing Bank, and such
Issuing Bank may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to indirect, consequential, special, punitive
or exemplary, damages suffered by the Borrower that the Borrower proves were
caused by such Issuing Bank’s willful misconduct, gross negligence or material
breach of its contractual obligations hereunder, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. In furtherance and
not in limitation of the foregoing, the Issuing Banks may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
Issuing Banks shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The Issuing Banks may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(d) Reimbursement by the Borrower. In the event an Issuing Bank shall have
determined to honor a drawing under any Letter of Credit, it shall promptly
notify the Borrower and the Revolving Facility Agent thereof, and the Borrower
shall reimburse such Issuing Bank for such drawing by paying to such Issuing
Bank an amount in Dollars in same day funds equal to the amount

 

68



--------------------------------------------------------------------------------

of such drawing not later than (i) if the Borrower shall have received notice of
such drawing prior to 10:00 a.m. (New York City time) on any Business Day, then
4:00 p.m. (New York City time) on such Business Day or (ii) otherwise, 12:00
noon (New York City time) on the Business Day next following the day that the
Borrower receives such notice (the date on which the Borrower is required to
reimburse a drawing under any Letter of Credit being referred to herein as the
“Reimbursement Date” in respect of such drawing); provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.2(b) or 2.3(a) that such reimbursement payment be
financed with a Base Rate Revolving Borrowing or a Swing Line Loan and, to the
extent the applicable Issuing Bank receives the proceeds thereof, the Borrower’s
obligation to make such reimbursement payment shall be discharged and replaced
by the resulting Base Rate Revolving Borrowing or Swing Line Loan.

(e) Revolving Lenders’ Participations in Letters of Credit. Immediately upon the
issuance of any Letter of Credit, each Revolving Lender shall be deemed to have
purchased from the applicable Issuing Bank, and agrees to fund as set forth
herein, a participation in such Letter of Credit and any drawings thereunder in
an amount equal to such Lender’s applicable Pro Rata Share of the maximum amount
that is or at any time may become available to be drawn under such Letter of
Credit. In the event the Borrower shall fail for any reason to fully reimburse
the applicable Issuing Bank for any drawing under a Letter of Credit, such
Issuing Bank shall promptly notify the Revolving Facility Agent thereof and of
the unreimbursed amount of such drawing and, promptly upon receipt of such
notice, the Revolving Facility Agent shall notify each Revolving Lender of the
details of such notice and of such Lender’s applicable Pro Rata Share of such
unreimbursed amount. Each Revolving Lender shall make available an amount equal
to such Lender’s applicable Pro Rata Share of such unreimbursed amount to the
Revolving Facility Agent not later than 12:00 noon (New York City time) on the
first Business Day following the date of receipt of such notice, by wire
transfer of same day funds in Dollars to the account of the Revolving Facility
Agent most recently designated by it for such purpose by notice to the Lenders,
and the Revolving Facility Agent shall promptly remit the amounts so received,
in like funds, to the applicable Issuing Bank. In the event that any Revolving
Lender fails to make available, for the account of any Issuing Bank, any payment
referred to in the immediately preceding sentence, such Issuing Bank shall be
entitled to recover such amount on demand from such Lender, together with
interest thereon for three Business Days at the rate customarily used by such
Issuing Bank for the correction of errors among banks and thereafter at the Base
Rate. Each Revolving Lender agrees that, in issuing, amending or extending any
Letter of Credit, the applicable Issuing Bank shall be entitled to rely, and
shall not incur any liability for relying, upon the representation and warranty
of the Borrower deemed made pursuant to Section 3.2, unless, at least one
Business Day prior to the time such Letter of Credit is issued, amended or
extended (or, in the case of any Letter of Credit subject to automatic extension
provisions, at least three Business Days prior to the time by which the election
not to extend must be made by the applicable Issuing Bank), the Borrower, the
Requisite Revolving Lenders or the Requisite Lenders shall have notified the
applicable Issuing Bank (with a copy to the Revolving Facility Agent) in writing
that, as a result of one or more events or circumstances described in such
notice, one or more of the conditions precedent set forth in Section 3.2 would
not be satisfied if such Letter of Credit were then issued, amended or extended
(it being understood and agreed that, in the event any Issuing Bank shall have
received any such notice, or shall otherwise believe in good faith that such
conditions would not be satisfied, it shall have no obligation to (and, in the
event it shall have received any such notice, shall not) issue, amend or extend
any Letter of Credit until and unless it shall be satisfied that the events and
circumstances giving rise thereto shall have been cured or otherwise shall have
ceased to exist). In the event an Issuing Bank shall have been reimbursed by the
Revolving Lenders pursuant to this Section 2.4(e) for all or any portion of any
drawing honored by such Issuing Bank under a Letter of Credit, such Issuing Bank
shall distribute to each Revolving Lender that has paid all amounts payable by
it under this Section 2.4(e) with respect to such drawing such Lender’s

 

69



--------------------------------------------------------------------------------

applicable Pro Rata Share of all payments subsequently received by such Issuing
Bank from or on behalf of the Borrower in reimbursement of such drawing when
such payments are received; provided that any such payment so distributed shall
be repaid to such Issuing Bank if and to the extent such payment is required to
be refunded to the Borrower for any reason. Any payment made by a Revolving
Lender pursuant to this Section 2.4(e) to reimburse an Issuing Bank for a
drawing under a Letter of Credit (other than the funding of a Base Rate
Revolving Borrowing or a Swing Line Loan as contemplated by Section 2.4(d))
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such drawing.

(f) Obligations Absolute. The obligation of the Borrower to reimburse each
Issuing Bank for drawings honored under the Letters of Credit issued by such
Issuing Bank and the obligations of the Revolving Lenders under Section 2.4(e)
shall be absolute, unconditional and irrevocable and shall be paid and performed
strictly in accordance with the terms hereof under all circumstances,
notwithstanding (i) any lack of validity or enforceability of any Letter of
Credit, (ii) the existence of any claim, set-off, defense or other right that
the Borrower or any Lender may have at any time against any beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), the applicable Issuing Bank or any other Person or, in the case
of any Lender, against the Borrower, whether in connection herewith, with the
transactions contemplated herein or with any unrelated transaction (including
any underlying transaction between the Borrower or any Subsidiary and the
beneficiary under any Letter of Credit), (iii) any draft or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit,
(iv) payment by the applicable Issuing Bank under any Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, (v) any adverse change in the business, operations,
properties, condition (financial or otherwise) or prospects of the Borrower or
any Subsidiary, (vi) any breach hereof or of any other Credit Document by any
party thereto, (vii) any Default or Event of Default having occurred and being
continuing, (viii) any force majeure or other event that under any rule of law
or uniform practices to which any Letter of Credit is subject (including Rule
3.14 of the ISP or any successor publication) permits a drawing to be made under
such Letter of Credit after the expiration thereof or after the Revolving
Maturity Date, (ix) waiver by such Issuing Bank of any requirement that exists
for the protection of such Issuing Bank and not the protection of the Borrower
or any waiver by any Issuing Bank that does not in fact materially prejudice the
Borrower, (x) honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft, (xi) any
payment made by any Issuing Bank in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable, and
(xii) any other event, condition, circumstance or happening whatsoever, whether
or not similar to any of the foregoing, including any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or any Guarantor; provided that, subject to Section 10.3(b) and the
other provisions hereof, the Borrower and each Revolving Lender shall retain any
and all rights it may have against an Issuing Bank for any liability arising
solely out of the gross negligence or willful misconduct of such Issuing Bank or
material breach by such Issuing Bank of its contractual obligations hereunder,
as determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(g) Issuing Bank Reports to the Revolving Facility Agent. Unless otherwise
agreed by the Revolving Facility Agent, each Issuing Bank shall, in addition to
its notification obligations set forth elsewhere in this Section 2.4, report in
writing to the Revolving Facility Agent (i) periodic activity (for such period
or recurrent periods as shall be requested by the Revolving Facility Agent)

 

70



--------------------------------------------------------------------------------

in respect of Letters of Credit issued by such Issuing Bank, including all
issuances, extensions, amendments and renewals, all expirations and cancelations
and all honored drawings and reimbursements thereof, (ii) reasonably prior to
the time that such Issuing Bank issues, amends, renews or extends any Letter of
Credit, the date of such issuance, amendment or extension, and the face amount
of the Letters of Credit to be issued, amended or extended by such Issuing Bank
and outstanding after giving effect to such issuance, amendment or extension
(and whether the amounts thereof shall have changed), (iii) on each day on which
such Issuing Bank honors any drawing under any Letter of Credit, the date and
amount of the drawing so honored, (iv) on any Business Day on which the Borrower
reimburses or fails to reimburse any drawing under a Letter of Credit as
required hereunder, the date of such reimbursement or such failure and the
amount of such reimbursed or unreimbursed drawing and (v) on any other Business
Day, such other information as the Revolving Facility Agent shall reasonably
request as to the Letters of Credit issued by such Issuing Bank.

(h) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the day that the Borrower receives a request from an Issuing Bank
or notice from the Revolving Facility Agent referred to in Section 8.1, the
Borrower shall deposit in a deposit account in the name of the Revolving
Facility Agent, for the benefit of the Issuing Banks and the Lenders, an amount
in Dollars equal to 103% of the Letter of Credit Usage as of such date; provided
that the obligation to deposit such Cash Collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
specified in Section 8.1(f) or 8.1(g). The Borrower also shall deposit Cash
Collateral in accordance with this Section 2.4(h) as and to the extent required
by Section 2.14(e) or 2.22. Each such deposit shall be held by the Revolving
Facility Agent as collateral for the payment and performance of the obligations
of the Borrower under this Agreement. The Revolving Facility Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such deposit account. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Revolving Facility Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Funds in such account shall,
notwithstanding anything to the contrary in the Collateral Documents, be applied
by the Revolving Facility Agent to reimburse the Issuing Banks for honored
drawings under Letters of Credit for which they have not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the Letter of Credit Usage at such
time or, if the maturity of the Loans has been accelerated (but subject to
(i) the consent of the Requisite Revolving Lenders and (ii) in the case of any
such application at a time when any Revolving Lender is a Defaulting Lender (but
only if, after giving effect thereto, the remaining Cash Collateral shall be
less than the aggregate Fronting Exposure), the consent of each Issuing Bank),
be applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide Cash Collateral as a result of the
occurrence of an Event of Default, such Cash Collateral (to the extent not
applied as aforesaid) shall be returned to the Borrower promptly after all
Events of Default have been cured or waived and the Revolving Facility Agent
shall have received a certificate from an Authorized Officer of the Borrower to
that effect. If the Borrower is required to provide Cash Collateral pursuant to
Section 2.14(e), such Cash Collateral (to the extent not applied as aforesaid)
shall be returned to the Borrower to the extent that, after giving effect to
such return, the Total Utilization of Revolving Commitments would not exceed the
Total Revolving Commitments and no Default or Event of Default shall have
occurred and be continuing. If the Borrower is required to provide Cash
Collateral pursuant to Section 2.22, such Cash Collateral (to the extent not
applied as aforesaid) shall be returned to the Borrower to the extent that,
after giving effect to such return, no Issuing Bank shall have any Fronting
Exposure and no Default or Event of Default shall have occurred and be
continuing.

 

71



--------------------------------------------------------------------------------

(i) Termination or Resignation of any Issuing Bank; Designation of Additional
Issuing Banks.

(i) The Borrower may terminate the appointment of any Issuing Bank as an
“Issuing Bank” hereunder by providing written notice thereof to such Issuing
Bank, with a copy to the Revolving Facility Agent, and terminating such Issuing
Bank’s Letter of Credit Issuing Commitment. Any such termination shall become
effective upon the earlier of (i) such Issuing Bank acknowledging receipt of
such notice and (ii) the 10th Business Day following the date of the delivery
thereof; provided that no such termination shall become effective until and
unless the Letter of Credit Usage attributable to Letters of Credit issued by
such Issuing Bank (or its Affiliates) shall have been reduced to zero. At the
time any such termination shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the terminated Issuing Bank pursuant to
Section 2.11(b). Any Issuing Bank may, upon 30 days’ notice to the Borrower and
the Revolving Facility Agent, resign as an Issuing Bank; provided that (x) on or
prior to the expiration of such 30-day period, the relevant Issuing Bank shall
have identified a successor Issuing Bank reasonably acceptable to the Borrower
and the Revolving Facility Agent that is willing to accept its appointment as
successor Issuing Bank for such resigning Issuing Bank and (y) such successor
Issuing Bank accepts such appointment prior to the effectiveness of the
resignation of the resigning Issuing Bank. Notwithstanding the effectiveness of
any such termination or resignation, the terminated or resigning Issuing Bank
shall continue to have all the rights of an Issuing Bank under this Agreement
and the other Credit Documents with respect to Letters of Credit issued by it
prior to such termination or resignation, but shall not issue any additional
Letters of Credit.

(ii) The Borrower may, at any time and from time to time, with the consent of
the Revolving Facility Agent (which consent shall not be unreasonably withheld),
designate as additional Issuing Banks one or more Revolving Lenders (or an
Affiliate thereof) that agree to serve in such capacities as provided below. The
acceptance by a Revolving Lender (or such Affiliate) of an appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in
form and substance reasonably satisfactory to the Revolving Facility Agent,
executed by the Borrower, the Revolving Facility Agent and such designated
Revolving Lender (or such Affiliate) and, from and after the effective date of
such agreement, (i) such Revolving Lender (or such Affiliate) shall have all the
rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Revolving Lender (or such Affiliate) in its capacity as an issuer of
Letters of Credit hereunder.

(j) Letter of Credit Amounts. Unless otherwise specified herein, the amount of
any Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any letter of credit
application relating thereto (or of any other document, agreement or instrument
entered into by the applicable Issuing Bank and the Borrower and relating to
such Letter of Credit), provides for one or more automatic increases prior to
the expiration thereof (without giving effect to any automatic extension
provisions therein or the reinstatement of an amount previously drawn thereunder
and reimbursed) in the face amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum face amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

72



--------------------------------------------------------------------------------

(k) Concerning the Issuing Banks. Notwithstanding any other provision of this
Agreement:

(i) No Issuing Bank shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense that was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally; or

(C) any Revolving Lender is at that time a Defaulting Lender, except in
accordance with the terms of Section 2.22(c).

(ii) An Issuing Bank shall be under no obligation to amend any Letter of Credit
if (A) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iii) Each Issuing Bank shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such Issuing Bank shall have all of the benefits and immunities
(A) provided to the Revolving Facility Agent in Section 9 with respect to any
acts taken or omissions suffered by such Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and documents pertaining
to such Letters of Credit as fully as if the term “Agent” as used in Section 9
included such Issuing Bank with respect to such acts or omissions, provided that
no Lender shall have any obligation to any Issuing Bank (except, in the case of
any Issuing Bank that is also an Agent, in its capacity as such Agent) under
Section 9.6, and (B) as additionally provided herein with respect to Issuing
Banks.

(l) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable Issuing Bank and the Borrower when such
Letter of Credit is issued, the rules of the ISP shall apply to each Letter of
Credit. Notwithstanding the foregoing, an Issuing Bank shall not be responsible
to the Borrower for, and an Issuing Bank’s rights and remedies against the
Borrower shall not be impaired by, any action or inaction of such Issuing Bank
required or permitted under any law, order or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
law or any order of a jurisdiction where such Issuing Bank or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade (BAFT), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

Section 2.5.Pro Rata Shares; Obligations Several; Availability of Funds. (a) All
Loans on the occasion of any Borrowing shall be made, and all participations in
Letters of Credit and Swing Line Loans shall be purchased, by the Lenders in
proportion to their applicable Pro Rata Shares. The failure of any Lender to
make any Loan or fund any participation required hereunder shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
other obligations of the Lenders hereunder are several, and no Lender shall be
responsible for the failure of any other Lender to make any Loan or fund any
participation required hereunder or to satisfy any of its other obligations
hereunder.

 

73



--------------------------------------------------------------------------------

(b) Unless the Applicable Facility Agent shall have been notified by a Lender
prior to the applicable Credit Date that such Lender does not intend to make
available to the Applicable Facility Agent the amount of such Lender’s Loan
requested to be made on such Credit Date, the Applicable Facility Agent may
assume that such Lender has made such amount available to the Applicable
Facility Agent on such Credit Date and may, in its sole discretion, but shall
not be obligated to, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made the amount of its Loan available to
the Applicable Facility Agent, then such Lender and the Borrower severally agree
to pay to the Applicable Facility Agent forthwith on demand, such corresponding
amount, with interest thereon for each day from and including the date such
amount is made available to the Borrower to but excluding the date of such
payment to the Applicable Facility Agent, at (i) in the case of a payment to be
made by such Lender, (A) at any time prior to the third Business Day following
the date such amount is made available to the Borrower, the customary rate set
by the Applicable Facility Agent for the correction of errors among banks and
(B) thereafter, the Base Rate or (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable hereunder to Base Rate Loans of the
applicable Class. If the Borrower and such Lender shall both pay such interest
to the Applicable Facility Agent for the same or an overlapping period, the
Applicable Facility Agent shall promptly remit to the Borrower the amount of
such interest paid by the Borrower for such period. If such Lender pays such
amount to the Applicable Facility Agent, then such amount shall constitute such
Lender’s Loan included in the applicable Borrowing, and if the Borrower has also
paid such amount to the Applicable Facility Agent, Applicable Facility Agent
shall promptly remit such amount to the Borrower.

Section 2.6. Use of Proceeds. (a) The Borrower will use the proceeds of the
Tranche A Term Loans and the Tranche B Term Loans made on the Closing Date
(i) to pay the cash consideration contemplated pursuant to the Nutrisystem
Acquisition Agreement, (ii) to repay in full all amounts outstanding under the
Existing Credit Agreements, (iii) to pay the Transaction Costs and (iv) to the
extent any excess proceeds of the Tranche A Term Loans or Tranche B Term Loans
remain after the application of proceeds under clauses (i), (ii) and
(iii) above, for general corporate purposes of the Borrower and the Restricted
Subsidiaries.

(b) The Borrower will use the proceeds of the Revolving Loans made on the
Closing Date, in an amount not to exceed (i) $25,000,000, for general corporate
purposes of the Borrower and the Restricted Subsidiaries and (ii) $14,950,000 to
finance certain Transaction Costs on the Closing Date. The Borrower will use the
proceeds of Revolving Loans and Swing Line Loans made after the Closing Date and
Letters of Credit issued after the Closing Date solely for working capital and
other general corporate purposes of the Borrower and the Restricted
Subsidiaries.

(c) The Borrower will use the proceeds of any Incremental Term Loan solely for
the purposes specified in the applicable Incremental Facility Agreement, and the
proceeds of any Refinancing Term Loan solely for the repayment or prepayment of
Term Borrowings as set forth in Section 2.26(c) and the payment of any related
fees, premiums and expenses.

Section 2.7. Evidence of Debt; Register; Notes. (a) Lenders’ Evidence of Debt.
Each Lender shall maintain records evidencing the Obligations of the Borrower
owing to such Lender, including the principal amount of the Loans made by such
Lender and each repayment and prepayment in respect thereof. Such records
maintained by any Lender shall be prima facie evidence of such Obligations of
the Borrower, absent manifest error; provided that the failure to maintain any
such records, or any error therein, shall not in any manner affect the
obligation of the Borrower to pay any amounts due hereunder in accordance with
the terms hereof; provided further that in the event of any inconsistency
between the records maintained by any Lender and the records maintained by the
General Administrative Agent or the Applicable Facility Agent, the records
maintained by such Agent shall govern and control.

 

74



--------------------------------------------------------------------------------

(b) Register. The General Administrative Agent and the Applicable Facility Agent
shall maintain records of the name and address of, and the Commitments of and
the principal amount of and stated interest on the Loans owing to, each Lender
from time to time (the “Register”). The entries in the Register shall be prima
facie evidence of the Obligations of the Borrower, absent manifest error;
provided that the failure to maintain the Register, or any error therein, shall
not in any manner affect the obligation of any Lender to make a Loan or other
payment hereunder or the obligation of the Borrower to pay any amounts due
hereunder, in each case in accordance with the terms of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender (but,
in the case of a Lender, only with respect to (i) any entry relating to such
Lender’s Commitments or Loans and (ii) the identity of the other Lenders (but
not information as to such other Lenders’ Commitments or Loans)) at any
reasonable time and from time to time upon reasonable prior notice. The Borrower
hereby designates the Persons serving as the General Administrative Agent and as
the Applicable Facility Agent to serve as the Borrower’s non-fiduciary agents
solely for purposes of maintaining the Register as provided in this
Section 2.7(b) and agrees that, in consideration of such Persons serving in such
capacity, such Persons and their respective Related Parties shall constitute
“Indemnitees”.

(c) Notes. Upon the request of any Lender by written notice to the Borrower
(with a copy to the Applicable Facility Agent), the Borrower shall promptly
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) to evidence such Lender’s Loans of any Class, which promissory note
shall be in a form approved by the Applicable Facility Agent.

Section 2.8. Interest on Loans and Letter of Credit Disbursements. (a) Subject
to Section 2.10, each Loan of any Class shall bear interest on the outstanding
principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) if a Base Rate Loan, at the Base Rate plus the Applicable Rate with respect
to Loans of such Class;

(ii) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Rate with respect to Loans of such Class; or

(iii) if a Swing Line Loan, at the Swing Line Rate.

The applicable Base Rate or Adjusted Eurodollar Rate shall be determined by the
Applicable Facility Agent, and the Swing Line Rate shall be determined by the
Swing Line Lender, and each such determination shall be presumed correct, absent
manifest error.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Borrowing, shall be
selected by the Borrower pursuant to the applicable Funding Notice or
Conversion/Continuation Notice delivered in accordance herewith; provided that
there shall be no more than ten (or such greater number as may be agreed to by
the Specified Agents) Eurodollar Rate Borrowings outstanding at any time. In the
event the Borrower fails to specify in any Funding Notice the Type of the
requested Borrowing, then the requested Borrowing shall be made as a Base Rate
Borrowing. In the event the Borrower fails to deliver in accordance with
Section 2.9 a Conversion/Continuation Notice with respect to any

 

75



--------------------------------------------------------------------------------

Eurodollar Rate Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to a Base Rate Borrowing.
In the event the Borrower requests the making of, or the conversion to or
continuation of, any Eurodollar Rate Borrowing but fails to specify in the
applicable Funding Notice or Conversion/Continuation Notice the Interest Period
to be applicable thereto, the Borrower shall be deemed to have specified an
Interest Period of one month. No Borrowing of any Class may be converted into a
Borrowing of another Class.

(c) Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans, on the basis of a 365-day or 366-day year, as
applicable, (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, and (iii) in the case of Swing Line Loans bearing interest at a rate
determined by reference to (A) the Base Rate, on the basis of a 365-day or
366-day year, as applicable, and (B) the Adjusted Eurodollar Rate or any other
rate, on the basis of a 360-day year, in each case for the actual number of days
elapsed in the period during which such interest accrues. In computing interest
on any Loan, the date of the making of such Loan or the first day of an Interest
Period applicable to such Loan or, with respect to a Base Rate Loan being
converted from a Eurodollar Rate Loan, the date of conversion of such Eurodollar
Rate Loan to such Base Rate Loan, as the case may be, shall be included, and the
date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted to
a Eurodollar Rate Loan, the date of conversion of such Base Rate Loan to such
Eurodollar Rate Loan, as the case may be, shall be excluded; provided that if a
Loan is repaid on the same day on which it is made, one day’s interest shall
accrue on such Loan.

(d) Except as otherwise set forth herein, accrued interest on each Loan shall be
payable in arrears (i) on each Interest Payment Date applicable to such Loan,
(ii) upon any voluntary or mandatory repayment or prepayment of such Loan (other
than any voluntary prepayment of any Base Rate Revolving Loans), to the extent
accrued on the amount being repaid or prepaid, (iii) if such Loan is a Revolving
Loan, on the Revolving Commitment Termination Date, (iv) on the Maturity Date
applicable to such Loan and (v) in the event of any conversion of a Eurodollar
Rate Loan prior to the end of the Interest Period then applicable thereto, on
the effective date of such conversion.

(e) The Borrower agrees to pay to each Issuing Bank, with respect to drawings
honored under any Letter of Credit issued by such Issuing Bank, interest on the
amount paid by such Issuing Bank in respect of each such drawing from the date
such drawing is honored to but excluding the date such amount is reimbursed by
or on behalf of the Borrower at a rate equal to (i) for the period from the date
such drawing is honored to but excluding the applicable Reimbursement Date, the
rate of interest otherwise payable hereunder with respect to Base Rate Revolving
Loans and (ii) thereafter, the rate determined in accordance with Section 2.10.
Interest payable pursuant to this Section 2.8(e) shall be computed on the basis
of a 365-day or 366-day year, as applicable, for the actual number of days
elapsed in the period during which it accrues, and shall be payable on demand
or, if no demand is made, on the date on which the related drawing under a
Letter of Credit is reimbursed in full. In the event the applicable Issuing Bank
shall have been reimbursed by the Revolving Lenders for all or any portion of
such drawing, such Issuing Bank shall distribute to each Revolving Lender that
has paid all amounts payable by it under Section 2.4(e) with respect to such
drawing such Revolving Lender’s applicable Pro Rata Share of any interest
received by such Issuing Bank in respect of the portion of such drawing so
reimbursed by the Revolving Lenders for the period from the date on which such
Issuing Bank was so reimbursed by the Revolving Lenders to but excluding the
date on which such portion of such drawing is reimbursed by the Borrower.

 

76



--------------------------------------------------------------------------------

Section 2.9. Conversion/Continuation. (a) Subject to Section 2.18, the Borrower
shall have the option:

(i) to convert at any time all or any part of any Borrowing from one Type to the
other Type; and

(ii) to continue, at the end of the Interest Period applicable to any Eurodollar
Rate Borrowing, all or any part of such Borrowing as a Eurodollar Rate Borrowing
and to elect an Interest Period therefor;

provided, in each case, that at the commencement of each Interest Period for any
Eurodollar Rate Borrowing, such Borrowing shall be in an amount that complies
with Section 2.1(b) or 2.2(b), as applicable.

In the event any Borrowing shall have been converted or continued in accordance
with this Section 2.9 in part, such conversion or continuation shall be
allocated ratably, in accordance with their applicable Pro Rata Shares, among
the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each part of such Borrowing resulting from such conversion or
continuation shall be considered a separate Borrowing. This Section 2.9 shall
not apply to Swing Line Loans, which may not be converted or continued.

(b) To exercise its option pursuant to this Section 2.9, the Borrower shall
deliver a fully completed and executed Conversion/Continuation Notice to the
Applicable Facility Agent (i) not later than 12:00 noon (New York City time) on
the proposed Conversion/Continuation Date, in the case of a conversion to a Base
Rate Borrowing, and (ii) not later than 2:00 p.m. (New York City time) at least
three Business Days in advance of the proposed Conversion/Continuation Date, in
the case of a conversion to, or a continuation of, a Eurodollar Rate Borrowing.
In lieu of delivering a Conversion/Continuation Notice, the Borrower may give
the Applicable Facility Agent, not later than the applicable time set forth
above, telephonic notice of any proposed conversion or continuation; provided
that such telephonic notice shall be promptly confirmed in writing by delivery
to the Applicable Facility Agent of a fully completed and executed
Conversion/Continuation Notice. Except as otherwise provided herein, a
Conversion/Continuation Notice for a conversion to, or a continuation of, any
Eurodollar Rate Borrowing shall be irrevocable on and after the related Interest
Rate Determination Date, and the Borrower shall be bound to effect a conversion
or continuation in accordance therewith; any failure to effect such conversion
or continuation in accordance therewith shall be subject to Section 2.18(c).

(c) Notwithstanding anything to the contrary herein, if an Event of Default
under Section 8.1(a), 8.1(f) or 8.1(g) or, at the request of the Requisite
Lenders (or the Requisite Revolving Lenders or a Majority in Interest of Lenders
of any Class, as applicable), any other Event of Default shall have occurred and
be continuing, then no outstanding Borrowing (of the applicable Class, in the
case of such a request by a Majority in Interest of Lenders of any Class) may be
converted to or continued as a Eurodollar Rate Borrowing.

Section 2.10. Default Interest. Notwithstanding anything to the contrary herein,
upon the occurrence and during the continuance of any Event of Default under
Section 8.1(a), 8.1(f) or 8.1(g), any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder shall bear interest
(in the case of an Event of Default under Section 8.1(a), only on overdue
amounts), payable on demand, after as well as before judgment, at a rate per
annum equal to (a) in the case of the principal of any Loan, 2.00% per annum in
excess of the interest rate otherwise applicable hereunder to such Loan or
(b) in the case of any other amount, a rate (computed on the basis of a year of
360 days for the actual number of days elapsed) that is 2.00% per annum in
excess of the highest interest rate otherwise

 

77



--------------------------------------------------------------------------------

payable hereunder for Base Rate Loans. Payment or acceptance of the increased
rates of interest provided for in this Section 2.10 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of any Agent, any
Issuing Bank or any Lender.

Section 2.11. Fees. (a) The Borrower agrees to pay to the Revolving Facility
Agent, for the account of each Revolving Lender, for each day:

(i) a commitment fee equal to such Lender’s applicable Pro Rata Share of (A) the
excess, determined as of the close of business on such day, of (1) the Total
Revolving Commitments over (2) the aggregate principal amount of all outstanding
Revolving Loans and the Letter of Credit Usage, multiplied by (B) the Commitment
Fee Rate on such day (for the avoidance of doubt, the aggregate principal amount
of any outstanding Swing Line Loans shall not be counted toward or considered
usage of the Total Revolving Commitments for purposes of determining the
commitment fee); and

(ii) a letter of credit fee equal to such Lender’s applicable Pro Rata Share of
(A) the Letter of Credit Usage (excluding any portion thereof attributable to
unreimbursed drawings under the Letters of Credit), determined as of the close
of business on such day, multiplied by (B) the Applicable Rate for Eurodollar
Rate Revolving Loans on such day.

(b) The Borrower agrees to pay directly to each Issuing Bank, for its own
account, the following fees:

(i) for each day, a fronting fee equal to 0.125% (or such lesser percentage as
may be agreed to by a particular Issuing Bank) multiplied by the Letter of
Credit Usage attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed drawings under such
Letters of Credit), determined as of the close of business on any such day; and

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with such Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

(c) All fees referred to in Sections 2.11(a) and 2.11(b)(i) shall be calculated
on the basis of a year of 360 days and the actual number of days elapsed and
shall be payable quarterly in arrears on the last Business Day of March, June,
September and December of each year (i) in the case of the fees referred to in
Section 2.11(a)(i), during the Revolving Commitment Period and (ii) in the case
of the fees referred to in Section 2.11(a)(ii) or 2.11(b)(i), during the period
from and including the Closing Date to but excluding the later of the Revolving
Commitment Termination Date and the date on which the Letter of Credit Usage
shall have been reduced to zero; provided that all such fees shall be payable on
the Revolving Commitment Termination Date and any such fees accruing after such
date shall be payable on demand.

(d) The Borrower agrees to pay (i) to the General Administrative Agent and to
the Applicable Facility Agents such fees as are contemplated by the Fee Letters
and (ii) to the Agents such other fees in the amounts and at the times
separately agreed upon in respect of the credit facilities provided herein.

 

78



--------------------------------------------------------------------------------

(e) Fees paid hereunder shall not be refundable or creditable under any
circumstances.

Section 2.12. Scheduled Installments; Repayment on Maturity Date. (a) Subject to
Section 2.12(d), the Borrower shall repay Tranche A Term Borrowings to the Term
Facility Agent, for the account of the Lenders holding Tranche A Term Loans, on
March 31, June 30, September 30 and December 31 of each year, commencing with
June 30, 2019 and ending with the last such day to occur prior to the Tranche A
Term Loan Maturity Date, in an aggregate principal amount for each such date
equal to 2.50% of the aggregate principal amount of the Tranche A Term
Borrowings made on the Closing Date. To the extent not previously paid, all
Tranche A Term Loans shall be due and payable on the Tranche A Term Loan
Maturity Date.

(b) Subject to Section 2.12(d), the Borrower shall repay Tranche B Term
Borrowings to the Term Facility Agent, for the account of the Lenders holding
Tranche B Term Loans, on March 31, June 30, September 30 and December 31 of each
year, commencing with June 30, 2019 and ending with the last such day to occur
prior to the Tranche B Term Loan Maturity Date, in an aggregate principal amount
for each such date equal to 0.75% of the aggregate principal amount of the
Tranche B Term Borrowings made on the Closing Date. To the extent not previously
paid, all Tranche B Term Loans shall be due and payable on the Tranche B Term
Loan Maturity Date.

(c) Subject to Section 2.12(d), the Borrower shall repay Term Loans of any
Class established under Section 2.24, 2.25 or 2.26 to the Term Facility Agent,
for the account of the Lenders holding such Class of Term Loans, in such amounts
and on such date or dates as shall be specified therefor in the applicable
Incremental Facility Agreement, Extension/Modification Agreement or Refinancing
Facility Agreement. To the extent not previously paid, all Term Loans of any
such Class shall be due and payable on the Maturity Date applicable to the Term
Loans of such Class.

(d) The Installments shall be reduced in connection with any voluntary or
mandatory prepayments of, or any repurchases by the Borrower of, the Tranche A
Term Loans, the Tranche B Term Loans or the Term Loans of any other Class, as
the case may be, in accordance with Section 2.15.

(e) Prior to any repayment of any Term Borrowings of any Class under this
Section 2.12, the Borrower shall select the Term Borrowing or Term Borrowings of
the applicable Class to be repaid and shall notify the Term Facility Agent of
such selection. Each such notice may be given by telephone or in writing (and,
if given by telephone, shall promptly be confirmed in writing). Each repayment
of a Term Borrowing shall be allocated among the Lenders holding Loans
comprising such Term Borrowing in accordance with their applicable Pro Rata
Shares.

(f) The Borrower shall repay (i) to the Revolving Facility Agent, for the
account of the Revolving Lenders, the then unpaid principal amount of each
Revolving Loan on the Revolving Maturity Date and (ii) to the Swing Line Lender
the then unpaid principal amount of each Swing Line Loan on the Revolving
Maturity Date; provided that on each date that a Revolving Borrowing is made,
the Borrower shall repay all Swing Line Loans that were outstanding on the date
such Borrowing was requested.

 

79



--------------------------------------------------------------------------------

Section 2.13. Voluntary Prepayments/Commitment Reductions; Call Protection. (a)
Voluntary Prepayments. (i) At any time and from time to time, the Borrower may,
without premium or penalty (except as applicable under Section 2.13(c) or
2.13(d)) but subject to compliance with the conditions set forth in this
Section 2.13(a) and with Section 2.18(c), prepay any Borrowing in whole or in
part; provided that (A) each such partial voluntary prepayment of any Borrowing
(other than any Swing Line Loan) shall be in an aggregate principal amount of
(x) in the case of Eurodollar Rate Borrowings, $1,000,000 or an integral
multiple of $500,000 in excess of such amount and (y) in the case of Base Rate
Borrowings, $500,000 or an integral multiple of $100,000 in excess of such
amount and (B) each such partial voluntary prepayment of any Swing Line Loan
shall be in an aggregate principal amount of $100,000 or an integral multiple of
$50,000 in excess of such amount.

(ii) To make a voluntary prepayment pursuant to Section 2.13(a)(i), the Borrower
shall notify the General Administrative Agent and the Applicable Facility Agent
(and, in the case of a voluntary prepayment of any Swing Line Loan, the Swing
Line Lender (A) not later than 12:00 noon (New York City time) on the date of
prepayment, in the case of prepayment of Base Rate Borrowings, or (B) not later
than 2:00 p.m. (New York City time) at least three Business Days prior to the
date of prepayment, in the case of prepayment of Eurodollar Rate Borrowings.
Each such notice shall specify the prepayment date (which shall be a Business
Day) and the principal amount of each Borrowing or portion thereof to be
prepaid, and may be given by telephone or in writing (and, if given by
telephone, shall promptly be confirmed in writing). Each such notice shall be
irrevocable, and the principal amount of each Borrowing specified therein shall
become due and payable on the prepayment date specified therein; provided that a
notice of prepayment of any Borrowing pursuant to Section 2.13(a)(i) may state
that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be rescinded by the Borrower
(by notice to the General Administrative Agent and the Applicable Facility Agent
on or prior to the specified date of prepayment) if such condition is not
satisfied. Promptly following receipt of any such notice (other than a notice
relating solely to Swing Line Loans), the Applicable Facility Agent shall advise
the Lenders of the applicable Class of the details thereof. Each voluntary
prepayment of a Borrowing shall be allocated among the Lenders holding Loans
comprising such Borrowing in accordance with their applicable Pro Rata Shares.

(iii) Notwithstanding any other provision of this Section 2.13 to the contrary,
in connection with a refinancing in full of the credit facilities established
hereunder, any Lender may, with the consent of the Borrower, elect to accept
Rollover Indebtedness in lieu of all or any part of such Lender’s applicable Pro
Rata Share of any prepayment of any Borrowing made pursuant to
Section 2.13(a)(i).

(b) Voluntary Commitment Reductions. (i) At any time and from time to time, the
Borrower may, without premium or penalty but subject to compliance with the
conditions set forth in this Section 2.13(b), terminate in whole or permanently
reduce in part the Revolving Commitments in an amount up to the amount by which
the Total Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided that
each such partial reduction of the Revolving Commitments shall be in an
aggregate amount of $500,000 or an integral multiple of $100,000 in excess of
such amount.

(ii) To make a voluntary termination or reduction of the Revolving Commitments
pursuant to Section 2.13(b)(i), the Borrower shall notify the General
Administrative Agent and the Revolving Facility Agent not later than 2:00 p.m.
(New York City time) at least three Business Days prior to the date of
effectiveness of such termination or reduction. Each such notice shall specify
the termination or reduction date (which shall be a Business Day) and the amount
of any partial reduction, and may be given by telephone or in writing (and, if
given by telephone, shall promptly be confirmed in writing). Each such notice
shall be irrevocable, and the termination or reduction of the Revolving
Commitments specified therein shall become effective on the date specified
therein; provided that a notice of termination or reduction of the Revolving
Commitments under Section 2.13(b)(i) may state that such notice is conditioned
upon the occurrence of one or

 

80



--------------------------------------------------------------------------------

more events specified therein, in which case such notice may be rescinded by the
Borrower (by notice to the General Administrative Agent and the Revolving
Facility Agent on or prior to the specified effective date) if such condition is
not satisfied. Promptly following receipt of any such notice, the Revolving
Facility Agent shall advise the Revolving Lenders of the details thereof. Each
voluntary reduction of the Revolving Commitments shall reduce the Revolving
Commitments of the Revolving Lenders in accordance with their applicable Pro
Rata Shares.

(c) Tranche A Term Loan Call Protection. In the event all or any portion of the
Tranche A Term Borrowings are subject to a Repricing Event prior to the date
that is twelve months following the Closing Date, then each Lender whose Tranche
A Term Loans are subject to such Repricing Event, or that is required to assign
any of its Tranche A Term Loans pursuant to Section 2.23 in connection with such
Repricing Event, shall be paid a fee equal to 1.00% of the aggregate principal
amount of such Lender’s Tranche A Term Loans subject to such Repricing Event or
such assignment; provided that such fee shall not apply if such Repricing Event
is in connection with (i) the occurrence of a Change of Control or (ii) the
consummation of a Transformative Acquisition.

(d) Tranche B Term Loan Call Protection. In the event all or any portion of the
Tranche B Term Borrowings are subject to a Repricing Event prior to the date
that is twelve months following the Closing Date, then each Lender whose Tranche
B Term Loans are subject to such Repricing Event, or that is required to assign
any of its Tranche B Term Loans pursuant to Section 2.23 in connection with such
Repricing Event, shall be paid a fee equal to 1.00% of the aggregate principal
amount of such Lender’s Tranche B Term Loans subject to such Repricing Event or
such assignment; provided that such fee shall not apply if such Repricing Event
is in connection with (i) the occurrence of a Change of Control or (ii) the
consummation of a Transformative Acquisition.

Section 2.14. Mandatory Prepayments/Commitment Reductions. (a) Asset Sales. Not
later than the third Business Day following the date of receipt by the Borrower
or any Restricted Subsidiary of any Net Proceeds in respect of any Disposition
of assets made in reliance on Section 6.8(b)(v) or 6.8(b)(xi) (other than any
such Disposition or Dispositions resulting, together with Insurance/Condemnation
Events, in Net Proceeds not exceeding $5,000,000 during any Fiscal Year), the
Borrower shall prepay the Term Borrowings in an aggregate amount equal to 100%
of such Net Proceeds; provided that so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower may, prior to the date of
the required prepayment, deliver to the General Administrative Agent and the
Term Facility Agent a certificate of an Authorized Officer of the Borrower to
the effect that the Borrower intends to cause such Net Proceeds (or a portion
thereof specified in such certificate) to be reinvested in non-current assets
useful in the business of the Borrower and its Restricted Subsidiaries or in
Permitted Acquisitions within 365 days after the receipt of such Net Proceeds,
and certifying that, as of the date thereof, no Default or Event of Default has
occurred and is continuing, in which case during such period the Borrower shall
not be required to make such prepayment to the extent of the amount set forth in
such certificate; provided further that any such Net Proceeds that are not so
reinvested by the end of such period (or within a period of 365 days thereafter
if by the end of such initial 365-day period the Borrower or any of its
Restricted Subsidiaries shall have entered into a binding agreement with a third
party so to reinvest such Net Proceeds) shall be applied to prepay the Term
Borrowings promptly upon the expiration of such period. Notwithstanding the
foregoing, the Borrower may use a portion of any Net Proceeds in respect of any
Disposition of assets that would otherwise be required by this Section 2.14(a)
to be applied to prepay the Term Borrowings to prepay, repurchase or redeem any
Permitted Credit Agreement Refinancing Indebtedness or any Permitted Incremental
Equivalent Indebtedness that, in each case, constitutes Permitted Pari Passu
Secured Indebtedness, but only to the extent such Permitted Pari Passu Secured
Indebtedness pursuant to the terms thereof is required to be (or is required to
be offered to the holders thereof to be)

 

81



--------------------------------------------------------------------------------

prepaid, repurchased or redeemed as a result of such Disposition of assets (with
the amount of the prepayment of the Term Borrowings that would otherwise have
been required pursuant to this Section 2.14(a) being reduced accordingly),
provided that (i) such portion shall not exceed the product of (A) the amount of
such Net Proceeds multiplied by (B) a fraction of which the numerator is the
outstanding aggregate principal amount of such Permitted Pari Passu Secured
Indebtedness and the denominator is the sum of the aggregate principal amount of
such Permitted Pari Passu Secured Indebtedness and all Term Borrowings, in each
case at the time of occurrence of such Disposition of assets, and (ii) in the
event the holders of such Permitted Pari Passu Secured Indebtedness shall have
declined such prepayment, repurchase or redemption, the declined amount shall
promptly (and in any event within 10 Business Days after the date of rejection)
be applied to prepay the Term Borrowings.

(b) Insurance/Condemnation Events. Not later than the third Business Day
following the date of receipt by the Borrower or any Restricted Subsidiary, or
by the Collateral Agent as loss payee, of any Net Proceeds in respect of any
Insurance/Condemnation Event (other than any such Insurance/Condemnation Event
or Insurance/Condemnation Events resulting, together with Dispositions of assets
that would otherwise be required pursuant to Section 2.14(a) to be applied to
prepay the Term Borrowings, in Net Proceeds not exceeding $5,000,000 during any
Fiscal Year), the Borrower shall prepay the Term Borrowings in an aggregate
amount equal to 100% of such Net Proceeds; provided that, so long as no Default
or Event of Default shall have occurred and be continuing, the Borrower may,
prior to the date of the required prepayment, deliver to the General
Administrative Agent and the Term Facility Agent a certificate of an Authorized
Officer of the Borrower to the effect that the Borrower intends to cause such
Net Proceeds (or a portion thereof specified in such certificate) to be
reinvested in replacement assets (including through the repair, restoration or
replacement of the damaged, destroyed or condemned assets) or other non-current
(to the extent that damaged or destroyed assets were non-current) assets useful
in the business of the Borrower and its Restricted Subsidiaries or in Permitted
Acquisitions, in each case within 365 days after the receipt of such Net
Proceeds, and certifying that, as of the date thereof, no Default or Event of
Default has occurred and is continuing, in which case during such period the
Borrower shall not be required to make such prepayment to the extent of the
amount set forth in such certificate; provided further that any such Net
Proceeds that are not so reinvested by the end of such period (or within a
period of 365 days thereafter if by the end of such initial 365-day period the
Borrower or any of its Restricted Subsidiaries shall have entered into a binding
agreement with a third party to so reinvest such Net Proceeds) shall be applied
to prepay the Term Borrowings promptly upon the expiration of such period.
Notwithstanding the foregoing, the Borrower may use a portion of any Net
Proceeds in respect of any Insurance/Condemnation Event that would otherwise be
required pursuant to this Section 2.14(b) to be applied to prepay the Term
Borrowings to prepay, repurchase or redeem any Permitted Credit Agreement
Refinancing Indebtedness or any Permitted Incremental Equivalent Indebtedness
that, in each case, constitutes Permitted Pari Passu Secured Indebtedness but
only to the extent such Permitted Pari Passu Secured Indebtedness pursuant to
the terms thereof is required to be (or is required to be offered to the holders
thereof to be) prepaid, repurchased or redeemed as a result of such
Insurance/Condemnation Event (with the amount of the prepayment of the Term
Borrowings that would otherwise have been required pursuant to this
Section 2.14(b) being reduced accordingly), provided that (i) such portion shall
not exceed the product of (A) the amount of such Net Proceeds multiplied by
(B) a fraction of which the numerator is the outstanding aggregate principal
amount of such Permitted Pari Passu Secured Indebtedness and the denominator is
the sum of the aggregate principal amount of such Permitted Pari Passu Secured
Indebtedness and all Term Borrowings, in each case at the time of occurrence of
such Insurance/Condemnation Event, and (ii) in the event the holders of such
Permitted Pari Passu Secured Indebtedness shall have declined such prepayment,
repurchase or redemption, the declined amount shall promptly (and in any event
within 10 Business Days after the date of rejection) be applied to prepay the
Term Borrowings.

 

82



--------------------------------------------------------------------------------

(c) Issuance of Debt. On the date of receipt by the Borrower or any Restricted
Subsidiary of any Net Proceeds from the incurrence of any Indebtedness (other
than any Indebtedness permitted to be incurred pursuant to Section 6.1), the
Borrower shall prepay the Term Borrowings in an aggregate amount equal to 100%
of such Net Proceeds.

(d) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending
December 31, 2019), the Borrower shall, not later than five business days after
financial statements for such Fiscal Year have been delivered pursuant to
Section 5.1(a) and the related Compliance Certificate has been delivered
pursuant to Section 5.1(c), prepay the Term Borrowings of each Class in an
aggregate principal amount equal to (i) the product of (A) the Applicable ECF
Percentage for such Fiscal Year multiplied by (B) the Consolidated Excess Cash
Flow for such Fiscal Year multiplied by (C) the percentage of the aggregate
principal amount of the Term Borrowings of all Classes outstanding as of the end
of such Fiscal Year represented by the Term Borrowings of such Class (but, in
each case, disregarding for purposes of determining such percentage any
prepayments or repurchases referred to in clause (ii) below) minus (ii) the sum
of the aggregate principal amount of the Term Borrowings of such
Class voluntarily prepaid by the Borrower pursuant to Section 2.13 or, to the
extent of Cash spent, repurchased by the Borrower pursuant to Section 10.6(i),
minus (iii) the product of (A) the percentage of the aggregate principal amount
of the Term Borrowings of all Classes outstanding as of the end of such Fiscal
Year represented by the Term Borrowings of such Class (but, in each case,
disregarding for purposes of determining such percentage any prepayments or
repurchases referred to in clause (ii) above) multiplied by (B) the sum of
(x) the aggregate principal amount of any optional prepayments, repurchases or
redemptions of any Permitted Credit Agreement Refinancing Indebtedness or any
Permitted Incremental Equivalent Indebtedness that, in each case, constitutes
Permitted Pari Passu Secured Indebtedness plus (y) the aggregate principal
amount of any optional prepayments of any Revolving Loans but solely to the
extent the Revolving Commitments are permanently reduced in connection therewith
(and solely to the extent of the amount of such permanent reduction and
excluding any reduction in connection with a refinancing thereof), in each case
under clauses (ii) and (iii) above, to the extent such prepayments, repurchases
or redemptions have been made with Internally Generated Cash (1) during such
Fiscal Year (to the extent not applied to reduce any mandatory prepayment
required under this Section 2.14(d) in respect of any prior Fiscal Year pursuant
to clause (2) below) or (2) at the option of the Borrower, after the end of such
Fiscal Year and prior to the time that the mandatory prepayment required under
this Section 2.14(d) in respect of such Fiscal Year is due as provided above.

(e) Reductions of Revolving Exposure. In the event and on each occasion that the
Total Utilization of Revolving Commitments exceeds the Total Revolving
Commitments, the Borrower shall prepay Swing Line Loans and Revolving Borrowings
(or, if no such Loans or Borrowings are outstanding, deposit Cash Collateral in
accordance with Section 2.4(h)) in an aggregate amount equal to such excess.

(f) Notice and Certificate. Prior to or concurrently with any mandatory
prepayment or reduction pursuant to this Section 2.14, the Borrower (i) shall
notify the General Administrative Agent and the Applicable Facility Agent (and,
in the case of a prepayment of a Swing Line Loan, the Swing Line Lender) of such
prepayment or reduction and (ii) shall deliver to the General Administrative
Agent and the Applicable Facility Agent a certificate of an Authorized Officer
of the Borrower setting forth the calculation of the amount of the applicable
prepayment or reduction. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid (with such specification to be in accordance with
Section 2.15(b)), or the effective date and the amount of any such reduction, as
applicable, and may be given by telephone or in writing (and, if given by
telephone, shall promptly

 

83



--------------------------------------------------------------------------------

be confirmed in writing). Promptly following receipt of any such notice (other
than a notice relating solely to the Swing Line Loans), the Applicable Facility
Agent shall advise the Lenders of the applicable Class of the details thereof.
Each mandatory prepayment of any Borrowing shall be allocated among the Lenders
holding Loans comprising such Borrowing in accordance with their applicable Pro
Rata Shares and shall be subject to compliance with Section 2.18(c).

(g) Foreign Restrictions and Taxes. Notwithstanding any other provisions of this
Section 2.14 to the contrary, if the Borrower determines in good faith that
(i) any Net Proceeds in respect of any Disposition of assets by, or any
Insurance/Condemnation Event affecting the assets of, a Restricted Subsidiary
that is a CFC or a CFC Holding Company, or any portion of Consolidated Excess
Cash Flow attributable to a Restricted Subsidiary that is a CFC or a CFC Holding
Company, are prohibited, restricted or delayed by applicable foreign law
(including currency controls) from being repatriated to the United States (and
that, in view of the available liquidity and working capital requirements of the
Borrower and the Restricted Subsidiaries that are not CFCs or CFC Holding
Companies (as determined by the Borrower in good faith, with such determination
being permitted to disregard availability under the Revolving Commitments (it
being understood that the Borrower shall not be required to make a Borrowing of
Revolving Loans to make any such mandatory prepayment required under
Section 2.14(a), 2.14(b) or 2.14(d))), such repatriation would reasonably be
required in order to provide the Borrower with the funds with which to make such
prepayment as would otherwise be required hereunder), then the amount thereof so
affected will not be required to be applied to prepay Term Borrowings as
otherwise required under Section 2.14(a), 2.14(b) or 2.14(d), as applicable,
provided that (A) the Borrower shall, and shall cause such CFC or CFC Holding
Company to, use commercially reasonable efforts to take actions reasonably
required by the applicable foreign law to permit such repatriation and (B) the
Borrower shall prepay Term Borrowings in accordance with such applicable Section
in a principal amount equal to such affected amount (or a portion thereof) at
such time as (x) the repatriation of such amount (or such portion thereof)
becomes permitted under applicable foreign law or (y) the Borrower determines in
good faith that, in view of the available liquidity and working capital
requirements of the Borrower and the Restricted Subsidiaries that are not CFCs
or CFC Holding Companies (taking into account the foregoing considerations),
funds are available in the United States to make such prepayment (or such
portion thereof), provided further that any such prepayment shall no longer be
required to be made with respect to any such amounts that, after the use of such
commercially reasonable efforts, have not been repatriated prior to the date
that is one year after the date the original prepayment was required to be made
under Section 2.14(a), 2.14(b) or 2.14(d), as applicable, or (ii) that
repatriation of any Net Proceeds in respect of any Disposition of assets by, or
any Insurance/Condemnation Event affecting the assets of, a Restricted
Subsidiary that is a CFC or a CFC Holding Company, or any portion of
Consolidated Excess Cash Flow attributable to a Restricted Subsidiary that is a
CFC or a CFC Holding Company, would have a material adverse tax consequence
(taking into account any withholding Tax, any Subpart F inclusion and any
foreign tax credit or benefit actually realized in connection with such
repatriation) to the Borrower and the Restricted Subsidiaries (and that, in view
of the available liquidity and working capital requirements of the Borrower and
the Restricted Subsidiaries that are not CFCs or CFC Holding Companies (as
determined by the Borrower in good faith, with such determination being
permitted to disregard availability under the Revolving Commitments (it being
understood that the Borrower shall not be required to make a Borrowing of
Revolving Loans to make any such mandatory prepayment required under
Section 2.14(a), 2.14(b) or 2.14(d))), such repatriation would reasonably be
required in order to provide the Borrower with the funds with which to make such
prepayment as would otherwise be required hereunder), then the amount thereof so
affected will not be required to be applied to prepay Term Borrowings as
otherwise required under Section 2.14(a), 2.14(b) or 2.14(d), as applicable,
provided that the Borrower shall prepay Term Borrowings in accordance with such
applicable Section in a principal amount equal to such affected amount (or a
portion thereof) at such time as (A) the repatriation of such amount (or

 

84



--------------------------------------------------------------------------------

such portion thereof) would no longer result in a material adverse tax
consequence or (B) the Borrower determines in good faith that, in view of the
available liquidity and working capital requirements of the Borrower and the
Restricted Subsidiaries that are not CFCs or CFC Holding Companies (taking into
account the foregoing considerations), funds are available in the United States
to make such prepayment (or such portion thereof), provided further that any
such prepayment shall no longer be required to be made after the date that is
one year after the date the original prepayment was required to be made under
Section 2.14(a), 2.14(b) or 2.14(d), as applicable.

Section 2.15. Application of Prepayments; Waivable Mandatory Prepayments. (a)
Application of Voluntary Prepayments and Repurchases. Any voluntary prepayment
of Term Borrowings of any Class pursuant to Section 2.13(a) shall be applied to
reduce the subsequent Installments to be paid pursuant to Section 2.12 with
respect to Term Borrowings of such Class in the manner specified by the Borrower
in the notice of prepayment relating thereto (or, if no such manner is specified
in such notice, in direct order of maturity); provided that any prepayment of
Term Borrowings of any Class as contemplated by Section 2.26(b) shall be applied
to reduce the subsequent Installments to be paid pursuant to Section 2.12 with
respect to Term Borrowings of such Class in the manner specified in
Section 2.26(c). Any repurchase of Term Loans of any Class as contemplated by
Section 10.6(i) shall be applied to reduce the subsequent Installments to be
paid pursuant to Section 2.12 with respect to Term Borrowings of such Class in
the manner specified in Section 10.6(i).

(b) Application of Mandatory Prepayments. Any mandatory prepayment of Term
Borrowings pursuant to Section 2.14 shall (i) be allocated among the Classes of
Term Borrowings on a pro rata basis (in accordance with the aggregate principal
amount of outstanding Borrowings of each such Class), provided that (A) the
prepayment of Term Borrowings pursuant to Section 2.14(d) shall be allocated to
each Class of Term Borrowings as set forth therein and (B) the amounts so
allocable to Incremental Term Loans, Extended/Modified Term Loans or Refinancing
Term Loans of any Class may be applied to other Term Borrowings as provided in
the applicable Incremental Facility Agreement, Extension/Modification Agreement
or Refinancing Facility Agreement, and (ii) be applied to reduce (x) in the case
of Tranche A Term Borrowings or Tranche B Term Borrowings, the amounts due and
payable on the Maturity Date applicable to the Term Loans of such Class and
(y) in the case of Borrowings of any other Class, as provided in the applicable
Incremental Facility Agreement, Extension/Modification Agreement or Refinancing
Facility Agreement.

(c) Waivable Mandatory Prepayments. Notwithstanding anything herein to the
contrary, any Term Lender may elect, by notice to the General Administrative
Agent and the Term Facility Agent (which may be given by telephone or in writing
(and, if given by telephone, shall promptly be confirmed in writing)) at least
one Business Day (or such shorter period as may be established by the Term
Facility Agent) prior to the required prepayment date, to decline all (but not
less than all) of any mandatory prepayment of its Term Loans pursuant to
Section 2.14 (other than Section 2.14(c)), in which case the aggregate amount of
the prepayment that would have been applied to prepay Term Loans but was so
declined shall be, first, applied on the required prepayment date to prepay or
offer to redeem any Permitted Credit Agreement Refinancing Indebtedness or any
Permitted Incremental Equivalent Indebtedness to the extent required thereby
and, second, to the extent of the remainder thereof that is not so applied to
prepay or redeem such Indebtedness, retained by the Borrower.

Section 2.16. General Provisions Regarding Payments. (a) All payments by the
Borrower or any other Credit Party of principal, interest, fees and other
amounts required to be made hereunder or under any other Credit Document shall
be made by wire transfer of same day funds in Dollars, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, to the
account of the applicable Agent most recently designated by it for such purpose
and received by the such Agent not

 

85



--------------------------------------------------------------------------------

later than 2:00 p.m. (New York City time) on the date due for the account of the
Persons entitled thereto; provided that payments required to be made directly to
an Issuing Bank or the Swing Line Lender shall be so made and payments made
pursuant to Sections 2.18(c), 2.19, 2.20, 10.2 and 10.3 shall be made directly
to the Persons entitled thereto. Each Agent shall distribute any payment
received by it hereunder for the account of any other Person to the appropriate
recipient promptly following receipt thereof.

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Base Rate Revolving Loans) shall be accompanied by
payment of accrued interest on the principal amount being repaid or prepaid, and
all such payments (and, in any event, any payments in respect of any Loan on a
date when interest is due and payable with respect to such Loan) shall be
applied to the payment of interest then due and payable before application to
principal.

(c) If any Conversion/Continuation Notice is withdrawn as to any Affected Lender
or if any Affected Lender makes Base Rate Loans in lieu of its applicable Pro
Rata Share of any Eurodollar Rate Borrowing, the Applicable Facility Agent shall
give effect thereto in apportioning payments received thereafter.

(d) Subject to the proviso set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall be
included in the computation of the payment of interest hereunder.

(e) Any payment hereunder by or on behalf of the Borrower to any Agent that is
not received by such Agent in same day funds prior to 2:00 p.m. (New York City
time) on the date due shall, unless such Agent shall determine otherwise, be
deemed to have been received, for purposes of computing interest and fees
hereunder (including for purposes of determining the applicability of
Section 2.10), on the Business Day immediately following the date of receipt
(or, if later, the Business Day immediately following the date the funds
received become available funds).

(f) If an Event of Default shall have occurred and the maturity of the Loans
shall have been accelerated pursuant to Section 8.1, all payments or proceeds
received by any Agent in respect of any of the Obligations, or from any sale of,
collection from or other realization upon all or any part of the Collateral,
shall, subject to Sections 2.4(h) and 2.22(d)(iii) and the requirements of any
applicable Permitted Intercreditor Agreement, be applied in accordance with the
application arrangements set forth in the Pledge and Security Agreement.

(g) Unless an Agent shall have been notified by the Borrower prior to the date
on which any payment is due to such Agent for the account of the Lenders or
Issuing Banks hereunder that the Borrower will not make such payment, such Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in its sole discretion, but shall not be obligated to,
distribute to the Lenders or Issuing Banks, as the case may be, the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders or Issuing Banks, as the case may be, severally agrees to pay to
such Agent forthwith on demand the amount so distributed to such Lender or
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to such
Agent (i) at any time prior to the third Business Day following the date such
amount is distributed to it, the customary rate set by such Agent for the
correction of errors among banks and (ii) thereafter, the Base Rate.

 

86



--------------------------------------------------------------------------------

Section 2.17. Ratable Sharing. The Lenders hereby agree among themselves that if
any Lender shall, whether through the exercise of any right of set-off or
banker’s lien, by counterclaim or cross action or by the enforcement of any
right under the Credit Documents or otherwise, or as adequate protection of a
deposit treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a portion of the aggregate amount of any principal, interest, fees
and amounts payable in respect of participations in Swing Line Loans or in
Letters of Credit owing to such Lender hereunder or under the other Credit
Documents (collectively, the “Aggregate Amounts Due” to such Lender) resulting
in such Lender receiving payment of a greater proportion of the Aggregate
Amounts Due to such Lender than the proportion received by any other Lender in
respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify the Applicable
Facility Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase (for cash at face value)
participations in the Aggregate Amounts Due to the other Lenders so that all
such payments of Aggregate Amounts Due shall be shared by all the Lenders
ratably in accordance with the Aggregate Amounts Due to them; provided that, if
all or part of such proportionately greater payment received by any purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of any Credit Party or otherwise, such purchase shall be
rescinded and the purchase price paid for such participation shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Each Credit Party expressly consents to the foregoing arrangements and
agrees that any holder of a participation so purchased may exercise any and all
rights of banker’s lien, consolidation, set-off or counterclaim with respect to
any and all monies owing by such Credit Party to such holder with respect
thereto as fully as if such holder were owed the amount of the participation
held by such holder. The provisions of this Section 2.17 shall not be construed
to apply to (i) any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement, including the application of funds
arising from the existence of a Defaulting Lender or any payment made by the
Borrower pursuant to Section 2.23 or any Extension/Modification Agreement,
Incremental Facility Agreement or Refinancing Facility Agreement, (ii) any
acceptance by any Lender of any Rollover Indebtedness in accordance with
Section 2.13(a)(iii) or (iii) any payment obtained by any Lender as
consideration for the assignment of or sale of a participation in Loans or other
Obligations owing to it pursuant to and in accordance with the express terms of
this Agreement.

Section 2.18. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate.

(i) In the event, and on each occasion, that on any Interest Rate Determination
Date, (A) the Applicable Facility Agent shall have determined that deposits in
Dollars in the principal amounts of the Loans comprising such Borrowing are not
generally available in the London interbank market, (B) the Applicable Facility
Agent is advised by a Majority in Interest of the Lenders of the Class making or
maintaining such Eurodollar Rate Loans that the Adjusted Eurodollar Rate will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining such Eurodollar Rate Loans during such Interest Period or (C) the
Applicable Facility Agent shall have determined that adequate and reasonable
means do not exist for determining the Adjusted Eurodollar Rate, the Applicable
Facility Agent shall on such date give notice (which may be telephonic) to the
Borrower and each Lender of such determination, whereupon (I) no Loans may be
made as, or converted to, Eurodollar Rate Loans until such time as the
Applicable Facility Agent notifies the Borrower and Lenders that the
circumstances giving rise to such notice no longer exist and (II) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower.

(ii) If the Applicable Facility Agent determines (which determination shall be
final and conclusive and binding upon all parties hereto) that (A) the
circumstances set forth in clause (a)(i)(C) are unlikely to be temporary or
(B) the supervisor for the administrator of the Adjusted Eurodollar Rate or a
Governmental Authority having jurisdiction over the Applicable Facility

 

87



--------------------------------------------------------------------------------

Agent has made a public statement identifying a specific date after which the
Adjusted Eurodollar Rate shall no longer be used for determining interest rates
for loans, then the Applicable Facility Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the Adjusted Eurodollar Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States (in Dollars or
other applicable currency) at such time and to enter into an amendment to
reflect such alternate rate of interest and such other related changes as may be
applicable, provided that notwithstanding the foregoing, if such alternate rate
of interest would otherwise be less than zero, then such rate shall be deemed to
be zero. Notwithstanding anything to the contrary in Section 10.5, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Applicable Facility Agent shall not
have received, within five Business Days of the date a copy of such amendment is
provided to the Lenders, a written notice from the Requisite Lenders stating
that the Requisite Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (ii), (I) no Loans
may be made as, or converted to, Eurodollar Rate Loans and (II) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
Eurodollar Rate Loans shall be deemed to be rescinded by the Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date (i) any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its Eurodollar Rate Loans has
become unlawful as a result of compliance by such Lender in good faith with any
law (or would conflict with any treaty, rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful) or (ii) the Requisite Lenders shall have determined (which
determination shall be final and conclusive and binding upon all parties hereto)
that the making, maintaining, converting to or continuation of their Eurodollar
Rate Loans has become impracticable as a result of contingencies occurring after
the date hereof that materially and adversely affect the London interbank market
or the position of the Lenders in that market, then, if such Lender or Lenders
shall have provided notice thereof to the General Administrative Agent, the
Applicable Facility Agent and the Borrower, such Lender or each of such Lenders,
as the case may be, shall be an “Affected Lender”. If the General Administrative
Agent, the Applicable Facility Agent and the Borrower receive a notice from
(A) any Lender pursuant to clause (i) of the preceding sentence or (B) a notice
from Lenders constituting Requisite Lenders pursuant to clause (ii) of the
preceding sentence, then (1) the obligation of the Lenders (or, in the case of
any notice pursuant to clause (i) of the preceding sentence, of the applicable
Lender) to make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by each applicable Affected
Lender, (2) to the extent such determination by any Affected Lender relates to a
Eurodollar Rate Loan then being requested by the Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Lenders (or in the case of any
notice pursuant to clause (i) of the preceding sentence, the applicable Lender)
shall make such Loan as (or continue such Loan as or convert such Loan to, as
the case may be) a Base Rate Loan, (3) the Lenders’ (or in the case of any
notice pursuant to clause (i) of the preceding sentence, the applicable
Lender’s) obligations to maintain Eurodollar Rate Loans (the “Affected Loans”)
shall be terminated at the earlier to occur of the expiration of the Interest
Period then in effect with respect to the Affected Loans or when required by law
and (4) the Affected Loans shall automatically convert into Base Rate Loans on
the date of such termination. Notwithstanding the foregoing, to the extent any
such determination by an Affected Lender relates to a Eurodollar Rate Loan then
being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Borrower shall have the option, subject to
Section 2.18(c), to rescind such Funding Notice or Conversion/Continuation
Notice as to all Lenders by giving written notice (or telephonic notice promptly
confirmed by written notice) thereof to the General Administrative Agent and the
Applicable Facility Agent of such rescission on the date on which the Affected
Lender gives notice of its determination as described above (which notice of
rescission the Applicable Facility Agent shall promptly transmit to each other
Lender).

 

 

88



--------------------------------------------------------------------------------

(c) Compensation for Breakage or Non-Commencement of Interest Periods. In the
event that (i) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in any Funding Notice (or any telephonic request for a
borrowing) given by the Borrower (other than as a result of a failure by such
Lender to make such Loan in accordance with its obligations hereunder), whether
or not such notice may be rescinded in accordance with the terms hereof, (ii) a
conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in any Conversion/Continuation Notice (or a telephonic
request given for any conversion or continuation) given by the Borrower, whether
or not such notice may be rescinded in accordance with the terms hereof,
(iii) any payment of any principal of any Eurodollar Rate Loan occurs on a day
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (iv) the conversion of any Eurodollar Rate
Loan occurs on a day other than on the last day of an Interest Period applicable
thereto, (v) any Eurodollar Rate Loan is assigned other than on the last day of
an Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.23 or (vi) a prepayment of any Eurodollar Rate Loan does
not occur on a date specified therefor in any notice of prepayment given by the
Borrower, whether or not such notice may be rescinded in accordance with the
terms hereof, the Borrower shall compensate each Lender for all losses, costs,
expenses and liabilities that such Lender may sustain, including any loss
incurred from obtaining, liquidating or employing funds from third parties, but
excluding any loss of margin or any interest rate “floor”, for the period
following any such payment, assignment or conversion or any such failure to
borrow, pay, prepay, convert or continue. To request compensation under this
Section 2.18(c), a Lender shall deliver to the Borrower a certificate setting
forth in reasonable detail the basis and calculation of any amount or amounts
that such Lender is entitled to receive pursuant to this Section 2.18(c), which
certificate shall be conclusive and binding absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to or for the account of any of its branch offices or
the office of any Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (a)(i) of the definition of the
term Adjusted Eurodollar Rate in an amount equal to the amount of such
Eurodollar Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided that each Lender may fund each of its Eurodollar Rate Loans
in any manner it sees fit, and the foregoing assumptions shall be utilized only
for the purposes of calculating amounts payable under this Section 2.18 and
under Section 2.19.

Section 2.19. Increased Costs; Capital Adequacy. (a) Increased Costs Generally.
If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted Eurodollar Rate)
or any Issuing Bank;

 

89



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or any Loan made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Bank or other Recipient hereunder (whether of principal, interest or any
other amount) then, from time to time upon request of such Lender, Issuing Bank
or other Recipient, the Borrower will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.

(b) Capital and Liquidity Requirements. If any Lender or Issuing Bank determines
that any Change in Law affecting such Lender or Issuing Bank or any lending
office of such Lender or such Lender’s or Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements, has had or would have the
effect of reducing the rate of return on such Lender’s or Issuing Bank’s capital
or on the capital of such Lender’s or Issuing Bank’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swing Line Loans held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below the level such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy or
liquidity), then from time to time upon request of such Lender or Issuing Bank
the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
Section 2.19(a) or 2.19(b) and delivered to the Borrower, shall be presumed
correct absent manifest error. The Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section 2.19 shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section 2.19 for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs

 

90



--------------------------------------------------------------------------------

or reductions, and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

Section 2.20. Taxes; Withholding, Etc. (a) Issuing Bank. For purposes of this
Section 2.20, the term “Lender” includes any Issuing Bank.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding of Indemnified Taxes has been made (including such
deductions and withholdings of Indemnified Taxes applicable to additional sums
payable under this Section 2.20) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding for
Indemnified Taxes been made.

(c) Payment of Other Taxes by the Credit Parties. Each Credit Party shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of any Agent timely reimburse it for the payment of, any Other
Taxes.

(d) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.20) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient (other than any penalties or interest
attributable to the gross negligence or willful misconduct of such Recipient, or
material breach of its contractual obligations hereunder, as determined by a
court of competent jurisdiction pursuant to a final non-appealable judgment) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Applicable Facility Agent), or by any Agent on its own behalf or on behalf of a
Lender, shall be presumed correct absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify each
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that no Credit Party has
already indemnified such Agent for such Indemnified Taxes and without limiting
the obligation of the Credit Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.6(g) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by any Agent
in connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the any Agent shall be presumed correct absent manifest error. Each
Lender hereby authorizes each Agent to set off and apply any and all amounts at
any time owing to such Lender under any Credit Document or otherwise payable by
such Agent to the Lender from any other source against any amount due to such
Agent under this Section 2.20(e).

 

91



--------------------------------------------------------------------------------

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.20, such
Credit Party shall deliver to the General Administrative Agent and, if
applicable, the Applicable Facility Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the General Administrative Agent and, if applicable, the
Applicable Facility Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower, the General Administrative Agent and the
Applicable Facility Agent, at the time or times reasonably requested by the
Borrower, the General Administrative Agent or the Applicable Facility Agent,
such properly completed and executed documentation reasonably requested by the
Borrower, the General Administrative Agent or the Applicable Facility Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower,
the General Administrative Agent or the Applicable Facility Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower, the General Administrative Agent or the Applicable Facility Agent
as will enable the Borrower or such requesting Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.20(g)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) Any Lender that is a US Person shall deliver to the Borrower, the General
Administrative Agent and the Applicable Facility Agent prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower, the General
Administrative Agent or the Applicable Facility Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax.

(B) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower, the General Administrative Agent and the Applicable
Facility Agent (in such number of copies as shall be requested by the recipient)
on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower, the General Administrative Agent or the Applicable Facility Agent),
whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, US federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Credit Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, US federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

 

92



--------------------------------------------------------------------------------

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit M-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “US Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN or W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a US Tax Compliance Certificate substantially in the form of Exhibit
M-2 or Exhibit M-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
US Tax Compliance Certificate substantially in the form of Exhibit M-4 on behalf
of each such direct and indirect partner.

(C) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower, the General Administrative Agent and the Applicable
Facility Agent (in such number of copies as shall be requested by the recipient)
on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower, the General Administrative Agent or the Applicable Facility Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in US federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower, the General Administrative Agent or
the Applicable Facility Agent to determine the withholding or deduction required
to be made.

(D) If a payment made to a Lender under any Credit Document would be subject to
US federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower, the General
Administrative Agent and the Applicable Facility Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrower, the General Administrative Agent or the Applicable Facility Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower, the General Administrative
Agent or the Applicable Facility Agent as may be necessary for the Borrower or
such requesting Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

93



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower, the General
Administrative Agent and the Applicable Facility Agent in writing of its legal
inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.20 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.20(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.20(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 2.20(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This Section 2.20(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of any Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Credit Document.

Section 2.21. Obligation to Mitigate. If any Lender becomes an Affected Lender
or requests compensation under Section 2.19, or if the Borrower is required to
pay any additional amount to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 2.20, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign and delegate its
rights and obligations hereunder to another of its offices, branches or
Affiliates if, in the judgment of such Lender, such designation or assignment
and delegation (a) would cause such Lender to cease to be an Affected Lender or
would eliminate or reduce amounts payable pursuant to Section 2.19 or 2.20, as
the case may be, in the future and (b) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.

Section 2.22. Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

94



--------------------------------------------------------------------------------

(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Applicable Facility Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Applicable Facility Agent from a
Defaulting Lender pursuant to Section 10.4 shall be applied at such time or
times as may be determined by the Applicable Facility Agent as follows: first,
to the payment of any amounts owing by such Defaulting Lender to the Agents
under the Credit Documents; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to any Issuing Bank or the Swing Line
Lender hereunder; third, to Cash Collateralize each Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender in accordance with
Section 2.22(d); fourth, as the Borrower may request (so long as no Default or
Event of Default shall have occurred and be continuing), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Applicable Facility
Agent; fifth, if so determined by the Applicable Facility Agent and the
Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize each Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.22(d); sixth, to the payment of any amounts owing to the Lenders,
any Issuing Bank or the Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or Issuing Bank or the Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default shall have occurred and be continuing, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or reimbursement obligations with
respect to Letters of Credit in respect of which such Defaulting Lender has not
fully funded its applicable Pro Rata Share and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 3.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and reimbursement or participation obligations with respect to
Letters of Credit or Swing Line Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or
reimbursement or participation obligations with respect to Letters of Credit or
Swing Line Loans owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
are held by the Lenders pro rata in accordance with the applicable Commitments
without giving effect to Section 2.22(a)(iii). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.22(a)(i) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(ii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any fee
pursuant to Section 2.11(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender); provided that such Defaulting Lender shall be entitled to receive fees
pursuant to Section 2.11(a)(ii) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.22(d).

(B) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit or
Swing Line Loans that has

 

95



--------------------------------------------------------------------------------

been reallocated to such Non-Defaulting Lender pursuant to clause (iii) below,
(y) pay to each Issuing Bank the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Bank’s Fronting
Exposure to such Defaulting Lender and (z) not be required to pay the remaining
amount of any such fee.

(iii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective applicable Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Revolving Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from such
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(iv) Repayment of Swing Line Loans; Cash Collateral. If the reallocation
described in Section 2.22(a)(iii) cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (A) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (B) Cash Collateralize the Issuing
Banks’ Fronting Exposures in accordance with Section 2.22(d).

(v) Participation as Requisite Lender. The Commitments and Loans of such
Defaulting Lender, and any corresponding vote, approval or disapproval of such
Defaulting Lender, shall not be included in determining whether the Requisite
Lenders, the Requisite Revolving Lenders or any other requisite Lenders have
taken or may take any action hereunder or under any other Credit Document
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.5); provided that any amendment, waiver or other modification that
under clauses (i), (ii), (iii), (iv), (v) or (vi) of Section 10.5(b) requires
the consent of all Lenders affected thereby shall require the consent of such
Defaulting Lender in accordance with the terms thereof.

(b) Defaulting Lender Cure. If the Borrower, the Revolving Facility Agent and
each Issuing Bank and the Swing Line Lender agree in writing that a Revolving
Lender is no longer a Defaulting Lender, the Revolving Facility Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), such Revolving Lender will,
to the extent applicable, purchase at par that portion of outstanding Revolving
Loans and unfunded participations in Letters of Credit and Swing Line Loans of
the other Revolving Lenders or take such other actions as the Revolving Facility
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held by
the Revolving Lenders in accordance with their respective applicable Pro Rata
Shares (without giving effect to Section 2.22(a)(iii)), whereupon such Revolving
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Revolving Lender was a Defaulting Lender; and
provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from a Revolving Lender’s having been a Defaulting Lender.

 

96



--------------------------------------------------------------------------------

(c) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that the participations therein will be
fully allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.22(a)(iii) and the Defaulting Lender shall not participate therein and
(ii) no Issuing Bank shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that the participations in any existing
Letters of Credit as well as the new, extended, renewed or increased Letter of
Credit has been or will be fully allocated among the Non-Defaulting Lenders in a
manner consistent with Section 2.22(a)(iii) and such Defaulting Lender shall not
participate therein except to the extent such Defaulting Lender’s participation
has been or will be fully Cash Collateralized in accordance with
Section 2.22(d).

(d) Cash Collateral for Letters of Credit. (i) Any Cash Collateral provided by
any Defaulting Lender pursuant to Section 2.22(a)(i) shall be held by the
Revolving Facility Agent as Cash Collateral securing such Defaulting Lender’s
obligation to fund participations in respect of Letters of Credit, and each
Defaulting Lender hereby grants to the Revolving Facility Agent, for the benefit
of the Issuing Banks, and agrees to maintain, a first priority security interest
in all such Cash Collateral as security for such obligations. The Revolving
Facility Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over any deposit account containing any such Cash
Collateral.

(ii) At any time that there shall exist a Defaulting Lender that is a Revolving
Lender, within one Business Day following the written request of the Revolving
Facility Agent or any Issuing Bank (with a copy to the Revolving Facility Agent)
the Borrower shall Cash Collateralize in accordance with Section 2.4(h) each
Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.22(a)(iii) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the amount of
Fronting Exposure with respect to such Defaulting Lender.

(iii) Notwithstanding anything to the contrary contained in this Agreement or
any other Credit Document, Cash Collateral provided under this Section 2.22 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

Section 2.23. Replacement of Lenders. If (a) any Lender has become an Affected
Lender, (b) any Lender requests compensation under Section 2.19, (c) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.20,
(d) any Lender becomes and continues to be a Defaulting Lender or (e) any Lender
fails to consent to a proposed waiver, amendment or other modification of any
Credit Document, or to any departure of any Credit Party therefrom, that under
Section 10.5 requires the consent of all the Lenders (or all the affected
Lenders or all the Lenders or all the affected Lenders of the affected Class)
and with respect to which the Requisite Lenders (or the Requisite Revolving
Lenders or, in circumstances where Section 10.5(d) does not require the consent
of the Requisite Lenders or the Requisite Revolving Lenders, a Majority in
Interest of the Lenders of the affected Class, as applicable) shall have granted
their consent, then the Borrower may, at its sole expense and effort, upon
notice to such Lender, the General Administrative Agent and the Applicable
Facility Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.6,
including the consent requirements set forth therein), all its interests, rights
and obligations under this Agreement and the other Credit Documents (other than
existing rights to payment under Sections 2.18(c), 2.19 and 2.20) (or, in the
case of any such assignment and delegation resulting from a failure to provide a
consent, all such interests, rights and obligations under this Agreement and the
other Credit Documents as a Lender of an applicable Class) to an Eligible
Assignee that shall assume such obligations (which may be another Lender,

 

97



--------------------------------------------------------------------------------

if a Lender accepts such assignment and delegation); provided that (i) the
Borrower shall have paid to the Applicable Facility Agent the registration and
processing fee referred to in Section 10.6(d), (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and, if applicable, participations in drawings under Letters of Credit and in
Swing Line Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder (including any amounts under Section 2.18(c)) and any
prepayment fee under Section 2.13(c) or 2.13(d) (if applicable, in each case
only to the extent such amounts relate to its interest as a Lender of an
applicable Class) from the assignee (in the case of such principal and accrued
interest and fees) or the Borrower (in the case of all other amounts),
(iii) such assignment and delegation do not conflict with applicable law,
(iv) in the case of any such assignment and delegation resulting from a claim
for compensation under Section 2.19 or payments required to be made pursuant to
Section 2.20, such assignment will result in a reduction in such compensation or
payments thereafter and (v) in the case of any such assignment and delegation
resulting from the failure to provide a consent, the assignee shall have given
such consent and, as a result of such assignment and delegation and any
substantially contemporaneous assignments and delegations and consents, the
applicable waiver, amendment or other modification, or consent to a departure,
can be effected. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender
or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation have ceased to apply. Each party hereto agrees that an
assignment and delegation required pursuant to this Section 2.23 may be effected
pursuant to an Assignment Agreement executed by the Borrower, the Applicable
Facility Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

Section 2.24. Incremental Facilities. (a) The Borrower may on one or more
occasions, by written notice to the Specified Agents, request (i) during the
Revolving Commitment Period, the establishment of Incremental Revolving
Commitments and/or (ii) the establishment of Incremental Term Loan Commitments,
provided that (A) the aggregate principal amount of all outstanding TLA Term
Loans shall not exceed, on any date, the TLA Amount and (B) the aggregate amount
of all the Incremental Commitments established hereunder shall not exceed, on
any date of incurrence thereof, the Incremental Amount as of such date. Each
such notice shall specify (A) the date on which the Borrower proposes that the
Incremental Revolving Commitments or the Incremental Term Loan Commitments, as
applicable, shall be effective, which shall be a date not less than five
Business Days (or such shorter period as may be agreed to by the Applicable
Facility Agent) after the date on which such notice is delivered to the
Specified Agents, and (B) the amount of the Incremental Revolving Commitments or
Incremental Term Loan Commitments, as applicable, being requested (it being
agreed that (x) any Lender approached to provide any Incremental Commitment may
elect or decline, in its sole discretion, to provide such Incremental Commitment
and (y) any Person that the Borrower proposes to become an Incremental Lender,
if such Person is not then a Lender, must be an Eligible Assignee and must be
approved by the the Applicable Facility Agent and, in the case of any proposed
Incremental Revolving Lender, each Issuing Bank and the Swing Line Lender) (such
approvals not to be unreasonably withheld or delayed).

The terms and conditions (other than with respect to margin, pricing, maturity
or fees) of any Incremental Revolving Commitment and Loans and other extensions
of credit to be made thereunder shall be identical to the Revolving Commitments
made on the Closing Date and Loans and other extensions of credit made
thereunder or otherwise reasonably acceptable to the General Administrative
Agent and the Applicable Facility Agent; provided that covenants or other
provisions applicable only to the periods after the latest Maturity Date
applicable to Revolving Commitments in effect at the time of incurrence of such
Incremental Revolving Commitment shall be acceptable, subject, solely as to
administrative matters, to the consent of the Revolving Facility Agent (such
consent not to be unreasonably withheld, conditioned or delayed). The terms and
conditions of any Incremental Term Loan Commitments and the Incremental Term
Loans to be made thereunder shall be as set forth in the applicable Incremental
Facility Agreement; provided that (i) (A) no Incremental Term Loan Maturity Date
in respect of any Incremental Tranche A Term Loans shall

 

98



--------------------------------------------------------------------------------

be earlier than the latest Maturity Date in respect of any other TLA Term Loans
in effect on the date of incurrence of such Incremental Tranche A Term Loans and
(B) no Incremental Term Loan Maturity Date in respect of any Incremental Term
Loans that are not Incremental Tranche A Term Loans shall be earlier than the
latest Maturity Date in effect on the date of incurrence of such Incremental
Term Loans, (ii) (A) the weighted average life to maturity of any Incremental
Tranche A Term Loans shall be no shorter than the longest remaining weighted
average life to maturity of any other Class of TLA Term Loans outstanding on the
date of incurrence of such Incremental Tranche A Term Loans and (B) the weighted
average life to maturity of any Incremental Term Loans that are not Incremental
Tranche A Term Loans shall be no shorter than the longest remaining weighted
average life to maturity of any other Class of Term Loans outstanding on the
date of incurrence of such Incremental Term Loans, it being understood that
(x) for purposes of determining the weighted average life to maturity hereunder
of any other Class of Term Loans, the effects of any prepayments made prior to
the date of the determination shall, in each case, be disregarded and
(y) subject to this clause (ii), the amortization schedule applicable to (and
the effect thereon of any prepayments of) any Incremental Term Loans shall be
determined by the Borrower and the applicable Incremental Lenders, (iii) the
Weighted Average Yield, determined as of the date of incurrence of such
Incremental Term Loans, shall not be greater than (A) in the case of any
Incremental Tranche A Term Loans, the Weighted Average Yield with respect to the
Tranche A Term Loans and (B) in the case of any Incremental Term Loans that are
not Incremental Tranche A Term Loans, the Weighted Average Yield with respect to
the Tranche B Term Loans, in each case, determined as of such date (giving
effect to any amendments to the Weighted Average Yield with respect to the
Tranche A Term Loans or Tranche B Term Loans, as applicable, that became
effective subsequent to the Closing Date but prior to such date, but excluding
the effect of any increase in interest margins or floors with respect thereto
pursuant to this clause (iii)), plus 0.50% per annum unless the Applicable Rate
(together with, as provided in the proviso below, the Adjusted Eurodollar Rate
and Base Rate floors) with respect to the Tranche A Term Loans or Tranche B Term
Loans, as applicable, is increased, or fees to Lenders then holding the Tranche
A Term Loans or Tranche B Term Loans, as applicable, are paid, so as to cause
(x) the Weighted Average Yield with respect to the Tranche A Term Loans to equal
the Weighted Average Yield with respect to such Incremental Tranche A Term Loans
minus 0.50% or (y) the Weighted Average Yield with respect to the Tranche B Term
Loans to equal the Weighted Average Yield with respect to such Incremental Term
Loans that are not Incremental Tranche A Term Loans minus 0.50%, as applicable,
provided that any increase in the Weighted Average Yield with respect to the
Tranche A Term Loans or the Tranche B Term Loans, as the case may be, due to the
application of an Adjusted Eurodollar Rate or Base Rate floor to any Incremental
Term Loans shall be effected solely through an increase to the extent of such
differential in the Adjusted Eurodollar Rate or Base Rate floor applicable to
the Tranche A Term Loans or Tranche B Term Loans, as the case may be, but only
if and to the extent an increase in such floor with respect to the Tranche A
Term Loans or Tranche B Term Loans, as the case may be, would cause an increase
in the interest rate then in effect with respect thereto, (iv) Incremental Term
Loans may participate in any mandatory prepayments on a pro rata basis (or on a
basis that is less than pro rata) with the then outstanding Tranche A Term Loans
and Tranche B Term Loans, but may not provide for mandatory prepayment
requirements that are more favorable than those applicable to the then
outstanding Tranche A Term Loans and Tranche B Term Loans, (v) any Incremental
Commitments and any Loans thereunder shall rank pari passu in right of payment,
and shall be secured by the Collateral on an equal and ratable basis, with the
other Commitments and Loans (and shall not be secured by any assets other than
the Collateral), and shall be extensions of credit to the Borrower that are
Guaranteed only by the Credit Parties and (vi) except for the terms referred to
above and subject to Section 2.24(b), to the extent the terms of any Incremental
Term Loans (other than interest rates (whether fixed or floating), interest
margins, benchmark rate floors, fees, original issue discounts and prepayment
terms (including “no call” terms and other restrictions thereon) and premiums)
are not consistent with (A) in the case of any Incremental Tranche A Term Loans,
those of the Tranche A Term Loans and (B) in the case of any Incremental Term
Loans that are not Incremental Tranche A Term Loans, those of the Tranche B Term
Loans, in each case, as in effect on the date of incurrence of such Incremental
Term Loans, such differences shall be reasonably acceptable to the Term Facility
Agent (except for terms benefitting the

 

99



--------------------------------------------------------------------------------

Incremental Term Lenders (x) where this Agreement is amended to include such
beneficial terms for the benefit of all Lenders or (y) applicable only to
periods after the latest Maturity Date in effect as of the date of incurrence of
such Incremental Term Loans). In the event any Incremental Term Loans have the
same terms as any existing Class of Term Loans then outstanding or any
Extended/Modified Term Loans or Refinancing Term Loans then substantially
concurrently established (in each case, disregarding any differences in original
issue discount or upfront fees if not affecting the fungibility thereof for US
federal income tax purposes), such Incremental Term Loans may, at the election
of the Borrower, be treated as a single Class with such outstanding Term Loans
or such Extended/Modified Term Loans or Refinancing Term Loans, and the
scheduled Installments set forth in Section 2.12 with respect to any such
Class of Term Loans may be increased to reflect scheduled amortization of such
Incremental Term Loans.

(b) The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrower, each
Incremental Lender providing such Incremental Commitments, the General
Administrative Agent and the Applicable Facility Agent; provided that no
Incremental Commitments shall become effective unless (i) on the date of
effectiveness thereof, both immediately prior to and immediately after giving
Pro Forma Effect to such Incremental Commitments and the use of proceeds
thereof, no Default or Event of Default shall have occurred and be continuing or
would result therefrom and the representations and warranties of each Credit
Party set forth in the Credit Documents shall be true and correct (A) in the
case of the representations and warranties qualified as to materiality, in all
respects, and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
specifically relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date; provided
that, in the case of Incremental Term Loan Commitments established to finance,
in whole or in part, a Limited Conditionality Transaction, the conditions set
forth in this clause (i) may be tested in accordance with Section 1.5 to the
extent agreed by the Borrower and the Incremental Lenders providing such
Incremental Term Loan Commitments, all as set forth in the applicable
Incremental Facility Agreement, (ii) the General Administrative Agent shall have
received a certificate, dated the date of effectiveness thereof and signed by an
Authorized Officer of the Borrower, confirming compliance with the conditions
set forth in clause (i) above and, if such Incremental Term Loan Commitments or
any portion thereof are being established in reliance on clause (b) of the
definition of the term “Incremental Amount”, setting forth a reasonably detailed
calculation of the Incremental Amount under such clause, (iii) the Borrower
shall make any payments required to be made pursuant to Section 2.18(c) in
connection with such Incremental Commitments and the related transactions under
this Section 2.24 and (iv) the Borrower shall have delivered to the General
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates, reaffirmation agreements and other
documents as shall reasonably be requested (consistent (to the extent
applicable) in all material respects with the documents delivered under
Section 3.1 on the Closing Date) by the General Administrative Agent in
connection with any such transaction. Each Incremental Facility Agreement may,
without the consent of any Lender, effect such amendments to this Agreement and
the other Credit Documents as may be necessary or appropriate, in the opinion of
the General Administrative Agent and the Applicable Facility Agent, to give
effect to the provisions of this Section 2.24, including any amendments
necessary to treat the applicable Incremental Term Loan Commitments and
Incremental Term Loans as a new Class of Commitments and Loans hereunder
(including for purposes of prepayments and voting (it being agreed that such new
Class of Commitments and Loans may be included in the definitions of “Majority
in Interest”, “Pro Rata Share”, “Requisite Lenders” and, as applicable,
“Requisite Revolving Lenders” and may be afforded class voting rights requiring
the consent of Lenders under such Class in addition to any other consent of
Lenders that might otherwise be required under Section 10.5) and to enable such
new Class of Commitments and Loans to be extended under Section 2.25 or
refinanced under Section 2.26).

 

100



--------------------------------------------------------------------------------

(c) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Credit Documents, and (ii) in
the case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the Total Revolving Commitments shall be increased by
the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Revolving Commitment”. For the avoidance of doubt, upon the
effectiveness of any Incremental Revolving Commitment, the Revolving Exposure of
the Incremental Revolving Lender holding such Commitment, and the Pro Rata
Shares of all the Revolving Lenders, shall automatically be adjusted to give
effect thereto.

(d) On the date of effectiveness of any Incremental Revolving Commitments:

(i) the aggregate principal amount of the Revolving Loans (the “Existing
Revolving Borrowings”) outstanding immediately prior to the effectiveness of
such Incremental Revolving Commitments shall be deemed to be repaid,

(ii) each Incremental Revolving Lender shall pay to the Revolving Facility Agent
in same day funds an amount equal to the difference, if positive, between:

(A) the product of (1) such Lender’s Pro Rata Share of the Revolving Commitments
(calculated after giving effect to such effectiveness) multiplied by (2) the
aggregate amount of the Resulting Revolving Borrowings (as hereinafter defined),
and

(B) the product of (x) such Lender’s Pro Rata Share of the Revolving Commitments
(calculated without giving effect to such effectiveness) multiplied by (y) the
aggregate principal amount of the Existing Revolving Borrowings,

(iii) after the Revolving Facility Agent receives the funds specified in
clause (ii) above, the Revolving Facility Agent shall pay to each Revolving
Lender the portion of such funds that is equal to the difference, if positive,
between:

(A) the product of (1) such Lender’s Pro Rata Share of the Revolving Commitments
(calculated without giving effect to such effectiveness) multiplied by (2) the
aggregate amount of the Existing Revolving Borrowings, and

(B) the product of (1) such Lender’s Pro Rata Share of the Revolving Commitments
(calculated after giving effect to such effectiveness) multiplied by (2) the
aggregate amount of the Resulting Revolving Borrowings,

(iv) after the effectiveness of such Incremental Revolving Commitments, the
Borrower shall be deemed to have made new Revolving Borrowings (the “Resulting
Revolving Borrowings”) in an aggregate amount equal to the aggregate amount of
the Existing Revolving Borrowings and of the Types and for the Interest Periods
specified in a Funding Notice delivered to the Revolving Facility Agent in
accordance with Section 2.2 (and the Borrower shall deliver such Funding
Notice),

 

101



--------------------------------------------------------------------------------

(v) each Revolving Lender shall be deemed to hold its applicable Pro Rata Share
of each Resulting Revolving Borrowing (calculated after giving effect to such
effectiveness), and

(vi) the Borrower shall pay each Revolving Lender any and all accrued but unpaid
interest, fees and premiums (if any) on its Loans comprising the Existing
Revolving Borrowings.

The deemed payments of the Existing Revolving Borrowings made pursuant to clause
(i) above shall be subject to compensation by the Borrower pursuant to the
provisions of Section 2.18(c) if the date of the effectiveness of such
Incremental Revolving Commitments occurs other than on the last day of the
Interest Period relating thereto.

(e) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Incremental Term Lender holding an
Incremental Term Loan Commitment of any Class shall make a loan to the Borrower
in an amount equal to such Incremental Term Loan Commitment on the date
specified in such Incremental Facility Agreement.

(f) The Applicable Facility Agent shall notify the Lenders promptly upon receipt
by the Applicable Facility Agent of any notice from the Borrower referred to in
Section 2.24(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Pro Rata Shares
of the Revolving Lenders after giving effect thereto and of the assignments
required to be made pursuant to Section 2.24(d).

Section 2.25. Extension/Modification Offers. (a) The Borrower may on one or more
occasions, by written notice to the Specified Agents, make one or more offers
(each, an “Extension/Modification Offer”) to all the Lenders of any Class (each
Class subject to such an Extension/Modification Offer being referred to as an
“Extension/Modification Request Class”), on the same terms and conditions, and
on a pro rata basis, to each Lender within any Extension/Modification Request
Class, to make one or more Extension/Modification Permitted Amendments pursuant
to procedures reasonably specified by the Applicable Facility Agent and
reasonably acceptable to the Borrower. Such notice shall set forth (i) the terms
and conditions of the requested Extension/Modification Permitted Amendment and
(ii) the date on which such Extension/Modification Permitted Amendment is
requested to become effective (which shall not be less than five Business Days
or more than 60 Business Days after the date of such notice, unless otherwise
agreed to by the Applicable Facility Agent). Extension/Modification Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Extension/Modification Request Class that accept the
applicable Extension/Modification Offer (such Lenders, the “Extending/Modifying
Lenders”) and, in the case of any Extending/Modifying Lender, only with respect
to such Lender’s Loans and Commitments of such Extension/Modification Request
Class as to which such Lender’s acceptance has been made. Any Extended/Modified
Loans or Extended/Modified Commitments shall constitute a separate Class of
Loans or Commitments from the Extension/Modification Request Class from which
they were converted and, in the event any Extended/Modified Term Loans have the
same terms as any existing Class of Term Loans then outstanding or any
Incremental Term Loans or Refinancing Term Loans then substantially concurrently
established (in each case, disregarding any differences in original issue
discount or upfront fees if not affecting the fungibility thereof for US federal
income tax purposes), such Extended/Modified Term Loans may, at the election of
the Borrower, be treated as a single Class with such outstanding Term Loans or
such Incremental Term Loans or Refinancing Term Loans, and the scheduled
Installments set forth in Section 2.12 with respect to any such Class of Term
Loans may be increased to reflect scheduled amortization of such

 

102



--------------------------------------------------------------------------------

Extended/Modified Term Loans. The Extension/Modification Offer shall not be
required to be in any minimum amount or any minimum increment, provided that the
Borrower may, at its option and subject to its right to waive any such condition
in its sole discretion, specify as a condition to the effectiveness of any
Extension/Modification Permitted Amendment that a minimum amount, as specified
in the Extension/Modification Offer, of Loans and Commitments of the
Extension/Modification Request Class consent thereto. The Borrower may amend,
revoke or replace any Extension/Modification Offer at any time prior to the
effectiveness of the applicable Extension/Modification Agreement. In connection
with any Extension/Modification Offer, the Borrower shall agree to such
procedures, if any, as may be reasonably established by, or acceptable to, the
Applicable Facility Agent to accomplish the purposes of this Section 2.25.

(b) An Extension/Modification Permitted Amendment shall be effected pursuant to
an Extension/Modification Agreement executed and delivered by the Borrower, each
applicable Extending/Modifying Lender, the General Administrative Agent and the
Applicable Facility Agent; provided that no Extension/Modification Permitted
Amendment shall become effective unless the Borrower shall have delivered to the
General Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates, reaffirmation agreements and other
documents (consistent (to the extent applicable) in all material respects with
the corresponding documents delivered under Section 3.1 on the Closing Date) as
shall reasonably be requested by the General Administrative Agent in connection
therewith. The Applicable Facility Agent shall promptly notify each Lender as to
the effectiveness of each Extension/Modification Agreement. Each
Extension/Modification Agreement may, without the consent of any Lender other
than the applicable Extending/Modifying Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the opinion of the General Administrative Agent and the Applicable Facility
Agent, to give effect to the provisions of this Section 2.25, including (i) a
reduction to the scheduled Installments set forth in Section 2.12 with respect
to Loans of the Extension/Modification Request Class to reflect the treatment of
the Extended/Modified Loans as a new Class of Loans (it being understood that
the amount of any scheduled amortization payable to any non-Extending/Modifying
Lender with respect to its Loans of the Extension/Modification Request
Class shall not be reduced as a result thereof) and (ii) any amendments
necessary to treat the applicable Loans and/or Commitments of the
Extending/Modifying Lenders as a new “Class” of loans and/or commitments
hereunder (including for purposes of prepayments and voting) (it being agreed
that such new Class of Loans may be included in the definitions of “Majority in
Interest”, “Pro Rata Share”, “Requisite Lenders” and, as applicable, “Requisite
Revolving Lenders” and may be afforded Class voting rights requiring the consent
of Lenders under such Class in addition to any other consent of Lenders that
might otherwise be required under Section 10.5); provided that, in the case of
any Extension/Modification Offer relating to Revolving Commitments or Revolving
Loans, (A) the borrowing and repayment (except for repayments required upon the
maturity, repayments made in connection with any Refinancing Facility Agreement
and repayments made in connection with a permanent repayment and termination of
the applicable Commitments) of Loans under the Commitments of such new Class and
the remaining Revolving Commitments shall be made on a ratable basis as between
the Commitments of such new Class and the remaining Revolving Commitments,
(B) the allocation of the participation exposure with respect to any
then-existing or subsequently issued Letter of Credit or Swing Line Loan as
between the Commitments of such new Class and the remaining Revolving
Commitments shall be made on a ratable basis as between the Commitments of such
new Class and the remaining Revolving Commitments (and the applicable
Extension/Modification Agreement shall contain reallocation and cash
collateralization provisions, in form and substance reasonably satisfactory to
the Revolving Facility Agent and the Borrower, with respect to Letters of Credit
and Swing Line Loans outstanding on the Revolving Maturity Date) and (C) the
Revolving Commitment Period and the Revolving Maturity Date, as such terms are
used in reference to Letters of Credit of any Issuing Bank or to Swing Line
Loans, may not be extended without the prior written consent of such Issuing
Bank or the Swing Line Lender, as the case may be.

 

103



--------------------------------------------------------------------------------

Section 2.26. Refinancing Facilities. (a) The Borrower may, on one or more
occasions, by written notice to the Specified Agents, request the establishment
hereunder of (i) one or more additional Classes of revolving commitments (the
“Refinancing Revolving Commitments”) pursuant to which each Person providing
such a commitment (a “Refinancing Revolving Lender”) will make revolving loans
to the Borrower (“Refinancing Revolving Loans”) and, if applicable under such
Class, acquire participations in the Letters of Credit and Swing Line Loans and
all the then existing Revolving Commitments will be refinanced in full or
(ii) one or more additional Classes of term loan commitments (the “Refinancing
Term Loan Commitments”) pursuant to which each Person providing such a
commitment (a “Refinancing Term Lender”) will make term loans to the Borrower
(the “Refinancing Term Loans”). Each such notice shall specify (A) the date on
which the Borrower proposes that the Refinancing Commitments shall be effective,
which shall be a date not less than five Business Days (or such shorter period
as may be agreed to by the Applicable Facility Agent) after the date on which
such notice is delivered to the Specified Agents, (B) the amount of the
Refinancing Commitments requested to be established and (C) the identity of each
Person proposed to become a Refinancing Lender in connection therewith (it being
agreed that (x) any Lender approached to provide any Refinancing Commitment may
elect or decline, in its sole discretion, to provide such Refinancing Commitment
and (y) any Person that the Borrower proposes to be a Refinancing Lender, if
such Person is not then a Lender, must be an Eligible Assignee and must be
approved by the General Administrative Agent and the Applicable Facility Agent
and, in the case of any proposed Refinancing Revolving Lender, each Issuing Bank
and the Swing Line Lender (such approvals not to be unreasonably withheld or
delayed)).

(b) The terms and conditions of any Refinancing Commitments and the Refinancing
Loans to be made thereunder shall be as determined by the Borrower and the
applicable Refinancing Lenders and set forth in the applicable Refinancing
Facility Agreement; provided that an Issuing Bank or the Swing Line Lender shall
not be required to issue, amend or extend any Letter of Credit under any
Refinancing Revolving Commitments or make any Swing Line Loan, as applicable,
unless such Issuing Bank or the Swing Line Lender, as the case may be, shall
have consented to act in such capacity under the Refinancing Revolving
Commitments; provided further that (i) the stated termination date applicable to
the Refinancing Commitments of any Class and the Refinancing Term Loan Maturity
Date of any Class shall not be earlier than the Maturity Date of the Class of
Commitments or Loans being refinanced, (ii) in the case of any Refinancing Term
Loans, the weighted average life to maturity of such Refinancing Term Loans
shall be no shorter than the remaining weighted average life to maturity of the
Class of Term Loans being refinanced (and, for purposes of determining the
weighted average life to maturity of such Class of Term Loans being refinanced,
the effects of any prepayments made prior to the date of the determination shall
be disregarded), it being understood that, subject to this clause (ii), the
amortization schedule applicable to (and the effect thereon of any prepayments
of) any Refinancing Term Loans shall be determined by the Borrower and the
applicable Refinancing Lenders, (iii) any Refinancing Term Loans may participate
in any mandatory prepayments hereunder on a pro rata basis (or on a basis that
is less than pro rata) with the other Term Loans, but may not provide for
mandatory prepayment requirements that are more favorable to the Refinancing
Term Loan Lenders than those applicable to the Tranche A Term Loans and Tranche
B Term Loans, (iv) any Refinancing Commitments and Refinancing Loans made
thereunder shall rank pari passu in right of payment, and shall be secured by
the Collateral on an equal and ratable basis, with the other Loans and
Commitments hereunder (and shall not be secured by any assets other than the
Collateral), and shall be extensions of credit to the Borrower that are
Guaranteed only by the Credit Parties, and (v) except for the terms referred to
above, to the extent the terms of any Refinancing Commitments or Refinancing
Loans (other than interest rates (whether fixed or floating), interest margins,
benchmark rate floors, fees, original issue

 

104



--------------------------------------------------------------------------------

discounts and prepayment terms (including “no call” terms and other restrictions
thereon) and premiums) are not consistent with those of the Class of Loans being
refinanced, such differences shall be reasonably acceptable to the Applicable
Facility Agent (except for terms benefitting the Refinancing Lenders (A) where
this Agreement is amended to include such beneficial terms for the benefit of
all Lenders or (B) applicable only to periods after the latest Maturity Date in
effect as of the date of establishment or incurrence of such Refinancing
Commitments or Refinancing Loans). In the event any Refinancing Term Loans have
the same terms as any existing Class of Term Loans then outstanding or any
Incremental Term Loans or Extended/Modified Term Loans then substantially
concurrently established (in each case, disregarding any differences in original
issue discount or upfront fees if not affecting the fungibility thereof for US
federal income tax purposes), such Refinancing Term Loans may, at the election
of the Borrower, be treated as a single Class with such outstanding Term Loans
or such Incremental Term Loans or Extended/Modified Term Loans, and the
scheduled Installments set forth in Section 2.12 with respect to any such
Class of Term Loans may be increased to reflect scheduled amortization of such
Refinancing Term Loans.

(c) The Refinancing Commitments shall be effected pursuant to one or more
Refinancing Facility Agreements executed and delivered by the Borrower, each
Refinancing Lender providing such Refinancing Commitments, the General
Administrative Agent and the Applicable Facility Agent and, in the case of
Refinancing Revolving Commitments, as applicable, each Issuing Bank and/or the
Swing Line Lender; provided that no Refinancing Commitments shall become
effective unless (i) the Borrower shall have delivered to the General
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates, reaffirmation agreements and other
documents consistent in all material respects with the documents delivered under
Section 3.1 on the Closing Date as shall reasonably be requested by the General
Administrative Agent in connection therewith, (ii) in the case of any
Refinancing Revolving Commitments, substantially concurrently with the
effectiveness thereof, all the Revolving Commitments then in effect shall be
terminated and the Borrower shall make any prepayment or deposit required to be
made under Section 2.14(e) as a result thereof and shall pay all interest on the
amounts prepaid and all fees accrued on the Revolving Commitments (it being
understood, however, that any Letters of Credit may continue to be outstanding
under the Refinancing Revolving Commitments, in each case on terms agreed by
each applicable Issuing Bank and specified in the applicable Refinancing
Facility Agreement) and (iii) in the case of any Refinancing Term Loan
Commitments, (A) substantially concurrently with the effectiveness thereof, the
Borrower shall obtain Refinancing Term Loans thereunder and shall repay or
prepay then outstanding Term Borrowings of any Class in an aggregate principal
amount equal to the aggregate amount of such Refinancing Term Loan Commitments
(less the aggregate amount of accrued and unpaid interest, fees and premiums (if
any) with respect to such outstanding Term Borrowings, any original issue
discount or upfront fees applicable to such Refinancing Term Loans and any
reasonable fees, premium and expenses relating to such refinancing) and (B) any
such prepayment of Term Borrowings of any Class shall be applied to reduce the
subsequent Installments to be made pursuant to Section 2.12 with respect to Term
Borrowings of such Class on a pro rata basis (in accordance with the principal
amounts of such Installments) and, in the case of a prepayment of Eurodollar
Rate Term Borrowings, shall be subject to Section 2.18(c). Each Refinancing
Facility Agreement may, without the consent of any Lender other than the
applicable Refinancing Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the opinion of the
General Administrative Agent and the Applicable Facility Agent, to give effect
to the provisions of this Section 2.26, including any amendments necessary to
treat the applicable Refinancing Commitments and Refinancing Loans as a new
Class of Commitments or Loans hereunder (including for purposes of prepayments
and voting (it being agreed that such new Class of Commitments and Loans may be
included in the definitions of “Majority in Interest”, “Pro Rata Share”,
“Requisite Lenders” and, as applicable, “Requisite Revolving Lenders” and may be
afforded class voting rights requiring the consent of Lenders under such
Class in addition to any other consent of Lenders that might otherwise be
required under Section 10.5) and to enable such new Class of Commitments and
Loans to be extended under Section 2.25 or refinanced under this Section 2.26).

 

105



--------------------------------------------------------------------------------

(d) Upon the effectiveness of a Refinancing Commitment of any Refinancing
Lender, such Refinancing Lender shall be deemed to be a “Lender” (and a Lender
in respect of Commitments and Loans of the applicable Class) hereunder, and
henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Credit Documents.

(e) The Applicable Facility Agent shall notify the Lenders promptly upon receipt
by the Applicable Facility Agent of any notice from the Borrower referred to in
Section 2.26(a) and of the effectiveness of any Refinancing Commitments, in each
case advising the Lenders of the details thereof.

SECTION 3. CONDITIONS PRECEDENT

Section 3.1. Closing Date. The obligation of each Lender and each Issuing Bank
to make any Credit Extension shall not become effective until the date on which
each of the following conditions shall be satisfied (or waived in accordance
with Section 10.5):

(a) Credit Agreement. The General Administrative Agent shall have received from
each of the Revolving Facility Agent, the Borrower and, giving effect to the
Nutrisystem Acquisition, each Guarantor, either (i) a counterpart of this
Agreement signed on behalf of each such party or (ii) evidence satisfactory to
the General Administrative Agent (which may include a facsimile or electronic
image scan transmission) that each such party has signed a counterpart to this
Agreement.

(b) Organizational Documents; Incumbency. The General Administrative Agent shall
have received, in respect of each Credit Party, a certificate of such Credit
Party, dated the Closing Date and executed by an Authorized Officer of such
Credit Party, attaching (i) a copy of each Organizational Document of such
Credit Party, which to the extent applicable shall be certified as of the
Closing Date or a recent date prior thereto by the appropriate Governmental
Authority, (ii) signature and incumbency certificates of the officers of such
Credit Party executing each Credit Document, (iii) resolutions of the Board of
Managers, Board of Directors or similar governing body of such Credit Party
approving and authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party, certified as of
the Closing Date by such Authorized Officer as being in full force and effect
without modification or amendment, and (iv) a good standing certificate from the
applicable Governmental Authority of such Credit Party’s jurisdiction of
organization, dated the Closing Date or a recent date prior thereto, all in form
and substance reasonably satisfactory to the General Administrative Agent.

(c) Existing Indebtedness. The Closing Date Refinancing shall have been
consummated or shall be consummated substantially simultaneously with the
initial funding of Loans on the Closing Date, and the General Administrative
Agent shall have received customary evidence thereof.

 

106



--------------------------------------------------------------------------------

(d) Collateral and Guarantee Requirement.

(i) Subject to clause (ii) below, the Collateral and Guarantee Requirement shall
have been satisfied. The Collateral Agent shall have received a completed
Collateral Questionnaire in form reasonably satisfactory to the Collateral
Agent, dated the Closing Date and executed by an Authorized Officer of the
Borrower, together with all attachments contemplated thereby, including the
results of a search of the UCC (or equivalent) filings made with respect to the
Credit Parties in the jurisdictions contemplated by the Collateral Questionnaire
and copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Collateral Agent that the
Liens indicated by such financing statements (or similar documents) are
Permitted Liens or have been, or substantially contemporaneously with the
initial funding of Loans on the Closing Date will be, released.

(ii) Notwithstanding the foregoing, to the extent any Collateral is not or
cannot be provided or perfected on the Closing Date (other than the grant and
perfection of security interests in Collateral located in any state of the
United States or the District of Columbia with respect to which a Lien may be
perfected by the filing of a financing statement under the UCC or, in the case
of stock certificates of the Borrower’s domestic Subsidiaries and intercompany
notes owed to the Borrower or any of its domestic Subsidiaries, by possession of
such Collateral), then the provision or perfection, as the case may be, of any
such Guarantee or Collateral shall not constitute a condition precedent to the
obligation of each Lender and each Issuing Bank to make any Credit Extension on
the Closing Date, but instead shall be required to be provided or perfected
within (i) in the case of Mortgages, 90 days after the Closing Date and (ii) in
the case of all other Collateral, 30 days after the Closing Date (or, in each
case, such later date as may be approved by the Collateral Agent).

(e) Financial Statements. The Arrangers shall have received from the Borrower
(i) the Historical Financial Statements and (ii) the Pro Forma Financial
Statements.

(f) No Company Material Adverse Effect. Since December 9, 2018, there shall not
have occurred any event, change, effect, development, state of facts, condition,
circumstance or occurrence that, individually or in the aggregate, has had, or
would reasonably be expected to have, a Company Material Adverse Effect.

(g) Opinions of Counsel. The General Administrative Agent shall have received a
favorable written opinion (addressed to the Agents, the Lenders and the Issuing
Banks and dated the Closing Date) of each of (i) Bass, Berry & Sims PLC, counsel
for the Credit Parties, (ii) Hodgson Russ LLP, New York counsel for the Credit
Parties, (iii) Morris, Nichols, Arsht & Tunnell LLP, Delaware counsel for the
Credit Parties, (iv) Womble Bond Dickinson (US) LLP, Virginia counsel to the
Credit Parties, and (v) Snell & Wilmer L.L.P., Nevada counsel for the Credit
Parties, in each case in form and substance reasonably satisfactory to the
General Administrative Agent (and each Credit Party hereby instructs such
counsel to deliver such opinion to the General Administrative Agent).

(h) Transactions. The Transactions shall have been or, substantially
concurrently with the Credit Extensions on the Closing Date hereunder, shall be,
consummated in all material respects in accordance with the terms of the
Nutrisystem Acquisition Agreement, after giving effect to any amendment, waiver,
modification or consent thereunder, other than any amendment, waiver or other
modification or consent that would be materially adverse to the Agents or the
Lenders, and the General Administrative Agent shall have received, in form and
substance reasonably acceptable to it, true and correct fully-executed copies of
the documentation for the Nutrisystem Acquisition, including the Nutrisystem
Acquisition Agreement.

 

107



--------------------------------------------------------------------------------

(i) Solvency Certificate. The General Administrative Agent shall have received
the Solvency Certificate, dated the Closing Date and signed by the chief
financial officer of the Borrower.

(j) Closing Date Certificate. The General Administrative Agent shall have
received the Closing Date Certificate, dated the Closing Date and signed by a
Financial Officer of the Borrower, together with all attachments thereto.

(k) Representations and Warranties. On the Closing Date, and after giving Pro
Forma Effect to the Transactions, the Specified Representations and the
Acquisition Agreement Representations shall be true and correct in all material
respects (or, with respect to any Specified Representations or Acquisition
Agreement Representations qualified by materiality or “material adverse effect”,
in all respects) (provided that, in the case of any Specified Representation or
Acquisition Agreement Representation that expressly relates to a given date or
period, such Specified Representation or Acquisition Agreement Representation
shall be true and correct in all material respects as of the respective date or
for the respective period, as the case may be).

(l) Funding Notice. Each Applicable Facility Agent and, in the case of any
issuance of any Letter of Credit, the applicable Issuing Bank, shall have
received, not later than 12:00 noon (New York City time) at least one Business
Day in advance of the Closing Date, a fully completed and executed Funding
Notice and, if applicable, Issuance Notice.

(m) PATRIOT Act. At least three days prior to the Closing Date, the Lenders
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act and the CDD Rule,
that is requested by any Agent or any Lender at least 10 days prior to the
Closing Date.

Notwithstanding any provision of this Agreement or any other Credit Document
that may be to the contrary, the obligations of the Lenders and the Issuing
Banks to make Credit Extensions on the Closing Date are subject only to the
express conditions of this Section 3.1, and there are no other conditions,
implied or otherwise) to the availability and funding of Credit Extensions on
the Closing Date, including compliance with any other terms of this Agreement or
any other Credit Document.

Section 3.2. Each Credit Extension. The obligation of each Lender and each
Issuing Bank to make any Credit Extension on any Credit Date other than the
Closing Date is subject to the satisfaction (or waiver in accordance with
Section 10.5) of the following conditions precedent (it being understood and
agreed that, in the case of any Term Loans the proceeds of which are intended to
be applied to finance a Limited Conditionality Transaction, the conditions
precedent set forth in clauses (b) and (c) below may be satisfied as of the
applicable LCT Test Date in accordance with Section 1.5):

(a) the Applicable Facility Agent and, in the case of any issuance, amendment or
extension (other than an automatic extension permitted under Section 2.4(a)) of
any Letter of Credit, the applicable Issuing Bank, shall have received a fully
completed and executed Funding Notice or Issuance Notice, as the case may be;

(b) the representations and warranties of each Credit Party set forth in the
Credit Documents shall be true and correct (i) in the case of the
representations and warranties qualified by materiality or “material adverse
effect”, in all respects, and (ii) otherwise, in all material respects, in each
case on and as of such Credit Date (provided that, in the case of any such
representation and warranty that expressly relates to a given date or period,
such representation and warranty shall be true and correct in all material
respects as of the respective date or for the respective period, as the case may
be); and

 

108



--------------------------------------------------------------------------------

(c) at the time of and immediately after giving effect to such Credit Extension,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom.

On the date of any such Credit Extension, the Borrower shall be deemed to have
represented and warranted that the conditions specified in Sections 3.2(b) and
3.2(c) have been satisfied and that, after giving effect to such Credit
Extension, the Total Utilization of Revolving Commitments (or any component
thereof) shall not exceed the maximum amount thereof (or the maximum amount of
any such component) specified in Section 2.2(a) or 2.4(a).

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce the Agents, the Lenders and the Issuing Banks to enter into
this Agreement and to make each Credit Extension to be made thereby, each Credit
Party represents and warrants to each Agent, each Lender and each Issuing Bank
on the Closing Date (limited to the Specified Representations) and on each
Credit Date as follows:

Section 4.1. Organization; Requisite Power and Authority; Qualification. Each of
the Borrower and the Restricted Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (b) has all requisite power and authority (i) to own and operate
its properties and to carry on its business and operations as now conducted and
as proposed to be conducted and (ii) in the case of the Credit Parties, to
execute and deliver the Credit Documents to which it is a party and to perform
the other Transactions to be performed by it and (c) is qualified to do business
and in good standing under the laws of every jurisdiction where such
qualification is necessary to carry out its business and operations, except, in
each case referred to in clauses (a) (other than with respect to the Borrower),
(b)(i) and (c), where the failure so to be or so to have, individually or in the
aggregate, has not had and could not reasonably be expected to have a Material
Adverse Effect.

Section 4.2. Equity Interests and Ownership. Schedule 4.2 sets forth, as of the
Closing Date, the name and jurisdiction of organization of, and the percentage
of each class of Equity Interests owned by the Borrower or any Subsidiary in,
(a) the Borrower, (b) each other Subsidiary and (c) each joint venture and other
Person in which the Borrower or any Subsidiary owns any Equity Interests, and
identifies each Designated Subsidiary and each Material Subsidiary. The Equity
Interests owned by any Credit Party in any Subsidiary have been duly authorized
and validly issued and, to the extent such concept is applicable, are fully paid
and non-assessable. Except as set forth on Schedule 4.2, as of the Closing Date,
there is no existing option, warrant, call, right, commitment or other agreement
to which any Restricted Subsidiary is a party requiring, and there are no Equity
Interests in any Restricted Subsidiary outstanding that upon exercise,
conversion or exchange would require, the issuance by any Restricted Subsidiary
of any additional Equity Interests or other Securities exercisable for,
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase any Equity Interests in any Restricted Subsidiary.

Section 4.3. Due Authorization. The Transactions to be entered into by each
Credit Party have been duly authorized by all necessary corporate or other
organizational and, if required, stockholder or other equityholder action on the
part of such Credit Party.

Section 4.4. No Conflict. The Transactions do not and will not (a) violate any
applicable law, including any order of any Governmental Authority, applicable to
the Borrower or any Restricted Subsidiary, (b) violate the Organizational
Documents of the Borrower or any Restricted

 

109



--------------------------------------------------------------------------------

Subsidiary, (c) violate or result (alone or with notice or lapse of time, or
both) in a default under any Contractual Obligation of the Borrower or any
Restricted Subsidiary, except to the extent any such violation or default,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, or (d) except for Liens created under the Credit
Documents, result in or require the creation or imposition of any Lien on any
asset of the Borrower or any Restricted Subsidiary.

Section 4.5. Governmental Approvals. The Transactions do not and will not
require any registration with, consent or material approval of, notice to, or
other action by any Governmental Authority, except (a) such as have been
obtained or made and are in full force and effect and (b) filings and recordings
with respect to the Collateral necessary to perfect Liens created under the
Credit Documents, (c) to the extent that any failure to make, obtain or have
same, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.

Section 4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights or by equitable principles relating to
enforceability.

Section 4.7. Financial Statements; Projections; No Material Undisclosed
Liabilities. (a) The Historical Financial Statements were prepared in conformity
with GAAP and present fairly, in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries (other than Nutrisystem
and its Subsidiaries) and Nutrisystem and its Subsidiaries, respectively, in
each case as of the respective dates thereof, and the consolidated results of
operations, income, shareholder’s equity and cash flows of the Borrower and its
Subsidiaries (other than Nutrisystem and its Subsidiaries) and Nutrisystem and
its Subsidiaries, respectively, in each case for each of the periods then ended,
subject, in the case of any such unaudited financial statements, to changes
resulting from normal year end audit adjustments. As of the Closing Date,
neither the Borrower nor any of its Subsidiaries (including Nutrisystem and its
Subsidiaries) has any contingent liability, long-term lease or unusual forward
or long-term commitment that is not reflected in the Historical Financial
Statements or the notes thereto and that, in any such case, is material in
relation to the business, operations, assets or financial condition of the
Borrower and its Subsidiaries (including Nutrisystem and its Subsidiaries),
taken as a whole.

(b) The Pro Forma Financial Statements have been prepared in good faith based on
the Historical Financial Statements and the assumptions set forth in the Pro
Forma Financial Statements, which assumptions were believed by management of the
Borrower to be reasonable at the time made and are believed by management of the
Borrower to be reasonable on the Closing Date.

(c) The Projections have been prepared in good faith based upon assumptions that
were believed by the Borrower to be reasonable at the time made and are believed
by the Borrower to be reasonable on the Closing Date, it being understood and
agreed that the Projections are not a guarantee of financial performance, actual
results may differ therefrom and such differences may be material.

Section 4.8. No Material Adverse Effect. Since December 31, 2018, there has been
no event or condition that has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 4.9. Adverse Proceedings. There are no Adverse Proceedings that
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.

 

110



--------------------------------------------------------------------------------

Section 4.10. Payment of Taxes. Except as otherwise permitted under Section 5.3,
all Tax returns and reports of the Borrower and the Restricted Subsidiaries
required to be filed by any of them have been timely filed (taking into account
any applicable extensions), and all Taxes shown on such Tax returns to be due
and payable, and all assessments, fees and other governmental charges upon the
Borrower and the Restricted Subsidiaries and upon their properties, income,
businesses and franchises that are due and payable, have been paid when due and
payable, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books reserves with respect thereto to the
extent required by GAAP or (b) to the extent that the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 4.11. Properties. (a) Title. The Borrower and each Restricted Subsidiary
has (i) good, sufficient and marketable title to (in the case of fee interests
in real property), (ii) valid leasehold interests in (in the case of leasehold
interests in real or personal property) and (iii) good title to (in the case of
all other personal property) all of their material assets reflected in the
Historical Financial Statements or, after the first delivery thereof, in the
consolidated financial statements of the Borrower most recently delivered
pursuant to Section 5.1, in each case except for assets disposed of since the
date of such financial statements in the ordinary course of business or as
otherwise permitted by this Agreement and except for Permitted Liens and defects
that, individually or in the aggregate, do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Restricted Subsidiary.

(b) Real Estate. Set forth on Schedule 4.11(b) is true and complete list, as of
the Closing Date, of all Real Estate Assets owned in fee by any Credit Party,
identifying each Material Real Estate Asset, if any, and the proper jurisdiction
for the filing of a Mortgage in respect thereof.

(c) Intellectual Property. The Borrower and each Restricted Subsidiary owns, or
is licensed to use, all Intellectual Property that is necessary for the conduct
of its business as currently conducted, and without any known conflict with the
rights of any other Person, except to the extent any such conflict, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. To the knowledge of Borrower, no Intellectual Property owned by the
Borrower or any Restricted Subsidiary and used in the operation of its business
as currently conducted infringes upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No written claim or
litigation regarding any Intellectual Property owned \by the Borrower or any
Restricted Subsidiary is pending or, to the knowledge of the Borrower or any
Restricted Subsidiary, has been overtly threatened in writing against the
Borrower or any Restricted Subsidiary that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

Section 4.12. Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any Restricted Subsidiary
(a) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (b) has become subject to any Environmental Liability,
(c) has received written notice of any claim with respect to any Environmental
Liability or (d) knows of any reasonable basis for any Environmental Liability.

Section 4.13. No Defaults. No Default or Event of Default has occurred and is
continuing.

 

111



--------------------------------------------------------------------------------

Section 4.14. Investment Company Act. None of the Credit Parties is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

Section 4.15. Federal Reserve Regulations. (a) None of the Borrower or the
Subsidiaries is engaged principally, or as one of its important activities, in
the business of purchasing or carrying Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock.

(b) No portion of the proceeds of any Credit Extension will be used to purchase
or carry any Margin Stock except in a manner that complies with Regulation U, or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock.

Section 4.16. Employee Benefit Plans. The Borrower, each Restricted Subsidiary
and each of their respective ERISA Affiliates is in compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan, and has performed all its obligations under each
Employee Benefit Plan, except where such failure to comply or perform,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. No liability to the PBGC (other than required premium
payments), the IRS, any Employee Benefit Plan or any trust established under
Title IV of ERISA has been or is expected to be incurred by the Borrower, any
Restricted Subsidiary or any of their respective ERISA Affiliates, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No ERISA Event has occurred or is reasonably expected
to occur, except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except to the extent required under
Section 4980B of the Internal Revenue Code or similar state laws, no Employee
Benefit Plan provides health benefits (through the purchase of insurance or
otherwise) for any retired employee of the Borrower, any Restricted Subsidiary
or any of their respective ERISA Affiliates, except as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 4.17. Solvency. On the Closing Date (after giving effect to the
borrowing of Tranche A Term Loans and Tranche B Term Loans hereunder and the
other Transactions to occur on such date), the Borrower and the Restricted
Subsidiaries, on a consolidated basis, are Solvent.

Section 4.18. Compliance with Laws. The Borrower and each Restricted Subsidiary
is in compliance with all applicable laws, including all orders and other
restrictions imposed by any Governmental Authority, in respect of the conduct of
its business and the ownership and operation of its properties (including
compliance with all applicable Environmental Laws), except where such failure to
comply, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

Section 4.19. Disclosure. The Confidential Information Memorandum and the other
documents, certificates or statements or any other written information (other
than financial projections (including financial estimates, budgets, forecasts
and other forward-looking information) and information of general economic or
industry-specific nature) furnished to any Arranger, any Agent, any Lender or
any Issuing Bank by or on behalf of the Borrower or any Restricted Subsidiary in
connection with the negotiation of or pursuant to this Agreement or any other
Credit Document, when taken as a whole, do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which they were made (after giving effect to all supplements
theretofore provided); provided that, with respect to financial projections,
financial estimates, budgets, forecasts and other forward-looking information,
the Credit Parties represent only that such information was prepared in good
faith based upon estimates and

 

112



--------------------------------------------------------------------------------

assumptions believed by the Credit Parties to be reasonable at the time such
information is so furnished (it being understood that such information is not a
guarantee of financial or other performance and actual results may differ
therefrom and that such differences may be material). There are no facts known
to the Borrower or any Restricted Subsidiary (other than matters of a general
economic or industry-specific nature) that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect and that have not
been disclosed in such documents, certificates, statements or other information
furnished to the Lenders for use in connection with the negotiation of or
pursuant to this Agreement or any other Credit Document or in public filings
with the SEC made by the Borrower and its Subsidiaries.

Section 4.20. Collateral Matters. (a) The Pledge and Security Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the UCC) is delivered to the Collateral Agent,
together with instruments of transfer duly endorsed in blank, the security
interest created under the Pledge and Security Agreement will constitute a fully
perfected security interest in all right, title and interest of the pledgors
thereunder in such Collateral, prior and superior in right to any other Person
(subject to any Pari Passu Intercreditor Agreement), and (ii) when financing
statements in appropriate form are filed in the applicable filing offices, the
security interest created under the Pledge and Security Agreement will
constitute a fully perfected security interest in all right, title and interest
of the Credit Parties in the remaining Collateral (as defined therein) to the
extent perfection can be obtained by filing UCC financing statements, prior and
superior in right to any other Person, but subject to Permitted Liens.

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Real Estate Asset subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute fully perfected
security interests in all right, title and interest of the mortgagors in the
Real Estate Assets subject thereto and the proceeds thereof, prior and superior
in right to any other Person, but subject to the Permitted Liens.

(c) Upon the recordation of the Intellectual Property Security Agreements with
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and the filing of the financing statements referred to in
Section 4.20(a), the security interest created under the Pledge and Security
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Credit Parties in the Intellectual Property in which a
security interest may be perfected by filing in the United States Patent and
Trademark Office or United States Copyright Office, in each case prior and
superior in right to any other Person, but subject to Permitted Liens (it being
understood that subsequent recordings in the United States Patent and Trademark
Office or the United States Copyright Office may be necessary to perfect a
security interest in such Intellectual Property acquired by the Credit Parties
after the Closing Date).

(d) Each Collateral Document, including each Control Agreement, other than any
Collateral Document referred to in the preceding paragraphs of this
Section 4.20, upon execution and delivery thereof by the parties thereto and the
making of the filings and taking of the other actions provided for therein, will
be effective under applicable law to create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral subject thereto, and will constitute a fully
perfected security interest in all right, title and interest of the Credit
Parties in the Collateral subject thereto, prior and superior to the rights of
any other Person, except for rights secured by Permitted Liens.

 

113



--------------------------------------------------------------------------------

Section 4.21. Insurance. Schedule 4.21 sets forth, as of the Closing Date, a
true and complete description of all insurance policies maintained by or on
behalf of the Credit Parties.

Section 4.22. Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act. None of the
Borrower or any of the Subsidiaries or any of their respective directors,
officers or, to the knowledge of the Borrower or any Subsidiary, employees or
agents is a Sanctioned Person or otherwise the subject of any sanctions or
economic embargoes administered or enforced by the US Department of State or the
US Department of Treasury (including OFAC), the United Nations Security Council,
the European Union, any European Union member state, Her Majesty’s Treasury of
the United Kingdom, the Department of Foreign Affairs, Trade and Development
(Canada) or any other applicable sanctions authority (collectively, “Sanctions”,
and the associated laws, rules, regulations and orders, collectively, “Sanctions
Laws”). Each of the Borrower and the Subsidiaries and their respective
directors, officers and, to the knowledge of the Borrower or any Subsidiary,
employees and agents is in compliance, in all material respects, with (a) all
Sanctions Laws, (b) the United States Foreign Corrupt Practices Act of 1977, as
amended, the Bribery Act 2010 of the United Kingdom and any other applicable
anti-bribery or anti-corruption laws, rules, regulations and orders
(collectively, “Anti-Corruption Laws”) and (c) the PATRIOT Act and any other
applicable terrorism and money laundering laws, rules, regulations and orders.
No part of the proceeds of the Loans or Letters of Credit will be used, directly
or indirectly, (i) for the purpose of financing any activities or business of or
with any Person or in any country or territory that at such time is the subject
of any Sanctions, (ii) for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Law or (iii) in any manner that would result in the
violation of any Sanctions Laws applicable to any party hereto. The Borrower and
the Subsidiaries have taken such actions as, in the exercise of their reasonable
judgment, they have deemed appropriate to promote and achieve compliance with
applicable Sanctions Laws and applicable Anti-Corruption Laws.

Section 4.23. Health Care Matters.

(a) Health Care Permits. Except to the extent that noncompliance with the
following, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect: (i) each Credit Party holds, and at all times
since December 31, 2015, has held, all Health Care Permits necessary for it to
own, lease, sublease or operate its assets or to conduct its business or
operations as presently conducted, (ii) all such Health Care Permits are, and at
all times since December 31, 2015 have been, in full force and effect and there
is and has been no default under, violation of, or other noncompliance with the
terms and conditions of any such Health Care Permit, (iii) no condition exists
or event has occurred that, in itself or with the giving of notice or lapse of
time or both, has resulted or would result in the suspension, revocation,
termination, restriction, limitation, modification or non-renewal of any Health
Care Permit, (iv) no Governmental Authority has taken, or to the knowledge of
any Credit Party intends to take, action to suspend, revoke, terminate, place on
probation, restrict, limit, modify or not renew any Health Care Permit of any
Credit Party, (v) there currently exist no restrictions, deficiencies, required
plans of correction or other such remedial measures with respect to any Health
Care Permit of a Credit Party, and (vi) without limiting the foregoing, no
validation review, program integrity review, audit or other investigation
related to any Credit Party or its operations, or the consummation of the
transactions contemplated in the Credit Documents or related to the Collateral
(x) has been conducted by or on behalf of any Governmental Authority or (y) is
scheduled, pending or, to the knowledge of any Credit Party, threatened.

 

114



--------------------------------------------------------------------------------

(b) Licensed Personnel. Except to the extent that noncompliance with the
following, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, the Licensed Personnel, when acting in their
capacities as such, have complied at all times since December 31, 2015 and
currently are in compliance with all applicable Health Care Laws, and hold and,
at all times that such Persons have been Licensed Personnel of any Credit Party
and acting in their capacities as such or since December 31, 2015, if shorter,
have held, all Health Care Permits required by applicable Health Care Laws in
the performance of such Licensed Personnel’s duties for such Credit Party, and
each such Health Care Permit is in full force and effect and, to the knowledge
of each Credit Party, no suspension, revocation, impairment, or termination of
any such Health Care Permit due to a failure to comply with a Health Care Permit
requirement of law is pending or, to the knowledge of any Credit Party,
threatened.

(c) Submission of Claims. No Credit Party submits claims directly to Medicare as
established by Title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.)
or Medicaid as established by Title XIX of the Social Security Act (42 U.S.C.
1396 et seq.).

(d) Exclusion. None of the Credit Parties, nor any owner, officer, director,
partner, agent, managing employee or Person with a “direct or indirect ownership
interest” (as that phrase is defined in 42 C.F.R. § 420.201) in any Credit
Party, nor any Licensed Personnel of any Credit Party (i) is (or, to the
knowledge of such Credit Party, has been threatened to be) (x) “suspended” or
“debarred” from selling products to the U.S. government or its agencies pursuant
to the Federal Acquisition Regulation relating to debarment and suspension
applicable to federal government agencies generally (42 C.F.R. Subpart 9.4), or
other applicable laws or regulations, or (y) debarred, disqualified, suspended
or excluded from participation in any Federal Health Care Program or listed on
the General Services Administration list of excluded parties, or (ii) is a party
to any other action by any Governmental Authority that may prohibit it from
selling products or providing services to any governmental or other purchaser
pursuant to any Health Care Laws.

SECTION 5. AFFIRMATIVE COVENANTS

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and the
Letter of Credit Usage shall have been reduced to zero, each Credit Party
covenants and agrees with the Agents, the Lenders and the Issuing Banks that:

Section 5.1. Financial Statements and Other Reports. The Borrower will deliver
to the Specified Agents and, where applicable, to the Lenders:

(a) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, the consolidated balance sheet of the
Borrower and the Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of operations, comprehensive income, shareholders’
equity and cash flows of the Borrower and the Subsidiaries for such Fiscal Year,
setting forth in each case in comparative form the corresponding figures for the
previous Fiscal Year (it being understood that, in the case of the financial
statements for the Fiscal Year ended December 31, 2019, the corresponding
figures for the previous Fiscal Year will be those of only Tivity and the
Subsidiaries thereof as of the day prior to the Closing Date), together with
customary management discussion and analysis and a report on such financial
statements by PricewaterhouseCoopers LLP or other independent registered public
accounting firm of recognized national standing (which report shall not contain
a “going concern” or like statement, qualification, exception or emphasis or any
qualification, exception or emphasis as to the scope of audit, provided that
such report may contain a “going concern” statement solely as a result of an
impending maturity within 12 months of any Loans or any Permitted Credit
Agreement Refinancing Indebtedness or Permitted Incremental Equivalent
Indebtedness or any prospective (but not actual) failure to comply

 

115



--------------------------------------------------------------------------------

with Section 6.7), and shall state that such consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
the Borrower and the Subsidiaries as of the dates indicated and the consolidated
results of operations and cash flows of the Borrower and the Subsidiaries for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accounting firm in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, the consolidated balance sheet of the Borrower and the Subsidiaries
as of the end of such Fiscal Quarter and the related consolidated statements of
operations, comprehensive income and cash flows of the Borrower and the
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year (it being understood that, in the case of the financial statements
delivered for the first four full Fiscal Quarters following the Closing Date,
the corresponding figures for the corresponding periods of the previous Fiscal
Year will be those of only Tivity and the Subsidiaries thereof as of the day
prior to the Closing Date), together with, in all cases, customary management
discussion and analysis);

(c) Compliance Certificate and Unrestricted Subsidiary Reconciliation
Statements. Together with each delivery of the consolidated financial statements
of the Borrower and the Subsidiaries pursuant to Section 5.1(a) or 5.1(b), a
completed Compliance Certificate executed by a Financial Officer of the Borrower
and, if any Subsidiary shall be an Unrestricted Subsidiary, with respect to each
such financial statement an Unrestricted Subsidiary Reconciliation Statement
(which may be in a footnote form), provided that the Compliance Certificate for
the Fiscal Quarter in which the Closing Date occurs shall not be required to be
submitted until the day that is 75 days after the end of such Fiscal Quarter;

(d) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in GAAP or in the application thereof since the date of the
most recent balance sheet delivered pursuant to Section 5.1(a) or 5.1(b) (or,
prior to the first such delivery, since December 31, 2018), the consolidated
financial statements of the Borrower delivered pursuant to Section 5.1(a) or
5.1(b) will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such Section had no such
change occurred, then, together with the first delivery of such financial
statements after such change becomes effective, one or more statements of
reconciliation specifying in reasonable detail the effect of such change on such
financial statements, including those for the prior period;

(e) Notice of Default and Material Adverse Effect. Promptly upon any Authorized
Officer of the Borrower or any Restricted Subsidiary obtaining knowledge of any
event or condition set forth below, a certificate of an Authorized Officer of
the Borrower setting forth the details of such event or condition and any action
the Borrower or any Restricted Subsidiary has taken, is taking or proposes to
take with respect thereto:

(i) the occurrence of any Default or Event of Default; or

(ii) any event or condition that has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;

 

116



--------------------------------------------------------------------------------

(f) Notice of Adverse Proceedings. Promptly upon any Authorized Officer of the
Borrower or any Restricted Subsidiary obtaining knowledge of (i) any Adverse
Proceeding that, if adversely determined, would reasonably be expected to have a
Material Adverse Effect or (ii) any material and adverse development in any
Adverse Proceeding referred to in clause (i) above;

(g) [reserved];

(h) Employee Benefit Plans. (i) Promptly upon any Authorized Officer of the
Borrower or any Restricted Subsidiary obtaining knowledge of the occurrence of
or of the forthcoming occurrence of any ERISA Event, a written notice specifying
the nature thereof, what action the Borrower, any Restricted Subsidiary or any
of their respective ERISA Affiliates has taken, is taking or proposes to take
with respect thereto and, when known, any action taken or threatened by the IRS,
the Department of Labor, the PBGC or any other Governmental Authority with
respect thereto; and (ii) with reasonable promptness after request by any Agent
or any Lender, copies of (A) each Schedule SB (Actuarial Information) to the
annual report (Form 5500 Series) filed by the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates with the IRS with respect
to each Pension Plan, (B) all notices received by the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates from a Multiemployer Plan
sponsor concerning an ERISA Event and (C) copies of such other documents or
governmental reports or filings relating to any Pension Plan or Multiemployer
Plan as such Agent or such Lender may reasonably request;

(i) Financial Plan. As soon as available and in any event no later than 90 days
after the beginning of each Fiscal Year, a consolidated plan and financial
forecast for such Fiscal Year, including (i) a forecasted consolidated balance
sheet and forecasted consolidated statements of operations and cash flows of the
Borrower and the Subsidiaries for such Fiscal Year, and (ii) forecasted
consolidated statements of operations and cash flows of the Borrower and the
Subsidiaries for each Fiscal Quarter of such Fiscal Year;

(j) Information Regarding Credit Parties and Collateral. Prompt written notice
of any change in (i) any Credit Party’s legal name, (ii) any Credit Party’s form
of organization, (iii) any Credit Party’s jurisdiction of organization, (iv) the
location of the chief executive office of any Credit Party and (v) any Credit
Party’s Federal Taxpayer Identification Number or state organizational
identification number;

(k) Collateral Verification. Together with each delivery of the consolidated
financial statements of the Borrower and the Subsidiaries pursuant to
Section 5.1(a), a completed Supplemental Collateral Questionnaire executed by an
Authorized Officer of the Borrower, together with all attachments contemplated
thereby;

(l) Filed or Distributed Information. Promptly upon their becoming available,
copies of all regular and periodic reports and all registration statements and
prospectuses, if any, filed by the Borrower or any Restricted Subsidiary with
any securities exchange or with the SEC or any Governmental Authority performing
similar functions; and

(m) Other Information. Promptly after any request therefor, such other
information regarding the business, operations, assets, liabilities (including
contingent liabilities) and condition (financial or otherwise) of the Borrower
or any Subsidiary, or compliance with the terms of any Credit Document or
compliance by any Lender with the CDD Rule, as any Agent or any Lender (through
the Applicable Facility Agent) may reasonably request.

 

117



--------------------------------------------------------------------------------

The Borrower and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
this Section 5.1 or otherwise are being distributed through the Platform, any
document or notice that the Borrower has indicated contains Private-Side
Information will not be posted on the portion of the Platform that is designated
for Public Lenders, provided that the Borrower shall make any disclosure
required so that each Unrestricted Subsidiary Reconciliation Statement shall be
suitable for distribution to Public Lenders. The Borrower agrees to clearly
designate all information provided to any Agent by or on behalf of any Credit
Party that contains only Public-Side Information, and by doing so shall be
deemed to have represented that such information contains only Public-Side
Information. If the Borrower has not indicated whether a document or notice
delivered pursuant to this Section 5.1 contains Private-Side Information, the
Agents reserve the right to post such document or notice solely on the portion
of the Platform that is designated for Private Lenders.

Information required to be delivered pursuant to Section 5.1(a), 5.1(b) or
5.1(l) shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the General Administrative Agent or the Applicable Facility Agent on
the Platform or shall be available on the website of the SEC at
http://www.sec.gov or on the website of the Borrower at
http://www.tivityhealth.com, provided, in each case, that if requested by any
Agent, the Borrower shall provide hard copies to such Agent. Information
required to be delivered pursuant to this Section 5.1 may also be delivered by
electronic communications pursuant to procedures approved by the Agents. Each
Lender shall be solely responsible for timely accessing posted documents and
maintaining its copies of such documents.

Section 5.2. Existence. The Borrower and each Restricted Subsidiary will at all
times preserve and keep in full force and effect (a) its existence and (b) all
rights, franchises, licenses and permits necessary for the ordinary conduct of
the business of the Borrower and the Restricted Subsidiaries; provided that
(i) other than in the case of clause (a) above with respect to the Borrower, the
foregoing shall not apply to the extent the failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (ii) the foregoing shall not prohibit any transaction
permitted under Section 6.8.

Section 5.3. Payment of Taxes. The Borrower and each Restricted Subsidiary will
pay all Taxes imposed upon it or any of its properties prior to the time when
any penalty or fine shall be incurred with respect thereto; provided that no
such Tax need be paid if (a) it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted so long as (i) an
adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP, shall have been made therefor and (ii) such contest
proceedings effectively stay the sale of any portion of the Collateral to
satisfy such Tax or (b) the failure to make such payment could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.4. Maintenance of Properties. (a) The Borrower and each Restricted
Subsidiary will maintain or cause to be maintained in good repair, working order
and condition, ordinary wear and tear excepted, all properties used or useful in
the business of the Borrower and the Restricted Subsidiaries and from time to
time will make or cause to be made all appropriate repairs, renewals and
replacements thereof, in each case except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) The Borrower and each Restricted Subsidiary will take actions reasonably
necessary to protect all Intellectual Property owned by Borrower or a Restricted
Subsidiary and used or useful in the business of the Borrower and the Restricted
Subsidiaries, including (i) protecting the secrecy and confidentiality of the
confidential information and trade secrets of the Borrower and each Restricted
Subsidiary, and (ii) taking actions reasonably necessary to ensure that none of
the trade

 

118



--------------------------------------------------------------------------------

secrets of the Borrower and any Restricted Subsidiary shall fall into the public
domain; provided that the Borrower is under no obligation to use any trademark
or maintain any Intellectual Property, including registered trademarks or issued
patents, that Borrower determines is no longer used in or useful to the business
of the Borrower.

Section 5.5. Insurance. The Borrower and the Restricted Subsidiaries will
maintain in full force and effect insurance in such amounts, covering such risks
and liabilities and with such deductibles or self-insured retention as are in
accordance with normal industry practice or otherwise as are acceptable to the
General Administrative Agent in its reasonable discretion. Without limiting the
generality of the foregoing, the Borrower and the Restricted Subsidiaries will
maintain or cause to be maintained, with financially sound and reputable
insurance companies, flood insurance with respect to each Flood Hazard Property
that is located in a community that participates in the Flood Program, in each
case in compliance with any applicable regulations of the Board of Governors or
other applicable law. Each such policy of insurance maintained by or on behalf
of the Credit Parties shall (a) in the case of liability insurance policies
(other than workers’ compensation and other policies for which such endorsements
are not customary), name the Collateral Agent, for the benefit of the Secured
Parties, as an additional insured thereunder and (b) in the case of business
interruption and casualty insurance policies, contain a lender’s loss payable
clause or endorsement, reasonably satisfactory in form and substance to the
Collateral Agent, that names the Collateral Agent, for the benefit of the
Secured Parties, as the lender’s loss payee thereunder, and shall provide that
it shall not be canceled or not renewed (i) by reason of nonpayment of premium
upon not less than 10 days’ prior written notice thereof by the insurer to the
Collateral Agent (giving the Collateral Agent the right to cure defaults in the
payment of premiums) or (ii) for any other reason upon not less than 30 days’
(or such shorter number of days as may be agreed to by the Collateral Agent or
as may be the maximum number of days permitted by applicable law) prior written
notice thereof by the insurer to the Collateral Agent.

Section 5.6. Books and Records; Inspections. The Borrower and the Restricted
Subsidiaries will keep proper books of record and accounts in which full, true
and correct entries in conformity in all material respects with GAAP and
applicable law are made of all dealings and transactions in relation to their
business and activities. The Borrower and the Restricted Subsidiaries will
permit the Agents or any Lender (pursuant to a request made through any Agent)
(or their authorized representatives, agents or advisors) to visit and inspect
any of their properties, to examine, copy and make extracts from their financial
and accounting records and to discuss their business, operations, assets,
liabilities (including contingent liabilities) and condition (financial or
otherwise) with their officers and independent registered public accounting
firm, all upon reasonable notice and at such reasonable times during normal
business hours and as often as may reasonably be requested; provided, that so
long as no Default or Event of Default has occurred and is continuing such
visits and inspections shall be limited to not more than one visit and
inspection (coordinated through the requesting Agent) in any Fiscal Year;
provided further that the Agents and the Lenders, and their respective
representatives, shall not require, and nothing in this Section 5.6 shall be
interpreted to require, the Borrower or any of its Subsidiaries to violate any
laws, regulations or ordinances intended to protect the privacy rights of
individuals, including HIPAA.

Section 5.7. Lender Calls. The Borrower will provide the Specified Agents and
the Lenders access to, and the opportunity to ask questions during, any
conference call open to the public or holders of any public securities of the
Borrower at which the financial statements and financial condition and results
of operations of the Borrower and its Subsidiaries are to be discussed. If no
such calls are routinely being conducted each Fiscal Quarter, the Borrower will
participate in a telephonic conference with the Specified Agents and Lenders at
the request of the General Administrative Agent at such time as may be agreed by
the Borrower and the General Administrative Agent, provided that the Borrower
shall not be obligated to participate in such conferences more frequently than
once per Fiscal Quarter.

 

119



--------------------------------------------------------------------------------

Section 5.8. Compliance with Laws. The Borrower and each Restricted Subsidiary
will comply with all applicable laws (including all Environmental Laws and all
orders of any Governmental Authorities), except where failure to comply,
individually or in the aggregate, has not had and could not reasonably be
expected to have a Material Adverse Effect.

Section 5.9. Environmental Matters. (a) Environmental Disclosure. Except with
respect to any matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, the Borrower will
deliver to the General Administrative Agent and the Lenders, promptly upon the
occurrence thereof, written notice describing in reasonable detail (i) the
discovery by an Authorized Officer of the Borrower or any Restricted Subsidiary
of any release of Hazardous Materials required to be reported to any
Governmental Authority under any applicable Environmental Laws, (ii) any
remedial action taken by the Borrower, any Restricted Subsidiary or any other
Person in response to any Release of Hazardous Materials or any Environmental
Liability, (iii) the Borrower or any Restricted Subsidiary obtaining knowledge
of any occurrence or condition on any Material Real Estate Asset that would
cause such Material Real Estate Asset or any improvements thereon or any part
thereof to be subject to any restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws and (iv) an
Authorized Officer of the Borrower or any Restricted Subsidiary obtaining actual
knowledge of any Environmental Liability involving the Borrower or any
Restricted Subsidiary.

(b) Environmental Response. The Borrower will, and will cause each Restricted
Subsidiary to, take promptly any and all actions necessary to (i) cure any
violation of applicable Environmental Laws by the Borrower or any Restricted
Subsidiary where failure to do so would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (ii) make an
appropriate response to any claim pursuant to Environmental Law against the
Borrower or any Restricted Subsidiary and discharge any obligations it may have
to any Person thereunder where failure to do so would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Section 5.10. Subsidiaries. If any Person becomes a Restricted Subsidiary of the
Borrower (or any Subsidiary of the Borrower not theretofore a Designated
Subsidiary becomes a Designated Subsidiary, including as a result of a
designation of any Unrestricted Subsidiary as a Restricted Subsidiary or any
Subsidiary becoming a Material Subsidiary), the Borrower will, as promptly as
practicable, and in any event within 30 days (or such longer period as the
General Administrative Agent may agree to in writing), notify the General
Administrative Agent thereof and cause the Collateral and Guarantee Requirement
to be satisfied with respect to such Restricted Subsidiary (if such Restricted
Subsidiary is a Designated Subsidiary) and with respect to any Equity Interests
in or Indebtedness of such Restricted Subsidiary owned by any Credit Party.

Section 5.11. Additional Collateral. The Borrower will furnish to the General
Administrative Agent prompt written notice of (a) the acquisition by any Credit
Party of a Material Real Estate Asset after the Closing Date and (b) the
acquisition by any Credit Party of any other material assets (other than any
assets constituting Excluded Property) after the Closing Date, other than any
such assets constituting Collateral under the Collateral Documents in which the
Collateral Agent shall have a valid, legal and perfected security interest (with
the priority contemplated by the applicable Collateral Document) upon the
acquisition thereof.

Section 5.12. Further Assurances. Each Credit Party will execute any and all
further documents, financing statements, agreements and instruments, and take
any and all further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that may be required under any applicable law, or that any Specified Agent may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied at all

 

120



--------------------------------------------------------------------------------

times or otherwise to effectuate the provisions of the Credit Documents, all at
the expense of the Credit Parties. The Borrower will provide to the General
Administrative Agent and the Collateral Agent, from time to time upon request,
evidence reasonably satisfactory to the General Administrative Agent and the
Collateral Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents.

Section 5.13. Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to maintain continuously a public corporate family rating (or
comparable public ratings) from Moody’s and a public corporate credit rating (or
comparable public rating) from S&P, in each case in respect of the Borrower, and
a public credit rating from each of Moody’s and S&P in respect of the Tranche A
Term Loans and the Tranche B Term Loans (in each case, with no requirement as to
any minimum rating).

Section 5.14. Use of Proceeds. The Borrower and the Restricted Subsidiaries will
use the proceeds of the Loans made and the Letters of Credit issued hereunder
solely for the purposes set forth in Section 2.6 and in compliance with
Section 4.15(b).

SECTION 6. NEGATIVE COVENANTS

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and the
Letter of Credit Usage shall have been reduced to zero, each Credit Party
covenants and agrees with the Agents, the Lenders and the Issuing Banks that:

Section 6.1. Indebtedness. Neither the Borrower nor any Restricted Subsidiary
will, directly or indirectly, create, incur, assume or otherwise become or
remain liable with respect to any Indebtedness, except:

(a) Indebtedness created under the Credit Documents, including pursuant to
Sections 2.24, 2.25 and 2.26;

(b) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Restricted Subsidiary; provided that (i) such Indebtedness shall
not have been transferred to any Person other than the Borrower or any
Restricted Subsidiary, (ii) such Indebtedness shall be evidenced by the
Intercompany Note, and, if owing to a Credit Party, shall have been pledged
pursuant to the Pledge and Security Agreement, (iii) such Indebtedness owing by
a Credit Party to a Restricted Subsidiary that is not a Guarantor Subsidiary
shall be unsecured and subordinated in right of payment to the payment in full
of the Obligations pursuant to the terms of the Intercompany Indebtedness
Subordination Agreement and (iv) such Indebtedness is permitted as an Investment
under Section 6.6(d);

(c) Guarantees incurred in compliance with Section 6.6(e);

(d) Indebtedness existing on the date hereof and set forth on Schedule 6.1 and
Refinancing Indebtedness in respect thereof;

(e) [reserved];

(f) (i) Indebtedness of the Borrower or any Restricted Subsidiary (A) incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets of the Borrower or any Restricted Subsidiary, provided that such
Indebtedness is incurred prior to or within 180 days after

 

121



--------------------------------------------------------------------------------

such acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets, (B) assumed in
connection with the acquisition of any fixed or capital assets of the Borrower
or any Restricted Subsidiary or (C) constituting Capital Lease Obligations and
(ii) Refinancing Indebtedness in respect thereof; provided that the aggregate
principal amount of Indebtedness incurred in reliance on this clause (f) shall
not exceed $75,000,000 at any time outstanding;

(g) [reserved];

(h) (i) Permitted Pari Passu Secured Indebtedness, Permitted Junior Lien Secured
Indebtedness and Permitted Unsecured Indebtedness; provided that (A) the
aggregate amount of Indebtedness incurred under this clause (h)(i) on any date
shall not exceed the Incremental Amount as of such date, (B) the stated final
maturity of such Indebtedness shall not be earlier than the latest Maturity Date
in effect on the date such Indebtedness is incurred, (C) the weighted average
life to maturity of any such Indebtedness shall be no shorter than the longest
remaining weighted average life to maturity of any Class of Term Loans
outstanding as of the date of the incurrence thereof (and, for purposes of
determining the weighted average life to maturity hereunder of any such Class of
Term Loans, the effects of any prepayments made prior to the date of the
determination shall be disregarded), (D) such Indebtedness satisfies the
Specified Permitted Indebtedness Documentation Requirements, (E) if such
Indebtedness constitutes Permitted Pari Passu Secured Indebtedness, (x) the
aggregate principal amount of all outstanding TLA Term Loans, shall not exceed,
on any date, the TLA Amount and (y) the Weighted Average Yield with respect to
such Permitted Pari Passu Secured Indebtedness, determined as of the date of
incurrence of such Permitted Pari Passu Secured Indebtedness, shall not be
greater than (I) in the case of Permitted Pari Passu Secured Indebtedness that
constitutes TLA Term Loans, the Weighted Average Yield with respect to the
Tranche A Term Loans and (II) in the case of Permitted Pari Passu Secured
Indebtedness that does not constitute TLA Term Loans, the Weighted Average Yield
with respect to the Tranche B Term Loans, in each case, determined as of such
date (giving effect to any amendments to the Weighted Average Yield with respect
to the Tranche A Term Loans or Tranche B Term Loans, as applicable, that became
effective subsequent to the Closing Date but prior to such date, but excluding
the effect of any increase in interest margins or floors with respect thereto
pursuant to this clause (E)), plus 0.50% per annum, unless the Applicable Rate
(together with, as provided in the proviso below, the Adjusted Eurodollar Rate
and Base Rate floors) with respect to the Tranche A Term Loans or Tranche B Term
Loans, as applicable, is increased, or fees to Lenders then holding the Tranche
A Term Loans or Tranche B Term Loans, as applicable, are paid, so as to cause
(I) the Weighted Average Yield with respect to the Tranche A Term Loans to equal
the Weighted Average Yield with respect to such Permitted Pari Passu Secured
Indebtedness that constitutes TLA Term Loans minus 0.50% or (II) the Weighted
Average Yield with respect to the Tranche B Term Loans to equal the Weighted
Average Yield with respect to such Permitted Pari Passu Secured Indebtedness
that does not constitute TLA Term Loans minus 0.50%, as applicable, provided
that any increase in the Weighted Average Yield with respect to the Tranche A
Term Loans or the Tranche B Term Loans, as the case may be, due to the
application of an Adjusted Eurodollar Rate or Base Rate floor to any Permitted
Pari Passu Secured Indebtedness incurred under this clause (E) shall be effected
solely through an increase to the extent of such differential in the Adjusted
Eurodollar Rate or Base Rate floor applicable to the Tranche A Term Loans or
Tranche B Term Loans, as the case may be, but only if and to the extent an
increase in such floor with respect to the Tranche A Term Loans or Tranche B
Term Loans, as the case may be, would cause an increase in the interest rate
then in effect with respect thereto and (F) the General Administrative Agent
shall have received a certificate, dated the date such Indebtedness is incurred
and signed by an Authorized Officer of the Borrower, confirming compliance with
the conditions set forth in clause (A) above and, if such Indebtedness or any
portion thereof is being incurred in reliance on clause (b) of the definition of
the term “Incremental Amount”, setting forth a reasonably detailed calculation
of the Incremental Amount under such clause; provided

 

122



--------------------------------------------------------------------------------

further that such Indebtedness may be incurred in the form of a bridge or other
interim credit facility intended to be extended, renewed or refinanced with
Long-Term Indebtedness (and such bridge or other interim credit facility shall
be deemed to satisfy clauses (B) and (C) above so long as (x) such credit
facility includes customary “rollover” provisions that are subject to no
conditions precedent other than (I) the occurrence of the date specified for the
“rollover” and (II) that no payment or bankruptcy event of default shall have
occurred and be continuing and (y) assuming such credit facility were to be
extended pursuant to such “rollover” provisions, such extended credit facility
would comply with clauses (B) and (C) above); and (ii) any Refinancing
Indebtedness in respect of any Indebtedness permitted under clause (i) above or
under this clause (ii); provided further that the aggregate principal amount of
all Indebtedness of Restricted Subsidiaries that are not Guarantor Subsidiaries
incurred and outstanding under this clause (h), together with the aggregate
principal amount of all Indebtedness of Restricted Subsidiaries that are not
Guarantor Subsidiaries incurred and outstanding under Sections 6.1(i) and
Section 6.1(o), shall not at any time exceed $25,000,000;

(i) (i) Permitted Pari Passu Secured Indebtedness, Permitted Junior Lien Secured
Indebtedness and Permitted Unsecured Indebtedness that, in each case, refinances
or replaces, in whole or in part, any Term Loans; provided that (A) the original
aggregate principal amount of such Indebtedness shall not exceed the aggregate
principal amount of such Term Loans being refinanced (except by an amount no
greater than accrued and unpaid interest, fees and premiums (if any) on such
Term Loans, any original issue discount or upfront fees applicable to such
Indebtedness and any reasonable fees, premiums and expenses relating to such
refinancing), (B) the stated final maturity of such Indebtedness shall not be
earlier than the Maturity Date of the Class of Term Loans being refinanced in
effect at the time such Indebtedness is incurred, (C) the weighted average life
to maturity of such Indebtedness (if other than in the form of revolving loans)
shall be no shorter than the remaining weighted average life to maturity of the
Class of Term Loans being refinanced (and, for purposes of determining the
weighted average life to maturity of such Class of Term Loans being refinanced,
the effects of any prepayments made prior to the date of the determination shall
be disregarded), (D) such Term Loans being refinanced or replaced shall be
repaid or prepaid substantially concurrently on the date such Indebtedness is
incurred and (E) such Indebtedness satisfies the Specified Permitted
Indebtedness Documentation Requirements; provided further that such Indebtedness
may be incurred in the form of a bridge or other interim credit facility
intended to be extended, renewed or refinanced with Long-Term Indebtedness (and
such bridge or other interim credit facility shall be deemed to satisfy clauses
(B) and (C) above so long as (x) such credit facility includes customary
“rollover” provisions that are subject to no conditions precedent other than
(I) the occurrence of the date specified for the “rollover” and (II) that no
payment or bankruptcy event of default shall have occurred and be continuing and
(y) assuming such credit facility were to be extended pursuant to such
“rollover” provisions, such extended credit facility would comply with clauses
(B) and (C) above); and (ii) any Refinancing Indebtedness in respect of any
Indebtedness permitted under clause (i) above or under this clause (ii);
provided further that the aggregate principal amount of all Indebtedness of
Restricted Subsidiaries that are not Guarantor Subsidiaries incurred and
outstanding under this clause (i), together with the aggregate principal amount
of all Indebtedness of Restricted Subsidiaries that are not Guarantor
Subsidiaries incurred and outstanding under Sections 6.1(h) and Section 6.1(o),
shall not at any time exceed $25,000,000;

(j) Indebtedness in the form of indemnification obligations incurred in
connection with any Acquisition or other Investment permitted by Section 6.6 or
any Disposition permitted by Section 6.8;

(k) Indebtedness (i) resulting from a bank or other financial institution
honoring a check, draft or similar instrument in the ordinary course of business
or (ii) in respect of netting services, overdraft protections or otherwise
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds, overdraft or any similar
services, in each case in the ordinary course of business;

 

123



--------------------------------------------------------------------------------

(l) Indebtedness in respect of (i) letters of credit, bank guarantees and
similar instruments issued for the account of the Borrower or any Restricted
Subsidiary in the ordinary course of business supporting obligations of the
Borrower or any Restricted Subsidiary (A) under workers’ compensation,
unemployment insurance, health, disability or other employee benefits and other
social security laws, (B) under bids, trade contracts, leases (other than
Capital Lease Obligations), supply and service agreements with vendors,
statutory obligations, bid bonds, surety bonds, appeal bonds, performance bonds,
completion guarantees and obligations of a like nature (including those incurred
to secure health, safety and environmental obligations) and (C) in an aggregate
amount not to exceed $5,000,000 at any time in respect of other purposes and
(ii) bid bonds, surety bonds, appeal bonds, performance bonds, completion
guarantees and obligations of a like nature (including those incurred to secure
health, safety and environmental obligations), in each case, provided in the
ordinary course of business and not in connection with money borrowed;

(m) Indebtedness of the Borrower or any Restricted Subsidiary in the form of
purchase price adjustments, earnouts, deferred compensation or other similar
arrangements incurred in connection with any Acquisition consummated prior to
the Closing Date or any Acquisition consummated after the Closing Date that is
permitted by Section 6.6; provided that such Indebtedness is not secured by any
Liens on the assets of the Borrower or any Restricted Subsidiary;

(n) [reserved];

(o) other unsecured Indebtedness of Holdings or any Restricted Subsidiary;
provided that the aggregate principal amount of Indebtedness permitted under
this clause (o) shall not exceed $50,000,000 at any time outstanding; provided
further that the aggregate principal amount of all Indebtedness of Restricted
Subsidiaries that are not Guarantor Subsidiaries incurred and outstanding under
this clause (o), together with the aggregate principal amount of all
Indebtedness of Restricted Subsidiaries that are not Guarantor Subsidiaries
incurred and outstanding under Sections 6.1(h) and 6.1(i), shall not at any time
exceed $25,000,000;

(p) Indebtedness in an aggregate amount not to exceed $25,000,000 at any time
outstanding that is secured by a Lien permitted by Section 6.2(e);

(q) Indebtedness owed to current or former officers, directors, employees or
consultants of the Borrower or any Restricted Subsidiary (or their respective
estates, heirs, family members, spouses or former spouses, domestic partners or
former domestic partners or beneficiaries under their respective estates) to
finance the purchase or redemption of Equity Interests in the Borrower permitted
by Section 6.4;

(r) Indebtedness consisting of the financing of insurance premiums or take or
pay obligations contained in supply arrangements that do not constitute
Guarantees, in each case, incurred in the ordinary course of business;

(s) to the extent constituting Indebtedness, all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in this Section 6.1; and

 

124



--------------------------------------------------------------------------------

(t) Indebtedness owed under Hedge Agreements that are entered into to hedge or
manage risks to which the Borrower or any Restricted Subsidiary has exposure
and, at the time such Hedge Agreements are entered into, are not for speculative
purposes.

For purposes of determining compliance with this Section 6.1 (subject to the
final sentence of each of the definitions of “Permitted Pari Passu Secured
Indebtedness”, “Permitted Junior Lien Secured Indebtedness” and “Permitted
Unsecured Indebtedness”), (i) in the event that an item of Indebtedness meets
the criteria of more than one of the categories of Indebtedness described in
this Section 6.1, the Borrower shall, in its sole discretion, classify such item
of Indebtedness (or any portion thereof) and may include the amount and type of
such Indebtedness in one or more of the above clauses, and the Borrower may
later reclassify such item of Indebtedness (or any portion thereof) and include
it in another of such clauses in which it could have been included at the time
it was incurred (but taking into account any increased Dollar limit in effect
under any such other clauses at the time of reclassification), (ii) for purposes
of assessing whether any Dollar limit set forth in any clause of this
Section 6.1 has been observed in connection with incurrence of any Indebtedness,
any other Indebtedness contemporaneously incurred pursuant to and in accordance
with the other available clauses of this Section 6.1 that do not require such
other Indebtedness to observe such Dollar limit shall be disregarded, even if
such other Indebtedness is of the same tranche or series as such Indebtedness
being incurred under such Dollar limit and (iii) no change in currency exchange
rates subsequent to an incurrence of Indebtedness permitted by this Section 6.1
shall, in and of itself, result in a violation of this Section 6.1.

Section 6.2. Liens. Neither the Borrower nor any Restricted Subsidiary will,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any asset of the Borrower or any Restricted Subsidiary, whether
now owned or hereafter acquired or licensed, or assign or sell any income,
profits or revenues (including accounts receivable and royalties) or rights in
respect of any thereof, except:

(a) Liens created under the Credit Documents;

(b) Permitted Encumbrances;

(c) any Lien on any asset of the Borrower or any Restricted Subsidiary existing
on the date hereof and set forth on Schedule 6.2, and any extensions, renewals
and replacements thereof; provided that (i) such Lien shall not apply to any
other asset of the Borrower or any Restricted Subsidiary, other than to proceeds
and products of, and after-acquired property that is affixed or incorporated
into, the assets covered by such Lien, and (ii) such Lien shall secure only
those obligations that it secures on the date hereof and any extensions,
renewals and refinancings thereof that do not increase the outstanding principal
amount thereof (except by an amount not greater than accrued and unpaid
interest, fees and premiums (if any) with respect to such original obligations
and reasonable fees and expenses arising from such extension, renewal or
refinancing) and, in the case of any such obligations constituting Indebtedness,
that are permitted under Section 6.1(d) as Refinancing Indebtedness in respect
thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such Liens secure only
Indebtedness outstanding under Section 6.1(f) and obligations relating thereto
not constituting Indebtedness and (ii) such Liens shall not apply to any other
asset of the Borrower or any Restricted Subsidiary, other than to proceeds and
products of, and after-acquired property that is affixed or incorporated into,
the assets covered by such Liens; provided further that individual financings of
equipment or other fixed or capital assets otherwise permitted to be secured
hereunder provided by any Person (or its Affiliates) may be cross-collateralized
to other such financings provided by such Person (or its Affiliates);

 

125



--------------------------------------------------------------------------------

(e) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any asset of any Person that becomes
(other than as a result of a redesignation of an Unrestricted Subsidiary) a
Restricted Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Restricted Subsidiary in a transaction
permitted hereunder) after the date hereof prior to the time such Person becomes
a Restricted Subsidiary (or is so merged or consolidated), and any extensions,
renewals and replacements thereof; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary (or such merger or consolidation), (ii) such Lien does
not encumber any other asset of the Borrower or any Restricted Subsidiary (other
than, in the case of any such merger or consolidation, the assets of any special
purpose merger Restricted Subsidiary that is a party thereto), other than
proceeds and products of, and after-acquired property that is affixed or
incorporated into, the assets covered by such Lien or becomes subject to such
Lien pursuant to an after-acquired property clause as in effect on the date of
such acquisition or the date such Person becomes a Restricted Subsidiary (or is
so merged or consolidated) and (iii) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary (or is so merged or consolidated), and
any extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof (except by an amount not greater than
accrued and unpaid interest, fees and premiums (if any) with respect to such
original obligations and reasonable fees and expenses arising from such
extension, renewal or refinancing) and, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.1;

(f) [reserved];

(g) Liens on the Collateral securing Permitted Incremental Equivalent
Indebtedness and obligations relating thereto not constituting Indebtedness;

(h) Liens on the Collateral securing Permitted Credit Agreement Refinancing
Indebtedness and obligations relating thereto not constituting Indebtedness;

(i) in connection with any Disposition permitted under Section 6.8, customary
rights and restrictions contained in agreements relating to such Disposition
pending the completion thereof;

(j) in the case of (i) any Restricted Subsidiary that is not a wholly owned
Subsidiary or (ii) the Equity Interests in any Person that is not a Restricted
Subsidiary (including any Unrestricted Subsidiary), any encumbrance, restriction
or other Lien, including any put and call arrangements, related to the Equity
Interests in such Restricted Subsidiary or such other Person set forth in
(A) its Organizational Documents or any related joint venture, shareholders’ or
similar agreement, in each case so long as such encumbrance or restriction is
applicable to all holders of the same class of Equity Interests or is otherwise
of the type that is customary for agreements of such type or (B) in the case of
clause (ii) above, in any agreement or document governing Indebtedness of such
Person;

(k) any Lien on assets of any CFC or CFC Holding Company; provided that (i) such
Lien shall not apply to any Collateral (including any Equity Interests in any
Subsidiary that constitute Collateral) or any other assets of the Borrower or
any Restricted Subsidiary that is not a CFC or CFC Holding Company and (ii) such
Lien shall secure only Indebtedness or other obligations of such CFC or CFC
Holding Company permitted hereunder;

 

126



--------------------------------------------------------------------------------

(l) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for any Acquisition
or Investment permitted hereunder;

(m) nonexclusive outbound licenses of Intellectual Property granted by the
Borrower or any Restricted Subsidiary in the ordinary course of business that do
not materially detract from the value of the affected asset or interfere with
the ordinary conduct of business of the Borrower or any Restricted Subsidiary;

(n) any Lien in favor of the Borrower or any Restricted Subsidiary (other than
Liens on assets of any Credit Party in favor of a Restricted Subsidiary that is
not a Guarantor Subsidiary);

(o) Liens on fixed or capital assets subject to any Sale/Leaseback Transaction
permitted under Section 6.9; provided that (i) such Liens secure only
Indebtedness permitted by Section 6.1(f) and obligations relating thereto not
constituting Indebtedness and (ii) such Liens shall not apply to any other asset
of the Borrower or any Restricted Subsidiary, other than to proceeds and
products of, and after-acquired property that is affixed or incorporated into,
the assets covered by such Liens;

(p) (i) deposits made in the ordinary course of business to secure obligations
to insurance carriers providing casualty, liability or other insurance to the
Borrower and the Restricted Subsidiaries and (ii) Liens on insurance policies
and the proceeds thereof securing the financing of the premiums with respect
thereto;

(q) Cash deposits not to exceed $2,500,000 at any time securing letters of
credit, bank guarantees and similar instruments issued in currencies other than
Dollars;

(r) leases entered into by the Borrower or any Restricted Subsidiary as lessor,
and Liens arising out of the Disposition of such leases, in each case, in the
ordinary course of business; and

(s) other Liens securing Indebtedness or other obligations; provided that the
aggregate outstanding amount of Indebtedness and other obligations secured by
Liens permitted by this clause (s) shall not exceed $25,000,000.

Section 6.3. No Further Negative Pledges. Neither the Borrower nor any
Restricted Subsidiary will, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of the Borrower or any Restricted Subsidiary to
create, incur or permit to exist any Lien upon any of its assets, whether now
owned or hereafter acquired, to secure any Obligations; provided that the
foregoing shall not apply to (a) restrictions and conditions imposed by law or
by any Credit Document, (b) restrictions and conditions existing on the date
hereof identified on Schedule 6.3, and amendments, modifications, extensions and
renewals thereof (including any such extension or renewal arising as a result of
an extension, renewal or refinancing of any Indebtedness containing such
restriction or condition), provided, in each case, that the scope of any such
restriction or condition shall not have been expanded as a result thereof,
(c) in the case of any Restricted Subsidiary that is not a wholly owned
Subsidiary or the Equity Interests in any Person that is not a Restricted
Subsidiary (including any Unrestricted Subsidiary), restrictions and conditions
imposed by the Organizational Documents of such Restricted Subsidiary or such
other Person or any related joint venture,

 

127



--------------------------------------------------------------------------------

shareholders’ or similar agreement, provided, in each case, that such
restrictions and conditions apply only to such Restricted Subsidiary and to any
Equity Interests in such Restricted Subsidiary or to the Equity Interests in
such other Person (including any Unrestricted Subsidiary), as applicable,
(d) restrictions and conditions imposed by any agreement or document governing
secured Indebtedness permitted by Section 6.1(f) or 6.1(n) or governing Liens
permitted by Section 6.2(d), 6.2(e), 6.2(l), 6.2(o), 6.2(p)(i) or 6.2(q) or by
clause (c), (d) or (m) of the definition of “Permitted Encumbrances”, provided
that such restrictions and conditions apply only to the assets securing such
Indebtedness or subject to such Liens, (e) [reserved], (f) in connection with
the sale of any Equity Interests in a Subsidiary or any other assets, customary
restrictions and conditions contained in agreements relating to such sale
pending the completion thereof, provided that such restrictions and conditions
apply only to the Subsidiary or the other assets to be sold and such sale is
permitted under Section 6.8, (g) restrictions and conditions imposed by any
agreement or document governing Indebtedness of any Restricted Subsidiary that
is not, and is not required to become, a Credit Party hereunder, provided that
such restrictions and conditions apply only to such Restricted Subsidiary,
(h) restrictions and conditions imposed by customary provisions in leases,
licenses and other agreements restricting the assignment thereof or, in the case
of any lease or license, permitting to exist any Lien on the assets leased or
licensed thereunder, (i) restrictions on cash or deposits or net worth imposed
by customers, suppliers or landlords under agreements entered into in the
ordinary course of business, (j) customary restrictions in respect of
Intellectual Property contained in licenses or sublicenses of, or other grants
of rights to use or exploit, such Intellectual Property, and (k) restrictions
and conditions contained in any agreement or instrument evidencing or governing
any Indebtedness permitted by Section 6.1(h), 6.1(i) or 6.1(o) to the extent, in
the good faith judgment of the Borrower, such restrictions and conditions are on
customary market terms for Indebtedness of such type and would not reasonably be
expected to impair in any material respect the ability of the Credit Parties to
meet their obligations under the Credit Documents. Nothing in this Section 6.3
shall be deemed to modify the requirements set forth in the definition of the
term “Collateral and Guarantee Requirement” or the obligations of the Credit
Parties under Sections 5.10, 5.11 or 5.12 or under the Collateral Documents.

Section 6.4. Restricted Payments. Neither the Borrower nor any Restricted
Subsidiary will declare or pay or make, or agree to declare or pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:

(a) each of the Borrower and any Restricted Subsidiary may declare and pay
dividends with respect to its Equity Interests payable solely in additional
Equity Interests in such Person permitted hereunder;

(b) any Restricted Subsidiary may declare and pay dividends or make other
distributions with respect to its capital stock, partnership or membership
interests or other similar Equity Interests, and declare and make other
Restricted Payments in respect of its Equity Interests, in each case ratably to
the holders of such Equity Interests (or, if not ratably, on a basis more
favorable to the Borrower and the Restricted Subsidiaries);

(c) the Borrower may make payments in respect of, or repurchases of its Equity
Interests deemed to occur upon the “cashless exercise” of, stock options, stock
purchase rights, stock exchange rights or other equity-based awards if such
payment or repurchase represents a portion of the exercise price of such
options, rights or awards or withholding taxes, payroll taxes or other similar
taxes due upon such exercise;

(d) the Borrower may make cash payments in lieu of the issuance of fractional
shares representing Equity Interests in the Borrower in connection with the
exercise of warrants, options or other Securities convertible into or
exchangeable for common stock in the Borrower;

 

128



--------------------------------------------------------------------------------

(e) the Borrower may make Restricted Payments in respect of its Equity Interests
pursuant to and in accordance with stock option plans or other benefit plans or
agreements for, or otherwise make Restricted Payments to redeem, retire,
purchase or otherwise acquire any of its Equity Interests held by, and the
Borrower may make Restricted Payments to permit any parent company of the
Borrower to make payments of the foregoing type in respect of its Equity
Interests held by, future, present or former directors, officers, employees or
consultants of the Borrower and the Restricted Subsidiaries or such parent
company, and to pay withholding or similar taxes thereon; provided that the
aggregate amount of the Restricted Payments made in reliance on this clause
(e) in any Fiscal Year shall not exceed the sum of (i) $15,000,000 plus (ii) an
amount equal to any unutilized portion of such amount in clause (i) in any
preceding Fiscal Year ended after the Closing Date; provided further that in no
event shall the aggregate amount of the Restricted Payments made in reliance on
this clause (e) in any Fiscal Year exceed $30,000,000;

(f) the Borrower and the Restricted Subsidiaries may make additional Restricted
Payments; provided that, immediately prior to the making thereof, and
immediately after giving Pro Forma Effect thereto, including to any related
incurrence of Indebtedness, (i) no Event of Default shall have occurred and be
continuing and (ii) the Total Net Leverage Ratio, determined as of the last day
of the then most recently ended Test Period, shall not exceed 3.00:1.00;

(g) the Borrower and the Restricted Subsidiaries may make regularly scheduled
interest and principal payments as and when due in respect of any Junior
Indebtedness, other than payments in respect of Subordinated Indebtedness
prohibited by the subordination provisions thereof;

(h) the Borrower and the Restricted Subsidiaries may refinance any Junior
Indebtedness with the proceeds of other Indebtedness to the extent permitted
under Section 6.1;

(i) so long as no Event of Default shall have occurred and be continuing, the
Borrower and the Restricted Subsidiaries may make additional Restricted
Payments; provided that the aggregate amount of Restricted Payments made in
reliance on this clause (i) since the Closing Date, taken together with the
aggregate amount of all Acquisition Consideration paid, and outstanding
Investments made, in reliance on Section 6.6(o), shall not exceed $50,000,000;

(j) the Borrower and the Restricted Subsidiaries may make additional Restricted
Payments; provided that (i) immediately prior to the making thereof, and
immediately after giving Pro Forma Effect thereto, including to any related
incurrence of Indebtedness (A) no Event of Default shall have occurred and be
continuing and (B) the Total Net Leverage Ratio, determined as of the last day
of the then most recently ended Test Period, shall not exceed 4.25:1.00,
(ii) the amount of any such Restricted Payment shall not exceed the Available
Basket Amount at the time such Restricted Payment is made and (iii) the Borrower
shall have delivered to the General Administrative Agent a certificate of an
Authorized Officer of the Borrower certifying that all the requirements set
forth in this clause (j) have been satisfied with respect to such Restricted
Payment and including reasonably detailed calculations demonstrating
satisfaction of the requirements set forth in clause (ii) above;

(k) the Borrower and the Restricted Subsidiaries may make any Restricted Payment
contemplated by the Nutrisystem Acquisition Agreement (including with respect to
Company Stock Options, Company Restricted Stock Awards and Company PRSU Awards
(each, as defined in the Nutrisystem Acquisition Agreement)); and

 

129



--------------------------------------------------------------------------------

(l) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire Equity Interests that are not Disqualified Equity Interests,
or warrants or options to acquire any such Equity Interests that are not
Disqualified Equity Interests, with the proceeds received from the substantially
concurrent issue of new Equity Interests that are not Disqualified Equity
Interests.

Section 6.5. Restrictions on Subsidiary Distributions. Neither the Borrower nor
any Restricted Subsidiary will, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of any Restricted Subsidiary (a) to pay
dividends or make other distributions on its Equity Interests owned by the
Borrower or any Restricted Subsidiary, (b) to repay or prepay any Indebtedness
owing by such Restricted Subsidiary to the Borrower or any Restricted
Subsidiary, (c) to make loans or advances to the Borrower or any Restricted
Subsidiary or to Guarantee the Obligations or (d) to transfer, lease or license
any of its assets to the Borrower or any Restricted Subsidiary; provided that
the foregoing shall not apply to (i) restrictions and conditions imposed by law
or by any Credit Document, (ii) restrictions and conditions existing on the date
hereof identified on Schedule 6.5, and amendments, modifications, extensions or
renewals thereof (including any such extension or renewal arising as a result of
an extension, renewal or refinancing of any Indebtedness containing such
restriction or condition), provided, in each case, that the scope of any such
restriction or condition shall not have been expanded as a result thereof,
(iii) in the case of any Restricted Subsidiary that is not a wholly owned
Subsidiary of the Borrower or, in the case of restrictions and conditions
referred to in clause (d) above, the Equity Interests in any Person that is not
a Restricted Subsidiary (including any Unrestricted Subsidiary), restrictions
and conditions imposed by agreements and documents governing Indebtedness of
such Restricted Subsidiary or such Person or its Organizational Documents or any
related joint venture, shareholders’ or similar agreement, provided that such
restrictions and conditions apply only to such Restricted Subsidiary or, in the
case of restrictions and conditions referred to in clause (d) above, to any
Equity Interests in such Restricted Subsidiary or such other Person (including
any Unrestricted Subsidiary), as applicable, (iv) in the case of restrictions
and conditions referred to clause in (d) above, restrictions and conditions
imposed by any agreement relating to secured Indebtedness permitted by
Section 6.1(f) or 6.1(n) or governing Liens permitted by Section 6.2(d), 6.2(e),
6.2(l), 6.2(o), 6.2(p)(i) or 6.2(q) or by clause (c), (d) or (m) of the
definition of “Permitted Encumbrances”, provided that such restrictions and
conditions apply only to the assets securing such Indebtedness or subject to
such Liens, (v) [reserved], (vi) in connection with the sale of any Equity
Interests in a Subsidiary or any other assets, customary restrictions and
conditions contained in agreements relating to such sale pending the completion
thereof, provided that such restrictions and conditions apply only to the
Subsidiary or the other assets to be sold and such sale is permitted under
Section 6.8, (vii) in the case of restrictions or conditions referred to in
clauses (c) and (d) above, restrictions and conditions imposed by any agreement
or document governing Indebtedness of any Restricted Subsidiary that is not, and
is not required to become, a Credit Party hereunder, provided that such
restrictions and conditions apply only to such Restricted Subsidiary, (viii) in
the case of restrictions and conditions referred to in clause (d) above,
restrictions and conditions imposed by customary provisions in leases, licenses
and other agreements restricting the assignment thereof or, in the case of any
lease or license, permitting to exist any Lien on the assets leased or licensed
thereunder, (ix) restrictions on cash or deposits or net worth imposed by
customers, suppliers or landlords under agreements entered into in the ordinary
course of business, (x) in the case of restrictions and conditions referred to
in clause (d) above, customary restrictions in respect of Intellectual Property
contained in licenses or sublicenses of, or other grants of rights to use or
exploit, such Intellectual Property, (xi) [reserved], and (xii) restrictions and
conditions contained in any agreement or instrument evidencing or governing any
Indebtedness permitted by Section 6.1(h), 6.1(i) or 6.1(o) to the extent, in the
good faith judgment the Borrower, such restrictions and conditions are on
customary market terms for Indebtedness of such type and such restrictions and
conditions would not reasonably be expected to impair in any material respect
the ability of the Credit Parties to meet their obligations under the Credit
Documents. Nothing in this Section 6.5 shall be deemed to modify the
requirements set forth in the definition of the term “Collateral and Guarantee
Requirement” or the obligations of the Credit Parties under Sections 5.10, 5.11
or 5.12 or under the Collateral Documents.

 

130



--------------------------------------------------------------------------------

Section 6.6. Investments. Neither the Borrower nor any Restricted Subsidiary
will purchase or acquire (including pursuant to any merger or consolidation with
any Person that was not a wholly owned Restricted Subsidiary of the Borrower
prior thereto), hold, make or otherwise permit to exist any Investment in any
other Person, or make any Acquisition, except:

(a) Investments in Cash and Cash Equivalents;

(b) Investments existing on the date hereof that are set forth on Schedule 6.6
(but not any additions thereto (including any capital contributions) made after
the date hereof);

(c) Investments by the Borrower and the Restricted Subsidiaries in Equity
Interests in their Restricted Subsidiaries; provided that (i) such investees are
Restricted Subsidiaries prior to such Investments (or such Equity Interests are
held as the result of a designation of an Unrestricted Subsidiary as a
Restricted Subsidiary), (ii) any such Equity Interests held by a Credit Party
shall be pledged if and as required by the definition of the term “Collateral
and Guarantee Requirement” and (iii) the aggregate amount of such investments by
the Credit Parties in, and loans and advances by the Credit Parties to, and
Guarantees by the Credit Parties of Indebtedness and other obligations of,
Foreign Subsidiaries or Restricted Subsidiaries that are not Guarantor
Subsidiaries (excluding all such investments, loans, advances and Guarantees
existing on the date hereof and permitted by clause (b) above) shall not exceed
$5,000,000 at any time outstanding;

(d) loans or advances made by the Borrower or any Restricted Subsidiary to the
Borrower or any Restricted Subsidiary; provided that (i) the Indebtedness
resulting therefrom is permitted by Section 6.1(b) and (ii) the amount of such
loans and advances made by the Credit Parties to Restricted Subsidiaries that
are not Guarantor Subsidiaries shall be subject to the limitation set forth in
clause (c) above;

(e) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other obligations of the Borrower or any Restricted Subsidiary (including any
such Guarantees arising as a result of any such Person being a joint and several
co-applicant with respect to any letter of credit or letter of guaranty);
provided that (i) a Restricted Subsidiary shall not Guarantee any Junior
Indebtedness unless (A) such Restricted Subsidiary has Guaranteed the
Obligations and (B) in the case of Junior Indebtedness that is Subordinated
Indebtedness, such Guarantee is subordinated to such Guarantee of the
Obligations on terms no less favorable to the Lenders than the subordination
provisions of such Subordinated Indebtedness, (ii) no Subsidiary that has not
Guaranteed the Obligations shall Guarantee any Indebtedness of any Credit Party
and (iii) the aggregate amount of Indebtedness and other obligations of
Subsidiaries that are not Guarantor Subsidiaries that is Guaranteed by any
Credit Party shall be subject to the limitation set forth in clause (c) above;

(f) (i) Investments consisting of extensions of credit in the nature of accounts
receivable or negotiable instruments arising from the grant of trade credit in
the ordinary course of business, (ii) Investments received in satisfaction or
partial satisfaction of obligations thereof from financially troubled account
debtors and (iii) deposits, prepayments and other credits to suppliers made in
the ordinary course of business consistent with the past practices of the
Borrower and the Restricted Subsidiaries;

(g) Investments made as a result of the receipt of noncash consideration from
any Disposition of any asset in compliance with Section 6.8;

 

131



--------------------------------------------------------------------------------

(h) Investments by the Borrower or any Restricted Subsidiary that result solely
from the receipt by the Borrower or any Restricted Subsidiary from any of its
Subsidiaries of a dividend or other Restricted Payment in the form of Equity
Interests, evidences of Indebtedness or other Securities (but not any additions
thereto made after the date of the receipt thereof);

(i) Investments in the form of Hedge Agreements permitted under Section 6.1(t);

(j) payroll, travel and similar advances to directors, officers, employees and
consultants of the Borrower or any Restricted Subsidiary to cover matters that
are expected at the time of such advances to be treated as expenses of the
Borrower or such Restricted Subsidiary for accounting purposes and that are made
in the ordinary course of business;

(k) loans or advances to directors, officers, employees and consultants (or
their respective estates, heirs, family members, spouses or former spouses,
domestic partners or former domestic partners or beneficiaries under their
respective estates) of the Borrower or any Restricted Subsidiary in the ordinary
course of business for travel, relocation and related expenses;

(l) Permitted Acquisitions; provided that the aggregate Acquisition
Consideration paid pursuant to this clause (l) or clause (o) below, taken
together with the aggregate amount of other Investments made pursuant to clause
(o) below, in each case in respect of Restricted Subsidiaries that do not become
Guarantors, or in respect of other assets that are not, upon the acquisition
thereof, directly owned by the Borrower or a Guarantor Subsidiary, shall not
exceed $50,000,000;

(m) any other Acquisition or other Investment; provided that, immediately prior
to the consummation thereof, and immediately after giving Pro Forma Effect
thereto, including to any related incurrence of Indebtedness, (i) no Event of
Default shall have occurred and be continuing and (ii) the Total Net Leverage
Ratio, determined as of the last day of the then most recently ended Test
Period, shall not exceed 3.50:1.00; provided further that, in the case of any
Limited Conditionality Transaction, at the option of the Borrower, the
conditions set forth in clauses (i) and (ii) above may be tested in accordance
with Section 1.5;

(n) any other Acquisition or other Investment; provided that (i) immediately
prior to the consummation thereof, and immediately after giving Pro Forma Effect
thereto, including to any related incurrence of Indebtedness, (A) no Event of
Default shall have occurred and be continuing and (B) the Total Net Leverage
Ratio, determined as of the last day of the then most recently ended Test
Period, shall not exceed 4.25:1.00, (ii) the Acquisition Consideration with
respect to any such Acquisition or the amount of any such other Investment shall
not exceed the Available Basket Amount at the time of the consummation thereof
and (iii) the Borrower shall have delivered to the General Administrative Agent
a certificate of an Authorized Officer of the Borrower certifying that all the
requirements set forth in this clause (n) have been satisfied with respect to
such Investment or Acquisition and including reasonably detailed calculations
demonstrating satisfaction of the requirements set forth in clause (ii) above;
provided further that, in the case of any Limited Conditionality Transaction, at
the option of the Borrower, the condition set forth in clause (i) above may be
tested in accordance with Section 1.5;

(o) any other Acquisition or other Investment; provided that (i) the Acquisition
Consideration with respect to any such Acquisition or the amount of any such
other Investment shall not cause the aggregate amount of (x) all Acquisition
Consideration paid, together with the aggregate amount of outstanding
Investments made, in reliance on this clause (o), and (y) the aggregate amount
of all Restricted Payments made in reliance on Section 6.4(i), to exceed
$50,000,000, and (ii) the aggregate Acquisition Consideration paid pursuant to
this subclause (ii) of this clause (o) or the

 

132



--------------------------------------------------------------------------------

proviso to clause (l) above, taken together with the aggregate amount of other
Investments made pursuant to this subclause (ii) of this clause (o), in each
case in respect of Restricted Subsidiaries that do not become Guarantors, or in
respect of other assets that are not, upon the acquisition thereof, directly
owned by the Borrower or a Guarantor Subsidiary, shall not exceed $50,000,000;

(p) any Investment in a joint venture or a Restricted Subsidiary that is not a
wholly owned Subsidiary of the Borrower; provided that the aggregate amount of
Investments permitted by this clause (p) shall not exceed $25,000,000 at any
time outstanding;

(q) Investments (i) by the Borrower or any other Credit Party in any Restricted
Subsidiary that is not a Guarantor Subsidiary to the extent made with Cash or
Cash Equivalents necessary to fund a Permitted Acquisition or (ii) consisting of
the transfer or contribution to any CFC or CFC Holding Company of Equity
Interests in any other CFC or CFC Holding Company or exchange of Indebtedness
owing by any CFC or CFC Holding Company for Indebtedness, in a like amount,
owing by another CFC or CFC Holding Company;

(r) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers;

(s) Guarantees of obligations of any Restricted Subsidiary in respect of leases
(other than Capital Lease Obligations) entered into in the ordinary course of
business;

(t) Investments held by a Person that becomes (other than as a result of a
redesignation of an Unrestricted Subsidiary) a Restricted Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into
the Borrower or a Restricted Subsidiary) after the Closing Date, in each case,
in a transaction permitted hereunder, provided that such Investments exist at
the time such Person becomes a Restricted Subsidiary (or is so merged or
consolidated) and are not made in contemplation of or in connection with such
Person becoming a Restricted Subsidiary (or such merger or consolidation);

(u) Investments held by any Unrestricted Subsidiary at the time such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant to
the definition of the term “Unrestricted Subsidiary”, provided that such
Investments have not been made in contemplation of or in connection with such
redesignation;

(v) any other Acquisition or other Investment to the extent consideration
therefor is made solely with Equity Interests in the Borrower (other than any
Disqualified Equity Interests);

(w) Investments made with reinvested Net Proceeds as contemplated by
Section 2.14;

(x) Investments by Foreign Subsidiaries that are held or made outside the United
States of America of the same or similar quality as Cash Equivalents, and
Investments by a Foreign Subsidiary in another Foreign Subsidiary; and

(y) to the extent constituting Investments, transactions permitted by
Sections 6.1, 6.4 and 6.8.

For purposes of determining compliance with this Section 6.6, (i) in the event
that an Investment meets the criteria of more than one of the categories of
Investment described in this Section 6.6, the Borrower shall, in its sole
discretion, classify such Investment (or any portion thereof) and may include
the

 

133



--------------------------------------------------------------------------------

amount and type of such Investment in one or more of the above clauses, and the
Borrower may later reclassify such Investment (or any portion thereof) and
include it in another of such clauses in which it could have been included at
the time it was incurred (but taking into account any increased Dollar limit in
effect under any such other clauses at the time of reclassification), (ii) for
purposes of assessing whether any Dollar limit set forth in any clause of this
Section 6.6 has been observed in connection with making any Investment, any
other Investment contemporaneously incurred pursuant to and in accordance with
the other available clauses of this Section 6.6 that do not require such other
Investment to observe such Dollar limit shall be disregarded, even if such other
Investment is related to the Investment being incurred under such Dollar limit
and (iii) no change in currency exchange rates subsequent to an incurrence of
Investment permitted by this Section 6.6 shall, in and of itself, result in a
violation of this Section 6. Notwithstanding anything to the contrary in this
Section 6.6 (i) neither the Borrower nor any Restricted Subsidiary shall make
any Investment that results in or facilitates in any manner Indebtedness not
permitted under Section 6.1, any Restricted Payment not permitted under
Section 6.4 or any fundamental change or Disposition not permitted under
Section 6.8 and (ii) no intellectual property or intellectual property license
material to the business of the Borrower and its Restricted Subsidiaries may be
invested in, or otherwise transferred to, any Person that is not a Credit Party
(other than by way of non-exclusive licenses of any such intellectual property
granted to a Subsidiary that is not a Guarantor Subsidiary).

Section 6.7. Financial Covenant. The Borrower will not, on or after the date set
forth in the table below, permit the Total Net Leverage Ratio of the Borrower
and the Restricted Subsidiaries as of the last day of any Fiscal Quarter to
exceed the ratio set forth for such date in the table below:

 

Date

   Total Net Leverage Ratio  

June 30, 2019

     6.25:1.00  

December 31, 2019

     5.75:1.00  

December 31, 2020

     5.25:1.00  

December 31, 2021

     4.75:1.00  

Section 6.8. Fundamental Changes; Disposition of Assets; Equity Interests of
Subsidiaries. (a) Neither the Borrower nor any Restricted Subsidiary will merge
or consolidate with or into any other Person, or liquidate, wind-up or dissolve
(or suffer any liquidation or dissolution), and neither the Borrower nor any
Restricted Subsidiary shall Dispose (whether in one transaction or in a series
of transactions) of assets that represent all or substantially all of the assets
of the Borrower and the Restricted Subsidiaries, on a consolidated basis, except
that:

(i) any Person (other than the Borrower) may merge into the Borrower in a
transaction in which the Borrower is the surviving Person;

(ii) any Person (other than the Borrower) may merge or consolidate with or into
any Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary (and if any party to such merger or consolidation is a
Guarantor Subsidiary, the surviving Person is a Guarantor Subsidiary);

(iii) any transaction permitted under Section 6.8(b) may be effected by means of
a merger or consolidation (it being understood that any merger or consolidation
of a Guarantor that results in such Guarantor becoming a Restricted Subsidiary
that is not a Guarantor Subsidiary shall be deemed an Investment in a Restricted
Subsidiary that is not a Guarantor Subsidiary);

 

134



--------------------------------------------------------------------------------

(iv) any Restricted Subsidiary (other than the Borrower) may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not disadvantageous
to the Lenders in any material respect; and

(v) the Borrower or any other Credit Party may Dispose of all or substantially
all of its assets to the Borrower or to another Credit Party;

provided that, in the case of clauses (i), (ii) and (iii) above, any such merger
or consolidation shall not be permitted unless it, and each Investment resulting
therefrom, is also permitted under Section 6.6 (other than pursuant to
Section 6.6(y)).

(b) Neither the Borrower nor any Restricted Subsidiary will Dispose of, or
exclusively license, any asset, including any Equity Interest, owned by it,
except:

(i) Dispositions of (A) inventory and obsolete, worn out or surplus equipment in
the ordinary course of business, (B) leasehold improvements to landlords
pursuant to the terms of leases in respect of any Leasehold Property,
(C) Intellectual Property no longer used or useful in the business of the
Borrower and its Subsidiaries and (D) Cash and Cash Equivalents;

(ii) Dispositions, and exclusive licenses, to any Credit Party;

(iii) Investments made in compliance with Sections 6.6 and 6.10;

(iv) Dispositions of accounts receivable in connection with the compromise or
collection thereof in the ordinary course of business consistent with past
practice and not as part of any accounts receivables financing transaction;

(v) Dispositions of Equity Interests in, or Indebtedness or other Securities of,
any Unrestricted Subsidiary, provided that all Dispositions made in reliance on
this clause (v) shall be made for fair value (as determined reasonably and in
good faith by the Borrower);

(vi) leases and licenses entered into by the Borrower or any Restricted
Subsidiary as a licensor or lessor in the ordinary course of business, provided
that such leases or license do not adversely affect in any material respect the
value of the properties subject thereto (including the value thereof as
Collateral) or interfere in any material respect with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;

(vii) Dispositions of assets in any Insurance/Condemnation Event; provided that
the Net Proceeds thereof shall be applied as required by Section 2.14;

(viii) to the extent constituting Dispositions, Restricted Payments made in
compliance with Section 6.4;

(ix) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(x) the unwinding of any Hedge Agreement; and

 

135



--------------------------------------------------------------------------------

(xi) other Dispositions of assets that are not permitted by any other clause of
this Section 6.8(b); provided that (A) all Dispositions made in reliance on this
clause (xi) shall be made for fair value and at least 75% Cash consideration,
(B) the Net Proceeds thereof shall be applied as required by Section 2.14 and
(C) no Default or Event of Default shall have occurred and be continuing at the
time such Disposition is made or would result therefrom.

Section 6.9. Sales and Leasebacks. Neither the Borrower nor any Restricted
Subsidiary will enter into any Sale/Leaseback Transaction unless (a) any Capital
Lease Obligations arising in connection therewith are permitted under
Section 6.1(f) and (b) any Liens arising in connection therewith (including
Liens deemed to arise in connection with any such Capital Lease Obligations) are
permitted under Section 6.2(o).

Section 6.10. Transactions with Affiliates. Neither the Borrower nor any
Restricted Subsidiary will, directly or indirectly, enter into or permit to
exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of the Borrower or
such Restricted Subsidiary on terms that are less favorable to the Borrower or
such Restricted Subsidiary, as the case may be, than those that would prevail in
an arm’s-length transaction with unrelated third parties; provided that the
foregoing restriction shall not apply to (a) transactions between or among the
Borrower and its Subsidiaries not involving any other Affiliate, (b) any
Restricted Payment permitted under Section 6.4, (c) issuances by the Borrower of
Equity Interests (other than Disqualified Equity Interests) and receipt by the
Borrower of capital contributions, (d) compensation and indemnification
arrangements for directors, officers, employees and consultants of the Borrower
or any Restricted Subsidiary entered into in the ordinary course of business,
(e) loans and advances permitted under Section 6.6(j) or 6.6(k), (f) the
Transactions, and (g) the transactions set forth on Schedule 6.10.

Section 6.11. Conduct of Business. Neither the Borrower nor any Restricted
Subsidiary will engage in any business other than the businesses engaged in by
the Borrower and the Restricted Subsidiaries on the Closing Date, provided that
the Borrower and the Restricted Subsidiaries shall be permitted to engage in any
business that is similar, complementary or related to, or a reasonable extension
of, the business conducted by the Borrower and the Restricted Subsidiaries as of
the Closing Date.

Section 6.12. Amendments or Waivers of Organizational Documents and Certain
Agreements. Neither the Borrower nor any Restricted Subsidiary will agree to any
amendment, restatement, supplement or other modification to, or waiver of any of
its rights under, (a) any agreement or instrument governing or evidencing Junior
Indebtedness or (b) its Organizational Documents, in each case, to the extent
such amendment, modification or waiver could reasonably be expected to be
adverse in any material respect to the Lenders, it being understood that any
Junior Indebtedness may be modified to permit any extension or refinancing
thereof to the extent otherwise permitted by this Agreement.

Section 6.13. Fiscal Year. Neither the Borrower nor any Restricted Subsidiary
will change its Fiscal Year to end on a date other than December 31.

SECTION 7. GUARANTEE

Section 7.1. Guarantee of the Obligations. The Guarantors jointly and severally
hereby irrevocably and unconditionally guarantee the due and punctual payment in
full of all Obligations when and as the same shall become due. In furtherance of
the foregoing, the Guarantors hereby jointly and severally agree that upon the
failure of the Borrower or any other Person to pay any of the Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under

 

136



--------------------------------------------------------------------------------

Section 362(a) of the Bankruptcy Code or any similar provision of, or stay
imposed under, any other Debtor Relief Law), the Guarantors will upon demand
pay, or cause to be paid, in Cash, to the General Administrative Agent, for the
ratable benefit of Secured Parties, an amount equal to the sum of all
Obligations then due as aforesaid.

Section 7.2. Indemnity by the Borrower; Contribution by the Guarantors. (a) In
addition to all such rights of indemnity and subrogation as the Borrower or any
Guarantor Subsidiary may have under applicable law (but subject to Section 7.5),
the Borrower agrees that (i) in the event a payment shall be made by any
Guarantor Subsidiary under its Obligations Guarantee, the Borrower shall
indemnify such Guarantor Subsidiary for the full amount of such payment and such
Guarantor Subsidiary shall be subrogated to the rights of the Person to whom
such payment shall have been made to the extent of such payment and (ii) in the
event any Collateral provided by any Guarantor Subsidiary shall be sold pursuant
to any Collateral Document to satisfy in whole or in part any Obligations, the
Borrower shall indemnify such Guarantor Subsidiary in an amount equal to the
fair value of the assets so sold.

(b) The Guarantor Subsidiaries desire to allocate among themselves, in a fair
and equitable manner, their obligations arising under this Section 7 and under
the Collateral Documents. Accordingly, in the event any payment or distribution
is made on any date by a Guarantor Subsidiary under its Obligations Guarantee
such that its Aggregate Payments exceed its Fair Share as of such date (such
Guarantor Subsidiary being referred to as a “Claiming Guarantor”) and the
Borrower does not indemnify such Claiming Guarantor in accordance with
Section 7.2(a), such Claiming Guarantor shall be entitled to a contribution from
each other Guarantor Subsidiary in an amount sufficient to cause each Guarantor
Subsidiary’s Aggregate Payments to equal its Fair Share as of such date (and for
all purposes of this Section 7.2(b), any sale or other dispositions of
Collateral of a Guarantor Subsidiary pursuant to an exercise of remedies under
any Collateral Document shall be deemed to be a payment by such Guarantor
Subsidiary under its Obligations Guarantee in an amount equal to the fair value
of such Collateral, less any amount of the proceeds of such sale or other
dispositions returned to such Guarantor Subsidiary). “Fair Share” means, with
respect to any Guarantor Subsidiary as of any date of determination, an amount
equal to (i) the ratio of (A) the Fair Share Contribution Amount with respect to
such Guarantor Subsidiary to (B) the aggregate of the Fair Share Contribution
Amounts with respect to all Guarantor Subsidiaries multiplied by (ii) the
aggregate amount paid or distributed on or before such date by all Claiming
Guarantors under their Obligations Guarantees. “Fair Share Contribution Amount”
means, with respect to any Guarantor Subsidiary as of any date of determination,
the maximum aggregate amount of the obligations of such Guarantor Subsidiary
under its Obligations Guarantee that would not render its obligations thereunder
subject to avoidance as a preference, fraudulent transfer or conveyance or
transfer at undervalue under Section 548 of the Bankruptcy Code or any
comparable applicable provisions of state or foreign law; provided that solely
for purposes of calculating the “Fair Share Contribution Amount” with respect to
any Guarantor Subsidiary for purposes of this Section 7.2(b), any assets or
liabilities of such Guarantor Subsidiary arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution under this Section 7 shall not be considered as assets or
liabilities of such Guarantor Subsidiary. “Aggregate Payments” means, with
respect to any Guarantor Subsidiary as of any date of determination, an amount
equal to (A) the aggregate amount of all payments and distributions made on or
before such date by such Guarantor Subsidiary in respect of its Obligations
Guarantee (including any payments and distributions made under this
Section 7.2(b)), minus (B) the aggregate amount of all payments received on or
before such date by such Guarantor Subsidiary from the Borrower pursuant to
Section 7.2(a) or the other Guarantor Subsidiaries pursuant to this
Section 7.2(b). The amounts payable under this Section 7.2(b) shall be
determined as of the date on which the related payment or distribution is made
by the applicable Claiming Guarantor. The allocation among Guarantor
Subsidiaries of their obligations as set forth in this Section 7.2(b) shall not
be construed in any way to limit the liability of any Guarantor Subsidiary
hereunder or under any Collateral Document.

 

137



--------------------------------------------------------------------------------

Section 7.3. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations under this Section 7 are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance that constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
in Cash of the Obligations. In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:

(a) its Obligations Guarantee is a guarantee of payment when due and not of
collectability and is a primary obligation of such Guarantor and not merely a
contract of surety;

(b) the General Administrative Agent may enforce its Obligations Guarantee upon
the occurrence of an Event of Default notwithstanding the existence of any
dispute between the Borrower and any Secured Party with respect to the existence
of such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower or of any other guarantor of the Obligations
(including any other Guarantor), and a separate action or actions may be brought
and prosecuted against such Guarantor whether or not any action is brought
against the Borrower, any such other guarantor or any other Person and whether
or not the Borrower, any such other guarantor or any other Person is joined in
any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Obligations shall
in no way limit, affect, modify or abridge any Guarantor’s liability for any
portion of the Obligations that has not been paid (and, without limiting the
generality of the foregoing, if the General Administrative Agent is awarded a
judgment in any suit brought to enforce any Guarantor’s covenant to pay a
portion of the Obligations, such judgment shall not be deemed to release such
Guarantor from its covenant to pay the portion of the Obligations that is not
the subject of such suit, and such judgment shall not, except to the extent
satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Obligations);

(e) any Secured Party may, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability of the
Obligations Guarantees or giving rise to any reduction, limitation, impairment,
discharge or termination of any Guarantor’s liability under this Section 7, at
any time and from time to time (i) renew, extend, accelerate, increase the rate
of interest on, or otherwise change the time, place, manner or terms of payment
of the Obligations, (ii) settle, compromise, release or discharge, or accept or
refuse any offer of performance with respect to, or substitutions for, the
Obligations or any agreement relating thereto, and/or subordinate the payment of
the same to the payment of any other obligations, (iii) request and accept other
guarantees of the Obligations and take and hold security for the payment of the
Obligations, (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Obligations, any other guarantees of the Obligations
or any other obligation of any Person (including any other Guarantor) with
respect to the Obligations, (v) enforce and apply any security now or hereafter
held by or for the benefit of such Secured Party in respect of the Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Secured Party may have against any such security, in each case
as such Secured Party in its discretion may determine consistent herewith or
with the applicable Specified Hedge Agreement or Specified Cash Management
Services Agreement and any applicable security agreement, including foreclosure
on any such security or exercise of a power of sale pursuant to one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable, and even though such action operates to impair or
extinguish any right of

 

138



--------------------------------------------------------------------------------

reimbursement or subrogation or other right or remedy of any Guarantor against
any other Credit Party or any security for the Obligations, and (vi) exercise
any other rights available to it under the Credit Documents or any Specified
Hedge Agreements and Specified Cash Management Services Agreements; and

(f) the Obligations Guarantees and the obligations of the Guarantors thereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason, including the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them (in any case other than payment in full in
Cash of the Obligations or release of a Guarantor Subsidiary’s Obligations
Guarantee in accordance with Section 9.8(d)(ii)): (i) any failure or omission to
assert or enforce or agreement or election not to assert or enforce, or the stay
or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under the Credit Documents or any Specified Hedge Agreements or
Specified Cash Management Services Agreements, at law, in equity or otherwise)
with respect to the Obligations or any agreement relating thereto, or with
respect to any other guarantee of or security for the payment of the
Obligations, (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) of any Credit Document, any Specified Hedge
Agreement or any Specified Cash Management Services Agreement or any agreement
or instrument executed pursuant thereto, or of any other guarantee or security
for the Obligations, in each case whether or not in accordance with the terms
hereof or such Credit Document, such Specified Hedge Agreement or such Specified
Cash Management Services Agreement or any agreement relating to such other
guarantee or security, (iii) the Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect,
(iv) the application of payments received from any source (other than payments
received pursuant to the other Credit Documents or any Specified Hedge Agreement
or Specified Cash Management Services Agreement under which any Obligations
arose or from the proceeds of any security for the Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Obligations) to the payment of obligations other than the Obligations, even
though any Secured Party could have elected to apply such payment to all or any
part of the Obligations, (v) any Secured Party’s consent to the change,
reorganization or termination of the corporate structure or existence of the
Borrower or any Subsidiary and to any corresponding restructuring of the
Obligations, (vi) any failure to perfect or continue perfection of a security
interest in any collateral that secures any of the Obligations, (vii) any
defenses, set-offs or counterclaims that the Borrower or any other Credit Party
may allege or assert against any Secured Party in respect of the Obligations,
including failure of consideration, breach of warranty, statute of frauds,
statute of limitations, accord and satisfaction and usury, and (viii) any other
act or thing or omission, or delay to do any other act or thing, that may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Obligations.

Section 7.4. Waivers by the Guarantors. To the extent permitted by law, each
Guarantor hereby waives, for the benefit of the Secured Parties: (a) any right
to require any Secured Party, as a condition of payment or performance by such
Guarantor in respect of its obligations under this Section 7, (i) to proceed
against the Borrower, any other guarantor of the Obligations (including any
other Guarantor) or any other Person, (ii) to proceed against or exhaust any
security held from the Borrower, any such other guarantor or any other Person,
(iii) to proceed against or have resort to any balance of any deposit account or
credit on the books of any Secured Party in favor of any Credit Party or any
other Person, or (iv) to pursue any other remedy in the power of any Secured
Party whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any other
Guarantor, including any defense based on or arising out of the lack of validity
or the unenforceability of the Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of

 

139



--------------------------------------------------------------------------------

the Borrower or any other Guarantor from any cause other than payment in full in
Cash of the Obligations; (c) any defense based upon any law that provides that
the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal; (d) any defense based upon
any Secured Party’s errors or omissions in the administration of the
Obligations; (e) (1) any principles or provisions of any law that are or might
be in conflict with the terms hereof or any legal or equitable discharge of such
Guarantor’s obligations hereunder, (2) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder or the enforcement hereof,
(3) any rights to set-offs, recoupments and counterclaims and (4) promptness,
diligence and any requirement that any Secured Party protect, secure, perfect or
insure any security interest or lien or any property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default under the Credit Documents or any Specified Hedge Agreement
or any Specified Cash Management Services Agreement or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Obligations or any agreement related thereto, notices of any extension of
credit to the Borrower or any other Guarantor and notices of any of the matters
referred to in Section 7.3 and any right to consent to any thereof; and (g) any
defenses or benefits that may be derived from or afforded by law that limit the
liability of or exonerate guarantors or sureties, or that may conflict with the
terms hereof.

Section 7.5. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Obligations shall have been indefeasibly paid in full in Cash, the Commitments
shall have terminated and all Letters of Credit shall have expired or been
cancelled, each Guarantor hereby waives any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against the Borrower
or any other Guarantor or any of its assets in connection with its Obligations
Guarantee or the performance by such Guarantor of its obligations thereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise, and including (a) any right of
subrogation, reimbursement or indemnity that such Guarantor now has or may
hereafter have against the Borrower with respect to the Obligations, including
any such right of indemnity under Section 7.2(a), (b) any right to enforce, or
to participate in, any claim, right or remedy that any Secured Party now has or
may hereafter have against the Borrower and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by or for the
benefit of any Secured Party. In addition, until the Obligations shall have been
indefeasibly paid in full in Cash, the Commitments shall have terminated and all
Letters of Credit shall have expired or been cancelled, each Guarantor shall
forego exercise of any right of contribution such Guarantor may have against any
other guarantor of the Obligations (including any other Guarantor), including
any such right of contribution under Section 7.2(b). Each Guarantor further
agrees that, to the extent the waiver or agreement to forego the exercise of its
rights of subrogation, reimbursement, indemnity and contribution as set forth
herein is found by a court of competent jurisdiction to be void or voidable for
any reason, any rights of subrogation, reimbursement or indemnity such Guarantor
may have against the Borrower or against any collateral or security, and any
rights of contribution such Guarantor may have against any such other guarantor,
shall be junior and subordinate to any rights any Secured Party may have against
the Borrower or any other guarantor, to all right, title and interest any
Secured Party may have in any such collateral or security, and to any right any
Secured Party may have against such other guarantor. If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement, indemnity or
contribution rights at any time when all Obligations shall not have been
indefeasibly paid in full in Cash, all Commitments not having terminated and all
Letters of Credit not having expired or been cancelled, such amount shall be
held in trust for the General Administrative Agent, for the benefit of the
Secured Parties, and shall forthwith be paid over to the General Administrative
Agent, for the benefit of Secured Parties, to be credited and applied against
the Obligations, whether matured or unmatured, in accordance with the terms
hereof.

 

140



--------------------------------------------------------------------------------

Section 7.6. Continuing Guarantee. The Obligations Guarantee is a continuing
guarantee and shall remain in effect until all of the Obligations (excluding
contingent obligations as to which no claim has been made and the Specified
Hedge Agreement Obligations and Specified Cash Management Services Obligations)
shall have been paid in full in Cash, the Commitments shall have terminated and
all Letters of Credit shall have expired or been cancelled (other than with
respect to the release of a Guarantor Subsidiary’s Obligations Guarantee in
accordance with Section 9.8(d)(ii)). Each Guarantor hereby irrevocably waives
any right to revoke its Obligations Guarantee as to future transactions giving
rise to any Obligations.

Section 7.7. Authority of the Guarantors or the Borrower. It is not necessary
for any Secured Party to inquire into the capacity or powers of any Guarantor or
the Borrower or any Related Party acting or purporting to act on behalf of any
such Person.

Section 7.8. Financial Condition of the Credit Parties. Any Credit Extension may
be made or continued from time to time, and any Obligations arising under
Specified Hedge Agreements or Specified Cash Management Services Agreements may
be incurred from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of the
Borrower or any Subsidiary at the time of any such grant or continuation or at
the time such other Obligations are incurred, as the case may be. No Secured
Party shall have any obligation to disclose or discuss with any Guarantor its
assessment, or any Guarantor’s assessment, of the financial condition of the
Borrower or any Subsidiary. Each Guarantor has adequate means to obtain
information from the Borrower and the Subsidiaries on a continuing basis
concerning the financial condition of the Borrower and the Subsidiaries and
their ability to perform the Obligations, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Borrower and the Subsidiaries and of all circumstances bearing upon the risk of
nonpayment of the Obligations. Each Guarantor hereby waives and relinquishes any
duty on the part of any Secured Party to disclose any matter, fact or thing
relating to the business, results of operations, assets, liabilities, condition
(financial or otherwise) or prospects of the Borrower or any Subsidiary now or
hereafter known by any Secured Party.

Section 7.9. Bankruptcy, Etc. (a) The obligations of the Guarantors hereunder
shall not be reduced, limited, impaired, discharged, deferred, suspended or
terminated by any case or proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation, arrangement
or similar proceeding of the Borrower or any other Guarantor or by any defense
that the Borrower or any other Guarantor may have by reason of the order, decree
or decision of any court or administrative body resulting from any such
proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Obligations that accrues after the commencement of any case or proceeding
referred to in Section 7.9(a) (or, if interest on any portion of the Obligations
ceases to accrue by operation of law by reason of the commencement of such case
or proceeding, such interest as would have accrued on such portion of the
Obligations if such case or proceeding had not been commenced) shall be included
in the Obligations because it is the intention of the Guarantors and the Secured
Parties that the Obligations that are guaranteed by the Guarantors pursuant to
this Section 7 should be determined without regard to any rule of law or order
that may relieve the Borrower or any Subsidiary of any portion of any
Obligations. The Guarantors will permit any trustee in bankruptcy, receiver,
debtor in possession, assignee for the benefit of creditors or similar Person to
pay to the General Administrative Agent, for the benefit of the Secured Parties,
or allow the claim of any Secured Party or of the General Administrative Agent,
for the benefit of the Secured Parties, in respect of, any such interest
accruing after the date on which such case or proceeding is commenced.

In the event that all or any portion of the Obligations are paid by the Borrower
or any Subsidiary, the obligations of the Guarantors under this Section 7 shall
continue and remain in full force and effect or be reinstated, as the case may
be (notwithstanding any prior release of any Obligations

 

141



--------------------------------------------------------------------------------

Guarantee), in the event that all or any part of such payment(s) are rescinded
or recovered directly or indirectly from any Secured Party as a preference,
fraudulent transfer or conveyance or transfer at undervalue or otherwise, and
any such payments that are so rescinded or recovered shall constitute
Obligations for all purposes hereunder.

Section 7.10. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by any other Guarantor
to honor all of such Guarantor’s obligations under this Obligations Guarantee or
any other Credit Document in respect of Swap Obligations, provided that each
Qualified ECP Guarantor shall only be liable under this Section 7.10 for the
maximum amount of such liability that can be incurred without rendering its
obligations under this Section 7.10, or otherwise under this Obligations
Guarantee, as it relates to such Guarantor, voidable under applicable law
relating to preferences, fraudulent conveyance, fraudulent transfer or transfer
at undervalue, and not for any greater amount. The obligations of each Qualified
ECP Guarantor under this Section 7.10 shall remain in full force and effect
until the Obligations shall have been indefeasibly paid in full, the Commitments
shall have terminated and all Letters of Credit shall have expired or been
cancelled. Each Qualified ECP Guarantor intends that this Section 7.10
constitute, and this Section 7.10 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 8. DEFAULT

Section 8.1. Events of Default; Remedies. If any one or more of the following
conditions or events shall occur:

(a) Failure to Make Payments When Due. Failure by the Borrower (i) to pay, when
due, any principal of any Loan, whether at stated maturity, by acceleration, by
notice of voluntary prepayment, by mandatory prepayment or otherwise, (ii) to
pay, when due, any amount payable to the applicable Issuing Bank in
reimbursement of any drawing under any Letter of Credit or to deposit, when due,
any Cash Collateral required pursuant to Section 2.14(e) or 2.22 or (iii) to
pay, within five Business Days after the date due, any interest on any Loan or
any fee or any other amount due hereunder;

(b) Default in Other Agreements. (i) Failure by the Borrower or any Restricted
Subsidiary, after the expiration of any applicable grace period, to make any
payment that shall have become due and payable (whether of principal, interest
or otherwise) in respect of any Material Indebtedness or (ii) any condition or
event shall occur that results in any Material Indebtedness becoming due, or
being required to be prepaid, repurchased, redeemed or defeased, prior to its
stated maturity or, in the case of any Hedge Agreement, being terminated, or
that enables or permits the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf, or, in the case of any Hedge
Agreement, the applicable counterparty, with or without the giving of notice but
only after the expiration of any applicable grace period, to cause such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its stated maturity or, in the case of any Hedge
Agreement, to cause the termination thereof; provided that this clause (b) shall
not apply to any secured Indebtedness becoming due as a result of the voluntary
sale or transfer of the assets securing such Indebtedness or to any Indebtedness
becoming due as a result of a voluntary refinancing thereof permitted under
Section 6.1;

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, 5.1(e)(i), 5.2(a)
(with respect to the Borrower only), 5.14 or 6;

 

142



--------------------------------------------------------------------------------

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by or on behalf of any Credit Party in
any Credit Document or in any report, certificate or statement at any time
provided in writing by or on behalf of any Credit Party pursuant to or in
connection with any Credit Document, shall be incorrect in any material respect
as of the date made or deemed made (or if any representation or warranty is
expressly stated to have been made as of a specific date incorrect, in any
material respect as of such specific date);

(e) Other Defaults under Credit Documents. Failure of any Credit Party to
perform or comply with any term or condition contained herein or in any other
Credit Document, other than any such term or condition referred to in any other
clause of this Section 8.1, and such failure shall not have been remedied or
waived within 30 days after receipt by the Borrower of notice from the General
Administrative Agent or the Requisite Lenders of such failure;

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any Restricted Subsidiary that is a Material Subsidiary in an
involuntary case under any Debtor Relief Laws, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal, state or foreign law; or (ii) an involuntary case shall be commenced
against the Borrower or any Restricted Subsidiary that is a Material Subsidiary
under any Debtor Relief Laws; or a decree or order of a court having
jurisdiction in the premises for the involuntary appointment of an interim
receiver, receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Borrower or any Restricted Subsidiary
that is a Material Subsidiary, or over all or a substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers the Borrower or any Restricted
Subsidiary that is a Material Subsidiary, or over all or a substantial part of
its property; or a warrant of attachment, execution or similar process shall
have been issued against all or a substantial part of the property of the
Borrower or any Restricted Subsidiary that is a Material Subsidiary; and any
such event described in this clause (ii) shall continue for 60 days without
having been dismissed, stayed, bonded or discharged;

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Borrower or any
Restricted Subsidiary that is a Material Subsidiary shall have an order for
relief entered with respect to it or shall commence a voluntary case under any
Debtor Relief Laws, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any Debtor Relief Laws, or shall consent to the appointment of or
taking possession by an interim receiver, receiver, liquidator, sequestrator,
trustee, custodian or other officer having similar powers over the Borrower or
any Restricted Subsidiary that is a Material Subsidiary, or over all or a
substantial part of its property (other than any liquidation permitted by
Section 6.8(a)); or the Borrower or any Restricted Subsidiary that is a Material
Subsidiary shall make any assignment for the benefit of creditors; or the
Borrower or any Restricted Subsidiary that is a Material Subsidiary shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or the board of directors (or similar
governing body) of the Borrower or any Restricted Subsidiary that is a Material
Subsidiary (or any committee thereof) shall adopt any resolution or otherwise
authorize any of the actions referred to in this Section 8.1(g);

(h) Judgments and Attachments. One or more judgments for the payment of money in
an aggregate amount of $10,000,000 or more (other than any such judgment to the
extent covered by insurance (other than under a self-insurance program) provided
by a financially sound insurer to the extent a claim therefor has been made in
writing and liability therefor has not been denied by the insurer), shall be
rendered against the Borrower, any Restricted Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Restricted Subsidiary to enforce any such judgment;

 

143



--------------------------------------------------------------------------------

(i) Employee Benefit Plans. The occurrence of one or more ERISA Events that have
had, or would reasonably be expected to result in liability that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

(j) Change of Control. A Change of Control shall occur; or

(k) Obligations Guarantees, Collateral Documents and other Credit Documents. Any
Obligations Guarantee (other than any Obligations Guarantee by any Restricted
Subsidiary that is not a Material Subsidiary) purported to be created under the
Credit Documents for any reason shall cease to be, or shall be asserted by any
Credit Party not to be, in full force and effect (other than in accordance with
its terms), or shall be declared to be null and void; any Lien purported to be
created under any Collateral Document shall cease to be, or shall be asserted by
any Credit Party not to be, a valid and perfected Lien on any material
Collateral, with the priority required by the applicable Collateral Document,
except as a result of (i) a Disposition of the applicable Collateral in a
transaction permitted under the Credit Documents, (ii) the release thereof as
provided in Section 9.8(d) or (iii) the Collateral Agent’s failure to maintain
possession of any stock certificate, promissory note or other instrument
delivered to it under the Collateral Documents; or this Agreement or any
Collateral Document shall cease to be in full force and effect (other than in
accordance with its terms), or shall be declared null and void, or any Credit
Party shall contest the validity or enforceability of any Credit Document or
deny that it has any further liability, including with respect to future
advances by Lenders, under any Credit Document to which it is a party;

THEN, (i) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (ii) upon (A) the occurrence and
during the continuance of any other Event of Default and (B) notice to the
Borrower by the General Administrative Agent provided at the request of (or with
the consent of) the Requisite Lenders, (1) the Commitments, the obligation of
the Swing Line Lender to make Swing Line Loans and the obligation of each
Issuing Bank to issue any Letter of Credit shall immediately terminate, (2) the
unpaid principal amount of and accrued interest on the Loans and all other
Obligations (other than the Specified Hedge Obligations and the Specified Cash
Management Services Obligations) shall immediately become due and payable, and
the Borrower shall immediately be required to deposit Cash Collateral in respect
of Letter of Credit Usage in accordance with Section 2.4(h), in each case
without presentment, demand, protest or other requirement of any kind, all of
which are hereby expressly waived by each Credit Party and (3) the General
Administrative Agent may cause the Collateral Agent to enforce any and all Liens
created pursuant to the Collateral Documents.

SECTION 9. AGENTS

Section 9.1. Appointment of Agents. Credit Suisse is hereby appointed General
Administrative Agent, Term Facility Agent and Collateral Agent hereunder and
under the other Credit Documents, and each Lender and Issuing Bank hereby
authorizes Credit Suisse to act as the General Administrative Agent, the Term
Facility Agent and the Collateral Agent in accordance with the terms hereof and
of the other Credit Documents. SunTrust is hereby appointed Revolving Facility
Agent hereunder and under the other Credit Documents, and each Lender and
Issuing Bank hereby authorizes SunTrust to act as the Revolving Facility Agent
in accordance with the terms hereof and of the other Credit Documents. Each
Agent hereby agrees to act in its respective capacity as such upon the express
conditions contained herein and in the other Credit Documents, as applicable.
The provisions of this Section 9, other than Sections 9.7 and 9.8(d), are solely
for the benefit of the Agents, the Lenders and the Issuing Banks, and no Credit
Party shall have any rights as a third party beneficiary of any such provisions.
In performing its functions and duties hereunder, no Agent assumes, and shall
not be deemed to have assumed, any obligation towards or relationship of agency
or trust with or for the Borrower or any Subsidiary.

 

 

144



--------------------------------------------------------------------------------

Section 9.2. Powers and Duties. Each Lender and Issuing Bank irrevocably
authorizes each Agent to take such actions and to exercise such powers, rights
and remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such actions, powers, rights and remedies as are reasonably incidental
thereto. Each Agent shall have only those duties and responsibilities that are
expressly specified herein and in the other Credit Documents. No Agent shall
have, by reason hereof or of any of the other Credit Documents, a fiduciary
relationship in respect of any Lender, any Issuing Bank or any other Person
(regardless of whether or not a Default or an Event of Default has occurred), it
being understood and agreed that the use of the term “agent” (or any other
similar term) herein or in any other Credit Document with reference to any Agent
is not intended to connote any fiduciary or other implied obligations arising
under any agency doctrine of any applicable law, and that such term is used as a
matter of market custom; and nothing herein or in any of the other Credit
Documents, expressed or implied, is intended to or shall be so construed as to
impose upon any Agent any obligations in respect hereof or of any of the other
Credit Documents except as expressly set forth herein or therein. Without
limiting the generality of the foregoing, no Agent shall, except as expressly
set forth herein and in the other Credit Documents, have any duty to disclose,
or be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as such Agent or any of its Affiliates in any capacity.

Section 9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender or Issuing Bank for (i) the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or of any other
Credit Document; (ii) the creation, perfection, maintenance, preservation,
continuation or priority of any Lien or security interest created, purported to
be created or required under any Credit Document; (iii) the value or the
sufficiency of any Collateral; (iv) the satisfaction of any condition set forth
in Section 3 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent; (v) the failure of any Credit
Party, Lender, Issuing Bank or other Agent to perform its obligations hereunder
or under any other Credit Document; or (vi) any representations, warranties,
recitals or statements made herein or therein or in any written or oral
statements or in any financial or other statements, instruments, reports or
certificates or any other documents furnished or made by any Agent to the
Lenders or the Issuing Banks or by or on behalf of any Credit Party to any
Agent, any Lender or any Issuing Bank in connection with the Credit Documents
and the transactions contemplated thereby or for the financial condition or
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any
Default or Event of Default (nor shall any Agent be deemed to have knowledge of
the existence or possible existence of any Default or Event of Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to such Agent by the Borrower or any Lender) or to make any disclosures
with respect to the foregoing. Notwithstanding anything herein to the contrary,
no Agent shall have any liability arising from, or be responsible for any loss,
cost or expense suffered by the Borrower, any Subsidiary, any Lender or any
Issuing Bank as a result of, confirmations of the amount of outstanding Loans,
the Letter of Credit Usage or the component amounts thereof, the calculation of
the Weighted Average Yield with respect to any Indebtedness, any exchange rate
determination or currency conversion, the determination of whether any Class of
Term Loans constitutes Incremental Tranche A Term Loans or TLA Term Loans, the
terms and conditions of any Permitted

 

145



--------------------------------------------------------------------------------

Intercreditor Agreement or the calculation of the outstanding amount of
Specified Hedge Obligations or Specified Cash Management Services Obligations,
in each case except to the extent caused by such Agent’s gross negligence or
willful misconduct, or material breach by such Agent of its obligations under
this Agreement, in each case as determined by a final, non-appealable judgment
of a court of competent jurisdiction.

(b) Exculpatory Provisions. None of any Agent or any of its Related Parties
shall be liable to the Lenders or the Issuing Banks for any action taken or
omitted by such Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s willful misconduct, bad faith or
gross negligence, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Each Agent shall be entitled to refrain from the
taking of any action (including the failure to take an action) in connection
herewith or with any of the other Credit Documents or from the exercise of any
power, discretion or authority (including the making of any requests,
determinations, judgments, calculations or the expression of any satisfaction or
approval) vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from either the Requisite Lenders
or the Requisite Revolving Lenders (or such other Lenders as may be required, or
as such Agent shall believe in good faith to be required, to give such
instructions under Section 10.5) and upon receipt of such instructions from the
Requisite Lenders or the Requisite Revolving Lenders (or such other Lenders, as
the case may be), such Agent shall be entitled to act or (where so instructed)
refrain from acting, or to exercise such power, discretion or authority, in
accordance with such instructions; provided that such Agent shall not be
required to take any action that, in its opinion, could expose such Agent to
liability or be contrary to any Credit Document or applicable law, including any
action that may be in violation of the automatic stay under any Debtor Relief
Laws or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law. Without prejudice to
the generality of the foregoing, (i) each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
telephonic notice, electronic message, Internet or intranet website posting or
other distribution) believed by it to be genuine and correct and to have been
signed, sent or otherwise provided by the proper Person (whether or not such
Person in fact meets the requirements set forth in the Credit Documents for
being the signatory, sender or provider thereof) and on opinions and judgments
of attorneys (who may be attorneys for the Borrower and the Subsidiaries),
accountants, insurance consultants, architects, engineers and other experts or
professional advisors selected by it, and such Agent shall not be liable for any
action it takes or omits to take in good faith in reliance on any of the
foregoing documents and (ii) no Lender or Issuing Bank shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of the Requisite Lenders or the
Requisite Revolving Lenders (or such other Lenders as may be required, or as
such Agent shall believe in good faith to be required, to give such instructions
under Section 10.5). In determining compliance with any condition hereunder to
the making of any Credit Extension that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, each Agent may presume the
satisfaction of such Lender or Issuing Bank unless such Agent shall have
received notice to the contrary from such Lender or Issuing Bank reasonably in
advance of such Credit Extension.

(c) Delegation of Duties. Each Agent may perform any and all of its duties and
exercise any and all of its powers, rights and remedies under this Agreement or
any other Credit Document by or through any one or more sub-agents appointed by
such Agent. Each Agent and any such of its sub-agents may perform any and all of
its duties and exercise any and all of its powers, rights and remedies by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions set forth in this Section 9.3 and in Sections 9.6 and 10.3 shall
apply to any such sub-agent or Affiliate (and to their respective Related
Parties) as if they were named as such Agent. No

 

146



--------------------------------------------------------------------------------

Agent shall be responsible for the negligence or misconduct of any sub-agent
appointed by it except to the extent that a court of competent jurisdiction
determines in a final, non-appealable judgment that such Agent acted with
willful misconduct, bad faith or gross negligence in the selection of such
sub-agent. Notwithstanding anything herein to the contrary, with respect to each
sub-agent appointed by any Agent, (i) such sub-agent shall be a third party
beneficiary under the exculpatory, indemnification and other provisions set
forth in this Section 9.3 and Sections 9.6 and 10.3 and shall have all of the
rights and benefits of a third party beneficiary, including an independent right
of action to enforce such provisions directly, without the consent or joinder of
any other Person, against any or all of the Credit Parties and the Lenders and
(ii) such sub-agent shall only have obligations to such Agent, and not to any
Credit Party, any Lender or any other Person, and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

(d) Concerning Arrangers and Certain Other Indemnitees. Notwithstanding anything
herein to the contrary, none of the Arrangers, the Syndication Agent, the
Co-Documentation Agents or any of the co-agents, bookrunners or managers listed
on the cover page hereof shall have any duties or responsibilities under this
Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as a Specified Agent, a Lender or an Issuing Bank hereunder or, in
the case of any Auction Manager or any other Person appointed under the Credit
Documents to serve as an agent or in a similar capacity, the duties and
responsibilities that are expressly specified in the applicable Credit Documents
with respect thereto, but all such Persons shall have the benefit of the
exculpatory, indemnification and other provisions set forth in this Section 9
and in Section 10.3 and shall have all of the rights and benefits of a third
party beneficiary with respect thereto, including an independent right of action
to enforce such provisions directly, without the consent or joinder of any other
Person, against any or all of the Credit Parties and the Lenders. The
exculpatory, indemnification and other provisions set forth in this Section 9
and in Section 10.3 shall apply to any Affiliate or other Related Party of any
Arranger or any Agent in connection with the arrangement and syndication of the
credit facilities provided for herein (including pursuant to Section 2.24, 2.25
and 2.26) and any amendment, supplement or modification hereof or of any other
Credit Document (including in connection with any Extension/Modification Offer),
as well as activities as an Agent.

Section 9.4. Acts in Individual Capacity. Nothing herein or in any other Credit
Document shall in any way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, any Agent in its individual capacity as a
Lender or an Issuing Bank hereunder. With respect to its Loans, Letters of
Credit and participations in the Letters of Credit and Swing Line Loans, each
Agent shall have the same rights and powers hereunder as any other Lender or
Issuing Bank and may exercise the same as if it were not performing the duties
and functions delegated to it hereunder. Each Agent and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial advisory, commodity, derivative or other business
with the Borrower or any of its Affiliates as if it were not performing the
duties and functions specified herein, and may accept fees and other
consideration from the Borrower and its Affiliates for services in connection
herewith and otherwise, in each case without having to account therefor to the
Lenders or the Issuing Banks. Each Agent and its Affiliates, when acting under
any agreement in respect of any such activity or under any related agreements,
will be acting for its own account as principal and will be under no obligation
or duty as a result of such Agent’s role in connection with the credit facility
provided herein or otherwise to take any action or refrain from taking any
action (including refraining from exercising any right or remedy that might be
available to it).

Section 9.5. Lenders’ and Issuing Banks’ Representations, Warranties and
Acknowledgments. (a) Each Lender and Issuing Bank represents and warrants that
it has made, and will continue to make, its own independent investigation of the
financial condition and affairs of the Borrower

 

147



--------------------------------------------------------------------------------

and the Subsidiaries in connection with Credit Extensions or taking or not
taking action under or based upon any Credit Document, in each case without
reliance on any Agent or any of its Related Parties. No Agent shall have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or Issuing Banks
or to provide any Lender or Issuing Bank with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Credit Extensions or at any time or times thereafter.

(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement, a Refinancing Facility Agreement or an Incremental
Facility Agreement and funding its Loans on the Closing Date and/or providing
its Revolving Commitment on the Closing Date or by funding any Refinancing Term
Loan, any Incremental Term Loan or providing any Incremental Revolving
Commitment, as the case may be, shall be deemed to have acknowledged receipt of,
and consented to and approved, each Credit Document and each other document
required to be approved by any Agent, the Requisite Lenders, Requisite Revolving
Lenders or any other Lenders, as applicable, on the Closing Date or as of the
date of funding of such Refinancing Term Loans or Incremental Term Loans or the
date of the effectiveness of such Incremental Revolving Commitment.

(c) Each Lender and Issuing Bank acknowledges and agrees that each Specified
Agent or one or more its Affiliates may (but is not obligated to) act as
administrative agent, collateral agent or a similar representative for the
holders of any Permitted Credit Agreement Refinancing Indebtedness and any
Permitted Incremental Equivalent Indebtedness and, in such capacities, may be a
party to a Permitted Intercreditor Agreement. Each Lender, Issuing Bank and
Credit Party waives any conflict of interest, now contemplated or arising
hereafter, in connection therewith and agrees not to assert against Credit
Suisse or SunTrust or any of their respective Affiliates any claims, causes of
action, damages or liabilities of whatever kind or nature relating to any such
conflict of interest.

Section 9.6. Right to Indemnity. Each Lender, in proportion to its applicable
Pro Rata Share (determined as set forth below), severally agrees to indemnify
each Agent and each Related Party thereof, to the extent that such Agent or such
Related Party shall not have been reimbursed by any Credit Party (and without
limitation of each Credit Party’s obligations hereunder to do so), for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses (including fees, expenses and
other charges of counsel) or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by or asserted against such Agent or any such
Related Party in exercising the powers, rights and remedies, or performing the
duties and functions, of such Agent under the Credit Documents or any other
documents contemplated by or referred to therein or otherwise in relation to its
capacity as an Agent; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided that in no event shall this sentence require any Lender to
indemnify such Agent against any liability, obligation, loss, damage, penalty,
claim, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s applicable Pro Rata Share thereof; and provided further that this
sentence shall not be deemed to require any Lender to indemnify such Agent
against any liability, obligation, loss, damage, penalty, claim, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence. For purposes of this Section 9.6, “Pro Rata
Share” shall be determined as of the time that the applicable indemnity payment
is sought (or, in the event at such time all the Commitments shall have
terminated and all the Loans shall have been repaid in full, as of the time most
recently prior thereto when any Loans or Commitments remained outstanding).

 

148



--------------------------------------------------------------------------------

Section 9.7. Successor Agents. Subject to the terms of this Section 9.7, each
Specified Agent may resign at any time from its capacity as such. In connection
with such resignation, such Agent shall give notice of its intent to resign to
the other Specified Agents, the Lenders, the Issuing Banks and the Borrower.
Upon receipt of any such notice of resignation, the Requisite Lenders, in
consultation with the Borrower, shall have the right to appoint a successor. If
no successor shall have been so appointed by the Requisite Lenders and shall
have accepted such appointment within 30 days after the resigning Agent gives
notice of its intent to resign, then the resigning Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor; provided that in no event
shall any such successor Agent be a Defaulting Lender. If the Person serving as
a Specified Agent is a Defaulting Lender pursuant to clause (d) of the
definition of such term, the Requisite Lenders may, to the extent permitted by
applicable law, by notice in writing to the other Specified Agents, the Borrower
and such Person, remove such Person as an Agent and, in consultation with the
Borrower, appoint a successor. Any resignation or removal of the General
Administrative Agent shall be deemed to be a resignation of the Collateral
Agent, and any successor General Administrative Agent appointed pursuant to this
Section 9.7 shall, upon its acceptance of such appointment, become the successor
Collateral Agent for all purposes of the Credit Documents. Upon the acceptance
of its appointment as General Administrative Agent or Collateral Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed General
Administrative Agent or Collateral Agent, and the resigning or removed General
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations hereunder and under the other Credit Documents. The fees payable by
the Borrower to a successor General Administrative Agent or Collateral Agent
shall be the same as those payable to its predecessor unless otherwise agreed by
the Borrower and such successor. Notwithstanding the foregoing, in the event
(a) no successor Specified Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the resigning Specified Agent
gives notice of its intent to resign, the resigning Specified Agent may give
notice of the effectiveness of its resignation to the other Agents, the Lenders,
the Issuing Banks and the Borrower or (b) no successor to a removed Specified
Agent shall have been so appointed and shall have accepted such appointment by
the day that is 30 days following of the issuance of a notice of removal, the
removal shall become effective on such 30th day, and on the date of
effectiveness of such resignation or removal, as the case may be, (i) the
resigning or removed Specified Agent shall be discharged from its duties and
obligations hereunder and under the other Credit Documents, provided that,
solely for purposes of maintaining any security interest granted to the
Collateral Agent under any Collateral Document for the benefit of the Secured
Parties, the resigning or removed Collateral Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the Collateral
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Collateral Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the
resigning or removed Collateral Agent shall have no duty or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (ii) the
Requisite Lenders or Requisite Revolving Lenders, as applicable, shall succeed
to and become vested with all the rights, powers, privileges and duties of the
resigning or removed Agent, provided that (A) all payments required to be made
hereunder or under any other Credit Document to any Agent for the account of any
Person other than such Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
any Agent shall also directly be given or made to each Lender and each Issuing
Bank. Following the effectiveness of any Specified Agent’s resignation from its
capacity as such, the provisions of this Section 9 and of Section 10.3 shall
continue in effect for the benefit of such resigning or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as such an Agent, and
in respect of the matters referred to in the proviso under clause (a) above. If
the Person serving as the resigning or removed Agent shall also be an Issuing
Bank or the Swing Line Lender, then, unless otherwise agreed to by such Person,
upon the effectiveness of the resignation or removal thereof in its capacity as
Agent, (A) such Person shall no longer be obligated to issue, amend, extend or
renew any Letter of Credit, or make any Swing Line Loan, as the

 

149



--------------------------------------------------------------------------------

case may be, but shall continue to have all the rights of an Issuing Bank under
this Agreement with respect to Letters of Credit issued by it, and all the
rights of the Swing Line Lender under this Agreement with respect to Swing Line
Loans made by it, in each case, prior to the effectiveness of such resignation,
(B) the Borrower shall pay all unpaid fees accrued for the account of such
Person in its capacity as an Issuing Bank pursuant to Section 2.11(b) and
(C) the Borrower may appoint a replacement Issuing Bank or Swing Line Lender
(which appointment shall be made in accordance with the procedures set forth in
Section 2.4(i), mutatis mutandis).

Section 9.8. Collateral Documents and Obligations Guarantee. (a) Agents under
Collateral Documents and the Obligations Guarantee. Each Secured Party hereby
further authorizes the General Administrative Agent and the Collateral Agent to
be the agent for and representative of the Secured Parties with respect to the
Guarantees purported to be created under the Credit Documents, the Collateral
and the Credit Documents and authorizes the General Administrative Agent and the
Collateral Agent to execute and deliver, on behalf of such Secured Party, any
Collateral Documents that the General Administrative Agent or the Collateral
Agent determines in its discretion to execute and deliver in connection with the
satisfaction of the Collateral and Guarantee Requirement (and hereby grants to
the General Administrative Agent and the Collateral Agent any power of attorney
that may be required under any applicable law in connection with such execution
and delivery on behalf of such Secured Party).

(b) Right to Realize on Collateral and Enforce Obligations Guarantee.
Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, each Agent, and each Secured Party hereby agree
that (i) except with respect to the exercise of setoff rights of any Lender or
Issuing Bank or with respect to a Secured Party’s right to file a proof of claim
in any proceeding under Debtor Relief Laws, no Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce any
Guarantees purported to be created under the Credit Documents, it being
understood and agreed that all powers, rights and remedies under the Credit
Documents may be exercised solely by the General Administrative Agent or the
Collateral Agent, as applicable, for the benefit of the Secured Parties in
accordance with the terms thereof and that all powers, rights and remedies under
the Collateral Documents may be exercised solely by the Collateral Agent for the
benefit of the Secured Parties in accordance with the terms thereof and (ii) in
the event of a foreclosure, exercise of a power of sale or similar enforcement
action by the Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition (including pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or any other applicable section of the Bankruptcy
Code, any analogous Debtor Relief Laws or any law relating to the granting or
perfection of security interests), the Collateral Agent (or any Lender, except
with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or any other applicable section of the Bankruptcy
Code, any analogous Debtor Relief Laws or any law relating to the granting or
perfection of security interests) may be the purchaser or licensor of any or all
of such Collateral at any such sale or other disposition, and the Collateral
Agent, as agent for and representative of the Secured Parties (but not any
Lender or Lenders in its or their respective individual capacities) shall be
entitled, upon instructions from the Requisite Lenders, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold or licensed at any such sale or other
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale or other disposition.

(c) Specified Hedge Obligations. No obligations under any Hedge Agreement that
constitute Specified Hedge Obligations or under any Specified Cash Management
Services Agreement will create (or be deemed to create) in favor of any Secured
Party that is a party thereto any rights in connection with the management or
release of any Collateral or of the obligations of any Guarantor under the
Credit Documents except as expressly provided in Section 10.5(c)(iii) of

 

150



--------------------------------------------------------------------------------

this Agreement. Notwithstanding anything to the contrary herein, no Agent shall
owe any fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any
other obligation whatsoever to any holder of any Specified Hedge Obligations or
Specified Cash Management Services Obligations.

(d) Release of Collateral and Obligations Guarantees. Notwithstanding anything
to the contrary herein or in any other Credit Document:

(i) When all Obligations (excluding contingent obligations as to which no claim
has been made and the Specified Hedge Obligations and Specified Cash Management
Services Obligations) have been paid in full, all Commitments have terminated
and no Letter of Credit shall be outstanding, (x) the Guarantees provided in any
Credit Document and the Liens and security interests of the Secured Parties
encumbering the Collateral shall automatically terminate, and (y) upon request
of the Borrower, the General Administrative Agent and the Collateral Agent shall
(without notice to, or vote or consent of, any Secured Party) take such actions
as shall be required to release the Secured Parties’ Liens on and security
interests in all Collateral, and to release all Guarantees provided for in any
Credit Document, whether or not on the date of such release there may be
outstanding Specified Hedge Obligations or Specified Cash Management Services
Obligations.

(ii) If (A) any Guarantor Subsidiary shall have been designated as an
Unrestricted Subsidiary in accordance with the terms hereof or (B) any Guarantor
Subsidiary shall no longer be a Designated Subsidiary (in accordance with this
Agreement and other than as a result of a dividend of a nominal or de minimis
percentage of Equity Interests of such Guarantor Subsidiary by the Borrower to
its stockholders), and the Borrower so requests, or (C) all the Equity Interests
in any Guarantor Subsidiary held by the Borrower and the Subsidiaries shall be
sold or otherwise disposed of (including by merger or consolidation) in any
transaction permitted by this Agreement, and as a result of such sale or other
disposition such Guarantor Subsidiary shall cease to be a Subsidiary of the
Borrower, such Guarantor Subsidiary shall, upon effectiveness of such
designation or request, or the consummation of such sale or other disposition,
automatically be discharged and released from its Obligations Guarantee and all
Liens created by the Collateral Documents in Collateral owned by such Guarantor
Subsidiary shall be automatically released, without any further action by any
Secured Party or any other Person; provided that no such discharge or release
shall occur unless substantially concurrently therewith, such Subsidiary shall
have been discharged and released from its Guarantee of all Permitted Credit
Agreement Refinancing Indebtedness and all Permitted Incremental Equivalent
Indebtedness, and all Liens on the assets of such Subsidiary securing any such
Indebtedness shall have been released. Upon (i) any sale or other transfer by
any Credit Party (other than to the Borrower or any Restricted Subsidiary) of
any Collateral in a transaction permitted under this Agreement, or (ii) the
effectiveness of any written consent to the release of the Lien or security
interest created under any Collateral Document encumbering any Collateral
pursuant to Section 10.5, the Liens and security interests in such Collateral
created by the Collateral Documents shall be automatically released, without any
further action by any Secured Party or any other Person; provided that no such
release pursuant to clause (i) above shall occur unless, substantially
concurrently therewith, such Collateral shall cease to be subject to any Liens
securing any Permitted Credit Agreement Refinancing Indebtedness and any
Permitted Incremental Equivalent Indebtedness.

(iii) Each Secured Party authorizes the Collateral Agent to subordinate, at the
request of the Borrower, any Lien on any property granted to or held by the
Collateral Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 6.2(d) or 6.2(o); provided that no such
subordination shall occur unless substantially concurrently therewith, any Lien
on such property securing any Permitted Credit Agreement Refinancing
Indebtedness and any Permitted Incremental Equivalent Indebtedness shall also be
so subordinated.

 

151



--------------------------------------------------------------------------------

(iv) In connection with any termination, release or subordination pursuant to
this Section 9.8(d), the Agents shall execute and deliver to any Credit Party,
at such Credit Party’s expense, all documents that such Credit Party shall
reasonably request to evidence such termination, release or subordination. Any
execution and delivery of documents pursuant to this Section 9.8(d) shall be
without recourse to or warranty by any Agent.

(e) Additional Exculpatory Provisions. The Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of any Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien on any
Collateral or any certificate prepared by any Credit Party in connection
therewith, nor shall the Collateral Agent be responsible or liable to the
Secured Parties for any failure to monitor or maintain any portion of the
Collateral.

(f) Acceptance of Benefits. Each Secured Party, whether or not a party hereto,
will be deemed, by its acceptance of the benefits of the Collateral or the
Guarantees purported to be created under the Credit Documents, to have agreed to
the provisions of this Section 9 (including the authorization and the grant of
the power of attorney pursuant to Section 9.8(a)), Section 10.24 and all the
other provisions of this Agreement relating to Collateral, any such Guarantee or
any Collateral Document and to have agreed to be bound by the Credit Documents
as a Secured Party thereunder. It is understood and agreed that the benefits of
the Collateral and any such Guarantee to any Secured Party are made available on
an express condition that, and is subject to, such Secured Party not asserting
that it is not bound by the appointments and other agreements expressed herein
to be made, or deemed herein to be made, by such Secured Party.

Section 9.9. Withholding Taxes. To the extent required by any applicable law,
the Specified Agents may withhold from any payment to any Lender or Issuing Bank
an amount equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that any Specified Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender or Issuing
Bank because the appropriate form was not delivered or was not properly executed
or because such Lender or Issuing Bank failed to notify the General
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding Tax ineffective or for any other reason, or
if such Agent reasonably determines that a payment was made to a Lender or
Issuing Bank pursuant to this Agreement without deduction of applicable
withholding Tax from such payment, such Lender or Issuing Bank shall indemnify
the Specified Agents fully for all amounts paid, directly or indirectly, by any
Specified Agent as Tax or otherwise, including any penalties or interest and
together with all expenses (including legal expenses, allocated internal costs
and out-of-pocket expenses) incurred.

Section 9.10. General Administrative Agent May File Bankruptcy Disclosure and
Proofs of Claim. In case of the pendency of any proceeding under any Debtor
Relief Laws with respect to any Credit Party, the General Administrative Agent
(irrespective of whether the principal of any Loan or any Obligation under a
Letter of Credit shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the General Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

 

152



--------------------------------------------------------------------------------

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks, the
Agents and any other Secured Party (including any claim under Sections 2.8,
2.10, 2.16, 2.18, 2.19, 2.20, 10.2 and 10.3) allowed in such judicial
proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the General Administrative Agent and, in the event that the General
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the Issuing Banks or the other Secured Parties, to pay to the
General Administrative Agent any amount due to the General Administrative Agent,
in such capacity or in its capacity as the Collateral Agent, or to its Related
Parties under the Credit Documents (including under Sections 10.2 and 10.3). To
the extent that the payment of any such amounts due to the General
Administrative Agent, in such capacity or in its capacity as the Collateral
Agent, or to its Related Parties out of the estate in any such proceeding shall
be denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other property that the Lenders, the Issuing Banks or the other Secured
Parties may be entitled to receive in such proceeding, whether in liquidation or
under any plan of reorganization or arrangement or otherwise. Nothing contained
herein shall be deemed to authorize the General Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank, or to
vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

Section 9.11. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agents and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that at least one of the following is and
will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Employee Benefit Plans with respect to
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

153



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agents, in their sole discretion, and such Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agents and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that no Agent is a fiduciary with respect to
the assets of such Lender involved in such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by any Agent under this Agreement, any Credit Document or
any documents related hereto or thereto).

(c) The Agents and the Arrangers hereby inform the Lenders that each such Person
is not undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Commitments, this Agreement and any other Credit
Documents, (ii) may recognize a gain if it extended the Loans or the Commitments
for an amount less than the amount being paid for an interest in the Loans or
the Commitments by such Lender, and (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Credit Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

Notwithstanding anything herein to the contrary, none of the Arrangers, the
Syndication Agent, the Co-Documentation Agents or any of the co-agents,
bookrunners or managers listed on the cover page hereof shall have any duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as a Specified Agent, a Lender or an
Issuing Bank hereunder.

SECTION 10. MISCELLANEOUS

Section 10.1. Notices. (a) Notices Generally. Any notice or other communication
hereunder given to any Credit Party, any Specified Agent, any Lender or any
Issuing Bank shall be given to such Person at its address or e-mail address as
set forth on Schedule 10.1 or, in the case of any Lender or Issuing Bank, at
such address or e-mail address as shall have been provided by such Lender or
Issuing Bank to the General Administrative Agent and the Applicable Facility
Agent in writing. Except in the case of notices and other communications
expressly permitted to be given by telephone and as otherwise provided in
Section 10.1(b), each notice or other communication hereunder shall be in
writing and shall be

 

154



--------------------------------------------------------------------------------

delivered in person or sent by e-mail, courier service or certified or
registered United States mail or (except for any notices or other communications
given to any Specified Agent) facsimile and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, when sent by facsimile as shown on the transmission report therefor
(or, if not sent during normal business hours for the recipient, at the opening
of business on the next Business Day for the recipient), as provided in
Section 10.1(b) if sent by e-mail or upon receipt if sent by United States mail;
provided that no notice or other communication given to any Specified Agent
shall be effective until received by it; and provided further that any such
notice or other communication shall, at the request of the applicable Specified
Agent, be provided to any sub-agent appointed pursuant to Section 9.3(c) from
time to time. Any party hereto may change its address (including its e-mail
address, fax or telephone number) for notices and other communications hereunder
by notice to each of the General Administrative Agent, the Applicable Facility
Agent and the Borrower.

(b) Electronic Communications.

(i) Notices and other communications to any Lender and any Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by the General Administrative Agent or the Applicable
Facility Agent; provided that the foregoing shall not apply to notices to any
Lender or any Issuing Bank pursuant to Section 2 if such Lender or such Issuing
Bank has notified the Applicable Facility Agent that it is incapable of
receiving notices under such Section by electronic communication. Each Specified
Agent and the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications or rescinded by such Person by
notice to each other such Person; provided, further, that notices and other
communications to any Specified Agent may be delivered to it at the e-mail
address specified in Section 10.1(a). Unless a Specified Agent otherwise
prescribes, (A) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment); provided that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient; and
(B) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (A) of notification that such
notice or communication is available and identifying the website address
therefor.

(ii) Each Credit Party understands that the distribution of materials through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of any Agent, as determined by a
final, non-appealable judgment of a court of competent jurisdiction.

(iii) THE PLATFORM AND ANY APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. NONE OF THE AGENTS OR ANY OF THEIR RELATED PARTIES
WARRANTS AS TO THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE PLATFORM, AND EACH OF THE AGENTS AND THEIR RELATED PARTIES
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE PLATFORM AND THE
APPROVED ELECTRONIC COMMUNICATIONS. NO WARRANTY OF ANY KIND,

 

155



--------------------------------------------------------------------------------

EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT OR ANY OF ITS
RELATED PARTIES IN CONNECTION WITH THE PLATFORM OR THE APPROVED ELECTRONIC
COMMUNICATIONS.

(iv) Each Credit Party, each Lender and each Issuing Bank agrees that any Agent
may, but shall not be obligated to, store any Approved Electronic Communications
on the Platform in accordance with such Agent’s customary document retention
procedures and policies.

(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or acting on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States federal and state securities laws,
to make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Private-Side
Information. In the event that any Public Lender has determined for itself not
to access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) none of any Credit Party or any Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Credit Documents.

Section 10.2. Expenses. Whether or not the transactions contemplated hereby
shall be consummated, the Borrower agrees to pay promptly (a) all actual
reasonable and documented out-of-pocket costs and expenses (including the
reasonable fees, expenses and other charges of counsel) incurred by any
Specified Agent, any Arranger or any of their respective Affiliates in
connection with the due diligence investigation, syndication, structuring and
arrangement of the credit facilities provided for herein and any credit or
similar facility refinancing, extending or replacing, in whole or in part, the
credit facilities provided herein, including the preparation, execution,
delivery and administration of this Agreement, the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof or any
other document or matter requested by the Borrower or any other Credit Party,
(b) all actual reasonable and documented out-of-pocket costs and expenses of
creating, perfecting, recording, maintaining and preserving Liens in favor of
the Collateral Agent for the benefit of the Secured Parties, including filing
and recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and other charges of
counsel to the Collateral Agent and of counsel providing any opinions that the
General Administrative Agent or the Collateral Agent may reasonably request in
respect of the Collateral or the Liens created pursuant to the Collateral
Documents, (c) all actual reasonable and documented out-of-pocket costs, fees,
expenses and other charges of any auditors, accountants, consultants or
appraisers reasonably engaged by any Specified Agent in connection with the
transactions that are the subject of the Credit Documents, (d) all actual
reasonable and documented out-of-pocket costs and expenses (including the
reasonable fees, expenses and other charges of any appraisers, consultants,
advisors and agents employed or retained by the Collateral Agent and its
counsel) in connection with the custody or preservation of any of the Collateral
or any insurance process and (e) after the occurrence and during the continuance
of a Default or an Event of Default, all actual reasonable and documented
out-of-pocket costs and expenses, including reasonable fees, expenses and other
charges of counsel, incurred by any Specified Agent, Arranger, Lender or Issuing
Bank in enforcing any Obligations of or in collecting any payments due from any
Credit Party hereunder or under the other Credit Documents by reason of such

 

156



--------------------------------------------------------------------------------

Default or Event of Default (including in connection with the sale, lease or
license of, collection from, or other realization upon any of the Collateral or
the enforcement of any Obligations Guarantee) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings; provided that, in the case of clauses (a), (b), (c) and (d) above,
costs and expenses with respect to counsel shall be limited to a single counsel
plus, to the extent necessary, one local counsel in each applicable
jurisdiction, and any special counsel, for all Persons entitled to reimbursement
under this Section 10.2 (and, if any such Person shall have advised the Borrower
that there is an actual or perceived conflict of interest, one additional firm
of primary counsel and, if reasonably necessary, one additional firm of local
counsel in each applicable jurisdiction and of special counsel for each group of
affected Persons that are similarly situated) (in each case, excluding allocated
costs of in-house counsel); provided further that in the case of clause
(e) above, costs and expenses with respect to counsel shall be limited to (1) a
single counsel plus, to the extent necessary, one local counsel in each
applicable jurisdiction, and any special counsel, for the Specified Agents and
(2) a single counsel plus such local counsel and special counsel for all Lenders
and Issuing Banks (and, in each case, if any Specified Agent, Lender or Issuing
Bank shall have advised the Borrower that there is an actual or perceived
conflict of interest, one additional firm of primary counsel and, if reasonably
necessary, one additional firm of local counsel in each applicable jurisdiction
and of special counsel for each group of so affected Persons that are similarly
situated) (in each case, excluding allocated costs of in-house counsel). All
amounts due under this Section 10.2 shall be payable promptly after written
demand therefor.

Section 10.3. Indemnity. (a) In addition to the payment of expenses pursuant to
Section 10.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend (subject to the applicable
Indemnitee’s selection of counsel), indemnify, pay and hold harmless each Agent
(and each sub-agent thereof), Arranger, Lender and Issuing Bank and each of
their respective Related Parties (each, an “Indemnitee”), from and against any
and all Indemnified Liabilities. THE FOREGOING INDEMNIFICATION SHALL APPLY
WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT
OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY, OR ARE
CAUSED, IN WHOLE OR IN PART, BY OR OUT OF ANY NEGLIGENT ACT OR OMISSION OF ANY
KIND BY ANY INDEMNITEE; provided that no Credit Party shall have any obligation
to any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities have been found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from (i) the
willful misconduct, bad faith or gross negligence of such Indemnitee or any of
its Related Parties, (ii) a material breach by such Indemnitee or any of its
Related Parties of its obligations under this Agreement or (iii) any action,
investigation, claim, litigation or proceeding not involving an act or omission
by any Credit Party or the equityholders or Affiliates of any Credit Party (or
the Related Parties of any Credit Party) that is brought by an Indemnitee
against another Indemnitee (other than against any Agent or any Arranger (or any
holder of any other title or role) in its capacity as such). This
Section 10.3(a) shall not apply with respect to Taxes other than any Taxes that
represent Indemnified Liabilities arising from any non-Tax claim.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against any Agent, any Arranger, any
Lender or any Issuing Bank or any Related Party of any of the foregoing on any
theory of liability, for indirect, consequential, special or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or any duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to
this Agreement or any other Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each Credit Party hereby waives, releases and agrees not to sue upon any such
claim for indirect, consequential, special or punitive damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

157



--------------------------------------------------------------------------------

(c) Each Credit Party agrees that no Agent, Arranger, Lender or Issuing Bank or
any Related Party of any of the foregoing will have any liability to any Credit
Party or any Person asserting claims on behalf of or in right of any Credit
Party or any other Person in connection with or as a result of this Agreement or
any other Credit Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith except (but subject to
Section 10.3(b)), in the case of any Credit Party, to the extent that any
losses, claims, damages, liabilities or expenses have been found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (i) the gross negligence or willful misconduct of such Agent, Arranger,
Lender or Issuing Bank or any of their respective Related Parties in performing
its or their obligations under this Agreement or any other Credit Document or
(ii) a material breach by such Agent, Arranger, Lender or Issuing Bank or any of
its Related Parties of its or their obligations under this Agreement.

Section 10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender and
each Issuing Bank is hereby authorized by each Credit Party at any time or from
time to time, without notice to such Credit Party, any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender or such Issuing
Bank to or for the credit or the account of such Credit Party against and on
account of the obligations and liabilities of such Credit Party to such Lender
or such Issuing Bank hereunder and under the other Credit Documents, including
all claims of any nature or description arising out of or connected hereto or
thereto, irrespective of whether or not (a) such Lender or such Issuing Bank
shall have made any demand hereunder or (b) the principal of or the interest on
the Loans or any amounts in respect of the Letters of Credit or any other
amounts due hereunder shall have become due and payable and although such
obligations and liabilities, or any of them, may be contingent or unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, all amounts so set off shall be paid over immediately to the
General Administrative Agent for further application in accordance with the
provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Specified Agents, the Issuing Banks and the Lenders. Each Lender
and Issuing Bank agrees to notify the Specified Agents promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

Section 10.5. Amendments and Waivers. (a) Requisite Lenders’ Consent. Except as
provided in Sections 2.24, 2.25 and 2.26 or in the definition of “Letter of
Credit Sublimit”, none of this Agreement, any other Credit Document or any
provision hereof or thereof may be waived, amended or modified, and no consent
to any departure by any Credit Party therefrom may be made, except, subject to
the additional requirements of Sections 10.5(b) and 10.5(c) and as otherwise
provided in Sections 10.5(d) and 10.5(e), in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Requisite Lenders and, in the case of any other Credit Document,
pursuant to an agreement or agreements in writing entered into by the General
Administrative Agent, the Applicable Facility Agent or the Collateral Agent, as
applicable, and the Credit Party or Credit Parties that are parties thereto, in
each case with the consent of the Requisite Lenders.

 

158



--------------------------------------------------------------------------------

(b) Affected Lenders’ Consent. In addition to any consent required pursuant to
Section 10.5(a), without the written consent of each Lender that would be
directly affected thereby, no waiver, amendment or other modification of this
Agreement or any other Credit Document, or any consent to any departure by any
Credit Party therefrom, shall be effective if the effect thereof would be to:

(i) increase any Commitment or postpone the scheduled expiration date of any
Commitment (it being understood that no waiver, amendment or other modification
of any condition precedent, covenant, Default or Event of Default shall
constitute an increase in any Commitment of any Lender);

(ii) extend the scheduled final maturity date of any Loan;

(iii) except as expressly permitted by Section 2.4 or Section 10.8, extend the
scheduled expiration date of any Letter of Credit beyond the Revolving
Commitment Termination Date or waive, amend or otherwise modify the provisions
of Section 10.8 that expressly provide for the release of the Revolving Lenders
from their participations in, and other obligations with respect to, Letters of
Credit;

(iv) waive, reduce or postpone any scheduled amortization payment (but not any
voluntary or mandatory prepayment) of any Loan or any reimbursement obligation
in respect of any Letter of Credit;

(v) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder (other than under
Section 2.24(a)(i)), or waive or postpone the time for payment of any such
interest, fee or premium (however, no waiver, amendment or other modification of
any condition precedent, covenant, Default or Event of Default shall constitute
a reduction in the rate interest);

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii) waive, amend or otherwise modify any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement or any other Credit
Document that expressly provides that the consent of all Lenders is required to
waive, amend or otherwise modify any rights thereunder or to make any
determination or grant any consent thereunder (including such provision set
forth in Section 10.6(a));

(viii) amend (A) the percentage specified in the definition of the terms
“Requisite Lenders” or “Requisite Revolving Lenders” or (B) amend the term “Pro
Rata Share” or waive, amend or otherwise modify Section 2.17 hereof or
Section 5.02 of the Pledge and Security Agreement (and any comparable provision
of any other Collateral Document) in a manner that would alter the pro rata
sharing of payments required thereby; or

(ix) release all or substantially all the Collateral from the Liens of the
Collateral Documents, or all or substantially all the Guarantors from the
Guarantees created under the Credit Documents (or limit the liability of all or
substantially all the Guarantors in respect of any such Guarantee), in each case
except as expressly provided in the Credit Documents and except in connection
with a “credit bid” undertaken by the Collateral Agent at the direction of the
Requisite Lenders pursuant to section 363(k), section 1129(b)(2)(a)(ii) or any
other section of the Bankruptcy Code or any other sale or other disposition of
assets in connection with other Debtor Relief Laws

 

159



--------------------------------------------------------------------------------

or an enforcement action with respect to the Collateral permitted pursuant to
the Credit Documents (in which case only the consent of the Requisite Lenders
will be required for such release) (it being understood that (A) an amendment or
other modification of the type of obligations secured by the Collateral
Documents or Guaranteed hereunder or thereunder shall not be deemed to be a
release of the Collateral from the Liens of the Collateral Documents or a
release or limitation of any such Guarantee and (B) an amendment or other
modification of Section 6.8 shall only require the consent of the Requisite
Lenders);

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected by any waiver, amendment or other modification, or any consent,
described in the preceding clauses (vii), (viii) and (ix).

(c) Other Consents. No waiver, amendment or other modification of this Agreement
or any other Credit Document, or any consent to any departure by any Credit
Party therefrom, shall:

(i) (A) waive, amend or otherwise modify Section 2.15 or any other provision of
any Credit Document (including, subject to clause (b) above, Section 5.02 of the
Pledge and Security Agreement) in a manner that by its terms would
disproportionately and adversely affect the rights or duties of Lenders of any
Class differently from Lenders of any other Class (after giving effect to any
new Class created by such waiver, amendment or other modification), without the
consent of Lenders representing a Majority in Interest of each such affected
Class, provided that the Requisite Lenders may waive, in whole or in part, any
prepayment of Loans hereunder so long as the application, as between Classes, of
any portion of such prepayment that is still required to be made is not altered,
or (B) waive, amend or otherwise modify this Section 10.5(c)(i) or any other
provision of this Agreement or any other Credit Document that expressly provides
that the consent of all Lenders of any Class or a Majority in Interest of
Lenders of any Class is required to waive, amend or otherwise modify any rights
thereunder or to make any determination or grant any consent thereunder, in each
case without the consent of each Lender of such Class or a Majority in Interest
of the Lenders of such Class, as the case may be; provided that nothing in this
Section 10.5(c)(i) shall be deemed to restrict the amendments contemplated by
Sections 2.24, 2.25 and 2.26;

(ii) waive, amend or otherwise modify the rights or obligations of any Agent or
any Issuing Bank or the Swing Line Lender (including any waiver, amendment or
other modification of the obligation of Lenders to purchase participations in
Letters of Credit as provided in Section 2.4(e) or in Swing Line Loans as
provided in Section 2.3(c)) without the prior written consent of such Agent,
such Issuing Bank or the Swing Line Lender, as the case may be; or

(iii) waive, amend or otherwise modify this Agreement or the Pledge and Security
Agreement so as to alter the ratable treatment of Obligations arising under the
Credit Documents, on the one hand, and the Specified Hedge Obligations or
Specified Cash Management Services Obligations, on the other, or amend or
otherwise modify the definition of the term “Obligations”, “Specified Hedge
Obligations”, “Specified Cash Management Services Obligations” or “Secured
Parties” (or any comparable term used in any Collateral Document), in each case
in a manner adverse to any Secured Party holding Specified Hedge Obligations or
Specified Cash Management Services Obligations then outstanding without the
written consent of such Secured Party (it being understood that an amendment or
other modification of the type of obligations secured by the Collateral
Documents or Guaranteed hereunder or thereunder, so long as such amendment or
other modification by its express terms does not alter the Specified Hedge
Obligations or Specified Cash Management Services Obligations being so secured
or Guaranteed, shall not be deemed to be adverse to any Secured Party holding
Specified Hedge Obligations or Specified Cash Management Services Obligations,
as applicable).

 

160



--------------------------------------------------------------------------------

(d) Class Amendments. Notwithstanding anything to the contrary in
Section 10.5(a), any waiver, amendment or modification of this Agreement or any
other Credit Document, or any consent to any departure by any Credit Party
therefrom, that by its terms affects the rights or duties under this Agreement
of the Lenders of a particular Class or Classes (but not Lenders of any other
Class), may be effected by an agreement or agreements in writing entered into by
the Borrower and the requisite number or percentage in interest of each affected
Class of Lenders that would be required to consent thereto under this
Section 10.5 if such Class of Lenders were the only Class of Lenders hereunder
at the time.

(e) Certain Permitted Amendments, Waivers and Consents. Notwithstanding anything
herein or in any other Credit Document to the contrary:

(i) any provision of this Agreement or any other Credit Document may be amended
by an agreement in writing entered into by the Borrower and the Specified Agents
to cure any obvious error or any ambiguity, omission, defect or inconsistency of
a technical nature, so long as (A) such amendment does not adversely affect the
rights of any Lender or (B) the Lenders shall have received at least five
Business Days’ prior written notice thereof and the General Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Requisite Lenders stating that the
Requisite Lenders object to such amendment;

(ii) in connection with any transaction permitted by Section 2.24, 2.25 or 2.26,
this Agreement and the other Credit Documents may be amended or modified as
contemplated by Sections 2.24, 2.25 and 2.26, including to add any covenant
applicable to the Borrower and/or the Restricted Subsidiaries or any other
provisions for the benefit of the Lenders;

(iii) in connection with the incurrence of any Permitted Credit Agreement
Refinancing Indebtedness or any Permitted Incremental Equivalent Indebtedness,
this Agreement and the other Credit Documents may be amended by an agreement in
writing entered into by the Borrower and the Specified Agents to add any
covenant applicable to the Borrower and/or the Restricted Subsidiaries
(including any Previously Absent Financial Maintenance Covenant) or any other
provisions for the benefit of the Lenders or to effect any amendments
contemplated by Section 6.1(h)(i)(E);

(iv) the Specified Agents and the Collateral Agent may, without the consent of
any Secured Party, (A) consent to a departure by any Credit Party from any
covenant of such Credit Party set forth in this Agreement or any other Credit
Document to the extent such departure is consistent with the authority of the
Collateral Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” or (B) waive, amend or modify any provision in any Credit
Document (other than this Agreement), or consent to a departure by any Credit
Party therefrom, to the extent the Specified Agents or the Collateral Agent, as
applicable, determine that such waiver, amendment, modification or consent is
necessary in order to eliminate any conflict between such provision and the
terms of this Agreement;

(v) any provision of this Agreement or any other Credit Document may be amended
by an agreement in writing entered into by the Borrower, the General
Administrative Agent (and, if their rights or obligations are affected thereby
or if their consent would be required under the preceding provisions of this
paragraph, the other Specified Agents, the Issuing Banks and the Swing Line

 

161



--------------------------------------------------------------------------------

Lender) and the Lenders that will remain parties hereto after giving effect to
such amendment if (A) by the terms of such agreement the Commitments of each
Lender not consenting to the amendment provided for therein shall be reduced to
zero upon the effectiveness of such amendment and (B) at the time such amendment
becomes effective, each Lender not consenting thereto receives payment in full
of the principal of and interest accrued on each Loan made by it and all other
amounts owing to it or accrued for its account under this Agreement;

(vi) this Agreement and the other Credit Documents may be amended in the manner
provided in Section 10.24;

(vii) solely with the consent of the Requisite Revolving Lenders (but without
the consent of the Requisite Lenders or any other Lender), this Agreement may be
amended (i) to waive, amend or otherwise modify the conditions precedent set
forth in Section 3.2 as they pertain to any Revolving Loan or Letter of Credit,
(ii) to waive any Default or Event of Default resulting from any failure to
satisfy any condition precedent set forth in Section 3.2 as it pertains to any
Revolving Loan or Letter of Credit and (iii) to amend or otherwise modify the
percentage specified in the definition of the term “Requisite Revolving
Lenders”.

Each Lender and Issuing Bank hereby expressly authorizes the Specified Agents
and the Collateral Agent to enter into any waiver, amendment or other
modification of this Agreement and the other Credit Documents contemplated by
this Section 10.5(e).

(f) Requisite Execution of Amendments, Etc. With the concurrence of any Lender,
the General Administrative Agent and the Applicable Facility Agents may, but
shall have no obligation to, execute waivers, amendments, modifications or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it is given. No
notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, waiver or consent effected in
accordance with this Section 10.5 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

Section 10.6. Successors and Assigns; Participations. (a) Generally. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby. No Credit Party’s
rights or obligations under the Credit Documents, and no interest therein, may
be assigned or delegated by any Credit Party (except, in the case of any
Guarantor Subsidiary, any assignment or delegation by operation of law as a
result of any merger or consolidation of such Guarantor Subsidiary permitted by
Section 6.8) without the prior written consent of the Specified Agents and each
Lender, and any attempted assignment or delegation without such consent shall be
null and void. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, the participants referred to
in Section 10.6(g) (to the extent provided in clause (iii) of such Section) and,
to the extent expressly contemplated hereby, Affiliates of any Agent or any
Lender, the other Indemnitees and other express third party beneficiaries
hereof) any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Register. The Borrower, the Agents, the Lenders and the Issuing Banks shall
deem and treat the Persons recorded as Lenders in the Register as the holders
and owners of the corresponding Commitments and Loans recorded therein for all
purposes hereof. No assignment or transfer of any Commitment or Loan shall be
effective unless and until recorded in the Register, and following such
recording, unless otherwise determined by the General Administrative Agent or
the Applicable Facility Agent (such determination to be made in the sole
discretion of such Agent, which

 

162



--------------------------------------------------------------------------------

determination may be conditioned on the consent of the assigning Lender and the
assignee), shall be effective notwithstanding any defect in the Assignment
Agreement relating thereto. Each assignment and transfer shall be recorded in
the Register following receipt by the Applicable Facility Agent of the fully
executed Assignment Agreement, together with the required forms and certificates
regarding tax matters and any fees payable in connection therewith, in each case
as provided in Section 10.6(d); provided that no Agent shall be required to
accept such Assignment Agreement or so record the information contained therein
if such Agent reasonably believes that such Assignment Agreement lacks any
written consent required by this Section 10.6 or is otherwise not in proper
form, it being acknowledged that such Agent shall have no duty or obligation
(and shall incur no liability) with respect to obtaining (or confirming the
receipt) of any such written consent or with respect to the form of (or any
defect in) such Assignment Agreement, any such duty and obligation being solely
with the assigning Lender and the assignee. Each assigning Lender and the
assignee, by its execution and delivery of an Assignment Agreement, shall be
deemed to have represented to the Agents that all written consents required by
this Section 10.6 with respect thereto (other than the consent of any Agent)
have been obtained and that such Assignment Agreement is otherwise duly
completed and in proper form. The date of such recordation of an assignment and
transfer is referred to herein as the “Assignment Effective Date” with respect
thereto. Any request, authority or consent of any Person that, at the time of
making such request or giving such authority or consent, is recorded in the
Register as a Lender shall be conclusive and binding on any subsequent holder,
assignee or transferee of the corresponding Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans or other
Obligations owing to it to:

(i) any Eligible Assignee of the type referred to in clause (a) of the
definition of the term “Eligible Assignee” upon the giving of notice to the
Borrower, the General Administrative Agent and the Applicable Facility Agent;
provided that, in the case of any assignment of a Revolving Commitment or any
Revolving Exposure, such Eligible Assignee is a Revolving Lender or an Affiliate
of a Revolving Lender; or

(ii) any Eligible Assignee of the type referred to in clause (b) of the
definition of the term “Eligible Assignee” (or, in the case of any assignment of
a Revolving Commitment or any Revolving Exposure, any Eligible Assignee that
does not meet the requirements of clause (i) above), upon (A) the giving of
notice to the Borrower, the General Administrative Agent and the Applicable
Facility Agent and, in the case of assignments of Revolving Commitments or any
Revolving Exposure, the Swing Line Lender and each Issuing Bank and (B) except
in the case of assignments made by or to any Arranger or any Affiliate thereof
during the primary syndication of any credit facilities established hereunder,
receipt of prior written consent (each such consent not to be unreasonably
withheld or delayed) of (1) the Borrower, provided that the consent of the
Borrower to any assignment (x) shall not be required if an Event of Default
shall have occurred and is continuing and (y) shall be deemed to have been
granted unless the Borrower shall have objected thereto by written notice to the
General Administrative Agent and the Applicable Facility Agent within 10
Business Days after having received notice thereof, (2) the Applicable Facility
Agent and (3) in the case of assignments of Revolving Commitments or any
Revolving Exposure, each Issuing Bank or the Swing Line Lender, as applicable;

 

163



--------------------------------------------------------------------------------

provided that:

(A) in the case of any such assignment or transfer (other than to any Eligible
Assignee meeting the requirements of clause (i) above), the amount of the
Commitment or Loans of the assigning Lender subject thereto shall not be less
than (A) $2,500,000 in the case of assignments of any Revolving Commitment or
Revolving Loan or (B) $1,000,000 in the case of assignments of any Term Loan
Commitment or Term Loan of any Class (with concurrent assignments to Eligible
Assignees that are Affiliates or Related Funds thereof to be aggregated for
purposes of the foregoing minimum assignment amount requirements) or, in each
case, such lesser amount as shall be agreed to by the Borrower and the
Applicable Facility Agent or as shall constitute the aggregate amount of the
Commitments or Loans of the applicable Class of the assigning Lender, provided
that the consent of the Borrower to any lesser amount (x) shall not be required
if an Event of Default shall have occurred and is continuing and (y) shall be
deemed to have been granted if notice shall be given to the Borrower requesting
its consent to a lesser amount and the Borrower shall not have objected thereto
by written notice to the Applicable Facility Agent within 10 Business Days after
having received such request;

(B) each partial assignment or transfer shall be of a uniform, and not varying,
percentage of all rights and obligations of the assigning Lender hereunder;
provided that a Lender may assign or transfer all or a portion of its Commitment
or of the Loans owing to it of any Class without assigning or transferring any
portion of its Commitment or of the Loans owing to it, as the case may be, of
any other Class; and

(C) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Applicable Facility
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Applicable Facility Agent,
such Defaulting Lender’s applicable Pro Rata Share of Revolving Loans previously
requested but not funded by such Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (1) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Applicable Facility Agent, each Issuing Bank, the Swing Line Lender and each
Revolving Lender hereunder (and interest accrued thereon), and (2) acquire (and
fund as appropriate) its applicable Pro Rata Share of all Revolving Loans and
participations in Letters of Credit and Swing Line Loans; provided that,
notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this clause (C), then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(d) Mechanics. Assignments and transfers of Loans and Commitments by Lenders
shall be effected by the execution and delivery to the Applicable Facility Agent
of an Assignment Agreement. In connection with all assignments, there shall be
delivered to the General Administrative Agent such forms, certificates or other
evidence, if any, with respect to United States federal income tax withholding
matters as the assignee thereunder may be required to deliver pursuant to
Section 2.20(g), together with payment by the parties to the assignment to the
Applicable Facility Agent of a registration and processing fee of $3,500 (except
that no such registration and processing fee shall be payable (i) in connection
with an assignment by or to any Arranger or any Affiliate thereof during the
primary syndication of any credit facilities established hereunder, (ii) in the
case of an assignee that is already a Lender or is an Affiliate or Related Fund
of a Lender or a Person under common management with a Lender or (iii) otherwise
waived by the Applicable Facility Agent in its sole discretion).

 

164



--------------------------------------------------------------------------------

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof (or of any Incremental Facility Agreement or Refinancing
Facility Agreement) or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date (or,
in the case of any Incremental Facility Agreement or Refinancing Facility
Agreement, as of the date of the effectiveness thereof) or as of the applicable
Assignment Effective Date, as applicable, that (i) it is an Eligible Assignee,
(ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be and (iii) it will make or invest in, as the case may be, its Commitments
or Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other United States federal securities laws (it being
understood that, subject to the provisions of this Section 10.6, the disposition
of such Commitments or Loans or any interests therein shall at all times remain
within its exclusive control). It is understood and agreed that the Agents and
each assignor Lender shall be entitled to rely, and shall incur no liability for
relying, upon the representations and warranties of an assignee set forth in
this Section 10.6(e) and in the applicable Assignment Agreement.

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date with respect to any assignment
and transfer of any Commitment or Loan, (i) the assignee thereunder shall have
the rights and obligations of a “Lender” hereunder to the extent of its interest
in such Commitment or Loan as reflected in the Register and shall thereafter be
a party hereto and a “Lender” for all purposes hereof, (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned and transferred to the assignee, relinquish its rights (other than any
rights that survive the termination hereof under Section 10.8) and be released
from its obligations hereunder (and, in the case of an assignment covering all
the remaining rights and obligations of an assigning Lender hereunder, such
Lender shall cease to be a party hereto as a “Lender” (but not, if applicable,
as an Issuing Bank or in any other capacity hereunder) on such Assignment
Effective Date, provided that such assigning Lender shall continue to be
entitled to the benefit of all rights that survive the termination hereof under
Section 10.8), and provided further that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender, and (iii) the assigning
Lender shall, upon the effectiveness thereof or as promptly thereafter as
practicable, surrender its applicable Notes (if any) to the General
Administrative Agent for cancellation, and thereupon the Borrower shall issue
and deliver new Notes, if so requested by the assignee and/or assigning Lender,
to such assignee and/or to such assigning Lender, with appropriate insertions,
to reflect the new Commitments and/or outstanding Loans of the assignee and/or
the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Eligible Assignee in all or any part of its Commitments or
Loans or in any other Obligation; provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Credit Parties, the Agents, the Swing Line Lender, the Issuing Banks
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Each Lender that sells a participation pursuant to this
Section 10.6(g) shall, acting solely for United States federal income tax
purposes as a non-fiduciary agent of the Borrower, maintain a register on which
it records the

 

165



--------------------------------------------------------------------------------

name and address of each participant to which it has sold a participation and
the principal amounts (and stated interest) of each such participant’s interest
in the Loans or other rights and obligations of such Lender under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loans or other rights and obligations
under any Credit Document), except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other right or obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. Unless otherwise required by the IRS, any disclosure required by
the foregoing sentence shall be made by the relevant Lender directly and solely
to the IRS. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
under this Agreement, notwithstanding any notice to the contrary. For the
avoidance of doubt, the Agents (in their respective capacity as such) shall have
no responsibility for maintaining a Participant Register.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder, except that any participation
agreement may provide that the participant’s consent must be obtained with
respect to the consent of such Lender to any waiver, amendment, modification or
consent that is described in Section 10.5(b) that affects such participant or
requires the approval of all the Lenders.

(iii) The Credit Parties agree that each participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 (subject to the requirements and
limitations therein, including the requirements under Section 2.20(g) (it being
understood that the documentation required under Section 2.20(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.6(c);
provided that such participant (x) agrees to be subject to the provisions of
Sections 2.21 and 2.23 as if it were an assignee under Section 10.6(c) and
(y) such participant shall not be entitled to receive any greater payment under
Section 2.19 or 2.20 with respect to any participation than the applicable
Lender would have been entitled to receive with respect to such participation
sold to such participant. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided that such participant agrees to be subject to Section 2.17 as though it
were a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans or the other Obligations owed to such Lender, and its Notes, if any, to
secure obligations of such Lender, including to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by any Federal Reserve Bank; provided that no Lender,
as between the Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge; and
provided further that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

(i) Term Loan Repurchases. Notwithstanding anything to the contrary contained in
this Section 10.6 or any other provision of this Agreement, the Borrower may
repurchase outstanding Term Loans, and each Term Lender shall have the right at
any time to sell, assign or transfer all or a portion of its Term Loans to the
Borrower, on the following basis:

 

166



--------------------------------------------------------------------------------

(i) Term Loan Repurchase Auctions. The Borrower may conduct one or more modified
Dutch auctions (each, an “Auction”) to repurchase all or any portion of the Term
Loans of any Class, provided that (A) the Borrower delivers a notice of such
Auction to the Auction Manager and the Term Facility Agent (for distribution to
the Term Lenders of such Class) no later than 12:00 noon (New York City time) at
least five Business Days in advance of a proposed commencement date of such
Auction (or such shorter period as may be acceptable to the Term Facility
Agent), which notice shall specify (x) the dates on which such Auction will
commence and conclude, (y) the maximum principal amount of Term Loans and the
Class thereof that the Borrower desires to repurchase in such Auction and
(z) the range of discounts to par at which the Borrower would be willing to
repurchase such Term Loans, (B) the maximum aggregate dollar amount of such
Auction shall be $10,000,000 or an integral multiple of $1,000,000 in excess
thereof, (C) such Auction shall be open for at least two Business Days after the
date of the commencement thereof, (D) such Auction shall be open for
participation by all the Term Lenders of such Class on a ratable basis, (E) a
Term Lender of such Class that elects to participate in such Auction will be
permitted to tender for repurchase all or a portion of such Lender’s Term Loans
of such Class, (F) each repurchase of Term Loans of any Class shall be of a
uniform, and not varying, percentage of all rights of the assigning Term Lender
hereunder with respect thereto (and shall be allocated among the Term Loans of
such Class of such Term Lender in a manner that would result in such Term
Lender’s remaining Term Loans of such Class being included in each Term
Borrowing in accordance with its applicable Pro Rata Share thereof), (G) at the
time of the commencement and conclusion of such Auction, no Event of Default
shall have occurred and be continuing, (H) the Borrower shall not use the
proceeds of Revolving Loans to make such repurchase and (I) such Auction shall
be conducted pursuant to such procedures as the Auction Manager may establish,
so long as such procedures are consistent with this Section 10.6(i) and are
reasonably acceptable to the Term Facility Agent and the Borrower. In connection
with any Auction, the Auction Manager and the Term Facility Agent may request
one or more certificates of an Authorized Officer of the Borrower as to the
satisfaction of the conditions set forth in clauses (G) and (H) above.

(ii) Open Market Purchases. The Borrower may repurchase all or any portion of
the Term Loans of any Class on a non pro rata basis through open market
purchases (each an “Open Market Purchase”), provided that (A) each repurchase of
Term Loans of any Class shall be of a uniform, and not varying, percentage of
all rights of the assigning Term Lender hereunder with respect thereto (and
shall be allocated among the Term Loans of such Class of such Term Lender in a
manner that would result in such Term Lender’s remaining Term Loans of such
Class being included in each Term Borrowing in accordance with its applicable
Pro Rata Share thereof), (B) at the time of and immediately following such Open
Market Purchase, no Event of Default shall have occurred and be continuing and
(C) the Borrower shall not use the proceeds of Revolving Loans to make such
repurchase. In connection with any Open Market Purchase, the Term Facility Agent
may request one or more certificates of an Authorized Officer of the Borrower as
to the satisfaction of the conditions set forth in clauses (B) and (C) above.

(iii) Concerning the Repurchased Term Loans. Repurchases by the Borrower of Term
Loans pursuant to this Section 10.6(i) shall not constitute voluntary
prepayments for purposes of Section 2.12 or 2.14. If pursuant to this
Section 10.6(i) the Borrower purchases less than all of the outstanding Term
Loans of any Class, the amount of each subsequent Installment to be paid
pursuant to Section 2.12 with respect to Term Loans of such Class shall be
reduced by an amount equal to the product obtained by multiplying such
Installment by a fraction, the numerator of which is the aggregate amount of
Term Loans of such Class so purchased by the Borrower and the denominator of
which is the aggregate amount of Term Loans of such Class outstanding
immediately prior to such purchase. Upon the repurchase by the Borrower pursuant
to this Section 10.6(i) of any Term Loans, such Term Loans shall, without
further action by any Person,

 

167



--------------------------------------------------------------------------------

automatically be deemed cancelled and no longer outstanding (and may not be
resold by the Borrower) for all purposes of this Agreement and the other Credit
Documents, including with respect to (A) the making of, or the application of,
any payments to the Lenders under this Agreement or any other Credit Document,
(B) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Credit Document or (C) the
determination of Requisite Lenders, or for any similar or related purpose, under
this Agreement or any other Credit Document. The General Administrative Agent
and the Term Facility Agent are authorized to make appropriate entries in the
Register to reflect any cancelation of the Term Loans repurchased and cancelled
pursuant to this Section 10.6(i). Any payment made by the Borrower in connection
with a repurchase permitted by this Section 10.6(i) shall not be subject to the
provisions of Section 2.16, 2.17 or 2.18(c). Failure by the Borrower to make any
payment to a Lender required to be made in consideration of a repurchase of Term
Loans permitted by this Section 10.6(i) shall not constitute a Default or an
Event of Default under Section 8.1(a). To the extent that a Term Lender’s Term
Loans have been repurchased and assigned to the Borrower pursuant to this
Section 10.6(i), such Term Lender have no further rights in respect thereof.

Section 10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 10.8. Survival of Representations, Warranties and Agreements. All
covenants, agreements, representations and warranties made by the Credit Parties
in the Credit Documents and in the certificates or other documents delivered in
connection with or pursuant to this Agreement or any other Credit Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Credit Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Agent, Arranger, Lender, Issuing Bank or the Swing Line Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any Credit Document is executed and
delivered or any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. Notwithstanding the foregoing or anything else
to the contrary set forth in this Agreement or any other Credit Document, in the
event that, in connection with the refinancing or repayment in full of the
credit facilities provided for herein, any Issuing Bank at its option and in its
sole discretion shall have provided to the Revolving Facility Agent a written
consent to the release of the Revolving Lenders from their obligations hereunder
with respect to any Letter of Credit issued by such Issuing Bank (whether as a
result of the obligations of the Borrower (and any other account party) in
respect of such Letter of Credit having been collateralized in full by a deposit
of cash with such Issuing Bank, or being supported by a letter of credit that
names such Issuing Bank as the beneficiary thereunder, or otherwise), then from
and after such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Credit
Documents (other than Sections 2.19, 2.20, 10.2 and 10.3 (and the defined terms
used in such Sections)), and the Revolving Lenders shall be deemed to have no
participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.4(e). The provisions of Sections 2.18(c), 2.19, 2.20,
9, 10.2, 10.3 and 10.4 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans or the termination of this Agreement or any provision
hereof, provided that Section 10.4 shall not survive after the repayment of the
Loans and the termination of this Agreement..

 

168



--------------------------------------------------------------------------------

Section 10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent, Arranger, Lender or Issuing Bank in the exercise of any power, right
or privilege hereunder or under any other Credit Document shall impair such
power, right or privilege or be construed to be a waiver thereof or of any
Default or Event of Default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege, or any abandonment or
discontinuance of steps to enforce such power, right or privilege, preclude any
other or further exercise thereof or the exercise of any other power, right or
privilege. The powers, rights, privileges and remedies of the Agents, the
Arrangers, the Lenders and the Issuing Banks hereunder and under the other
Credit Documents are cumulative and shall be in addition to and independent of
all powers, rights, privileges and remedies they would otherwise have. Without
limiting the generality of the foregoing, the execution and delivery of this
Agreement or the making of any Loan hereunder shall not be construed as a waiver
of any Default or Event of Default, regardless of whether any Agent, Arranger,
Lender or Issuing Bank may have had notice or knowledge of such Default or Event
of Default at the time.

Section 10.10. Marshalling; Payments Set Aside. None of the Agents, the
Arrangers, the Lenders or the Issuing Banks shall be under any obligation to
marshal any assets in favor of any Credit Party or any other Person or against
or in payment of any or all of the Obligations. To the extent that any Credit
Party makes a payment or payments to any Agent, Arranger, Lender or Issuing Bank
(or to any Agent on behalf of any other Agent, Arranger, Lender or Issuing
Bank), or any Agent, Arranger, Lender or Issuing Bank enforces any security
interests or exercises any right of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent, preferential or at undervalue, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Laws, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

Section 10.11. Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 10.12. Independent Nature of Lenders’ Rights. Nothing contained herein
or in any other Credit Document, and no action taken by the Lenders pursuant
hereto or thereto, shall be deemed to constitute the Lenders as a partnership,
an association, a joint venture or any other kind of entity. The amounts payable
at any time hereunder to each Lender shall be a separate and independent debt,
and each Lender shall be entitled to protect and enforce its rights arising
hereunder and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

Section 10.13. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE

 

169



--------------------------------------------------------------------------------

APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT (A) THE DEFINITION OF “COMPANY MATERIAL ADVERSE EFFECT” AND THE
INTERPRETATION OF WHETHER OR NOT SUCH EVENT HAS OCCURRED, (B) THE DETERMINATION
OF THE ACCURACY OF ANY ACQUISITION AGREEMENT REPRESENTATION AND WHETHER AS A
RESULT OF ANY INACCURACY THEREOF THE BORROWER (OR ANY OF ITS AFFILIATES) HAS THE
RIGHT TO TERMINATE ITS (OR THEIR) OBLIGATIONS UNDER THE NUTRISYSTEM ACQUISITION
AGREEMENT OR TO DECLINE TO CONSUMMATE THE ACQUISITION AS A RESULT OF A BREACH OF
SUCH REPRESENTATIONS AND (C) THE DETERMINATION OF WHETHER THE ACQUISITION HAS
BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE NUTRISYSTEM ACQUISITION
AGREEMENT, IN EACH CASE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

Section 10.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) BELOW, ALL
JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR RELATING
HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT
EXCLUSIVELY IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (SUBJECT TO
CLAUSE (E) BELOW); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT THE AGENTS, THE ARRANGERS, THE LENDERS AND THE ISSUING BANKS
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY CREDIT
DOCUMENT OR ANY EXERCISE OF REMEDIES IN RESPECT OF COLLATERAL OR THE ENFORCEMENT
OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND CONSENTS TO
VENUE IN, ANY SUCH COURT.

Section 10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY

 

170



--------------------------------------------------------------------------------

CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

Section 10.17. Confidentiality. Each Agent and each Lender (which term shall for
the purposes of this Section 10.17 include each Issuing Bank) shall hold all
Confidential Information (as defined below) obtained by such Agent or such
Lender in accordance with such Agent’s and such Lender’s customary procedures
for handling confidential information of such nature, it being understood and
agreed by the Borrower that, in any event, each Agent may disclose Confidential
Information to the Lenders and the other Agents and that each Agent and each
Lender may disclose Confidential Information (a) to any actual or potential
assignee, transferee or participant in connection with the contemplated
assignment, transfer or participation of any Loans or other Obligations or any
participations therein or to any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to the Borrower or any Affiliate of the Borrower and their obligations
(provided that such assignees, transferees, participants, counterparties and
advisors are advised of and agree to be bound by either the provisions of this
Section 10.17 or other provisions at least as restrictive as this Section 10.17
or otherwise reasonably acceptable to the applicable Agent or the applicable
Lender, as the case may be, and the Borrower, including pursuant to the
confidentiality terms set forth in the Confidential Information Memorandum or
other marketing materials relating to the credit facilities governed by this
Agreement), (b) to the extent compelled by legal process in, or reasonably
necessary to the defense of, any legal, judicial or administrative proceeding or
otherwise as required by applicable law, rule or regulation (including, in
connection with filings, submissions and any other similar documentation
required or customary to comply with regulatory filing requirements) (in which
case such Agent or such Lender shall (i) to the extent permitted by law, inform
the Borrower promptly in advance thereof and (ii) use commercially reasonable
efforts to ensure that any such information so disclosed is accorded
confidential treatment), (c) upon the request or demand of any Governmental
Authority or regulatory or self-regulatory authority having jurisdiction over
such Agent or such Lender or its Affiliates (in which case such Lender or such
Agent shall (i) except with respect to any audit or examination conducted by
bank accountants or any Governmental Authority or regulatory or self-regulatory
authority exercising examination or regulatory authority, to the extent
permitted by law, notify the Borrower promptly in advance thereof and (ii) use
commercially reasonable efforts to ensure that any such information so disclosed
is accorded confidential treatment), (d) to Affiliates of such Agent or Lender
and to its and their respective Related Parties, independent auditors and other
advisors, experts or agents on a “need to know” basis (and to other Persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17) (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information or advised of their obligation to keep such
Confidential Information confidential), (e) for purposes of establishing a “due
diligence” defense or in connection with the exercise of any remedies hereunder
or under any other Credit

 

171



--------------------------------------------------------------------------------

Document, (f) to the extent that such information was independently developed by
such Agent or such Lender without the use of or reliance on any Confidential
Information, (g) to the extent such information becomes publicly available other
than as a result of a breach of this Section 10.17, (h) to the extent such
information is received from a source, other than the Borrower, on a
non-confidential basis, that such Agent or such Lender has no reason to believe
has any confidentiality or fiduciary obligation to the Borrower with respect to
such information, (i) to any rating agency when required by it, provided that
prior to any disclosure such rating agency shall undertake in writing to
preserve the confidentiality of any Confidential Information received by it from
any Agent or any Lender, (j) on an as-needed and confidential basis, to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans, (k) in customary
“tombstone” or similar advertisements and (l) with the consent of the Borrower.
For purposes of the foregoing, “Confidential Information” means, with respect to
any Agent or any Lender, any non-public information regarding the business,
assets, liabilities and operations of the Borrower and the Subsidiaries obtained
by such Agent or Lender under the terms of this Agreement and identified as
confidential by the Borrower, including any individually identifiable healthcare
information or other confidential information relating to individuals. In
addition, each Agent and each Lender may disclose the existence of this
Agreement and information about this Agreement, on an as-needed basis, to market
data collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Credit Documents. It is agreed
that, notwithstanding the restrictions of any prior confidentiality agreement
binding on any Arranger or any Agent, such parties may disclose Confidential
Information as provided in this Section 10.17; provided that neither this
Section 10.17 nor any other provision of this Agreement or any other Credit
Document shall permit any disclosure of any individually identifiable healthcare
information or other confidential information relating to individuals except in
accordance with law, including HIPAA.

Section 10.18. Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law, shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement with respect to the Loans of any Class at any time exceeds the
Highest Lawful Rate, the outstanding amount of such Loans shall bear interest at
the Highest Lawful Rate until the total amount of interest paid hereunder in
respect of such Loans equals the amount of interest that would have been payable
hereunder if the stated rates of interest set forth in this Agreement that apply
to such Class had at all times been in effect. In addition, if when the Loans of
any Class made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) in respect of such Loans
is less than the total amount of interest that would have been due hereunder in
respect of such Loans if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by law,
the Borrower shall pay to the Applicable Facility Agent an amount equal to the
difference between the amount of interest paid in respect of such Loans and the
amount of interest that would have been paid if the Highest Lawful Rate had at
all times been in effect; provided that the total interest paid hereunder in
respect of such Loans shall not exceed the amount of interest that would have
been payable hereunder if the stated rates of interest set forth in this
Agreement that apply to such Class had at all times been in effect.
Notwithstanding the foregoing, it is the intention of the Lenders and the
Borrower to conform strictly to any applicable usury laws. Accordingly, if any
Lender contracts for, charges, or receives any consideration that constitutes
interest in excess of the amount collectible at the Highest Lawful Rate, then
any such excess shall be cancelled automatically and, if previously paid, shall
at such Lender’s option be applied to the outstanding amount of the Loans made
hereunder or be refunded to the Borrower.

Section 10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

172



--------------------------------------------------------------------------------

Section 10.20. Effectiveness; Entire Agreement. This Agreement shall become
effective when it shall have been executed by the General Administrative Agent
and there shall have been delivered to the General Administrative Agent
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF (BUT DO NOT SUPERSEDE ANY
PROVISIONS OF ANY COMMITMENT LETTER, ENGAGEMENT LETTER OR FEE LETTER BETWEEN OR
AMONG ANY CREDIT PARTIES AND ANY AGENT OR ARRANGER OR ANY AFFILIATE OF ANY OF
THE FOREGOING THAT BY THE EXPRESS TERMS OF SUCH DOCUMENTS ARE STATED TO SURVIVE
THE EFFECTIVENESS OF THIS AGREEMENT, ALL OF WHICH PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT).

Section 10.21. PATRIOT Act. Each Lender and each Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or such Agent, as applicable, to identify such Credit Party in accordance
with the PATRIOT Act.

Section 10.22. Electronic Execution of Assignments. The words “execution”,
“signed”, “signature” and words of like import in any Assignment Agreement shall
be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 10.23. No Fiduciary Duty. Each Agent, each Arranger, each Lender, each
Issuing Bank and their respective Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”) may have economic interests that conflict with
those of the Credit Parties, their equityholders and/or their Affiliates. Each
Credit Party agrees that nothing in the Credit Documents or the transactions
contemplated hereby will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such Credit Party or its equityholders or its Affiliates, on the
other. The Credit Parties acknowledge and agree that (a) the transactions
contemplated by the Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Credit Parties, on the other, and
(b) in connection therewith and with the process leading thereto, (i) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Credit
Party, its equityholders or its Affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Credit Party, its equityholders or its
Affiliates on other matters) or any other obligation to any Credit Party except
the obligations expressly set forth in the Credit Documents and (ii) each Lender
is acting solely as principal and not as the agent or fiduciary of any Credit
Party, its management, equityholders, creditors or any other Person. Each Credit
Party acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it has deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Credit Party agrees that it will not assert, and
hereby waives to the maximum extent permitted by applicable law, any claim that
any Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Credit Party, in connection with any such
transaction or the process leading thereto.

 

173



--------------------------------------------------------------------------------

Section 10.24. Permitted Intercreditor Agreements. (a) Each of the Lenders and
the other Secured Parties acknowledges that obligations of the Credit Parties
under any Permitted Credit Agreement Refinancing Indebtedness or any Permitted
Incremental Equivalent Indebtedness may be secured by Liens on assets of the
Credit Parties that constitute Collateral and that the relative Lien priority
and other creditor rights of the Secured Parties and the secured parties under
any Permitted Credit Agreement Refinancing Indebtedness or any Permitted
Incremental Equivalent Indebtedness will be set forth in the applicable
Permitted Intercreditor Agreement. Each of the Lenders and the other Secured
Parties hereby irrevocably authorizes and directs the General Administrative
Agent to execute and deliver, in each case on behalf of such Secured Party and
without any further consent, authorization or other action by such Secured
Party, from time to time upon the request of the Borrower, in connection with
the establishment, incurrence, amendment, refinancing or replacement of any
Permitted Credit Agreement Refinancing Indebtedness or any Permitted Incremental
Equivalent Indebtedness, any Permitted Intercreditor Agreement (it being
understood that the General Administrative Agent and the Collateral Agent are
hereby authorized and directed to determine the terms and conditions of any such
Permitted Intercreditor Agreement as contemplated by the definition of the terms
“Junior Lien Intercreditor Agreement” and “Pari Passu Intercreditor Agreement”)
and any documents relating thereto.

(b) Each of the Lenders and the other Secured Parties hereby irrevocably
(i) consents to the treatment of Liens to be provided for under any Permitted
Intercreditor Agreement, (ii) agrees that, upon the execution and delivery
thereof, such Secured Party will be bound by the provisions of any Permitted
Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of any Permitted Intercreditor Agreement,
(iii) agrees that no Secured Party shall have any right of action whatsoever
against any Agent as a result of any action taken by such Agent pursuant to this
Section 10.24 or in accordance with the terms of any Permitted Intercreditor
Agreement, (iv) authorizes and directs the Agents to carry out the provisions
and intent of each such document and (v) authorizes and directs the Agents to
take such actions as shall be required to release Liens on the Collateral in
accordance with the terms of any Permitted Intercreditor Agreement.

(c) Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs the General Administrative Agent and the Applicable
Facility Agents to execute and deliver, in each case on behalf of such Secured
Party and without any further consent, authorization or other action by such
Secured Party, any amendments, supplements or other modifications of any
Permitted Intercreditor Agreement that the Borrower may from time to time
request and that are reasonably acceptable to the Specified Agents (i) to give
effect to any establishment, incurrence, amendment, extension, renewal,
refinancing or replacement of any Obligations, any Permitted Credit Agreement
Refinancing Indebtedness or any Permitted Incremental Equivalent Indebtedness,
(ii) to confirm for any party that such Permitted Intercreditor Agreement is
effective and binding upon the Agents on behalf of the Secured Parties or
(iii) to effect any other amendment, supplement or modification so long as the
resulting agreement would constitute a Permitted Intercreditor Agreement if
executed at such time as a new agreement.

(d) Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs the General Administrative Agent, the Collateral Agent
and the Applicable Facility Agents to execute and deliver, in each case on
behalf of such Secured Party and without any further consent, authorization or
other action by such Secured Party, any amendments, supplements or other
modifications of any Collateral Document to add or remove any legend that may be
required pursuant to any Permitted Intercreditor Agreement.

 

174



--------------------------------------------------------------------------------

(e) Each Agent shall have the benefit of the provisions of Sections 9, 10.2 and
10.3 with respect to all actions taken by it pursuant to this Section 10.24 or
in accordance with the terms of any Permitted Intercreditor Agreement to the
full extent thereof.

(f) The provisions of this Section 10.24 are intended as an inducement to the
secured parties under any Permitted Credit Agreement Refinancing Indebtedness or
Permitted Incremental Equivalent Indebtedness to extend credit to the Borrower
thereunder and such secured parties are intended third party beneficiaries of
such provisions.

Section 10.25. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 10.26. Effect of the Nutrisystem Acquisition. Nutrisystem and its
Subsidiaries shall have no obligations hereunder until the consummation of the
Nutrisystem Acquisition, and any representations and warranties of Nutrisystem
and its Subsidiaries shall not become effective until such time. Upon
consummation of the Nutrisystem Acquisition, Nutrisystem and its Subsidiaries
shall be subject to all of the obligations under this Agreement and the other
Credit Documents to which they are a party, and all representations and
warranties of Nutrisystem and its Subsidiaries (including those made pursuant to
Section 4 hereof on the Closing Date) shall become effective as of the date
hereof, without any further action by any Person.

[Remainder of page intentionally left blank]

 

175



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

TIVITY HEALTH, INC. By:  

/s/ Adam Holland

  Name: Adam Holland   Title: Chief Financial Officer WHOLEHEALTH NETWORKS, INC.
NUTRISYSTEM, INC.
NUTRISYSTEM MEDIA, L.L.C.
NSI RETAIL, LLC
NUTRISYSTEM EVERYDAY, LLC
SBD ENTERPRISES, LLC
SBD RETAIL, LLC
NUTRI/SYSTEM IPHC, INC.
NSI TECH, INC.
NSI CASH MANAGEMENT, INC.
TIVITY HEALTH INTERNATIONAL, INC. By:  

/s/ Adam Holland

  Name: Adam Holland   Title: President TIVITY HEALTH SERVICES, LLC
TIVITY HEALTH SUPPORT, LLC By:  

/s/ Adam Holland

  Name: Adam Holland   Title:   Assistant Treasurer and Assistant Secretary

[Signature Page to Tivity Health, Inc. Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

TIVITY HEALTH ADMINISTRATIVE CENTER, LP By: Tivity Health Support, LLC, its sole
general partner By:  

/s/ Adam Holland

  Name: Adam Holland   Title:   Assistant Treasurer and Assistant Secretary

[Signature Page to Tivity Health, Inc. Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the General Administrative Agent,
the Term Facility Agent, the Collateral Agent, an Issuing Bank and a Lender, By:
 

/s/ John D. Toronto

 

Name: John D. Toronto

Title: Authorized Signatory

By:  

/s/ D. Andrew Maletta

 

Name: D. Andrew Maletta

Title: Authorized Signatory

[Signature Page to Tivity Health, Inc. Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as the Revolving Facility Agent, the Syndication Agent, the Swing
Line Lender, an Issuing Bank and a Lender, By:  

/s/ Jared Cohen

 

Name: Jared Cohen

Title: Authorized Signatory

[Signature Page to Tivity Health, Inc. Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as an Issuing Bank and a Lender, By:  

/s/ Stuart Dickson

 

Name: D. Stuart Dickson

Title: Authorized Signatory

[Signature Page to Tivity Health, Inc. Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as an Issuing Bank and a Lender, By:  

/s/ Terence Kelly

 

Name: Terence Kelly

Title: Authorized Signatory

[Signature Page to Tivity Health, Inc. Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as an Issuing Bank and a Lender, By:  

/s/ Vera McEvoy

 

Name: Vera McEvoy

Title: Authorized Signatory

[Signature Page to Tivity Health, Inc. Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as an Issuing Bank and a Lender, By:  

/s/ Thomas M. Manning

 

Name: Thomas M. Manning

Title: Authorized Signatory

[Signature Page to Tivity Health, Inc. Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Issuing Bank and a Lender, By:  

/s/ Joseph McShane

 

Name: Joseph McShane

Title: Vice President

[Signature Page to Tivity Health, Inc. Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as an Issuing Bank and a Lender, By:  

/s/ Mark Hardison

 

Name: Mark Hardison

Title: Authorized Signatory

[Signature Page to Tivity Health, Inc. Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.1

EXISTING LETTERS OF CREDIT

 

Issuing Bank

  

LOC #

  

Beneficiary

  

Expiration Date

  

Amount

SunTrust    F856207    American Casualty Company of Reading, PA and/or
Transportation Insurance Company (CNA Insurance)    10/15/2019    $130,000.00
SunTrust    F847503    The Travelers Indemnity Company    9/30/2019   
$110,000.00 SunTrust    F851247   

Humana Medical Plan, Inc./Humana Health Insurance Company of Florida, Inc/Humana
Insurance Company

(Collectively “Humana”)

   12/31/2019    $229,687.00 SunTrust    70002297   

Humana Medical Plan, Inc./Humana Health Insurance Company of Florida, Inc/Humana
Insurance Company

(Collectively “Humana”)

   1/1/2020    $50,000.00 SunTrust    70002872    Aetna Life Insurance Company
   12/31/2019    $200,000.00



--------------------------------------------------------------------------------

SCHEDULE 2.1

COMMITMENTS

Term Loan Commitments

 

Lender

   Tranche A
Term Loan
Commitment      Tranche B
Term Loan
Commitment  

Credit Suisse AG,Cayman Islands Branch

   $ 350,000,000      $ 830,000,000     

 

 

    

 

 

 

Total

   $ 350,000,000      $ 830,000,000     

 

 

    

 

 

 

Revolving Commitments

 

Lender

   Revolving
Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 26,750,000  

SunTrust Bank

   $ 26,750,000  

Citibank, N.A.

   $ 20,000,000  

Citizens Bank, N.A.

   $ 15,000,000  

JPMorgan Chase Bank, N.A.

   $ 12,500,000  

Fifth Third Bank

   $ 8,000,000  

Goldman Sachs Bank USA

   $ 8,000,000  

Regions Bank

   $ 8,000,000     

 

 

 

Total

   $ 125,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.4

LETTER OF CREDIT ISSUING COMMITMENTS

 

Lender

   Letter of Credit Issuing
Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 10,700,000.00  

SunTrust Bank

   $ 10,700,000.00  

Citibank, N.A.

   $ 8,000,000.00  

Citizens Bank, N.A.

   $ 6,000,000.00  

JPMorgan Chase Bank, N.A.

   $ 5,000,000.00  

Fifth Third Bank

   $ 3,200,000.00  

Goldman Sachs Bank USA

   $ 3,200,000.00  

Regions Bank

   $ 3,200,000.00     

 

 

 

Total

   $ 50,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 4.2

EQUITY INTERESTS AND OWNERSHIP

 

Owned By

  

Subsidiary

  

Subsidiary Jurisdiction
of Organization

  

Ownership

Percentage

Tivity Health, Inc.    Sharecare, Inc.    Delaware    7.82% of Common Shares
Tivity Health, Inc.    Nutrisystem, Inc.*    Delaware    100% Tivity Health,
Inc.    Tivity Health Services, LLC*    Delaware    100% Tivity Health, Inc.   
Tivity Health International, Inc.*    Delaware    100% Tivity Health Services,
LLC    Tivity Health Support, LLC*    Delaware    100% Tivity Health Services,
LLC    KLMN, LLC    Delaware    100% Tivity Health Services, LLC    Ascentia
Health Care Solutions L.L.C.    Delaware    100% Tivity Health Support, LLC   
WholeHealth Networks, Inc.*    Delaware    100%

Tivity Health Support, LLC

Tivity Health Services, LLC

   Tivity Health Administrative Center, LP*    Delaware   

1%

99%

Tivity Health Support, LLC    WholeHealthMD.com, LLC    Delaware    100%
WholeHealth Networks, Inc.    American WholeHealth Networks IPA of New York,
Inc.    Delaware    100% WholeHealth Networks, Inc.    WholeHealth
Networks-Northeast, Inc.    Delaware    100%
WholeHealth Networks-Northeast, Inc.    Alignis of New York IPA, Inc.    New
York    100% WholeHealth Networks-Northeast, Inc.    Alignis of New Jersey, Inc.
   New Jersey    100% WholeHealth Networks-Northeast, Inc.    Alignis of New
York, Inc.    New York    100% Nutrisystem, Inc.    Nutrisystem Media, L.L.C.*
   Nevada    100% Nutrisystem, Inc.    NSI Retail, LLC*    Virginia    100%
Nutrisystem, Inc.    Nutrisystem Everyday, LLC*    Delaware    100% Nutrisystem,
Inc.    SBD Enterprises, LLC*    Delaware    100%



--------------------------------------------------------------------------------

Owned By

  

Subsidiary

  

Subsidiary Jurisdiction
of Organization

  

Ownership

Percentage

Nutrisystem, Inc.    SBD Retail, LLC*    Virginia    100% Nutrisystem, Inc.   
NSI Tech, Inc.*    Delaware    100% Nutrisystem, Inc.    NSI Cash Management,
Inc.*    Delaware    100% Nutrisystem, Inc.    NutriVentures, L.L.C.    Delaware
   100% Nutrisystem, Inc.    Slim and Tone, L.L.C.    Delaware    100%
Nutrisystem, Inc.    Nutrisystem Alliance for Better Living LLC    Delaware   
100% Nutrisystem, Inc.    Nutrisystem Fresh, Inc.    Delaware    100%
NSI Cash Management, Inc.    Nutri/System IPHC, Inc.*    Delaware    100%

 

*

Material Subsidiary

Foreign Subsidiaries:

 

Owned By

  

Subsidiary

  

Subsidiary Jurisdiction
of Organization

  

Ownership

Percentage

Tivity Health International, Inc.    Healthways International, S.a.r.l.   
Luxembourg    100% Healthways International, S.a.r.l.    Healthways
International GmbH    Germany    100%



--------------------------------------------------------------------------------

SCHEDULE 4.11(b)

REAL ESTATE

None.



--------------------------------------------------------------------------------

SCHEDULE 4.21

INSURANCE

(see attached)1

 

1 

Officers and Directors of the combined company will be covered under Tivity’s
D&O for claims occurring post close. Tivity’s Employment Practices policy will
cover employment claims post close. All other NutriSystem policies will stay in
place.



--------------------------------------------------------------------------------

SCHEDULE 6.1

INDEBTEDNESS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.2

LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.3

NEGATIVE PLEDGES

None.



--------------------------------------------------------------------------------

SCHEDULE 6.5

RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.6

INVESTMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.10

AFFILIATE TRANSACTIONS

None.



--------------------------------------------------------------------------------

SCHEDULE 10.1

NOTICES

If to any Credit Party, to the Borrower at:

Tivity Health, Inc.

701 Cool Springs Boulevard

Franklin, Tennessee 37067

Attention: Chief Financial Officer

Facsimile: 615-614-5408

Email: Adam.Holland@tivityhealth.com

With a copy (which shall not constitute notice) to:

Bass, Berry & Sims PLC

150 Third Avenue South, Suite 2800

Nashville, Tennessee 37201

Attention: James S. Tate, Jr.

Facsimile: (615) 742-2735

If to Credit Suisse AG, Cayman Islands Branch, as the General Administrative
Agent, Term Facility Agent, Collateral Agent or a Lender, at:

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Attention: Loan Operations Agency Team

Facsimile: (919) 322-2291

Email: agency.loanops@credit-suisse.com

If to Credit Suisse AG, Cayman Islands Branch, as an Issuing Bank, at:

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Attention: Trade Finance Services Department

Facsimile: (212) 325-8315

Email: list.ib-lettersofcredit-ny@credit-suisse.com

If to SunTrust Bank, as the Revolving Facility Agent, Swing Line Lender, a
Lender or an Issuing Bank, at:

SunTrust Bank

3333 Peachtree Road NE, 7th Floor

Atlanta, Georgia 30326

Attention: Tivity Health Account Manager

Facsimile: (404) 926-5173



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

SunTrust Bank

Agency Services

303 Peachtree Street, N.E. / 25th Floor

Atlanta, Georgia 30308

Attention: Doug Weltz

Facsimile: (404) 495-2170

Email: agency.services@suntrust.com

If to Citibank, N.A. as a Lender or an Issuing Bank, at:

Citibank, N.A.

Loan Administration

1615 Brett Road, Building III

New Castle, DE 19720

Attention: Loan Administration

Facsimile: (646) 274-5000

Email: GLOriginationOps@citi.com

If to Citizens Bank, N.A. as a Lender or an Issuing Bank, at:

Citizens Bank, N.A.

20 Cabot Road

Medford, MA 02155

Attention: Angela Ravida

Facsimile: (855) 457-1554

Email: CLOoperations@citizensbank.com

If to Fifth Third Bank as a Lender, at:

Fifth Third Bank

5050 Kingsley Drive

Mail Drop: 1MOCBK

Cincinnati, OH 45227

Attention: Bought Participations

Email: BoughtParticipations.Bancorp@53.com



--------------------------------------------------------------------------------

If to Fifth Third Bank as an Issuing Bank, at:

Fifth Third Bank

5050 Kingsley Drive

Mail Drop: 1MOCBR

Cincinnati, OH 45227

Attention: International Trade Services

Email: StandbyLetterOfCredit.Bancorp@53.com

If to Goldman Sachs Bank USA as a Lender or an Issuing Bank, at:

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Facsimile: (917) 977-3966

Email: gs-sbd-admin-contacts@ny.email.gs.com

If to JPMorgan Chase Bank, N.A. as a Lender or an Issuing Bank, at:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, NCC 5, Floor 01

Newark, DE 19713

Attention: Deepak Krishna

Facsimile: (201) 244-3885

Email: na_cpg@jpmorgan.com

If to Regions Bank as a Lender, at:

Regions Bank

201 Milan Parkway

Birmingham, AL 35211

Attention: Operations

Facsimile: (205) 261-7069

Email: sncservices@regions.com

If to Regions Bank as an Issuing Bank, at:

Regions Bank

2800 Ponce De Leon Blvd

Miami, FL 33134

Attention: Viviam Gonzalez

Facsimile: (205) 261-7069

Email: sncservices@regions.com



--------------------------------------------------------------------------------

EXHIBIT A

TO TIVITY HEALTH, INC.

CREDIT AND GUARANTY AGREEMENT

ASSIGNMENT AGREEMENT

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Assignment Effective Date set forth below and is entered into by and between the
Assignor identified below and the Assignee identified below. Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
and Guaranty Agreement identified below (as it may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions set forth in Annex 1 attached hereto and the Credit Agreement, as of
the Assignment Effective Date inserted by the [Term] [Revolving] Facility Agent
as contemplated below, (a) the interest in and to all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto that represents the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the facility identified below
(including any Letters of Credit, Guarantees and Swing Line Loans included in
such facilities) and (b) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor in
its capacity as a Lender under the Credit Agreement against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the Transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and the Credit Agreement,
without representation or warranty by the Assignor.

 

1.    Assignor: __________________________ 2.    Assignee:
__________________________ 3.   

Is the Assignee a Lender/an Affiliate of a Lender/a Related Fund?
Yes:  ☐    No:  ☐

Specify if “Yes”.

4.    Borrower: Tivity Health, Inc. 5.    [Term Facility Agent: Credit Suisse
AG, Cayman Islands Branch, as the Term Facility Agent under the Credit
Agreement.] [Revolving Facility Agent: SunTrust Bank, as the Revolving Facility
Agent under the Credit Agreement.] 6.    Credit Agreement: Credit and Guaranty
Agreement dated as of March 8, 2019, among Tivity Health, Inc., certain
Subsidiaries of Tivity Health, Inc. party thereto, the Lenders party thereto and
Credit Suisse AG, Cayman Islands Branch, as General Administrative Agent, Term
Facility Agent and Collateral Agent, and SunTrust Bank, as Revolving Facility
Agent and Swing Line Lender.



--------------------------------------------------------------------------------

7.   

Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitments/Loans of
the Applicable Class of
all Lenders    Amount of
Commitment/Loans of
the Applicable Class
Assigned1    Percentage Assigned of
Commitments/Loans of
the Applicable Class of
all Lenders2  

Tranche A Term Loans

   $    $      %  

Tranche B Term Loans

   $    $      %  

Revolving Commitment/Loans

   $    $      %  

[         ]3

   $    $      %  

 

8.

Assignment Effective Date:                 , 20         [TO BE INSERTED BY THE
APPLICABLE FACILITY AGENT AND WHICH DATE SHALL BE THE ASSIGNMENT EFFECTIVE DATE
OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

9.

Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]                        [NAME OF ASSIGNEE] Notices:      
Notices:   

 

        

 

  

 

        

 

  

 

        

 

   Attention:          Attention:    Facsimile:          Facsimile: with a copy
to:       with a copy to:   

 

        

 

  

 

        

 

 

1 

In the case of any assignment (other than to an Eligible Assignee meeting the
requirements of Section 10.6(c)(i) of the Credit Agreement), the amount of
Commitment or Loans assigned shall not be less than (a) $2,500,000 in the case
of assignments of any Revolving Commitment or Revolving Loan or (b) $1,000,000
in the case of assignments of any Term Loan Commitment or Term Loan, or, in each
case, a lesser amount permitted under Section 10.6(c)(ii)(A) of the Credit
Agreement. Any partial assignment shall be of a uniform, and not varying,
percentage of all rights and obligations of the Assignor unless otherwise
permitted under Section 10.6(c)(ii)(B) of the Credit Agreement.

2 

Set forth, to at least 9 decimals, as a percentage of the Loans of the
applicable Class of all Lenders thereunder.

3 

In the event any new Class of Loans is established under Section 2.24, 2.25 or
2.26 of the Credit Agreement, refer to the Class of Loans assigned.

 

2



--------------------------------------------------------------------------------

                                                         

                                                            

Attention:

Facsimile:

  

Attention:

Facsimile:

Wire Instructions:

   Wire Instructions:

 

3



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

[Consented to by: TIVITY HEALTH, INC. By:  

 

  Name:   Title:]1 [Consented to and]2 Accepted by: [CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH] [SUNTRUST BANK], as [Term] [Revolving] Facility Agent By:  

 

  Authorized Person By:  

 

  Authorized Person   [Consented to by: SUNTRUST BANK, as     Swing Line Lender
By:  

 

 

1 

If consent of the Borrower is required, and not deemed granted, under Section
10.6(c) of the Credit Agreement.

2 

If consent of the Term Facility Agent or Revolving Facility Agent is required
under Section 10.6(c) of the Credit Agreement.



--------------------------------------------------------------------------------

Authorized Person] 3

 

[Consented to by: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,   as Issuing Bank By:
 

 

  Name:   Title: By:  

 

  Name:   Title:

SUNTRUST BANK, as
Issuing Bank

By:  

 

  Name:   Title:

CITIBANK, N.A., as
Issuing Bank

By:  

 

  Name:   Title:

CITIZENS BANK, N.A., as
Issuing Bank

By:  

 

  Name:   Title:

FIFTH THIRD BANK, as
Issuing Bank

By:     Name:   Title:

GOLDMAN SACHS BANK USA, as
Issuing Bank

 

3 

If consent of the Swing Line Lender is required under Section 10.6(c) of the
Credit Agreement.

 

5



--------------------------------------------------------------------------------

By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A., as
Issuing Bank

By:  

 

  Name:   Title:

REGIONS BANK, as
Issuing Bank

By:  

 

  Name:   Title:] 4

 

4 

If consent of the Issuing Banks is required under Section 10.6(c) of the Credit
Agreement.

 

6



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

 

1.

Representations and Warranties.

 

  1.1.

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim, (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and
(iv) it [is] [is not] a Defaulting Lender; and (b) assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Credit Document, other than
this Assignment, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Credit Document, or any collateral
thereunder, (iii) the financial condition of the Borrower, the Subsidiaries or
any other Affiliate of the Borrower or any other Person obligated in respect of
any Credit Document or (iv) the performance or observance by the Borrower, the
Subsidiaries or any other Affiliate of the Borrower or any other Person of any
of their respective obligations under any Credit Document.

 

  1.2.

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it is an Eligible Assignee, (iii) it
has experience and expertise in the making of or investing in commitments or
loans such as the Assigned Interest, (iv) it will acquire the Assigned Interest
for its own account in the ordinary course and without a view to distribution of
the Assigned Interest within the meaning of the Securities Act or the Exchange
Act or other United States federal securities laws (it being understood that,
subject to the provisions of Section 10.6 of the Credit Agreement, the
disposition of the Assigned Interest or any interests therein shall at all times
remain within its exclusive control), (v) from and after the Assignment
Effective Date, it shall be bound by the provisions of the Credit Agreement
(including as to any Junior Lien Intercreditor Agreement or any Pari Passu
Intercreditor Agreement then in effect) as a Lender thereunder and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (vi) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 5.1
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest on the basis of which it
has made such analysis and decision independently and without reliance on the
Agents or any other Lender and (vii) attached to this Assignment is any tax
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on any Agent, any Issuing Bank,
any Arranger, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at that time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Credit Documents are required to be performed by it as a
Lender.

 

2.

Payments. From and after the Assignment Effective Date, the [Term] [Revolving]
Facility Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts that have accrued to but excluding the Assignment Effective
Date and to the Assignee for amounts that have accrued from and after the
Assignment Effective Date.



--------------------------------------------------------------------------------

3.

General Provisions. This Assignment shall be binding upon the parties hereto and
their respective successors and assigns permitted in accordance with the Credit
Agreement and shall inure to the benefit of the parties hereto and their
respective successors and assigns. This Assignment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Assignment by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Assignment.
THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

TO TIVITY HEALTH, INC.

CREDIT AND GUARANTY AGREEMENT

CLOSING DATE CERTIFICATE

March 8, 2019

The undersigned hereby certifies as follows:

1. I am the [chief financial officer] of Tivity Health, Inc., a Delaware
corporation (the “Borrower”).

2. I have reviewed the terms of the Credit and Guaranty Agreement dated as of
March 8, 2019 (the “Credit Agreement”), among the Borrower, certain Subsidiaries
of the Borrower party thereto, the Lenders party thereto, Credit Suisse AG,
Cayman Islands Branch, as General Administrative Agent, Term Facility Agent and
Collateral Agent, and SunTrust Bank, as Revolving Facility Agent and Swing Line
Lender, and in my opinion I have made, or have caused to be made under my
supervision, such examination or investigation as is reasonably necessary to
enable me to certify as to the matters referred to herein. Capitalized terms
used but not otherwise defined herein shall have the meanings specified in the
Credit Agreement.

3. Based upon my review and examination described in paragraph 2 above, I
certify, on behalf of the Borrower, in my capacity as a Financial Officer of the
Borrower and not in my individual capacity, that:

(a) the Closing Date Refinancing has been (or substantially simultaneously with
the initial funding of Loans on the date hereof, shall be) consummated;

(b) subject to Section 3.1(d)(ii) of the Credit Agreement, the Collateral and
Guarantee Requirement has been satisfied;

(c) since December 9, 2018, there has not been, and there has not occurred any
event, change, effect, development, state of facts, condition, circumstance or
occurrence that, individually or in the aggregate, has had or would reasonably
be expected to have, a Company Material Adverse Effect;

(d) the Nutrisystem Acquisition has been (or substantially concurrently with the
Credit Extensions on the date hereof, shall be) consummated in all material
respects in accordance with the terms of the Nutrisystem Acquisition Agreement,
after giving effect to any amendment, waiver, modification or consent
thereunder, other than any amendment, waiver or other modification or consent
that would be materially adverse to the Agents or the Lenders;

(e) after giving Pro Forma Effect to the Transactions, the Specified
Representations and the Acquisition Agreement Representations are true and
correct in all material respects as of the date hereof (or, with respect to any
Specified Representations or Acquisition Agreement Representations qualified by
materiality or “material adverse effect”, in all respects) (or, in the case of
any Specified Representation or Acquisition Agreement Representation that
expressly relates to a given date or period, such Specified Representation or
Acquisition Agreement Representation is true and correct in all material
respects as of the respective date or for the respective period, as the case may
be);



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of the date first stated
above.

 

TIVITY HEALTH, INC.,     by  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C

TO TIVITY HEALTH, INC.

CREDIT AND GUARANTY AGREEMENT

COMPLIANCE CERTIFICATE

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Borrower
and the other Credit Parties under the Credit Agreement are as set forth in the
Credit Agreement, and nothing in this Compliance Certificate, or the form
hereof, shall modify such obligations or constitute a waiver of compliance
therewith in accordance with the terms of the Credit Agreement. In the event of
any conflict between the terms of this Compliance Certificate and the terms of
the Credit Agreement, the terms of the Credit Agreement shall govern and
control, and the terms of this Compliance Certificate are to be modified
accordingly.]

Reference is made to the Credit and Guaranty Agreement dated as of March 8, 2019
(as it may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Tivity Health, Inc., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower party thereto, the Lenders
party thereto, Credit Suisse AG, Cayman Islands Branch, as General
Administrative Agent, Term Facility Agent and Collateral Agent, and SunTrust
Bank, as Revolving Facility Agent and Swing Line Lender. Capitalized terms used
but not otherwise defined herein shall have the meanings specified in the Credit
Agreement.

The undersigned hereby certifies, in [his][her] capacity as a Financial Officer
of the Borrower and not in [his][her] individual capacity, as follows:

1. I am the [chief financial officer] of the Borrower.

2. [Attached as Schedule I hereto, pursuant to Section 5.1(a) of the Credit
Agreement, are the consolidated balance sheet of the Borrower and the
Subsidiaries as of the end of the Fiscal Year ended December 31, 20[ ], and the
related consolidated statements of operations, comprehensive income,
shareholders’ equity and cash flows of the Borrower and the Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year1, together with a report
thereon of [PricewaterhouseCoopers LLP].]

[and/or]

[Attached as Schedule I hereto, pursuant to Section 5.1(b) of the Credit
Agreement, are the consolidated balance sheet of the Borrower and the
Subsidiaries as of the end of the Fiscal Quarter ended [            ], 20[    
], and the related consolidated statements of operations, comprehensive income
and cash flows of the Borrower and the Subsidiaries for such Fiscal Quarter and
for the period from the beginning of the then current Fiscal Year to the end of
such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year.2 Such financial
statements present fairly, in all material respects, the consolidated financial
position of the Borrower and the Subsidiaries as of the dates indicated and the
consolidated results of their operations and their cash flows for the periods
indicated in conformity with GAAP applied on a consistent basis (except as
otherwise disclosed in such financial statements), subject to changes resulting
from normal year-end audit adjustments.]

 

1 

In the case of the financial statements for the Fiscal Year ending December 31,
2019, the corresponding figures for the previous Fiscal Year will be those of
only Tivity and the Subsidiaries thereof as of the day prior to the Closing
Date.

2 

In the case of the financial statements for the first four full Fiscal Quarters
following the Closing Date, the corresponding figures for the corresponding
periods of the previous Fiscal Year will be those of only Tivity and the
Subsidiaries thereof as of the day prior to the Closing Date.



--------------------------------------------------------------------------------

3. [Appended to Schedule [I] hereto [is][are] the statement(s) of reconciliation
required by Section 5.1(d) of the Credit Agreement.]3

4. [Attached as Schedule II hereto is the consolidated plan and financial
forecast for the Fiscal Year ending December 31, 20[     ] as required by
Section 5.1(i) of the Credit Agreement, including (a) a forecasted consolidated
balance sheet and forecasted consolidated statements of operations and cash
flows of the Borrower and the Subsidiaries for such Fiscal Year and
(b) forecasted consolidated statements of operations and cash flows of the
Borrower and the Subsidiaries for each Fiscal Quarter of such Fiscal Year.]4

5. Set forth on Annex A hereto is a true and accurate calculation of the Total
Net Leverage Ratio as of the end of the Fiscal Quarter ended [         ],
20[     ].

6. The cost savings, operating expense reductions, other operating improvements
and cost synergies that are included in the calculation of Consolidated Adjusted
EBITDA as set forth on Annex A hereto are reasonably identifiable and factually
supportable, and the Borrower has made a good faith determination that such cost
savings, operating expense reductions, other operating improvements and cost
synergies are reasonably anticipated to be realized within 18 months after the
consummation of the related Pro Forma Event.

7. [Set forth on Annex B hereto is a true and accurate calculation of
Consolidated Excess Cash Flow for the Fiscal Year ended December 31, 20[    
].]5

8. [Enclosed with this Compliance Certificate is a completed Supplemental
Collateral Questionnaire required by Section 5.1(k) of the Credit Agreement.]6

9. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of the Borrower and the Subsidiaries during the
accounting period covered by the attached financial statements. The foregoing
examination did not disclose, and I have no knowledge of, the existence of any
event or condition that constitutes a Default or an Event of Default during or
at the end of the accounting period covered by the attached financial statements
or as of the date of this Compliance Certificate, except as set forth in a
separate attachment, if any, to this Compliance Certificate, describing in
detail the nature of the condition or event, the period during which it has
existed and the action that the Borrower or any Subsidiary has taken, is taking
or proposes to take with respect to each such event or condition.

 

3 

To be included only if required under Section 5.1(d) of the Credit Agreement
following a change in GAAP or in the application thereof.

4 

To be included in the Compliance Certificate delivering annual financial
statements.

5 

To be included in the Compliance Certificate delivering annual financial
statements, commencing with the Fiscal Year ending December 31, 2019.

6 

To be included in the Compliance Certificate delivering annual financial
statements.

 

2



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered on [        ], 20[    ]
pursuant to Section 5.1(c) of the Credit Agreement.

 

TIVITY HEALTH, INC.,     by  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

ANNEX A

TO COMPLIANCE CERTIFICATE

AS OF THE END OF OR FOR THE PERIOD OF FOUR CONSECUTIVE QUARTERS ENDED

ON [mm/dd/yy]1

 

1.    Consolidated Net Income: (i) – (ii) =    $[___,___,___]    (i) the sum of
the net income (or loss) of the Borrower and the Subsidiaries for such period
determined on a consolidated basis in conformity with GAAP:    $[___,___,___]   
(ii) to the extent included in (i): (a) + (b) + (c) =    $[___,___,___]   

(a)   the net income (or loss) of any Person (including any Unrestricted
Subsidiary or any Person accounted for by the equity method of accounting) that
is not the Borrower or a Restricted Subsidiary except, in the case of net
income, to the extent of the amount of Cash dividends or similar Cash
distributions actually paid by such Person to the Borrower or, subject to
clauses (b) and (c) below, to any Restricted Subsidiary during such period:2

   $[___,___,___]   

(b)   the net income (or loss) of, and any amounts referred to in clause
(a) above paid to, any Restricted Subsidiary of the Borrower (other than any
Credit Party) to the extent that, on the date of determination, the declaration
or payment of Cash dividends or similar Cash distributions by such Restricted
Subsidiary is not permitted without any prior approval of any Governmental
Authority that has not been obtained or is not permitted by operation of the
terms of the Organizational Documents of such Subsidiary or any agreement,
instrument, judgment, decree, order or any other law applicable to such
Subsidiary:

  




$[___,___,___]   

(c)   the net income (or loss) of, and any amounts referred to in clause (a) or
(b) above paid to, any Restricted Subsidiary of the Borrower that is not wholly
owned by the Borrower to the extent such net income (or loss) or such amounts
are attributable to the noncontrolling interest in such Restricted Subsidiary:

  

$[___,___,___] 2.    Consolidated Adjusted EBITDA:3 (i) + (ii) – (iii) =   
$[___,___,___]

 

1 

Present income statement information for the period of four consecutive Fiscal
Quarters ended on such date, and balance sheet information as of such date.

2 

For purposes of calculating Consolidated Net Income for any period, if during
such period such net income (or loss) of such Person is included for any
calculation of Consolidated Adjusted EBITDA on a Pro Forma Basis, Consolidated
Net Income for such period shall be calculated after giving Pro Forma Effect to
the corresponding Pro Forma Event in accordance with Section 1.2(b) of the
Credit Agreement, and clause (a) will not apply with respect thereto.

3 

For purposes of calculating Consolidated Adjusted EBITDA for any period, if
during such period the Borrower or any Restricted Subsidiary shall have
consummated an Acquisition, an Investment or a Disposition, in each case, other
than in the ordinary course of business, Consolidated Adjusted EBITDA for such
period shall be calculated after giving Pro Forma Effect thereto in accordance
with Section 1.2(b) of the Credit Agreement. In addition, and notwithstanding
the foregoing, Consolidated Adjusted EBITDA (i) for the Fiscal Quarter ended
March 31, 2018 shall be deemed to be $46,644,432, (ii) for the Fiscal Quarter
ended June 30, 2018 shall be deemed to be $82,225,565, (iii) for the Fiscal
Quarter ended September 30, 2018 shall be deemed to be $69,964,741 and (iv) for
the Fiscal Quarter ended December 31, 2018 shall be deemed to be $71,165,263.



--------------------------------------------------------------------------------

   (i) Consolidated Net Income (see row 1 above):    $[___,___,___]    (ii) to
the extent deducted in determining such Consolidated Net Income (or, in the case
of amounts referred to in clauses (j) and (m) below, not already included in
Consolidated Net Income), the sum for the Borrower and the Restricted
Subsidiaries of: 4 (a) + (b) + (c) + (d) + (e) + (f) 
+ (g) + (h) + (i) + (j) + (k) +  (l) + (m) + (n) 
+ (o) + (p) +  (q) + (r) + (s) =   
$[___,___,___]   

(a)   Consolidated Interest Expense (including imputed interest expense in
respect of Capital Lease Obligations), and amortization and write-off of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness, for such period:

  
$[___,___,___]   

(b)   provisions for Federal, foreign, state and local income taxes for such
period:

   $[___,___,___]   

(c)   total depreciation expense for such period:

   $[___,___,___]   

(d)   total amortization expense, including amortization in respect of
intangible assets (including goodwill, capitalized consulting fees and
organization costs), for such period:

   $[___,___,___]   

(e)   any extraordinary charges, expenses or losses for such period:

   $[___,___,___]   

(f)   any noncash charges, expenses or losses for such period (including
(A) impairment charges and any other write-down or write-off of assets
(including write-offs of goodwill), (B) noncash fair value adjustments of
Investments and (C) noncash compensation and related expense, but excluding
(1) any such noncash charge or loss to the extent that it represents an
amortization of a prepaid cash expense that was paid and not expensed in a prior
period or write-down or write-off with respect to accounts receivable (including
any addition to bad debt reserves or bad debt expense) or inventory and (2) any
noncash charge, expense or loss to the extent it represents an accrual of or a
reserve for cash expenditures in any future period):

  



$[___,___,___]   

(g)   any charges, expenses or losses for such period attributable to disposed,
abandoned or discontinued operations:

   $[___,___,___]   

(h)   any after-tax losses for such period attributable to any Disposition of
assets by the Borrower or any Restricted Subsidiary, other than Dispositions in
the ordinary course of business:

   $[___,___,___]

 

 

4 

Items to be set forth without duplication.

 

2



--------------------------------------------------------------------------------

  

(i) restructuring charges, accruals and reserves, severance costs (including
severance or stay bonuses paid to employees, including related employee benefits
attributable to such payments), relocation costs, retention and completion
bonuses, integration costs and business optimization expenses, including any
restructuring costs, business optimization expenses and integration costs
related to Acquisitions, project start-up costs, transition costs, information
technology transformation costs, costs related to the opening, closure and/or
consolidation of offices and facilities (including the termination or
discontinuance of activities constituting a business), contract termination
costs, recruiting, signing and completion bonuses and expenses, future lease
commitments, systems establishment costs, conversion costs, excess pension
charges and curtailments or modifications to pension and post-retirement
employee benefit plans (including any settlement of pension liabilities) and
consulting fees, for such period:5

  
$[___,___,___]   

(j) the amount of net cost savings, operating expense reductions, other
operating improvements and cost synergies projected by the Borrower in good
faith to be realized (calculated (on a Pro Forma Basis, as applicable) as though
such items had been realized on the first day of the applicable Test Period) as
a result of any Pro Forma Event, net of the amount of actual benefits realized
during such period that are otherwise included in the calculation of
Consolidated Adjusted EBITDA from such Pro Forma Event, provided that (A) (1)
such cost savings, operating expense reductions, other operating improvements
and cost synergies are reasonably identifiable, factually supportable and
reasonably anticipated to be realized within 18 months after the consummation of
such Pro Forma Event, as determined in good faith by the Borrower and (2) if the
Borrower is otherwise required under the Credit Agreement to deliver to the
Specified Agents a certificate of an Authorized Officer in connection with such
Pro Forma Event, then such certificate (and, in any event, the Compliance
Certificate for any Test Period with respect to which any amount shall have been
added pursuant to this clause (j) with respect to such Pro Forma Event) shall
include a certification by a Financial Officer of the Borrower that the
requirements of clause (1) above with respect to such Pro Forma Event have been
satisfied, (B) no cost savings, operating expense reductions, operating
improvements or cost synergies shall be added pursuant to this clause (j) to the
extent duplicative of any items otherwise added in calculating Consolidated
Adjusted EBITDA, whether pursuant to the requirements of Section 1.2(b) of the
Credit Agreement or otherwise, for such period and (C) projected (and not yet
realized) amounts may no longer be added in calculating Consolidated Adjusted
EBITDA pursuant to this clause (j) after 18 months after the consummation of
such Pro Forma Event:6

  
$[___,___,___]

 

5 

The aggregate amount added back in reliance on this clause (i) for any period of
four consecutive Fiscal Quarters shall not, when taken together with any amounts
added to Consolidated Adjusted EBITDA in reliance on clause (j) below for such
period, exceed 20% of Consolidated Adjusted EBITDA for such period calculated
before giving effect to any such addbacks and adjustments.

6 

The aggregate amount of such cost savings, operating expense reductions, other
operating improvements and synergies added in reliance on this clause (j) for
any period of four consecutive Fiscal Quarters shall not, when taken together
with any amounts added back to Consolidated Adjusted EBITDA in reliance on
clause (i) above for such period, exceed 20% of Consolidated Adjusted EBITDA for
such period calculated before giving effect to any such addbacks and
adjustments.

 

3



--------------------------------------------------------------------------------

  

(k)   transaction fees and expenses incurred, or amortization thereof, in
connection with the Transactions for such period:

  
$[___,___,___]   

(l) transaction-related fees, charges and expenses incurred, or amortization
thereof, in connection with, to the extent permitted under the Credit Documents,
any Acquisition, other Investment or Disposition (other than Dispositions in the
ordinary course of business) (including, in each case, transaction-related
bonuses paid to employees), any incurrence of Indebtedness not in the ordinary
course of business, or any amendments or waivers of the Credit Documents or any
agreements or instruments relating to any other Indebtedness permitted under the
Credit Agreement, in each case, whether or not consummated, for such period:

  
$[___,___,___]   

(m) charges, expenses, losses and lost profits for such period to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in connection with any Acquisition or Disposition
permitted by the Credit Agreement and lost profits covered by business
interruption insurance, in each case, to extent that coverage has not been
denied and only so long as such amounts are either actually reimbursed to the
Borrower or any Restricted Subsidiary during such period or the Borrower has
made a good faith determination that there exists reasonable evidence that such
amounts will be reimbursed to the Borrower or any Restricted Subsidiary within
12 months after the related amount is first added to Consolidated Adjusted
EBITDA pursuant to this clause (m):

  
$[___,___,___]

 

4



--------------------------------------------------------------------------------

  

(n)   any contingent or deferred payments (including earnout payments,
noncompete payments, consulting payments and other payments made under a
contractual arrangement entered into with a seller in connection with an
Acquisition as part of the consideration for such Acquisition) made to sellers
or Affiliates thereof during such period in connection with any Acquisition, and
any losses for such period arising from the remeasurement of the fair value of
any liability recorded with respect to any earnout or other contingent or
deferred consideration arising from any Acquisition:

  

$[___,___,___]   

(o)   [reserved]:

     

(p)   any charges, fees, expenses and losses for such period attributable to the
early extinguishment of Indebtedness or obligations under any Hedge Agreement,
including premiums paid to extinguish such Indebtedness:

  

$[___,___,___]   

(q)   any charges, fees, expenses and losses for such period attributable to the
early termination of leases of real property:

   $[___,___,___]   

(r)   any unrealized losses for such period attributable to the application of
“mark to market” accounting in respect of Hedge Agreements:

  
$[___,___,___]   

(s)   the cumulative effect of a change in accounting principles:

   $[___,___,___]    (iii) to the extent included in determining such
Consolidated Net Income, the sum for the Borrower and the Restricted
Subsidiaries of:7 (a) + (b) +(c) + (d) + (e) + (f) + (g) + (h) =   
$[___,___,___]   

(a)   any extraordinary or nonrecurring gains and items of income for such
period:

  
$[___,___,___]   

(b)   any noncash gains or items of income (other than the accrual of revenue in
the ordinary course) for such period (excluding any noncash items of income in
respect of which Cash was received in a prior period or will be received in a
future period):

  
$[___,___,___]   

(c)   any gains or income for such period attributable to disposed, abandoned or
discontinued operations:

  
$[___,___,___]   

(d)   any after-tax gains for such period attributable to any Disposition of
assets by the Borrower or any Restricted Subsidiary, other than Dispositions in
the ordinary course of business:

  
$[___,___,___]   

(e)   any gains for such period arising from the remeasurement of the fair value
of any liability recorded with respect to any earnout or other contingent
consideration arising from any Acquisition:

  
$[___,___,___]   

(f)   any gains for such period attributable to the early extinguishment of
Indebtedness or obligations under any Hedge Agreement:

  
$[___,___,___]

 

7 

Items to be set forth without duplication.

 

5



--------------------------------------------------------------------------------

  

(g)   any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Hedge Agreements:

  
$[___,___,___]   

(h)   the cumulative effect of a change in accounting principles:

   $[___,___,___] 3.    Consolidated Total Net Debt:
(i) + (ii) + (iii) + (iv) + (v)  - (vi) =    $[___,___,___]    (i) the sum of
the aggregate principal amount of Indebtedness of the Borrower and the
Restricted Subsidiaries outstanding as of such date consisting of Indebtedness
for borrowed money, obligations evidenced by bonds, debentures, notes or similar
instruments and purchase money indebtedness:8   
$[___,___,___]    (ii) the aggregate amount of Capital Lease Obligations of the
Borrower and the Restricted Subsidiaries outstanding as of such date:   
$[___,___,___]    (iii) the aggregate amount outstanding as of such date of
unreimbursed drawings or other disbursements under all letters of credit and
letters of guaranty in respect of which the Borrower or any Restricted
Subsidiary is an account party:   
$[___,___,___]    (iv) all obligations, contingent or otherwise, of the Borrower
or any Restricted Subsidiary in respect of bankers’ acceptances outstanding as
of such date:   
$[___,___,___]    (v) Guarantees outstanding as of such date by the Borrower or
any Restricted Subsidiary of Indebtedness of the type described in clauses
(i) through (iv) above of any Person other than the Borrower or any Restricted
Subsidiary:   
$[___,___,___]    (vi) the aggregate amount of Unrestricted Cash and Cash
Collateral as of such date (but disregarding the proceeds of Indebtedness that
is incurred on such date):   
$[___,___,___] 4.    Total Net Leverage Ratio: (i) / (ii) =    [    ]:1.00   
(i) Consolidated Total Net Debt (see row 3 above):    $[___,___,___]    (ii)
Consolidated Adjusted EBITDA (see row 2 above):    $[___,___,___]

 

8 

To be determined in the amount that would be reflected on a balance sheet
prepared as of such date on a consolidated basis in conformity with GAAP (but
subject to Section 1.2(a) of the Credit Agreement).

 

6



--------------------------------------------------------------------------------

ANNEX B

TO COMPLIANCE CERTIFICATE

FOR THE FISCAL YEAR ENDED [mm/dd/yy]

 

1.    Consolidated Excess Cash Flow: (i) – (ii) + (iii) =    $[___,___,___]   

(i) the sum of:1 (a) + (b) + (c) + (d) =

   $[___,___,___]   

(a)   Consolidated Net Income for such period:

   $[___,___,___]   

(b)   the amount of all noncash charges (including depreciation expense and
amortization expense) deducted in arriving at Consolidated Net Income:

  
$[___,___,___]   

(c)   the aggregate net amount of noncash loss on the Disposition of assets by
the Borrower and the Restricted Subsidiaries (other than Dispositions in the
ordinary course of business), to the extent deducted in arriving at Consolidated
Net Income:

  
$[___,___,___]   

(d)   the aggregate amount of any noncash loss for such period attributable to
the early extinguishment of Indebtedness or Hedge Agreements, to the extent
deducted in arriving at Consolidated Net Income:

  
$[___,___,___]    (ii) the sum (in each case, for the Borrower and the
Restricted Subsidiaries on a consolidated basis), of:2
(a) + (b) + (c) + (d) + (e) + (f)  + (g) + (h) + (i) + (j) + (k) =   
$[___,___,___]   

(a)   Consolidated Capital Expenditures3 that are (A) actually made during such
period, to the extent financed with Internally Generated Cash, or (B) at the
option of the Borrower, committed during such period pursuant to binding
contracts with third parties to be made during the Fiscal Year immediately
following the end of such period; provided that (1) if any Consolidated Capital
Expenditures are deducted from Consolidated Excess Cash Flow pursuant to clause
(B) above, such amount shall be added to the Consolidated Excess Cash Flow for
the immediately succeeding Fiscal Year to the extent the expenditure is not
actually made during such Fiscal Year or is financed other than with Internally
Generated Cash and (2) no deduction from Consolidated Excess Cash Flow shall be
taken in the immediately succeeding Fiscal Year when such amounts deducted
pursuant to clause (B) are actually spent:

  
$[,___,___]

 

1 

Items to be set forth without duplication.

2 

Items to be set forth without duplication.

3 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures made by the Borrower and the Restricted Subsidiaries during such
period that are or should be included in “purchase of property, plant and
equipment” or similar items on a consolidated statement of cash flows, or that
should otherwise be capitalized on a consolidated balance sheet, of the Borrower
and the Restricted Subsidiaries for such period prepared in conformity with
GAAP; provided that Consolidated Capital Expenditures shall not include any
expenditures (a) to the extent made with Net Proceeds reinvested pursuant to
Section 2.14(a) or 2.14(b) of the Credit Agreement or (b) that constitute an
Acquisition permitted under Section 6.6 of the Credit Agreement.



--------------------------------------------------------------------------------

  

(b)   the aggregate principal amount of Indebtedness of the Borrower and the
Restricted Subsidiaries repaid or prepaid by the Borrower and the Restricted
Subsidiaries during such period, to the extent financed with Internally
Generated Cash, including, to the extent so financed, (A) the principal
component of payments in respect of Capital Lease Obligations and (B) scheduled
Installments of Term Loans made pursuant to Section 2.12 of the Credit
Agreement, but excluding (1) any prepayment of Loans pursuant to Section 2.13 or
2.14 of the Credit Agreement and any Loans repurchased by the Borrower pursuant
to Section 10.6(i) of the Credit Agreement, (2) any repayment or prepayment of
Revolving Loans or any revolving loans under any other revolving facility
(except, in the case of any such revolving loans other than Revolving Loans, to
the extent that any repayment or prepayment of such revolving loans is
accompanied by a permanent reduction in the commitments under such revolving
facility, other than in connection with a refinancing thereof), (3) repayments
or prepayments of Permitted Pari Passu Secured Indebtedness to the extent
reducing the required prepayment of Term Loans in respect of such period (or any
prior period) pursuant to Section 2.14(d) of the Credit Agreement and
(4) repayments or prepayments of Junior Indebtedness except to the extent
permitted by Section 6.4(g) of the Credit Agreement (it being understood and
agreed that any amount excluded pursuant to clauses (1) through (4) above may
not be deducted from Consolidated Excess Cash Flow under any other clause of the
definition of Consolidated Excess Cash Flow):

  
$[___,___,___]   

(c)   to the extent not deducted in arriving at Consolidated Net Income,
Restricted Payments of the type referred to in clause (a) or (b) of the
definition of such term made by the Borrower and the Restricted Subsidiaries in
Cash during such period under Section 6.4(d) or 6.4(e) of the Credit Agreement
to the extent financed with Internally Generated Cash:

  
$[___,___,___]   

(d)   (A) to the extent not deducted in arriving at Consolidated Net Income, the
aggregate amount of any premium, make-whole or penalty payments actually paid in
Cash during such period that are required to be made in connection with any
prepayment or satisfaction and discharge of Indebtedness, to the extent financed
with Internally Generated Cash, and (B) to the extent included in arriving at
Consolidated Net Income, the aggregate amount of any income for such period
attributable to the early extinguishment of Indebtedness or Hedge Agreements:

  
$[___,___,___]

 

2



--------------------------------------------------------------------------------

  

(e)   to the extent not deducted in arriving at Consolidated Net Income for such
period or any prior period, Cash fees and expenses paid in Cash during such
period in connection with the Transactions or, to the extent permitted under the
Credit Agreement, any Acquisition or other Investment permitted under
Section 6.6 of the Credit Agreement, any issuance of Equity Interests in the
Borrower or any incurrence of Indebtedness (whether or not consummated), in each
case to the extent financed with Internally Generated Cash:

  
$[___,___,___]   

(f)   the amount of Cash payments (A) actually made during such period to
consummate any Permitted Acquisition permitted under Section 6.6(l) of the
Credit Agreement, to the extent financed with Internally Generated Cash, or
(B) at the option of the Borrower, committed during such period pursuant to
binding contracts with third parties to make such Permitted Acquisition during
the Fiscal Year immediately following the end of such period; provided that
(1) if any amount is deducted from Consolidated Excess Cash Flow pursuant to
clause (B) above, such amount shall be added to Consolidated Excess Cash Flow
for the immediately succeeding Fiscal Year to the extent such Permitted
Acquisition is not actually consummated during such Fiscal Year or is financed
other than with Internally Generated Cash and (2) no deduction from Consolidated
Excess Cash Flow shall be taken in the immediately succeeding Fiscal Year when
such amounts deducted pursuant to clause (B) are actually spent:

  
$[___,___,___]   

(g)   [reserved]:

     

(h)   to the extent not deducted in arriving at such Consolidated Net Income for
such period or any prior period, the amount of Cash payments made in respect of
pensions and other postemployment benefits during such period:

  
$[___,___,___]   

(i) Cash expenditures in respect of Hedge Agreements during such period to the
extent they exceed the amount of such expenditures expensed in determining
Consolidated Net Income for such period:

  
$[___,___,___]   

(j) to the extent not deducted in arriving at Consolidated Net Income for such
period or any prior period, the aggregate amount of all Cash taxes paid or tax
reserves set aside or payable (without duplication), including penalties and
interest, for such period:

  
$[___,___,___]

 

3



--------------------------------------------------------------------------------

  

(k)   to the extent included in arriving at such Consolidated Net Income, the
aggregate net amount of non-cash gain on the Disposition of assets by the
Borrower and the Restricted Subsidiaries (other than Dispositions in the
ordinary course of business):

  
$[___,___,___]    (iii) the Consolidated Working Capital Adjustment:   
$[___,___,___]

 

4



--------------------------------------------------------------------------------

EXHIBIT D

TO TIVITY HEALTH, INC.

CREDIT AND GUARANTY AGREEMENT

TIVITY HEALTH, INC.

701 Cool Springs Boulevard

Franklin, TN 37067

[Credit Suisse AG, Cayman Islands Branch

as Term Facility Agent

Eleven Madison Avenue

New York, NY 10010

Attention: Loan Operations Agency Team

Facsimile: +1 919-322-2291

Email: agency.loanops@credit-suisse.com]1

[SunTrust Bank

as Revolving Facility Agent

3333 Peachtree Rd. 7th Fl

Atlanta, GA 30326

Attention: Agency Services

Facsimile: +1 801-453-4108

Email: agency.services@suntrust.com]2

CONVERSION/CONTINUATION NOTICE

Reference is made to the Credit and Guaranty Agreement dated as of March 8, 2019
(as it may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Tivity Health, Inc., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower party thereto, the Lenders
party thereto, Credit Suisse AG, Cayman Islands Branch, as General
Administrative Agent, Term Facility Agent and Collateral Agent, and SunTrust
Bank, as Revolving Facility Agent and Swing Line Lender. Capitalized terms used
but not otherwise defined herein shall have the meanings specified in the Credit
Agreement.

Pursuant to Section 2.9 of the Credit Agreement, the Borrower hereby notifies
the [Term] [Revolving] Facility Agent of the following information with respect
to the conversion or continuation requested hereby:

 

1.    Class (e.g., Revolving, Tranche A Term or Tranche B Term) and Type (e.g.,
Base Rate or Eurodollar Rate) of existing Borrowing to which this request
applies3:                                          
                                                            2.    Principal
amount of existing Borrowing to be converted/continued4:

 

 

 

 

 

1 

For notice to the Term Facility Agent in the case of Conversions/Continuations
of Term Borrowings.

2 

For notice to the Revolving Facility Agent in the case of
Conversions/Continuations of Revolving Borrowings.

3 

If a Eurodollar Rate Borrowing, specify last day of current Interest Period.

4 

If different options are being elected with respect to different portions of the
existing Borrowing, indicate the portions thereof to be allocated to each
resulting Borrowing.



--------------------------------------------------------------------------------

                                         
                                                            3.    Type (e.g.,
Base Rate or Eurodollar Rate) and principal amount of each new Borrowing
resulting from the requested conversion/continuation5:   
                                                                                
                  4.    Interest Period of each new Borrowing resulting from the
requested conversion/continuation (if applicable)6:   
                                                                                
                  5.    Effective date of election7:
                                         
                                                        

 

Date: [ ], 20[ ]     TIVITY HEALTH, INC.     By:  

 

    Name:       Title:  

 

 

 

 

5 

Base Rate Borrowing or Eurodollar Rate Borrowing. If different options are being
elected with respect to different portions of the Borrowing, specify type for
each resulting new Borrowing.

6 

Applicable only if the resulting Borrowing is to be a Eurodollar Rate Borrowing,
and subject to the definition of “Interest Period”, which generally allows the
Borrower to request one, two, three or six month periods (or, in the case of any
Eurodollar Rate Borrowing of any Class, 12 months if such interest period is
approved by all Lenders under the applicable Class). If no election of Interest
Period is specified, then the Borrower will be deemed to have specified an
Interest Period of one month. If different options are being elected with
respect to different portions of the existing Borrowing, specify for each
resulting Borrowing.

7 

Must be a Business Day. Conversion/Continuation Notice to be delivered to the
Applicable Facility Agent (a) in the case of a conversion to, or a continuation
of, a Eurodollar Rate Borrowing, not later than 12:00 noon (New York City time)
at least three Business Days in advance of the proposed Conversion/Continuation
Date and (b) in the case of a conversion to a Base Rate Borrowing, not later
than 2:00 p.m. (New York City time) on the proposed Conversion/Continuation
Date.

 

2



--------------------------------------------------------------------------------

EXHIBIT E

TO TIVITY HEALTH, INC.

CREDIT AND GUARANTY AGREEMENT

COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated [                ], 20[     ] (this
“Counterpart Agreement”), is delivered pursuant to the Credit and Guaranty
Agreement dated as of March 8, 2019 (as it may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Tivity
Health, Inc., a Delaware corporation (the “Borrower”), certain Subsidiaries of
the Borrower party thereto, the Lenders party thereto, Credit Suisse AG, Cayman
Islands Branch, as General Administrative Agent, Term Facility Agent and
Collateral Agent, and SunTrust Bank, as Revolving Facility Agent and Swing Line
Lender. Capitalized terms used but not otherwise defined herein shall have the
meanings specified in the Credit Agreement.

SECTION 1. In accordance with Section 5.10 of the Credit Agreement, the
undersigned by its signature below becomes a Guarantor Subsidiary under the
Credit Agreement with the same force and effect as if originally named therein
as a Guarantor Subsidiary, and the undersigned hereby (a) agrees to all the
terms and provisions of the Credit Agreement applicable to it as a Guarantor
Subsidiary (and, accordingly, as a Credit Party) thereunder and (b) in
furtherance of the foregoing, hereby irrevocably and unconditionally guarantees,
jointly and severally with the other Guarantors, the due and punctual payment in
full of all Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code or any similar provision of any other
Debtor Relief Law), all in accordance with, and subject to the provisions of,
Section 7 of the Credit Agreement.

SECTION 2. The undersigned hereby represents and warrants, as to itself, that
the representations and warranties set forth in Sections 4.1, 4.2, 4.3, 4.4,
4.5, 4.6, 4.11 and 4.20 of the Credit Agreement are true and correct on and as
of the date hereof. Schedule 4.2 to the Credit Agreement is hereby supplemented
with the information regarding the undersigned that is set forth in Schedule 2
to this Counterpart Agreement.

SECTION 3. The undersigned agrees to execute any and all further documents,
agreements and instruments, and take all such further actions, that the General
Administrative Agent may reasonably request to effectuate the transactions
contemplated by, and to carry out the intent of, this Counterpart Agreement.

SECTION 4. Neither this Counterpart Agreement nor any provision hereof may be
waived, amended or modified, and no consent to any departure by the undersigned
therefrom may be made, except in accordance with the Credit Agreement. Any
notice or other communication herein required or permitted to be given shall be
given pursuant to Section 10.1 of the Credit Agreement. In case any provision in
or obligation under this Counterpart Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

SECTION 5. THIS COUNTERPART AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

[NAME OF DESIGNATED SUBSIDIARY] By:  

                                                                   

  Name:   Title:

 

ACKNOWLEDGED AND ACCEPTED, as of the date above first written: CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as General Administrative Agent By:  

                                                                   

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 2

EQUITY INTERESTS AND OWNERSHIP

 

Credit Party

 

Designated
Subsidiary

 

Material Subsidiary

  

Issuer

  

Type of
Organization

  

Jurisdiction

  

Percentage

of Equity
Interest

Owned

 

2



--------------------------------------------------------------------------------

EXHIBIT F

TO TIVITY HEALTH, INC.

CREDIT AND GUARANTY AGREEMENT

TIVITY HEALTH, INC.

701 Cool Springs Boulevard

Franklin, TN 37067

[Credit Suisse AG, Cayman Islands Branch

as General Administrative Agent and Term Facility Agent

Eleven Madison Avenue

New York, NY 10010

Attention: Loan Operations Agency Team

Facsimile: +1 919-322-2291

Email: agency.loanops@credit-suisse.com]1

[SunTrust Bank

as Revolving Facility Agent and Swing Line Lender

3333 Peachtree Rd. 7th Fl

Atlanta, GA 30326

Attention: Agency Services

Facsimile: +1 801-453-4108

Email: agency.services@suntrust.com]2

FUNDING NOTICE

Reference is made to the Credit and Guaranty Agreement dated as of March 8, 2019
(as it may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Tivity Health, Inc., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower party thereto, the Lenders
party thereto, Credit Suisse AG, Cayman Islands Branch, as General
Administrative Agent, Term Facility Agent and Collateral Agent, and SunTrust
Bank, as Revolving Facility Agent and Swing Line Lender. Capitalized terms used
but not otherwise defined herein shall have the meanings specified in the Credit
Agreement.

Pursuant to Section [2.1][2.2][2.3] of the Credit Agreement, the Borrower
desires that [Lenders][the Swing Line Lender] make the following Loans to the
Borrower in accordance with the applicable terms and conditions of the Credit
Agreement on [                ], 20[ ] (the “Credit Date”):

 

[Tranche A][Tranche B] Term Loans3:

 

☐   Base Rate Loans:

 

☐   Eurodollar Rate Loans, with an initial Interest Period of            
month(s)4:

  

$[___,___,___]

 

 

 

$[___,___,___]

 

 

 

 

 

1 

For notice to the Term Facility Agent in the case of Term Borrowings.

2 

For notice to the Revolving Facility Agent in the case of Revolving Borrowings.

3 

Funding Notice must be delivered to the Term Facility Agent (a) in the case of a
Eurodollar Rate Term Borrowing, not later than 2:00 p.m. (New York City time) at
least three Business Days in advance of the proposed Credit Date (which shall be
a Business Day) and (b) in the case of a Base Rate Term Borrowing, not later
than 12:00 noon (New York City time) on the proposed Credit Date (which shall be
a Business Day) (or, in each case, with respect to any Borrowing of Incremental
Term Loans or Refinancing Term Loans, not later than such other time as shall be
specified therefor in the applicable Incremental Facility Agreement or
Refinancing Facility Agreement). Eurodollar Rate Term Borrowings generally shall
be in an aggregate amount of $1,000,000 or an integral multiple of $500,000 in
excess of such amount. Base Rate Term Borrowings generally shall be in an
aggregate amount of $500,000 or an integral multiple of $100,000 in excess of
such amount.

4 

Subject to the definition of “Interest Period,” which generally allows the
Borrower to request one, two, three or six month periods (or, in the case of any
Eurodollar Rate Borrowing of any Class, 12 months if such interest period is
approved by all Lenders under the applicable Class). If no election is
specified, then the Borrower will be deemed to have specified an Interest Period
of one month.



--------------------------------------------------------------------------------

Revolving Loans5:

 

☐ Base Rate Loans:

 

☐ Eurodollar Rate Loans, with an initial Interest Period of             
month(s)6:

  

 

$[___,___,___]

 

$[___,___,___]

Swing Line Loan7:    $[___,___,___]

The Borrower hereby certifies that:8

(a) The representations and warranties of each Credit Party set forth in the
Credit Documents are true and correct (i) in the case of the representations and
warranties qualified by materiality or “material adverse effect”, in all
respects, and (ii) otherwise, in all material respects, in each case on and as
of the Credit Date set forth above, except in the case of any such
representation and warranty that expressly relates to a given date or period, in
which case such representation and warranty is so true and correct as of the
respective date or for the respective period.

 

 

5 

Funding Notice must be delivered to the Revolving Facility Agent (a) in the case
of a Eurodollar Rate Revolving Borrowing, not later than 12:00 noon (New York
City time) at least three Business Days in advance of the proposed Credit Date
(which shall be a Business Day) and (b) in the case of a Base Rate Revolving
Borrowing, not later than 12:00 noon (New York City time) on the proposed Credit
Date (which shall be a Business Day). Eurodollar Rate Revolving Borrowings
generally shall be in an aggregate amount of $1,000,000 or an integral multiple
of $500,000 in excess of such amount or, if less, the maximum amount remaining
available under the Revolving Commitments. Base Rate Revolving Borrowings
generally shall be in an aggregate amount of $500,000 or an integral multiple of
$100,000 in excess of such amount.

6 

Subject to the definition of “Interest Period,” which generally allows the
Borrower to request one, two, three or six month periods (or, in the case of any
Eurodollar Rate Borrowing of any Class, 12 months if such interest period is
approved by all Lenders under the applicable Class). If no election is
specified, then the Borrower will be deemed to have specified an Interest Period
of one month.

7 

Funding Notice must be delivered to the Swing Line Lender and the Revolving
Facility Agent not later than 2:00 p.m. (New York City time) on the proposed
Credit Date (which shall be a Business Day). Each Swing Line Loan shall be in an
amount of $500,000 or an integral multiple of $100,000 in excess of such amount
or, if less, the maximum amount remaining available under the Swing Line
Sublimit.

8 

In the case of any Term Loans the proceeds of which are intended to be applied
to finance a Limited Conditionality Transaction, the certifications set forth in
clauses (a) and (b) may be satisfied as of the applicable LCT Test Date in
accordance with Section 1.5 of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Credit Extension,
no Default or Event of Default has occurred and is continuing or would result
therefrom.

 

Date: [         ], 20[     ]   TIVITY HEALTH, INC.   By:  

 

    Name:       Title:  

 

3



--------------------------------------------------------------------------------

EXHIBIT G

TO TIVITY HEALTH, INC.

CREDIT AND GUARANTY AGREEMENT

INTERCOMPANY INDEBTEDNESS SUBORDINATION AGREEMENT dated as of March 8, 2019
(this “Agreement”), among TIVITY HEALTH, INC., a Delaware corporation (the
“Borrower”), the other Intercompany Lenders and Intercompany Debtors (each as
defined below) from time to time party hereto and Credit Suisse AG, Cayman
Islands Branch, as General Administrative Agent.

Reference is made to the Credit and Guaranty Agreement dated as of March 8, 2019
(as it may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, certain Subsidiaries of the Borrower
party thereto, the Lenders party thereto, Credit Suisse AG, Cayman Islands
Branch, as General Administrative Agent, Term Facility Agent and Collateral
Agent, and SunTrust Bank, as Revolving Facility Agent and Swing Line Lender.

The Credit Agreement provides that Indebtedness owing by a Credit Party to any
Restricted Subsidiary that is not a Credit Party shall be subordinated in right
of payment to the payment in full of the Obligations. For purposes of this
Agreement, (a) “Intercompany Indebtedness” means any Indebtedness owed by any
Credit Party to any Restricted Subsidiary that is not a Credit Party, together
with all interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the principal of such
Indebtedness and all other monetary obligations of any Credit Party arising from
or in respect of such Indebtedness, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) each of the Credit Parties, in its capacity
as an obligor in respect of any Intercompany Indebtedness, is referred to herein
as an “Intercompany Debtor”, (c) each of the Restricted Subsidiaries that is not
a Credit Party, in its capacity as an obligee in respect of any Intercompany
Indebtedness, is referred to herein as an “Intercompany Lender” and (d) the
Lenders, the Agents (including former Agents, as applicable) and the other
Secured Parties are sometimes collectively referred to as “Senior Lenders”.

The Senior Lenders have agreed to extend credit to the Borrower, and to permit
the Credit Parties to incur Intercompany Indebtedness, subject to the terms and
conditions set forth in the Credit Agreement. The Borrower and the Restricted
Subsidiaries are required to execute and deliver this Agreement pursuant to the
terms of the Credit Agreement. In accordance with the Credit Agreement, each of
the Restricted Subsidiaries party hereto that is not a Credit Party desires to
enter into this Agreement in order to subordinate, on the terms set forth
herein, its rights, as an Intercompany Lender, to payment under any Intercompany
Indebtedness to the prior payment in full in cash of the Obligations (other than
contingent obligations as to which no claim has been made). The Intercompany
Lenders are Affiliates of the Borrower, will derive substantial benefits from
the extension of credit to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Senior
Lenders to extend such credit. Accordingly, the parties hereto agree as follows:

1. Definitions and Construction. Terms defined in the Credit Agreement or the
Pledge and Security Agreement, as applicable, are used herein (including the
preliminary statements hereto) as defined therein. The rules of construction
specified in Section 1.3 of the Credit Agreement shall apply to this Agreement,
mutatis mutandis.



--------------------------------------------------------------------------------

2. Subordination. (a) Each Intercompany Lender hereby agrees that all its right,
title and interest in, to and under any Intercompany Indebtedness owed to it by
any Intercompany Debtor shall be subordinate, and junior in right of payment, to
the extent and in the manner hereinafter set forth, to all Obligations of such
Intercompany Debtor until the payment in full in cash of all Obligations (other
than any contingent payment obligations for which no claim has been made) of
such Intercompany Debtor; provided that, to the extent otherwise permitted under
the Credit Agreement, such Intercompany Debtor may make payments to the
applicable Intercompany Lender unless and until an Event of Default shall have
occurred and be continuing or would result therefrom. The Obligations, including
interest thereon (including interest accruing at the default rate specified in
the Credit Agreement) accruing after the commencement of any proceedings
referred to in paragraph (b) of this Section, whether or not such interest is an
allowed or allowable claim in such proceeding, are hereinafter collectively
referred to as “Senior Indebtedness”.

(b) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relating to any Intercompany Debtor or to its property,
and in the event of any proceedings for voluntary liquidation, dissolution or
other winding up of any Intercompany Debtor during the continuance of an Event
of Default, whether or not involving insolvency or bankruptcy, then (i) the
holders of Senior Indebtedness shall be paid in full in cash in respect of all
amounts constituting Senior Indebtedness before any Intercompany Lender shall be
entitled to receive (whether directly or indirectly), or make any demand for,
any payment or distribution of any kind or character, whether in cash,
securities or other property (other than Restructured Debt Securities (as
defined below)), and whether directly, by purchase, redemption, exercise of any
right of setoff or otherwise, from such Intercompany Debtor on account of any
Intercompany Indebtedness owed by such Intercompany Debtor to such Intercompany
Lender (provided that the foregoing shall not impair the right of any such
Intercompany Lender to file a proof of claim in any such proceeding in
accordance with the terms hereof) and (ii) until the holders of Senior
Indebtedness are paid in full in cash in respect of all amounts constituting
Senior Indebtedness, any payment or distribution to which such Intercompany
Lender would otherwise be entitled, whether in cash, property or securities
(other than a payment of debt securities of such Intercompany Debtor that are
subordinated and junior in right of payment to the Senior Indebtedness to at
least the same extent as the Intercompany Indebtedness described in this
Agreement is subordinated and junior in right of payment to the Senior
Indebtedness then outstanding (such securities being hereinafter referred to as
“Restructured Debt Securities”)) shall instead be made to the holders of Senior
Indebtedness.

(c) If any Event of Default has occurred and is continuing and the General
Administrative Agent has provided prior written notice to the Borrower
requesting that no such payment or distribution, or no such forgiveness or
reduction, be made, then (i) no payment or distribution of any kind or
character, whether in cash securities or other property (other than Restructured
Debt Securities), and whether directly, by purchase, redemption, exercise of any
right of setoff or otherwise, shall be made by or on behalf of any Intercompany
Debtor with respect to any Intercompany Indebtedness owed to any Intercompany
Lender and (ii) no Intercompany Indebtedness owing by any Intercompany Debtor to
any Intercompany Lender shall be forgiven or otherwise reduced in any way, other
than as a result of payment of such amount in full in cash.

(d) If any payment or distribution of any kind or character, whether in cash,
securities or other property (other than Restructured Debt Securities), and
whether directly, by purchase, redemption, exercise of any right of setoff or
otherwise, with respect to any Intercompany Indebtedness shall (despite these
subordination provisions) be received by any Intercompany Lender from any
Intercompany Debtor in violation of paragraph (b) or (c) of this Section prior
to all Senior Indebtedness having been paid in full in cash (other than
contingent obligations as to which no claim has been made), such payment or
distribution shall be held by such Intercompany Lender (segregated from other
property of such Intercompany Lender) for the benefit of the General
Administrative Agent, and shall be paid over or delivered to the General
Administrative Agent as promptly as practicable upon receipt to the extent
necessary to pay all Senior Indebtedness in full in cash.

 

2



--------------------------------------------------------------------------------

(e) Each Intercompany Lender and each Intercompany Debtor hereby agrees that the
subordination provisions set forth in this Agreement are for the benefit of the
General Administrative Agent and the other holders of Senior Indebtedness. The
General Administrative Agent may, on behalf of itself and such other holders of
Senior Indebtedness, proceed to enforce these subordination provisions set forth
herein.

3. Waivers and Consents. (a) Each Intercompany Lender waives, to the extent
permitted by applicable law, the right to compel that any property or asset of
any Intercompany Debtor or any property or asset of any other Credit Party be
applied in any particular order to discharge the Obligations. Each Intercompany
Lender expressly waives, to the extent permitted by applicable law, the right to
require the General Administrative Agent or any other Senior Lender to proceed
against any Intercompany Debtor, any guarantor of any Obligation or any other
Person, or to pursue any other remedy in its or their power that such
Intercompany Lender cannot pursue and that would lighten such Intercompany
Lender’s burden, notwithstanding that the failure of the General Administrative
Agent or any other Senior Lender to do so may thereby prejudice such
Intercompany Lender. Each Intercompany Lender agrees that it shall not be
discharged, exonerated or have its obligations hereunder reduced (i) by the
General Administrative Agent’s or any other Senior Lender’s delay in proceeding
against or enforcing any remedy against any Intercompany Debtor, any guarantor
of any Obligation or any other Person; (ii) by the General Administrative Agent
or any other Senior Lender releasing any Intercompany Debtor, any guarantor of
any Obligation or any other Person from all or any part of the Obligations; or
(iii) by the discharge of any Intercompany Debtor, any guarantor of any
Obligation or any other Person by an operation of law or otherwise, with or
without the intervention or omission of the General Administrative Agent or any
other Senior Lender.

(b) Each Intercompany Lender waives, to the extent permitted by applicable law,
all rights and defenses arising out of an election of remedies by the General
Administrative Agent or any other Senior Lender, even though that election of
remedies, including any nonjudicial foreclosure with respect to any property or
asset securing any Obligation, has impaired the value of such Intercompany
Lender’s rights of subrogation, reimbursement, or contribution against any
Intercompany Debtor or any other Credit Party. Each Intercompany Lender
expressly waives, to the extent permitted by law, any rights or defenses (other
than the defense of payment or performance) it may have by reason of protection
afforded to any Intercompany Debtor or any other Credit Party with respect to
the Obligations pursuant to any anti-deficiency laws or other laws of similar
import that limit or discharge the principal debtor’s indebtedness upon judicial
or nonjudicial foreclosure of property or assets securing any Obligation.

(c) Each Intercompany Lender agrees that, without the necessity of any
reservation of rights against it, and without notice to or further assent by it,
any demand for payment of any Obligation made by the General Administrative
Agent or any other Senior Lender may be rescinded in whole or in part by such
Person, and any Obligation may be continued, and the Obligations or the
liability of any Intercompany Debtor or any other Credit Party obligated
thereunder, or any right of offset with respect thereto, may, from time to time,
in whole or in part, be renewed, extended, modified, accelerated, compromised,
waived, surrendered or released by the General Administrative Agent or any other
Senior Lender, in each case without notice to or further assent by such
Intercompany Lender, which will remain bound hereunder, and without impairing,
abridging, releasing or affecting the subordination provided for herein.

(d) Each Intercompany Lender waives, to the extent permitted by applicable law,
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations, and any and all notice of or proof of reliance by the Senior
Lenders upon this Agreement. The Obligations, and any of them, shall be deemed
conclusively to have been created, contracted or incurred, and the consent to
create the obligations of any Intercompany Debtor in respect of the Intercompany
Indebtedness of such Intercompany Debtor shall be deemed conclusively to have
been given, in reliance upon this Agreement. Each Intercompany Lender waives, to
the extent permitted by applicable law, any protest, demand for payment and
notice of default in respect of the Obligations.

 

3



--------------------------------------------------------------------------------

4. Obligations Unconditional. All rights and interests of the General
Administrative Agent and the other Senior Lenders hereunder, and all agreements
and obligations of each Intercompany Lender and each Intercompany Debtor
hereunder, shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of the Credit Agreement or any other
Credit Document;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of, or consent to
departure from, the Credit Agreement or any other Credit Document;

(c) any exchange, release or nonperfection of any Lien in any Collateral, or any
release, amendment, waiver or other modification, whether in writing or by
course of conduct or otherwise, of or consent to departure from, any guarantee
of any Obligation; or

(d) any other circumstances that might otherwise constitute a defense available
to, or a discharge of, any Intercompany Debtor in respect of the Obligations or
of such Intercompany Lender or such Intercompany Debtor in respect of the
subordination provisions set forth herein (other than the payment in full in
cash of the Obligations).

5. Waiver of Claims. (a) To the maximum extent permitted by law, each
Intercompany Lender waives any claim it might have against the Agents or any
other Senior Lender with respect to, or arising out of, any action or failure to
act or any error of judgment, negligence, or mistake or oversight whatsoever on
the part of the Agents or any other Senior Lender or any Related Party of any of
the foregoing with respect to any exercise of rights or remedies under the
Credit Documents in the absence of the gross negligence or willful misconduct of
such Person or its Related Parties (such absence to be presumed unless otherwise
determined by a final, non-appealable judgment of a court of competent
jurisdiction) or material breach of its contractual obligations under the Credit
Documents, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. None of the Agents or any other Senior Lender or any
Related Party of any of the foregoing shall be liable to any Intercompany Lender
for failure to demand, collect or realize upon any of the Collateral or any
guarantee of any Obligation, or for any delay in doing so, or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any such Intercompany Lender or any other Person or to take any other action
whatsoever with regard to the Collateral, or any part thereof, except to the
extent such liability has been found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Person or its Related Parties.

(b) Each Intercompany Lender, for itself and on behalf of its successors and
assigns, hereby waives, to the extent permitted by applicable law, any and all
now existing or hereafter arising rights it may have to require the Senior
Lenders to marshal assets for the benefit of such Intercompany Lender, or to
otherwise direct the timing, order or manner of any sale, collection or other
enforcement of the Collateral or enforcement of any rights or remedies under the
Credit Documents. The Senior Lenders are under no duty or obligation, and each
Intercompany Lender hereby waives, to the extent permitted by applicable law,
any right it may have to compel any Senior Lender, to pursue any Intercompany
Debtor or any other Credit Party that may be liable for the Obligations, or to
enforce any Lien in any Collateral.

 

4



--------------------------------------------------------------------------------

(c) Each Intercompany Lender hereby waives, to the extent permitted by
applicable law, and releases all rights that a guarantor or surety with respect
to the Senior Indebtedness could exercise.

6. Notices. All communications and notices hereunder shall be in writing and
given in the manner provided in Section 10.1 of the Credit Agreement. All
communications and notices to any Intercompany Lender or Intercompany Debtor
shall be given to it in care of the Borrower in the manner provided in
Section 10.1 of the Credit Agreement.

7. Waivers; Amendment. (a) No failure or delay by the General Administrative
Agent or any other Senior Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the General
Administrative Agent and the other Senior Lenders hereunder are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Intercompany Lender or any Intercompany Debtor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section 7,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No notice or demand on any
Intercompany Lender or any Intercompany Debtor in any case shall entitle any
Intercompany Lender or any Intercompany Debtor to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the General Administrative Agent, the Borrower and the Intercompany Lenders
or Intercompany Debtors with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 10.5 of the Credit Agreement.

8. Successors and Assigns. (a) This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns permitted hereby.

(b) The General Administrative Agent and the other Secured Parties shall have a
full and unfettered right to assign or otherwise transfer the whole or any part
of the benefit of this Agreement to any Person to whom all or a corresponding
part of the Obligations are assigned or transferred in accordance with the
Credit Agreement or pursuant to applicable law, all without impairing,
abridging, releasing or affecting the subordination provided for herein.

9. Survival of Agreement. All covenants, agreements, representations and
warranties made by the Intercompany Lenders and the Intercompany Debtors in this
Agreement shall be considered to have been relied upon by the General
Administrative Agent and the other Senior Lenders and shall survive the
execution and delivery of this Agreement, regardless of any investigation made
by or on behalf of the General Administrative Agent or any other Senior Lender
and notwithstanding that the General Administrative Agent or any other Senior
Lender may have had notice or knowledge of any default hereunder or incorrect
representation or warranty at the time this Agreement is executed and delivered
and shall continue in full force and effect until terminated in accordance with
Section 17. The provisions of Section 5 shall survive and remain in full force
and effect regardless of the termination of this Agreement or any provision
hereof. This Agreement shall apply in respect of the Obligations notwithstanding
any intermediate payment in whole or in part of the Obligations and shall apply
to the ultimate balance of the Obligations.

 

5



--------------------------------------------------------------------------------

10. Counterparts; Effectiveness; Several Agreement. This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or in electronic format
(i.e., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall become effective as to any
Intercompany Lender or Intercompany Debtor when a counterpart hereof executed on
behalf of such Intercompany Lender or Intercompany Debtor shall have been
delivered to the General Administrative Agent and a counterpart hereof shall
have been executed on behalf of the General Administrative Agent and delivered
to the Borrower. This Agreement shall be construed as a separate agreement with
respect to each Intercompany Lender and each Intercompany Debtor and may be
amended, modified, supplemented, waived or released with respect to any
Intercompany Lender or Intercompany Debtor without the approval of any other
Intercompany Lender or Intercompany Debtor and without affecting the obligations
of any other Intercompany Lender or Intercompany Debtor hereunder.

11. Severability. In case any provision in or obligation hereunder shall be held
to be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

12. Further Assurances. The Borrower, each other Intercompany Lender and each
other Intercompany Debtor agrees that it will execute any and all further
documents, agreements and instruments, and take all such further actions that
may be required under any applicable law, or that the General Administrative
Agent may reasonably request for the purposes of obtaining or preserving the
full benefits of the subordination provisions set forth herein and of the rights
and powers herein granted, all at the expense of the Borrower or such
Intercompany Lenders or such Intercompany Debtors.

13. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; APPOINTMENT OF
SERVICE OF PROCESS AGENT. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE JURISDICTION OF ANY FEDERAL COURT OF THE UNITED STATES
OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE
SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE BORROWER, EACH OTHER INTERCOMPANY
LENDER AND EACH OTHER INTERCOMPANY DEBTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING BROUGHT BY IT
OR ANY OF ITS AFFILIATES SHALL BE BROUGHT, AND SHALL BE HEARD AND DETERMINED,
EXCLUSIVELY IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO

 

6



--------------------------------------------------------------------------------

AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE GENERAL ADMINISTRATIVE AGENT OR ANY OTHER SENIOR LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST THE BORROWER, ANY OTHER INTERCOMPANY LENDER, ANY OTHER INTERCOMPANY
DEBTOR OR ANY OF ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section 13. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, any defense of forum non conveniens to the
maintenance of such action or proceeding in any such court.

(d) Each party hereto irrevocably consents to the service of process by mailing
of copies of such process in the manner provided for notices in Section 6.
Nothing in this Agreement will affect the right of any party to this Agreement
or any Secured Party to serve process in any other manner permitted by law.

14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY AGREES TO WAIVE ITS RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 14
AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR TO THE
TRANSACTIONS CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

15. Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

16. Provisions Define Relative Rights. The subordination provisions set forth
herein are intended solely for the purpose of defining the relative rights of
the Intercompany Lenders and the Intercompany Debtors, on the one hand, and the
General Administrative Agent and the other Secured Parties, on the other, and no
other Person shall have any right, benefit or other interest under these
subordination provisions.

 

7



--------------------------------------------------------------------------------

17. Termination. This Agreement and the subordination provisions set forth
herein shall automatically terminate when all the Obligations (other than
contingent obligations as to which no claim has been made and other than
Specified Hedge Obligations and Specified Cash Management Services Obligations)
have been paid in full in cash, all Commitments have terminated and no Letter of
Credit shall be outstanding. If (a) any Restricted Subsidiary shall have been
designated as an Unrestricted Subsidiary in accordance with the terms of the
Credit Agreement or (b) all the Equity Interests in any Restricted Subsidiary
held by the Borrower and the Subsidiaries shall be sold or otherwise disposed of
(including by merger or consolidation) in any transaction permitted by the
Credit Agreement, and as a result of such sale or other disposition such
Restricted Subsidiary shall cease to be a Subsidiary of the Borrower, then such
Restricted Subsidiary shall, upon effectiveness of such designation, or the
consummation of such sale or other disposition, automatically be discharged and
released from its obligations hereunder; provided that no such discharge and
release shall occur unless substantially concurrently therewith, such Restricted
Subsidiary shall cease to be subject to any obligations under any subordination
agreement with respect to intercompany Indebtedness in favor of any Permitted
Junior Lien Secured Indebtedness.

18. Additional Subsidiaries. Pursuant to the Credit Agreement, certain
Restricted Subsidiaries not a party hereto on the Closing Date are required to
enter into this Agreement. Upon execution and delivery to the General
Administrative Agent after the date hereof by any Restricted Subsidiary of a
counterpart signature page hereto, such Restricted Subsidiary shall become a
party hereto with the same force and effect as if originally named as such
herein. The execution and delivery of such a counterpart signature page shall
not require the consent of any party hereto. The rights and obligations under
this Agreement of each other party hereto shall remain in full force and effect
notwithstanding the addition of any new Restricted Subsidiary as a party to this
Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TIVITY HEALTH, INC., by  

 

  Name:   Title:

[SIGNATURE PAGE TO INTERCOMPANY INDEBTEDNESS SUBORDINATION AGREEMENT]



--------------------------------------------------------------------------------

[    ]     by      

 

           Name:       Title:

[SIGNATURE PAGE TO INTERCOMPANY INDEBTEDNESS SUBORDINATION AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as General Administrative Agent, by  

 

  Name:   Title: by  

 

  Name:   Title:

[SIGNATURE PAGE TO INTERCOMPANY INDEBTEDNESS SUBORDINATION AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT H

TO TIVITY HEALTH, INC.

CREDIT AND GUARANTY AGREEMENT

GLOBAL INTERCOMPANY NOTE

March 8, 2019

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other Person listed on the signature pages hereto (each, in
such capacity, a “Payor”), hereby promises to pay on demand to such other Person
listed below (each, in such capacity, a “Payee”), in lawful money of the United
States of America, or in such other currency as agreed to by such Payor and such
Payee, in immediately available funds, at such location as such Payee shall from
time to time designate, the unpaid principal amount of all Indebtedness owed by
such Payor to such Payee. Each Payor promises also to pay interest on the unpaid
principal amount of all such Indebtedness in like money at said location from
the date that such Indebtedness was incurred until it is paid in full at such
rate per annum as shall be agreed upon from time to time by such Payor and such
Payee.

Reference is made to that certain Credit and Guaranty Agreement dated as of
March 8, 2019 (as it may be amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Tivity Health, Inc., a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower party
thereto, the lenders party thereto, Credit Suisse AG, Cayman Islands Branch, as
administrative agent, term facility agent and collateral agent (in its capacity
as collateral agent, the “Collateral Agent”) and SunTrust Bank, as revolving
facility agent and swing line lender.

Capitalized terms used in this Global Intercompany Note (this “Note”) but not
otherwise defined herein shall have the meanings given to them in the Credit
Agreement, or in the Pledge and Security Agreement referred to therein, as
applicable.

This Note is subject to the terms of the Credit Agreement, and shall be pledged
by each Payee that is a Credit Party to each Collateral Agent, for the benefit
of the related Secured Parties, pursuant to the related Credit Documents as
security for the payment and performance in full of the Obligations under the
Credit Agreement and the related other Credit Documents, to the extent required
pursuant to the terms thereof. Each Payee hereby acknowledges and agrees that
upon the occurrence and during the continuance of an Event of Default under the
Credit Agreement, (a) the applicable Collateral Agent may exercise any and all
rights of any Credit Party with respect to this Note and (b) upon demand of the
applicable Collateral Agent, all amounts evidenced by this Note that are owed by
any Payor to any Credit Party shall become immediately due and payable, without
presentment, demand, protest or notice of any kind (it being understood that the
applicable Collateral Agent may make any such demand for all or any subset of
the amounts owing to such Credit Party and upon any or all Payors obligated to
such Credit Party, all without the consent or permission of any Payor or Payee).
Each Payor also hereby acknowledges and agrees that this Note constitutes notice
of assignment for security, pursuant to the relevant Credit Documents, of the
Indebtedness and all other amounts evidenced by this Note and further
acknowledges the receipt of such notice of assignment for security.

Upon the commencement of any insolvency or bankruptcy proceeding, or any
receivership, liquidation, reorganization or other similar proceeding in
connection therewith, in respect of any Payor owing any amounts evidenced by
this Note to any Credit Party, or in respect of all or a substantial part of any
such Payor’s property, or upon the commencement of any proceeding for voluntary
liquidation, dissolution or other winding up of any such Payor, all amounts
evidenced by this Note owing by such Payor to any and all Credit Parties shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind.



--------------------------------------------------------------------------------

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein; provided, however, that the failure of any such Payee to so record any
such information in accordance with this clause shall not affect any such
Payor’s obligations hereunder.

Each Payor hereby waives diligence, presentment, demand, protest or notice of
any kind whatsoever in connection with this Note. All payments under this Note
shall be made without set-off, counterclaim or deduction of any kind.

This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and its successors and assigns, including subsequent holders hereof.

From time to time after the date hereof, additional Restricted Subsidiaries of
the Borrower may become parties hereto (as Payor and/or Payee, as the case may
be) by executing a counterpart signature page to this Note (each additional
Restricted Subsidiary, an “Additional Party”). Upon delivery of such counterpart
signature page to the Payees, notice of which is hereby waived by the other
Payors, each Additional Party shall be a Payor and/or a Payee, as the case may
be, and shall be as fully a party hereto as if such Additional Party were an
original signatory hereof. Each Payor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Payor or Payee hereunder. This Note shall be fully effective as to
any Payor or Payee that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Payor or Payee
hereunder.

No amendment, modification or waiver of, or consent with respect to, any
provisions of this Note shall be effective unless the same shall be in writing
and signed and delivered by each Payor and Payee whose rights or obligations
shall be affected thereby; provided that, until such time as (a) all the
Obligations (other than contingent obligations as to which no claim has been
made and other than Specified Hedge Obligations and Specified Cash Management
Services Obligations) under the Credit Agreement and the related other Credit
Documents have been paid in full in cash, (b) all Commitments have terminated
and (c) no Letter of Credit shall be outstanding, as applicable, each Specified
Agent shall have provided its prior written consent to such amendment,
modification, waiver or consent (which consent shall not be unreasonably
withheld or delayed).

 

2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

TIVITY HEALTH, INC.,     by    

 

  Name:   Title:



--------------------------------------------------------------------------------

[    ]       by      

 

    Name:     Title:



--------------------------------------------------------------------------------

EXHIBIT I

TO TIVITY HEALTH, INC.

CREDIT AND GUARANTY AGREEMENT

TIVITY HEALTH, INC.

701 Cool Springs Boulevard

Franklin, TN 37067

SunTrust Bank

as Revolving Facility Agent

3333 Peachtree Rd. 7th Fl

Atlanta, GA 30326

Attention: Agency Services

Facsimile: +1 801-453-4108

Email: agency.services@suntrust.com

[Credit Suisse AG, Cayman Islands Branch][SunTrust Bank][Citibank,
N.A.][Citizens Bank, N.A.][Fifth Third Bank][Goldman Sachs Bank USA][JPMorgan
Chase Bank, N.A.][Regions Bank] as Issuing Bank

[•]

ISSUANCE NOTICE

Reference is made to the Credit and Guaranty Agreement dated as of March 8, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Tivity Health, Inc., a Delaware corporation (the “Borrower”),
certain Subsidiaries of the Borrower party thereto, the Lenders party thereto,
Credit Suisse AG, Cayman Islands Branch, as General Administrative Agent, Term
Facility Agent and Collateral Agent, and SunTrust Bank, as Revolving Facility
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings specified in the Credit Agreement.

Pursuant to Section 2.4 of the Credit Agreement, the Borrower desires that a
Letter of Credit be [issued][amended][extended]1 (the “Credit Extension”) in
accordance with the terms and conditions of the Credit Agreement on [ ], 20[ ]
(the “Credit Date”).2

Attached hereto for each such [issuance][amendment][extension] are the
following:3

1. the stated amount of the requested Letter of Credit;

2. the name and address of the beneficiary;

3. the expiration date4; and

 

 

 

 

 

1 

To be used if extending the Letter of Credit other than by automatic extension
permitted pursuant to Section 2.4(a) of the Credit Agreement.

2 

Issuance Notice must be delivered to the Revolving Facility Agent and the
applicable Issuing Bank not later than 11:00 a.m. (New York City time) at least
three Business Days, or such shorter period as may be agreed to by such Issuing
Bank in any particular instance, in advance of the proposed Credit Date.

3 

If requested by the applicable Issuing Bank, also attach a completed and
executed letter of credit application on such Issuing Bank’s standard form.
Discuss with the Issuing Bank what information would be required.

4 

Letters of Credit shall have an expiration date that is not later than the
earlier of (a) five days prior to the Revolving Maturity Date, unless such
Letter of Credit has been fully Cash Collateralized, and (b) the date that is
one year after the date of issuance of such Letter of Credit (or, in the case of
an extension of any Letter of Credit, one year after the date of such
extension).



--------------------------------------------------------------------------------

4. either (i) the verbatim text of such requested Letter of Credit or (ii) a
description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary that, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Bank to make payment under
such Letter of Credit.

The Borrower hereby certifies that:

1. as of the applicable Credit Date and after giving effect to such Credit
Extension (i) the Total Utilization of Revolving Commitments will not exceed the
Total Revolving Commitments, (ii) the Letter of Credit Usage will not exceed the
Letter of Credit Sublimit and (iii) the Letter of Credit Usage attributable to
Letters of Credit issued by the Issuing Bank will not exceed the Letter of
Credit Issuing Commitment of such Issuing Bank;

2. the representations and warranties of each Credit Party set forth in the
Credit Documents are true and correct (i) in the case of the representations and
warranties qualified by materiality or “material adverse effect”, in all
respects, and (ii) otherwise, in all material respects, in each case on and as
of the Credit Date set forth above, except in the case of any such
representation and warranty that expressly relates to a given date or period, in
which case such representation and warranty is so true and correct as of the
respective date or for the respective period; and

3. at the time of and immediately after giving effect to such Credit Extension,
no Default or Event of Default has occurred and is continuing or would result
therefrom.

 

Date: [     ], 20[     ]     TIVITY HEALTH, INC.     By:  

 

      Name:       Title:

 

4



--------------------------------------------------------------------------------

EXHIBIT J

TO TIVITY HEALTH, INC.

CREDIT AND GUARANTY AGREEMENT

FORM OF PLEDGE AND SECURITY AGREEMENT

[See attached]



--------------------------------------------------------------------------------

EXHIBIT K

TO TIVITY HEALTH, INC.

CREDIT AND GUARANTY AGREEMENT

SOLVENCY CERTIFICATE

TIVITY HEALTH, INC.

THIS SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
and pursuant to Section 3.1(i) of the Credit and Guaranty Agreement dated as of
March 8, 2019 (the “Credit Agreement”), among Tivity Health, Inc., a Delaware
corporation (the “Borrower”), the subsidiaries of the Borrower from time to time
party thereto, various financial institutions as Lenders (the “Lenders”), Credit
Suisse AG, Cayman Islands Branch, as General Administrative Agent, Term Facility
Agent and Collateral Agent, and SunTrust Bank, as revolving facility agent and
swing line lender. Capitalized terms used herein and not defined shall have the
meanings attributed to them in the Credit Agreement.

The undersigned hereby certifies on behalf of the Borrower and its Subsidiaries,
in his corporate capacity as Chief Financial Officer of the Borrower and not his
individual capacity, to the solvency of the Borrower and its Subsidiaries on a
consolidated basis after giving effect to the consummation of the Nutrisystem
Acquisition and the other Transactions contemplated to occur on the Closing
Date, and further certifies as follows:

 

  1.

The undersigned, [•], is the duly qualified and acting Chief Financial Officer
of the Borrower and in such capacity is a senior financial officer of the
Borrower and has the responsibility for the management of the Borrower’s
financial affairs. The undersigned is familiar with the Borrower’s and its
Subsidiaries’ financial and accounting matters and the terms and conditions of
the financings proposed to be arranged pursuant to the Credit Agreement and the
Nutrisystem Acquisition and the other Transactions proposed to be consummated on
the Closing Date.

 

  2.

The undersigned has carefully reviewed the contents of this Certificate and all
other information and documentation that the undersigned has determined is
reasonably necessary to make the statements contained in this Certificate. The
statements made herein are made in good faith and are based upon the personal
knowledge of the undersigned, or upon reports and other information given to the
undersigned by supervisory personnel of the Borrower and its Subsidiaries having
responsibility for the reports and the information given, and who, in the
opinion of the undersigned, are reliable and entitled to be relied upon.

Based on the foregoing, the undersigned hereby certifies that immediately after
giving effect to the consummation of the Nutrisystem Acquisition and other
Transactions contemplated to occur on the Closing Date:

 

  1.

The fair value of the assets of the Borrower and its Subsidiaries on a
consolidated basis, at fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of such Persons on a consolidated
basis.

 

  2.

The present fair saleable value of the property of the Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of such Persons on a consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured.



--------------------------------------------------------------------------------

  3.

The Borrower and its Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured.

 

  4.

The Borrower and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the date hereof.

For purposes of this Certificate, the amount of any contingent liability has
been computed as the amount that, in light of all of the facts and circumstances
existing as of the date hereof, represents the amount that can reasonably be
expected to become an actual or matured liability. The undersigned understands
that the Lenders and the Specified Agents are relying upon the foregoing
statements in this Certificate in connection with the consummation of the
Nutrisystem Acquisition and the other Transactions.

Executed as of March 8, 2019.

 

 

Name: [•] Title: Chief Financial Officer

 

2



--------------------------------------------------------------------------------

EXHIBIT L

TO TIVITY HEALTH, INC.

CREDIT AND GUARANTY AGREEMENT

SUPPLEMENTAL COLLATERAL QUESTIONNAIRE

Reference is made to the Credit and Guaranty Agreement dated as of March 8, 2019
(the “Credit Agreement”), among Tivity Health, Inc., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower party thereto, the lenders
party thereto, Credit Suisse AG, Cayman Islands Branch, as general
administrative agent, as term facility agent and as collateral agent (in its
capacity as collateral agent, the “Collateral Agent”) and SunTrust Bank, as
revolving facility agent and swing line lender. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement or the Pledge and Security Agreement referred to therein, as
applicable.

This Supplemental Collateral Questionnaire dated as of [ ], 20[ ] is delivered
pursuant to Section 5.1(k) of the Credit Agreement, and supplements the
information set forth in the Collateral Questionnaire delivered on the Closing
Date (as supplemented from time to time by each Supplemental Collateral
Questionnaire delivered after the Closing Date and prior to the date hereof, the
“Prior Collateral Questionnaire”) with respect to each Credit Party (which term,
for purposes of this Supplemental Collateral Questionnaire shall be deemed to
include each New Subsidiary as defined in each Pledge and Security Agreement).

The undersigned, an Authorized Officer of the Borrower, solely in his/her
capacity as an Authorized Officer, and not individually, hereby certifies to the
Collateral Agent and the related other Secured Parties as follows:

SECTION 1. Legal Names. (a) Set forth on Schedule 1 hereto are changes, if any,
to (i) the exact legal name of each Credit Party, as such name appears in its
certificate of organization or other organizational document, (ii) each other
legal name such Credit Party has had in the past five years, including the date
of the relevant name change, and (iii) each other name (including trade names or
similar appellations used by such Credit Party or any of its divisions or other
business units in connection with the conduct of its business, the ownership of
its properties or in any Federal or state tax filings) used at any time during
the past five years, in each case, compared to the information set forth on
Schedule 1 of the Prior Collateral Questionnaire.

SECTION 2. Jurisdictions and Locations. (a) Set forth on Schedule 2A hereto are
changes, if any, to (i) the jurisdiction of organization and the form of
organization of each Credit Party, (ii) the organizational identification
number, if any, assigned to such Credit Party by such jurisdiction and the
federal taxpayer identification number, if any, of such Credit Party and
(iii) the address (including the county) of the chief executive office of such
Credit Party, in each case, compared to the information set forth on Schedule 2A
of the Prior Collateral Questionnaire.

(b) Set forth on Schedule 2B hereto are changes, if any, with respect to each
Credit Party, to (i) all locations where such Credit Party maintains any books
or records relating to any Accounts, (ii) all locations where such Credit Party
maintains a place of business or any Collateral (other than Accounts and General
Intangibles) not otherwise identified on Schedule 2A or 2B, and (iii) the name
and address of any Person other than a Credit Party that has possession of any
Collateral, in each case, compared to the information set forth on Schedule 2B
of the Prior Collateral Questionnaire.



--------------------------------------------------------------------------------

SECTION 3. UCC Filings. Set forth on Schedule 3 hereto are changes, if any, to
the Uniform Commercial Code (“UCC”) filing office or county recorder’s office,
for each Credit Party, in which a UCC filing is required to be made to perfect
the Collateral Agent’s security interest in the Collateral, compared to the
information set forth on Schedule 3 of the Prior Collateral Questionnaire.

SECTION 4. [Reserved]

SECTION 5. Equity Interests. Set forth on Schedule 5 hereto is a true and
complete list of changes, if any, to the list set forth on Schedule 5 of the
Prior Collateral Questionnaire, for each Credit Party, of all the stock,
partnership interests, limited liability company membership interests or other
Equity Interests in any Material Subsidiary owned by such Credit Party,
specifying the issuer and certificate number of, and the number and percentage
of ownership represented by, such Equity Interests.

SECTION 6. Debt Instruments. Set forth on Schedule 6 hereto is a true and
complete list of changes, if any, to the list set forth on Schedule 6 of the
Prior Collateral Questionnaire, for each Credit Party, of all debt securities,
promissory notes and other evidence of Indebtedness held by such Credit Party,
including (a) all intercompany notes between or among the Borrower and the
Subsidiaries, and (b) all promissory notes in the principal amount of $1,000,000
or more owed to the Borrower or any other Credit Party, in each case specifying
the creditor and debtor thereunder and the type and outstanding principal amount
thereof.

SECTION 7. Material Real Estate Assets. Set forth on Schedule 7 hereto is a true
and complete list of changes, if any, to the list set forth on Schedule 7 of the
Prior Collateral Questionnaire, with respect to each Material Real Estate Asset,
of (a) the exact name of the Person that owns such property, as such name
appears in its certificate of organization, (b) if different from the name
identified pursuant to clause (a) above, the name of the current record owner of
such property, as such name appears in the records of the county recorder’s
office for such property identified pursuant to clause (c) below, (c) the county
recorder’s office in which a Mortgage with respect to such property must be
filed or recorded in order for each Collateral Agent to provide constructive
notice to third parties of its mortgage lien, (d) the address of such property
and (e) the fair value of such property.

SECTION 8. Intellectual Property. Set forth on Schedule 8 hereto is, in proper
form for filing with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, a true and complete list of changes, if
any, to the list set forth on Schedule 8 of the Prior Collateral Questionnaire,
of each Credit Party’s (a) Copyrights, Copyright Applications and exclusive
Copyright Licenses (where a Credit Party is a licensee), (b) Patents and Patent
Applications and (c) Trademarks and Trademark Applications, in each case
specifying the name of the registered owner, title, type or mark, registration
or application number, expiration date (if already registered) (except with
respect to Copyrights and exclusive Copyright Licenses) or filing date, a brief
description thereof and, if applicable, the licensee and licensor.

 

4



--------------------------------------------------------------------------------

SECTION 9. Commercial Tort Claims. Set forth on Schedule 9 hereto is a true and
complete list of changes, if any, to the list set forth on Schedule 9 of the
Prior Collateral Questionnaire, of commercial tort claims in excess of
$2,000,000 held by any Credit Party, including a brief description thereof.

SECTION 10. Deposit Accounts. Set forth on Schedule 10 hereto is a true and
complete list of changes, if any, to the list set forth on Schedule 10 of the
Prior Collateral Questionnaire, of all Deposit Accounts maintained by each
Credit Party, in each case specifying the name and address of the depositary
institution, the type of account and the account number.

SECTION 11. Securities Accounts. Set forth on Schedule 11 hereto is a true and
complete list of changes, if any, to the list set forth on Schedule 11 of the
Prior Collateral Questionnaire, of all securities accounts maintained by each
Credit Party, specifying the name and address of the financial institution
holding the securities account (including a securities intermediary or
commodities intermediary), the type of account and the account number.

[Signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Supplemental
Collateral Questionnaire on this [    ] day of [    ], 20[    ].

 

TIVITY HEALTH, INC.,     by    

 

   Name:    Title:



--------------------------------------------------------------------------------

Schedule 1

Legal Names

[No change from Prior Collateral Questionnaire]44:

 

Exact Legal Name

 

Other Names

 

 

44 

Select this option and remove the table below if no changes.



--------------------------------------------------------------------------------

Schedule 2A

Jurisdictions and Locations

[No change from Prior Collateral Questionnaire]45:

 

Credit Party

  

Jurisdiction of

Organization

  

Form of

Organization

  

Organizational

Identification

Number

(if any)

  

Federal

Taxpayer
Identification

Number

(if any)

  

Chief Executive

Office Address

(including county)

 

 

45 

Select this option and remove the table below if no changes.



--------------------------------------------------------------------------------

Schedule 2B

Other Addresses

[No change from Prior Collateral Questionnaire]46:

 

Credit Party

  

Locations where Books or
Records Relating to
Accounts or Inventory are
Maintained (including
county)

  

Other Locations where a
Place of Business or any
Collateral is Maintained

(including county)

  

Name and Address of

Other Persons

that have Possession

of any Collateral

(including county)

  

Owned / Leased Or

Public Warehouse

Facility (or customer
location, if applicable)

 

 

46 

Select this option and remove the table below if no changes.



--------------------------------------------------------------------------------

Schedule 3

UCC Filings

[No change from Prior Collateral Questionnaire]47:

 

Credit Party

  

Jurisdiction

  

UCC Filing Office/Local Filing Office

 

 

47 

Select this option and remove the table below if no changes.



--------------------------------------------------------------------------------

Schedule 5

Equity Interests

[No change from Prior Collateral Questionnaire]48:

 

Credit Party

  

Issuer

  

Type of
Organization

  

Number of

Shares

Owned

  

Total Shares
Outstanding

  

Percentage of

Interest

Pledged

  

Certificate No. (if
uncertificated,
please indicate so)

 

 

48 

Select this option and remove the table below if no changes.



--------------------------------------------------------------------------------

Schedule 6

Debt Instruments

[No change from Prior Collateral Questionnaire]49:

 

Credit Party

  

Debtor

  

Type of Instrument

  

Outstanding Principal Amount

 

 

49 

Select this option and remove the table below if no changes.



--------------------------------------------------------------------------------

Schedule 7

Material Real Estate Assets

[No change from Prior Collateral Questionnaire]50:

 

Credit Party/Name of

Owner

  

Name/Address/City/State/Zip

Code

  

County/ Parish

  

UCC Filing Office/Local
Filing Office

  

Fair Value

 

 

50 

Select this option and remove the table below if no changes.



--------------------------------------------------------------------------------

Schedule 8

Intellectual Property

[No change from Prior Collateral Questionnaire]51:

 

I.

Copyrights

 

Registered Owner

  

Title

  

Registration Number

  

Expiration Date

 

II.

Copyright Applications

 

Registered Owner

  

Title

  

Application Number

  

Date Filed

 

III.

Exclusive Copyright Licenses (where a Credit Party is a licensee)

 

Licensee

  

Licensor

  

Title

  

Registration Number

  

Expiration Date

 

 

51 

Select this option and remove the table below if no changes.



--------------------------------------------------------------------------------

IV.

Patents

 

Registered Owner

 

Title of Patent

 

Jurisdiction

 

Type

 

Registration
Number

 

Issue Date

 

Expiration

 

V.

Patent Applications

 

Registered Owner

 

Title of Patent

 

Jurisdiction

 

Type

 

Application Number

 

Date Filed

 

VI.

Trademarks

 

Registered Owner

 

Mark

 

Jurisdiction

 

Application No.

 

Registration No.

 

Registration Date

 

Expiration Date

 

VII.

Trademark Applications

 

Registered Owner

 

Mark

 

Jurisdiction

 

Application No.

 

Filing Date



--------------------------------------------------------------------------------

Schedule 9

Commercial Tort Claims

[No change from Prior Collateral Questionnaire]52:

 

Credit Party

  

Description of Commercial Tort Claims

 

 

52 

Select this option and remove the table below if no changes.



--------------------------------------------------------------------------------

Schedule 10

Deposit Accounts

[No change from Prior Collateral Questionnaire]53

 

Credit Party

  

Depositary Institution

(including address)

  

Type of Account

  

Account Name and Number

 

 

53 

Select this option and remove the table below if no changes.



--------------------------------------------------------------------------------

Schedule 11

Securities Accounts

[No change from Prior Collateral Questionnaire]54

 

Credit Party

  

Financial Institution

(including address)

  

Type of

Account

  

Account Number

 

 

54 

Select this option and remove the table below if no changes.



--------------------------------------------------------------------------------

EXHIBIT M-1

TO TIVITY HEALTH, INC.

CREDIT AND GUARANTY AGREEMENT

US TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For US Federal Income Tax
Purposes)

Reference is hereby made to the Credit and Guaranty Agreement dated as of
March 8, 2019 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Tivity Health, Inc., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower party thereto, as Guarantors,
the Lenders party thereto, Credit Suisse AG, Cayman Islands Branch, as General
Administrative Agent, Term Facility Agent and Collateral Agent, and SunTrust
Bank, as Revolving Facility Agent and Swing Line Lender.

Pursuant to the provisions of Section 2.20(g)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (a) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (b) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (c) it is not a
ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code and (d) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.

The undersigned has furnished the General Administrative Agent and the Borrower
with a certificate of its non-US Person status on IRS Form W-8BEN or W-8BEN-E,
as applicable. By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the General Administrative Agent in writing,
and (b) the undersigned shall have at all times furnished the Borrower and the
General Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                      , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT M-2

TO TIVITY HEALTH, INC.

CREDIT AND GUARANTY AGREEMENT

US TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For US Federal Income Tax
Purposes)

Reference is hereby made to the Credit and Guaranty Agreement dated as of
March 8, 2019 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Tivity Health, Inc., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower party thereto, as Guarantors,
the Lenders party thereto, Credit Suisse AG, Cayman Islands Branch, as General
Administrative Agent, Term Facility Agent and Collateral Agent, and SunTrust
Bank, as Revolving Facility Agent and Swing Line Lender.

Pursuant to the provisions of Section 2.20(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (a) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (c) it is not a ten percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, and (d) it is not
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-US Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By executing
this certificate, the undersigned agrees that (a) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (b) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date: ________ __, 20[    ]



--------------------------------------------------------------------------------

EXHIBIT M-3

TO TIVITY HEALTH, INC.

CREDIT AND GUARANTY AGREEMENT

US TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For US Federal Income Tax
Purposes)

Reference is hereby made to the Credit and Guaranty Agreement dated as of
March 8, 2019 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Tivity Health, Inc., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower party thereto, as Guarantors,
the Lenders party thereto, Credit Suisse AG, Cayman Islands Branch, as General
Administrative Agent, Term Facility Agent and Collateral Agent, and SunTrust
Bank, as Revolving Facility Agent and Swing Line Lender.

Pursuant to the provisions of Section 2.20(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (e) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (ii) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date: ________ __, 20[    ]



--------------------------------------------------------------------------------

EXHIBIT M-4

TO TIVITY HEALTH, INC.

CREDIT AND GUARANTY AGREEMENT

US TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For US Federal Income Tax Purposes)

Reference is hereby made to the Credit and Guaranty Agreement dated as of
March 8, 2019 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Tivity Health, Inc., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower party thereto, as Guarantors,
the Lenders party thereto, Credit Suisse AG, Cayman Islands Branch, as General
Administrative Agent, Term Facility Agent and Collateral Agent, and SunTrust
Bank, as Revolving Facility Agent and Swing Line Lender.

Pursuant to the provisions of Section 2.20(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (a) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (b) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (c) with respect to the extension of credit pursuant to this
Credit Agreement or any other Credit Document, neither the undersigned nor any
of its direct or indirect partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(d) none of its direct or indirect partners/members is a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Internal
Revenue Code and (e) none of its direct or indirect partners/members is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the General Administrative Agent and the Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the General Administrative Agent in writing, and
(ii) the undersigned shall have at all times furnished the Borrower and the
General Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date: ________ __, 20[    ]